Exhibit 10.1

EXECUTION VERSION

 

 

 

MASTER REPURCHASE AND SECURITIES CONTRACT

CLNC CREDIT 8, LLC,

(“Seller”)

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

(“Buyer”)

Dated as of November 2, 2018

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1

 

APPLICABILITY

     1  

Section 1.01

 

Applicability

     1  

ARTICLE 2

 

DEFINITIONS AND INTERPRETATION

     1  

Section 2.01

 

Definitions

     1  

Section 2.02

 

Rules of Interpretation

     35  

ARTICLE 3

 

THE TRANSACTIONS

     37  

Section 3.01

 

Procedures

     37  

Section 3.02

 

Transfer of Purchased Assets; Servicing Rights

     40  

Section 3.03

 

Maximum Amount

     41  

Section 3.04

 

Early Repurchase Date; Mandatory Repurchases; Optional Repurchases; Partial
Repurchases

     41  

Section 3.05

 

Repurchase

     42  

Section 3.06

 

Facility Termination Date Extension Options

     43  

Section 3.07

 

Payment of Price Differential and Fees

     43  

Section 3.08

 

Payment, Transfer and Custody

     44  

Section 3.09

 

Repurchase Obligations Absolute

     45  

Section 3.10

 

Future Funding Transactions

     45  

Section 3.11

 

Additional Advances

     47  

ARTICLE 4

 

MARGIN MAINTENANCE

     47  

Section 4.01

 

Margin Deficit

     47  

ARTICLE 5

 

APPLICATION OF INCOME

     48  

Section 5.01

 

Waterfall Account; Servicer Account

     48  

Section 5.02

 

Before an Event of Default

     49  

Section 5.03

 

During an Event of Default

     50  

Section 5.04

 

Seller to Remain Liable

     50  

ARTICLE 6

 

CONDITIONS PRECEDENT

     51  

Section 6.01

 

Conditions Precedent to Initial Transaction

     51  

Section 6.02

 

Conditions Precedent to All Transactions

     52  

 

-i-



--------------------------------------------------------------------------------

ARTICLE 7

 

REPRESENTATIONS AND WARRANTIES OF SELLER

     54  

Section 7.01

 

Seller

     54  

Section 7.02

 

Repurchase Documents

     55  

Section 7.03

 

Solvency

     55  

Section 7.04

 

Taxes

     56  

Section 7.05

 

Financial Condition

     56  

Section 7.06

 

True and Complete Disclosure

     56  

Section 7.07

 

Compliance with Laws

     57  

Section 7.08

 

Compliance with ERISA

     57  

Section 7.09

 

No Default or Material Adverse Effect

     58  

Section 7.10

 

Purchased Assets

     58  

Section 7.11

 

Purchased Assets Acquired from Transferors

     59  

Section 7.12

 

Transfer and Security Interest

     59  

Section 7.13

 

No Broker

     60  

Section 7.14

 

Interest Rate Protection Agreements

     60  

Section 7.15

 

Separateness

     60  

Section 7.16

 

Investment Company Act

     60  

Section 7.17

 

Location of Books and Records

     60  

Section 7.18

 

Chief Executive Office; Jurisdiction of Organization

     60  

Section 7.19

 

Anti-Money Laundering Laws and Anti-Corruption Laws

     61  

Section 7.20

 

Sanctions

     61  

Section 7.21

 

Beneficial Ownership Certification

     61  

ARTICLE 8

 

COVENANTS OF SELLER

     61  

Section 8.01

 

Existence; Governing Documents; Conduct of Business

     61  

Section 8.02

 

Compliance with Laws, Contractual Obligations and Repurchase Documents

     62  

Section 8.03

 

Structural Changes

     62  

Section 8.04

 

Protection of Buyer’s Interest in Purchased Assets

     62  

Section 8.05

 

Actions of Seller Relating to Distributions, Indebtedness, Guarantee
Obligations, Contractual Obligations, Investments and Liens

     63  

Section 8.06

 

Maintenance of Property, Insurance and Records

     64  

Section 8.07

 

Delivery of Income

     64  

Section 8.08

 

Delivery of Financial Statements and Other Information

     64  

Section 8.09

 

Delivery of Notices

     66  

Section 8.10

 

Hedging

     67  

Section 8.11

 

Escrow Imbalance

     68  

Section 8.12

 

Pledge Agreement

     68  

Section 8.13

 

Taxes

     68  

Section 8.14

 

Management Internalization

     69  

Section 8.15

 

Transaction with Affiliates

     69  

Section 8.16

 

Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions

     69  

Section 8.17

 

Compliance with Sanctions

     70  

Section 8.18

 

Additional Sellers

     70  

 

-ii-



--------------------------------------------------------------------------------

ARTICLE 9

 

SINGLE-PURPOSE ENTITY

     71  

Section 9.01

 

Covenants Applicable to Seller

     71  

Section 9.02

 

Covenants Applicable to Pledgor

     72  

Section 9.03

 

Additional Covenants Applicable to Seller and Pledgor

     74  

ARTICLE 10

 

EVENTS OF DEFAULT AND REMEDIES

     75  

Section 10.01

 

Events of Default

     75  

Section 10.02

 

Remedies of Buyer as Owner of the Purchased Assets

     77  

ARTICLE 11

 

SECURITY INTEREST

     79  

Section 11.01

 

Grant

     79  

Section 11.02

 

Effect of Grant

     80  

Section 11.03

 

Seller to Remain Liable

     80  

Section 11.04

 

Waiver of Certain Laws

     80  

ARTICLE 12

 

INCREASED COSTS; CAPITAL ADEQUACY

     81  

Section 12.01

 

Market Disruption

     81  

Section 12.02

 

Illegality

     81  

Section 12.03

 

Breakfunding

     81  

Section 12.04

 

Increased Costs

     82  

Section 12.05

 

Capital Adequacy

     82  

Section 12.06

 

Taxes

     82  

Section 12.07

 

Payment and Survival of Obligations

     85  

ARTICLE 13

 

INDEMNITY AND EXPENSES

     86  

Section 13.01

 

Indemnity

     86  

Section 13.02

 

Expenses

     88  

ARTICLE 14

 

INTENT

     88  

Section 14.01

 

Safe Harbor Treatment

     88  

Section 14.02

 

Liquidation

     88  

Section 14.03

 

Qualified Financial Contract

     89  

Section 14.04

 

Netting Contract

     89  

Section 14.05

 

Master Netting Agreement

     89  

 

-iii-



--------------------------------------------------------------------------------

ARTICLE 15

 

DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

     89  

ARTICLE 16

 

NO RELIANCE

     90  

ARTICLE 17

 

SERVICING

     90  

Section 17.01

 

Servicing Rights

     90  

Section 17.02

 

Reserved

     92  

Section 17.03

 

Servicing Reports

     92  

Section 17.04

 

Servicer Event of Default

     92  

ARTICLE 18

 

MISCELLANEOUS

     92  

Section 18.01

 

Governing Law

     92  

Section 18.02

 

Submission to Jurisdiction; Service of Process

     93  

Section 18.03

 

Important Waivers

     93  

Section 18.04

 

Integration; Severability

     94  

Section 18.05

 

Single Agreement

     95  

Section 18.06

 

Survival and Benefit of Seller’s Agreements

     95  

Section 18.07

 

Assignments and Participations

     95  

Section 18.08

 

Ownership and Hypothecation of Purchased Assets

     97  

Section 18.09

 

Confidentiality

     98  

Section 18.10

 

No Implied Waivers; Amendments

     98  

Section 18.11

 

Notices and Other Communications

     99  

Section 18.12

 

Counterparts; Electronic Transmission

     99  

Section 18.13

 

No Personal Liability

     99  

Section 18.14

 

Protection of Buyer’s Interests in the Purchased Assets; Further Assurances

     99  

Section 18.15

 

Default Rate

     101  

Section 18.16

 

Set-off

     101  

Section 18.17

 

Seller’s Waiver of Set-off

     102  

Section 18.18

 

Power of Attorney

     102  

Section 18.19

 

Periodic Due Diligence Review

     102  

Section 18.20

 

Time of the Essence

     103  

Section 18.21

 

PATRIOT Act Notice

     103  

Section 18.22

 

Successors and Assigns

     103  

Section 18.23

 

Acknowledgement of Anti-Predatory Lending Policies

     103  

 

-iv-



--------------------------------------------------------------------------------

THIS MASTER REPURCHASE AND SECURITIES CONTRACT, dated as of November 2, 2018 (as
amended, restated, supplemented or otherwise modified and in effect from time to
time, (this “Agreement”), is made by and between CLNC CREDIT 8, LLC, a Delaware
limited liability company, as Seller (as more specifically defined below,
(“Seller”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as buyer (as more specifically defined below, “Buyer”). Seller and
Buyer (each also a “Party” and, collectively, the “Parties”) hereby agree as
follows:

ARTICLE 1

APPLICABILITY

Section 1.01    Applicability. Subject to the terms and conditions of the
Repurchase Documents, from time to time during the Revolving Period and at the
request of Seller, the Parties may enter into transactions in which Seller
agrees to sell, transfer and assign to Buyer certain Assets and all related
rights in, and interests related to, such Assets on a servicing released basis,
against the transfer of funds by Buyer representing the Purchase Price for such
Assets, with a simultaneous agreement by Buyer to transfer such Assets to Seller
for subsequent repurchase on the related Repurchase Date, which date shall not
be later than the Facility Termination Date, against the transfer of funds by
Seller representing the Repurchase Price for such Assets.

ARTICLE 2

DEFINITIONS AND INTERPRETATION

Section 2.01    Definitions.

“Accelerated Repurchase Date”: Defined in Section 10.02.

“Account Control Agreement”: A deposit account control agreement in favor of
Buyer with respect to either any bank account related to a Purchased Asset or
the Hedge Account, each in form and substance of Exhibit C hereto.

“Actual Knowledge”: Defined in the definition of Knowledge.

“Additional Advance”: Defined in Section 3.11.

“Additional Advance Notice”: Defined in Section 3.11.

“Additional Seller Joinder Agreement”: An Additional Seller Joinder Agreement,
substantially in the form of Exhibit K, duly executed and delivered by each
party thereto.

“Additional Sellers”: Any additional party or parties that has executed and
delivered an Additional Seller Joinder Agreement.



--------------------------------------------------------------------------------

“Affiliate”: (a) When used with respect to Seller, Pledgor, Guarantor or
Sponsor, Manager, Sponsor or any of Sponsor’s Subsidiaries, or (b) when used
with respect to any other specified Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with, such
Person.

“Affiliated Hedge Counterparty”: Buyer, or an Affiliate of Buyer, in its
capacity as a party to any Interest Rate Protection Agreement with Seller.

“Agreement”: The meaning set forth in the initial paragraph hereof.

“Aggregate Amount Outstanding”: On each date of the determination thereof, the
total amount owing to Buyer by Seller in connection with all Transactions under
this Agreement outstanding on such date.

“Alternative Rate”: A per annum rate based on an index approximating the
behavior of LIBOR, as determined by Buyer.

“Anti-Corruption Law”: The U.S. Foreign Corrupt Practices Act of 1977, the UK
Bribery Act, the Canadian Corruption of Foreign Public Officials Act or any
other law applicable to Seller or any of its Affiliates that prohibits the
bribery of foreign officials to gain a business advantage.

“Anti-Money Laundering Laws”: The applicable laws or regulations in any
jurisdiction in which Seller, Guarantor or any Affiliates of Seller or Guarantor
are located or doing business that relate to money laundering, any predicate
crime to money laundering or any financial record keeping and reporting
requirements related thereto.

“Applicable Percentage”: For each Purchased Asset, the applicable percentage
determined by Buyer for such Purchased Asset on the Purchase Date therefor as
specified in the most recent Confirmation entered into in respect of such
Purchased Asset, but in no event greater than the Maximum Applicable Percentage.

“Appraisal”: An appraisal of the related Mortgaged Property conducted by an
Independent Appraiser in accordance with the Financial Institutions Reform,
Recovery and Enforcement Act of 1989, as amended, and, in addition, certified by
such Independent Appraiser as having been prepared in accordance with the
requirements of the Uniform Standards of Professional Appraisal Practice of the
Appraisal Foundation, addressed to (either directly or pursuant to a reliance
letter in favor of Buyer or reliance language in such Appraisal running to the
benefit of Buyer as a successor and/or assign) and reasonably satisfactory to
Buyer.

“Approved Representation Exception”: With respect to any Purchased Asset, any
Representation Exception furnished by Seller to Buyer and approved in writing by
Buyer in its discretion which approval shall be evidenced by Buyer’s execution
of a Confirmation for such Purchased Asset, solely to the extent expressly set
forth therein.

“Asset”: Any Whole Loan or Senior Interest, the Mortgaged Property for which is
included in the categories for Types of Mortgaged Property, but excluding any
real property acquired by Seller through foreclosure or deed in lieu of
foreclosure, distressed debt or any Equity Interest issued by a single purpose
entity organized to issue collateralized debt or loan obligations.

 

-2-



--------------------------------------------------------------------------------

“Assignment and Acceptance”: Defined in Section 18.07(c).

“Bailee”: With respect to any Transaction involving a Wet Mortgage Asset,
(i) Ropes & Gray LLP, (ii) a national title insurance company or
nationally-recognized real estate counsel acceptable to Buyer or (iii) any other
entity approved by Buyer in its sole discretion, which may be a title company,
escrow company or attorney in accordance with local law and practice in the
appropriate jurisdiction of the related Wet Mortgage Asset.

“Bankruptcy Code”: Title 11 of the United States Code, as amended.

“Basic Mortgage Asset Documents”: Means the following original (except as
otherwise permitted in Section 2.01 of the Custodial Agreement), fully executed
and complete documents: (1) the Mortgage Note and/or, in the case of a Senior
Interest consisting of a participation interest, the related participation
certificate, with a certified true and correct copy of the related Mortgage
Note, (2) the Mortgage and UCC-1 financing statements executed in connection
therewith, (3) the assignment of leases and rents, if any, (4) the Interim
Assignment Documents and (5) the Blank Assignment Documents.

“Beneficial Ownership Certification”: A certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation in a form as agreed
to by Buyer.

“Beneficial Ownership Regulation”: Means 31 C.F.R. § 1010.230.

“Blank Assignment Documents”: Defined in Section 6.02(k).

“Book Value”: For each Purchased Asset, as of any date, an amount, as certified
by Seller in the related Confirmation, equal to the lesser of (a) the
outstanding principal amount or par value thereof as of such date, and (b) the
price that Seller initially paid or advanced in respect thereof plus any
additional amounts advanced by Seller that were funded in connection with
Seller’s future funding obligations under the related Purchased Asset Documents
minus Principal Payments received by Seller and as further reduced by losses
realized and write-downs taken by Seller, together with all other reductions in
the unpaid balance due in connection with the related Whole Loan (including,
with respect to any Senior Interest that is a participation, any reduction in
the principal balance of the related Whole Loan).

“Business Day”: Any day other than (a) a Saturday or a Sunday, (b) a day on
which banks in the States of New York, Minnesota or North Carolina are
authorized or obligated by law or executive order to be closed, (c) any day on
which the New York Stock Exchange, the Federal Reserve Bank of New York or
Custodian is authorized or obligated by law or executive order to be closed, or
(d) if the term “Business Day” is used in connection with the determination of
LIBOR, a day on which dealings in Dollar deposits are not carried on in the
London interbank market.

 

-3-



--------------------------------------------------------------------------------

“Buyer”: Wells Fargo Bank, National Association, in its capacity as Buyer under
this Agreement and the other Repurchase Documents, together with its successors
and permitted assigns.

“Capital Lease Obligations”: With respect to any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

“Capital Stock”: Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent equity ownership interests in a Person which is not a corporation,
including, without limitation, any and all member or other equivalent interests
(certificated or uncertificated) in any limited liability company, and any and
all partnership or other equivalent interests in any partnership or limited
partnership, and any and all warrants or options to purchase any of the
foregoing.

“Cause”: With respect to an Independent Director or Independent Manager,
(i) acts or omissions by such Independent Director or Independent Manager that
constitute willful disregard of, or bad faith or gross negligence with respect
to, such Independent Director or Independent Manager’s duties under the
applicable by-laws, limited partnership agreement or limited liability company
agreement, (ii) that such Independent Director or Independent Manager has
engaged in or has been charged with, or has been convicted of, fraud or other
acts constituting a crime under any law applicable to such Independent Director
or Independent Manager, (iii) that such Independent Director or Independent
Manager is unable to perform his or her duties as Independent Director or
Independent Manager due to death, disability or incapacity, or (iv) that such
Independent Director or Independent Manager no longer meets the definition of
Independent Director or Independent Manager.

“CFTC”: The U.S. Commodity Futures Trading Commission.

“CFTC Regulations”: The rules, regulations, orders and interpretations published
or issued by the CFTC, as amended.

“Change of Control”: The occurrence of any of the following events: (a) any
“person” or “group” (within the meaning of Section 13(d) or 14(d) of the
Exchange Act) (other than the Manager or any Affiliate of Colony Capital
Operating Company, LLC) shall become, or obtain rights (whether by means of
warrants, options or otherwise) to become, the beneficial owner, directly or
indirectly, of 49% or more of the total voting power of all classes of Capital
Stock of Sponsor entitled to vote generally in the election of the directors;
(b) Sponsor shall cease to own and Control, of record, beneficially and
directly, 51% of the outstanding Capital Stock of Guarantor; (c) Guarantor shall
cease to own and Control, of record, beneficially and either directly or
indirectly, 100% of the outstanding Capital Stock of Pledgor and each
Intermediate Entity; (d) Pledgor shall cease to own and control, of record,
beneficially and directly, 100% of the outstanding Capital Stock of Seller;
(e) an internalization of management by Sponsor or Guarantor shall occur without
Buyer’s prior written approval, which shall not be

 

-4-



--------------------------------------------------------------------------------

unreasonably withheld; or (f) prior to an internalization of management by
Sponsor or Guarantor, the Manager or any Affiliate thereof (as replacement
manager) shall cease to act as the external manager for Sponsor and Guarantor
pursuant to a Management Agreement or Colony Capital Operating Company, LLC, a
Delaware limited liability company, shall cease to Control Manager or any
Affiliate thereof (as replacement manager).

“Class”: With respect to an Asset, such Asset’s classification as either a Whole
Loan or a Senior Interest.

“Cleared Swap”: Any Interest Rate Protection Agreement that is cleared by a DCO.

“Closing Certificate”: A true and correct certificate in the form of Exhibit D,
executed by a Responsible Officer of Seller.

“Closing Date”: November 2, 2018.

“Code”: The Internal Revenue Code of 1986.

“Competitor”: The meaning set forth in the Fee Letter, which definition is
incorporated herein by reference.

“Commodity Exchange Act”: The Commodity Exchange Act, as amended.

“Compliance Certificate”: A true and correct certificate in the form of
Exhibit E, executed by a Responsible Officer of Seller and Guarantor.

“Confirmation”: A purchase confirmation in the form of Exhibit B, duly
completed, executed and delivered by Seller and Buyer in accordance with either
Section 3.01 or Section 4.01(d).

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Contractual Obligation”: With respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust, deed
to secure debt, contract, undertaking, agreement, instrument or other document
to which such Person is a party or by which it or any of its property or assets
are bound or are subject.

“Control”: With respect to any Person, the direct or indirect possession of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling,” “Controlled” and “under common Control” have
correlative meanings.

“Controlled Account Agreement”: The control agreement with respect to the
Waterfall Account, dated as of the date of this Agreement, among Seller, Buyer
and Deposit Account Bank.

 

-5-



--------------------------------------------------------------------------------

“Core Purchased Assets”: The meaning set forth in the Fee Letter, which
definition is incorporated by reference herein.

“Credit Event”: The meaning set forth in the Fee Letter, which definition is
incorporated by reference herein.

“Current Mark-to-Market Value”: For any Purchased Asset as of any date, the
market value for such Purchased Asset as of such date as determined by Buyer in
its sole discretion.

“Custodial Agreement”: The Custodial Agreement, dated as of the date hereof,
among Buyer, Seller and Custodian, as the same may be amended, modified, waived,
supplemented, extended, replaced or restated from time to time.

“Custodian”: Wells Fargo Bank, National Association, or any successor permitted
by the Custodial Agreement.

“Debt Yield”: The meaning set forth in the Fee Letter, which definition is
incorporated herein by reference.

“Default”: Any event that, with the giving of notice or the lapse of time, or
both, would become an Event of Default.

“Default Rate”: As of any date, the Pricing Rate in effect on such date plus 500
basis points (5.00%).

“Defaulted Asset”: Any Asset or Purchased Asset and, in the case of any Senior
Interest, any related Whole Loan, as applicable, (a) that is thirty (30) or more
days (or, in the case of payments due at maturity, one (1) day) delinquent in
the payment of principal, interest, fees, distributions or any other amounts
payable under the related Purchased Asset Documents, in each case, without
regard to any waivers or modifications of, or amendments to, the related
Purchased Asset Documents, other than those that were disclosed in writing to
Buyer prior to the Purchase Date of the related Purchased Asset, unless
consented to by Buyer in accordance with the terms of this Agreement, (b) for
which there is a Representation Breach with respect to such Asset or Purchased
Asset that has not been cured, as determined by Buyer, other than an Approved
Representation Exception, (c) for which there is a material non-monetary default
under the related Purchased Asset Documents beyond any applicable notice or cure
period in each case, without regard to any waivers or modifications of, or
amendments to, the related Purchased Asset Documents other than those that were
disclosed in writing to Buyer prior to the Purchase Date of the related
Purchased Asset or expressly consented to in writing by Buyer in its sole
discretion, (d) an Insolvency Event has occurred with respect to the Underlying
Obligor or, in the case of any Senior Interest, any co-participant or any Person
having an interest in any Purchased Asset or any related Mortgaged Property that
is junior to, pari passu with or senior to, in right of payment or priority, the
rights of Buyer with respect thereto, (e) with respect to which there has been
an extension, amendment, waiver, termination, rescission, cancellation, release
or other modification (other than (i) a Material Modification consented to in
writing by Buyer pursuant to Section 8.04 or (ii) any such modification that is
not a Material Modification) to the terms of, or any collateral, guaranty or
indemnity for, or the exercise of any material right or

 

-6-



--------------------------------------------------------------------------------

remedy of a holder (including all lending, corporate and voting rights,
remedies, consents, approvals and waivers) of, any related loan or participation
document (in each case including, without limitation, any such document with
respect to any Whole Loan related to any Senior Interest) that, in each case,
has an adverse effect on the value or cash-flow of such asset, as determined by
Buyer, or (f) for which Seller or a Servicer has received notice of the
foreclosure or proposed foreclosure of any Lien on the related Mortgaged
Property; provided that with respect to any Senior Interest, in addition to the
foregoing such Senior Interest will also be considered a Defaulted Asset to the
extent that the related Whole Loan would be considered a Defaulted Asset as
described in this definition provided, further, in each case, without regard to
any waivers or modifications of, or amendments to, the related Purchased Asset
Documents other than waivers, modifications or amendments which (i) are Material
Modification(s) expressly consented to in writing by Buyer (which consent shall
be given or withheld in Buyer’s sole discretion) or (ii) do not constitute
Material Modifications hereunder.

“Delaware LLC Act”: Chapter 18 of the Delaware Limited Liability Company Act, 6
Del. C. §§ 18-101 et seq., as amended.

“Deposit Account Bank”: Wells Fargo Bank, National Association, or any other
bank approved by Buyer.

“Derivatives Contract”: Any rate swap transaction, basis swap, credit derivative
transaction, forward rate transaction, commodity swap, commodity option, forward
commodity contract, equity or equity index swap or option, bond or bond price or
bond index swap or option or forward bond or forward bond price or forward bond
index transaction, interest rate option, forward foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross–currency rate swap transaction, currency option, spot
contract, or any other similar transaction or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement,
including any obligations or liabilities thereunder.

“Dividing LLC”: A Delaware limited liability company that is effecting a
Division pursuant to and in accordance with Section 18-217 of the Delaware LLC
Act.

“Division”: The division of a Dividing LLC into two or more domestic limited
liability companies pursuant to and in accordance with Section 18-217 of the
Delaware LLC Act.

“Division LLC”: A surviving company, if any, and each resulting company, in each
case that is the result of a Division.

“Dollars” and “$”: Lawful money of the United States of America.

“Early Repurchase Date”: Defined in Section 3.04.

“Eligible Asset”: An Asset:

that has been approved as a Purchased Asset by Buyer; provided that, following
an approval of an Asset as a Purchased Asset, Buyer may not subsequently revoke
such approval pursuant to this clause (a) unless there had been a material
misstatement or omission by Seller contained in information provided to Buyer on
or prior to the related Purchase Date;

 

-7-



--------------------------------------------------------------------------------

with respect to which no Representation Breach exists;

that is not a Defaulted Asset;

that pays interest at either a fixed rate (subject to hedging and mark to market
terms and provisions that are acceptable to Buyer in its sole discretion as of
the Purchase Date), or at a floating rate with a base rate of either 1-month
LIBOR or the Alternative Rate;

with respect to which there are no future funding obligations on the part of
Seller other than any future funding obligations expressly disclosed to Buyer
prior to the related Purchase Date and specified in the Confirmation for the
applicable Purchased Asset, which future funding obligations are and shall
remain at all times solely the obligations of Seller (provided that Seller may
from time to time request Future Funding Transactions that Buyer may agree to
fund, or decline to fund, in Buyer’s sole discretion in accordance with
Section 3.10);

that satisfies, on the related Purchase Date, the applicable Minimum Purchased
Asset Debt Yield Requirement and the applicable Maximum Purchased Asset PPV
Requirement for such Asset;

whose Mortgaged Property is not a hotel, unless (i) the hotel is a national flag
hotel, (ii) Buyer has received a copy of the franchise agreement and related
documents for operation of the hotel under the national flag, all reports issued
by the franchisor and a comfort letter from the franchisor running to the
benefit of successors and assigns of the lender, (iii) the hotel management is
acceptable to Buyer, and (iv) the hotel manager has entered into a subordination
of management agreement, all of which are acceptable to Buyer;

where the underlying Mortgaged Property is located in the United States, the
Underlying Obligors are domiciled in the United States, and all obligations
under the Asset and the Purchased Asset Documents are denominated and payable in
Dollars;

the Mortgaged Property is not under construction, conversion or rehabilitation
(other than, in each case, as and to the extent expressly approved by Buyer in
the related Confirmation for the applicable Purchased Asset and subject to all
terms and conditions of such Confirmation and the other terms of this
Agreement), and is not a condominium regime established for sale of individual
units, and is not under conversion to another type of Asset that represents a
subordinated interest in the related Mortgaged Property;

with respect to such Asset, none of the Underlying Obligors (and any of their
respective Affiliates) related to such Asset are Sanctioned Targets;

that does not involve an Equity Interest of Seller, Sponsor, any Intermediate
Entity, Pledgor, Manager or Guarantor or any Affiliate of Seller, Sponsor, any
Intermediate Entity, Pledgor, Manager or Guarantor that would result in (i) an
actual or potential conflict of interest, (ii) an affiliation with an Underlying
Obligor which results or could result in the loss or impairment of any material
rights of the holder of the related Purchased Asset; provided, Seller shall
disclose to Buyer before the Purchase Date each Equity Interest held or to be
held by Seller, Sponsor, any

 

-8-



--------------------------------------------------------------------------------

Intermediate Entity, Pledgor, Manager or Guarantor or any Affiliate of Seller,
Sponsor, any Intermediate Entity, Pledgor, Manager or Guarantor with respect to
such related Purchased Asset whether or not it satisfies either of the preceding
clauses (i) or (ii);

that is secured by or, with respect to a Senior Interest, the related Whole Loan
is secured by a perfected, first-priority security interest on either a “fully
stabilized” or a “light transitional” commercial, retail, industrial, office,
self-storage, mixed-use, hospitality or multi-family property, in each case as
determined by Buyer in its sole discretion;

for which all Purchased Asset Documents have been delivered to Custodian in
accordance with the terms hereof and the Custodial Agreement;

as to which Seller has delivered (i) an Irrevocable Redirection Notice executed
in blank to Custodian on behalf of Buyer and (ii) to the extent such Underlying
Obligor is not required by the related Purchased Asset Documents to remit Income
to the Servicer, a fully executed Irrevocable Redirection Notice to either Buyer
(or its designee including a Bailee) or Custodian on behalf of Buyer;

as to which all escrows, reserves and other collateral accounts are subject to a
perfected security interest in favor of Seller, and each such security interest
has been assigned to Buyer;

as to which all Retained Interests, funding obligations or any other obligations
of any kind remain, in each case, the sole obligation of Seller; and

if any portion of the Mortgaged Property related to such Asset is subject to a
partial release, Buyer shall have received, on or before the effective date of
such partial release, an Appraisal specifying the value of the Mortgaged
Property which remains as security for the related Asset following the date of
consummation for such partial release.

provided, that, notwithstanding the failure of an Asset or Purchased Asset to
conform to the requirements of this definition, Buyer may, subject to such
terms, conditions and requirements and Applicable Percentage adjustments (if
any) as Buyer may require and as set forth in a duly executed Confirmation,
designate in writing any such non-conforming Asset or Purchased Asset as an
Eligible Asset, which designation (1) may include a temporary or permanent
asset-specific waiver of one or more Eligible Asset requirements, but only to
the extent evidenced by the execution of a Confirmation with the related
exception(s) expressly set forth therein, and (2) shall not be deemed a waiver
of the requirement that all other Assets and Purchased Assets must be Eligible
Assets (including any Assets that are similar or identical to the Asset or
Purchased Asset subject to the waiver).

“Eligible Assignee”: Any of the following Persons designated by Buyer: (a) a
bank, financial institution, pension fund, insurance company or similar Person,
an Affiliate of any of the foregoing, and an Affiliate of Buyer; provided that,
so long as no monetary or material non-monetary Default or Event of Default has
occurred and is continuing, no Competitor or Affiliates of Underlying Obligors
(other than any Affiliate of an Underlying Obligor that is an Affiliate of
Buyer) shall be deemed to be an Eligible Assignee within this clause (a), and
(b) any other Person to which Seller has consented; provided, that such consent
of Seller shall not be unreasonably withheld, delayed or conditioned (except
with respect to Competitors or Affiliates

 

-9-



--------------------------------------------------------------------------------

of Underlying Obligors (other than any Affiliate of an Underlying Obligor that
is an Affiliate of Buyer), in which case Seller’s consent may be given or
withheld in its sole and absolute discretion), and shall not in any case be
required at any time when a monetary Default, a material non-monetary Default or
any Event of Default exists.

“Environmental Laws”: Any federal, state, foreign or local statute, law, rule,
regulation, ordinance, code, guideline, written policy and rule of common law
now or hereafter in effect, and any judicial or administrative interpretation
thereof, including any judicial or administrative order, consent decree or
judgment, relating to the environment, employee health and safety or hazardous
materials, including CERCLA, RCRA, the Federal Water Pollution Control Act, the
Toxic Substances Control Act, the Clean Air Act, the Safe Drinking Water Act,
the Oil Pollution Act of 1990, the Emergency Planning and the Community
Right-to-Know Act of 1986, the Hazardous Material Transportation Act, the
Occupational Safety and Health Act, and any state and local or foreign
counterparts or equivalents.

“Equity Interests”: With respect to any Person, (a) any share, interest,
participation and other equivalent (however denominated) of Capital Stock of (or
other ownership, equity or profit interests in) such Person, (b) any warrant,
option or other right for the purchase or other acquisition from such Person of
any of the foregoing, (c) any security convertible into or exchangeable for any
of the foregoing, and (d) any other ownership or profit interest in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized but unissued on any date.

“ERISA”: The Employee Retirement Income Security Act of 1974, as amended from
time to time, and the regulations promulgated thereunder. Section references to
ERISA are to ERISA, as in effect at the date of this Agreement and, as of the
relevant date, any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate”: Any trade or business (whether or not incorporated) that is a
member of Seller’s, Sponsor’s, any Intermediate Entity’s, Pledgor’s or
Guarantor’s controlled group or under common control with Seller, Sponsor, any
Intermediate Entity, Pledgor or Guarantor, within the meaning of Section 414 of
the Code.

“Event of Default”: Defined in Section 10.01.

“Exchange Act”: The Securities Exchange Act of 1934, as amended.

“Excluded Taxes”: Any of the following Taxes imposed on or with respect to Buyer
or required to be withheld or deducted from a payment to Buyer: (a) Taxes
imposed on or measured by net income (however denominated), franchise Taxes, and
branch profits Taxes, in each case, (i) imposed as a result of Buyer being
organized under the laws of, or having its principal office or the office from
which it books the Transactions located in, the jurisdiction imposing such Taxes
(or any political subdivision thereof) or (ii) that are Other Connection Taxes,
(b) U.S. federal withholding Taxes imposed on amounts payable to or for the
account of Buyer with respect to an interest in the Repurchase Obligations
pursuant to a law in effect on the date on which such Buyer (i) acquires such
interest in the Repurchase Obligations or (ii) changes

 

-10-



--------------------------------------------------------------------------------

the office from which it books the Transactions, except in each case to the
extent that, pursuant to Section 12.06, amounts with respect to such Taxes were
payable either to such Buyer’s assignor immediately before such Buyer became a
Party hereto or to such Buyer immediately before it changed the office from
which it books the Transactions, (c) Taxes attributable to Buyer’s failure to
comply with Section 12.06(e) and (d) any U.S. federal withholding Taxes imposed
under FATCA.

“Exit Fee”: The meaning set forth in the Fee Letter, which definition is
incorporated by reference herein.

“Extension Conditions”: Defined in Section 3.06.

“Extension Fee”: The meaning set forth in the Fee Letter, which definition is
incorporated by reference herein.

“Extension Period”: Defined in Section 3.06.

“Facility Debt Yield Test”: The meaning set forth in the Fee Letter, which
definition is incorporated by reference herein.

“Facility Termination Date”: The earliest to occur of (a) November 2, 2021, as
such date may be extended pursuant to Section 3.06, (b) any Accelerated
Repurchase Date, and (c) any date on which the Facility Termination Date shall
otherwise occur in accordance with the provisions hereof or Requirements of Law.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“FCM”: A futures commission merchant subject to regulation under the Commodity
Exchange Act.

“FDIA”: Defined in Section 14.03.

“FDICIA”: Defined in Section 14.04.

“Fee Letter”: The fee and pricing letter, dated as of the date hereof, between
Buyer and Seller, as amended, modified, waived, supplemented, extended, restated
or replaced from time to time.

“Fitch”: Fitch, Inc. or, if Fitch, Inc. is no longer issuing ratings, another
nationally recognized rating agency reasonably acceptable to Buyer.

 

-11-



--------------------------------------------------------------------------------

“Flex Purchased Assets”: The meaning set forth in the Fee Letter, which
definition is incorporated by reference herein.

“Foreign Buyer”: A Buyer that is not a U.S. Person.

“Future Funding Amount”: With respect to any Purchased Asset for which a Future
Funding Transaction has been requested by Seller and approved by Buyer pursuant
to Section 3.10, the amount funded by Buyer in connection with such Future
Funding Transaction; provided that in no event shall a Future Funding Amount
exceed the product of (a) the amount that Seller is funding as a post-closing
advance on the related Future Funding Date as required by the related Purchased
Asset Documents relating to such Purchased Asset, and (b) the Maximum Applicable
Percentage for such Purchased Asset; provided, in no event shall the aggregate
amount so requested by Seller exceed the amount of future funding set forth on
the related Confirmation for the initial Transaction relating to such Purchased
Asset, minus all previous Future Funding Amounts funded by Buyer relating to
such Purchased Asset.

“Future Funding Confirmation”: Defined in Section 3.10(i).

“Future Funding Date”: With respect to any Purchased Asset for which a Future
Funding Transaction has been requested by Seller and approved by Buyer, the date
on which Seller is required to fund a Future Funding Amount pursuant to the
Purchased Asset Documents relating to such Purchased Asset.

“Future Funding Request Package”: With respect to one or more Future Funding
Transactions, the following, to the extent applicable and available, unless any
such items were previously delivered to Buyer and have not been modified since
the date of each such delivery: (a) the related request for advance, executed by
the related Underlying Obligor (which shall include evidence of Seller’s
approval of the related Future Funding Transaction), and any other documents
that require Seller to fund; (b) the related affidavit executed by the related
Underlying Obligor delivered in accordance with the Purchased Asset Documents,
and any other related documents; (c) the executed fund control agreement (or the
executed escrow agreement, if funding through escrow); (d) copies of all
relevant trade contracts; (e) the title policy endorsement for the advance;
(f) copies of any tenant leases; (g) copies of any service contracts;
(h) updated financial statements, operating statements and rent rolls;
(i) evidence of required insurance; (j) engineering reports and updates to the
engineering reports; (k) updates, if applicable, to the Underwriting Package for
the related Purchased Asset; and (l) copies of any additional documentation as
required in connection therewith, or as otherwise requested by Buyer.

“Future Funding Transaction”: Any Transaction approved by Buyer pursuant to
Section 3.10.

“GAAP”: Generally accepted accounting principles as in effect from time to time
in the United States, consistently applied.

“Governing Documents”: With respect to any Person, its articles or certificate
of incorporation or formation, by-laws, partnership, limited liability company,
memorandum and articles of association, operating or trust agreement and/or
other organizational, charter or governing documents.

 

-12-



--------------------------------------------------------------------------------

“Governmental Authority”: Any (a) national or federal government, (b) state,
regional or local or other political subdivision thereof, (c) central bank or
similar monetary or regulatory authority, (d) Person, agency, authority,
instrumentality, court, regulatory body, central bank or other body or entity
exercising executive, legislative, judicial, taxing, quasi–judicial,
quasi–legislative, regulatory or administrative functions or powers of or
pertaining to government, (e) court or arbitrator having jurisdiction over such
Person, its Affiliates or its assets or properties, (f) stock exchange on which
shares of stock of such Person are listed or admitted for trading,
(g) accounting board or authority that is responsible for the establishment or
interpretation of national or international accounting principles, in each case
whether foreign or domestic, and (h) supra-national body such as the European
Union or the European Central Bank.

“Guarantee Agreement”: The Guarantee Agreement dated as of the date hereof, made
by Guarantor in favor of Buyer.

“Guarantee Obligation”: With respect to any Person (the “guaranteeing person”),
any obligation of (a) the guaranteeing person or (b) another Person (including
any bank under any letter of credit) to induce the creation of the obligations
for which the guaranteeing person has issued a reimbursement, counterindemnity
or similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends, Contractual Obligation, Derivatives Contract or
other obligations or Indebtedness (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (1) for the
purchase or payment of any such primary obligation, or (2) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, or (iv) otherwise to assure or hold harmless the owner
of any such primary obligation against loss in respect thereof; provided,
however, that the term “Guarantee Obligation” shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Guarantee Obligation of any guaranteeing person shall be deemed to
be the maximum stated amount of the primary obligation relating to such
Guarantee Obligation (or, if less, the maximum stated liability set forth in the
instrument embodying such Guarantee Obligation). In the absence of any stated
amount or stated liability of a guaranteeing person, the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum anticipated
liability in respect thereof as reasonably determined by Buyer.

“Guarantor”: Credit RE Operating Company, LLC, a Delaware limited liability
company.

“Hedge Account”: The deposit account, established at Deposit Account Bank, in
the name of Sellers, pledged to Buyer and subject to an Account Control
Agreement.

 

-13-



--------------------------------------------------------------------------------

“Hedge Counterparty”: Either (a) an Affiliated Hedge Counterparty, or (b) or any
other counterparty, approved by Buyer, to any Interest Rate Protection Agreement
with Seller; provided that in the case of a Cleared Swap, each reference in this
Agreement to the Hedge Counterparty shall instead be a reference to the related
DCO and; provided, further, that, in either case such agreement contains a
consent satisfactory to Buyer to the collateral assignment to Buyer of all of
the rights (but none of the obligations) of Seller thereunder.

“Hedge Required Asset”: A Purchased Asset that has a fixed rate of interest or
return, or any other Purchased Asset that may be designated as such by Buyer on
the Purchase Date.

“Hotel Asset”: Any Purchased Asset that is secured by (or with respect to any
Senior Interest, the related Whole Loan is secured by) one or more Mortgaged
Properties that are hotel properties.

“Income”: With respect to any Purchased Asset, all of the following (in each
case with respect to the entire par amount of the Asset represented by such
Purchased Asset and not just with respect to the portion of the par amount
represented by the Purchase Price advanced against such Asset) without
duplication: (a) all Principal Payments, (b) all Interest Payments, and (c) all
other income, distributions, receipts, payments, collections, prepayments,
recoveries, proceeds (including insurance and condemnation proceeds) and other
payments or amounts of any kind paid, received, collected, recovered or
distributed on, in connection with or in respect of such Purchased Asset,
including Principal Payments, Interest Payments, principal and interest
payments, prepayment fees, extension fees, exit fees, defeasance fees, transfer
fees, make whole fees, late charges, late fees and all other fees or charges of
any kind or nature, premiums, yield maintenance charges, penalties, default
interest, dividends, gains, receipts, allocations, rents, interests, profits,
payments in kind, returns or repayment of contributions, net sale, foreclosure,
liquidation, securitization or other disposition proceeds, insurance payments,
settlements and proceeds; provided, that any amounts that under the applicable
Purchased Asset Documents are required to be deposited into and held in escrow
or reserve to be used for a specific purpose, such as taxes and insurance, shall
not be included in the term “Income” unless and until (i) an event of default
exists under such Purchased Asset Documents, (ii) the holder of the related
Purchased Asset has exercised or is entitled to exercise rights and remedies
with respect to such amounts, (iii) such amounts are no longer required to be
held for such purpose under such Purchased Asset Documents, or (iv) such amounts
may be applied to all or a portion of the outstanding indebtedness under such
Purchased Asset Documents; and provided, further, however, that Income shall not
include any servicing fees that are permitted and actually retained by the
related Servicer in accordance with the express terms of the related Servicing
Agreement and any applicable Servicer Notice.

“Indebtedness”: With respect to any Person at a particular time, without
duplication, the following to the extent they are included as indebtedness or
liabilities in accordance with GAAP:

(a)    obligations created, issued or incurred by such Person for borrowed money
(whether by loan, the issuance and sale of debt securities or the sale of
property to another Person subject to an understanding or agreement, contingent
or otherwise, to repurchase such property from such Person);

 

-14-



--------------------------------------------------------------------------------

(b)    obligations of such Person to pay the deferred purchase or acquisition
price of property or services, other than trade accounts payable (other than for
borrowed money) arising, and accrued expenses incurred, in the ordinary course
of business so long as such trade accounts payable are payable within sixty
(60) days of the date the respective goods are delivered or the respective
services are rendered;

(c)    Indebtedness of others secured by a lien on the property of such Person,
whether or not the respective Indebtedness so secured has been assumed by such
Person;

(d)    obligations (contingent or otherwise) of such Person in respect of
letters of credit or similar instruments issued or accepted by banks and other
financial institutions for the account of such Person;

(e)    Capital Lease Obligations of such Person;

(f)    obligations of such Person under repurchase agreements, sale/buy-back
agreements or like arrangements;

(g)    Guarantee Obligations by such Person;

(h)    all obligations of such Person incurred in connection with the
acquisition or carrying of fixed assets by such Person;

(i)    Indebtedness of general partnerships of which such Person is a general
partner; and

(j)    all net liabilities or obligations under any interest rate swap, interest
rate cap, interest rate floor, interest rate collar or other hedging instrument
or agreement.

“Indemnified Amounts”: Defined in Section 13.01(a).

“Indemnified Persons”: Defined in Section 13.01(a).

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of Seller under
any Repurchase Document and (b) to the extent not otherwise described in (a),
Other Taxes.

“Independent Appraiser”: A professional real estate appraiser that (i) is
approved by Buyer in its sole discretion; (ii) was not selected or identified by
the Underlying Obligor and is not affiliated with the lender under the mortgage
or the Underlying Obligor; (iii) if engaged by Seller or any of its Affiliates,
Seller or such Affiliate, as applicable, is a “financial services institution”
within the meaning of the Interagency Guidelines on Evaluations and Appraisals,
(iv) is a member in good standing of the American Appraisal Institute; and
(v) is certified or licensed in the state where the subject Mortgaged Property
is located.

 

-15-



--------------------------------------------------------------------------------

“Independent Director” or “Independent Manager”: An individual who has prior
experience as an independent director, independent manager or independent member
with at least three (3) years of employment experience and who is provided by CT
Corporation, Corporation Service Company, National Registered Agents, Inc.,
Wilmington Trust Company, Stewart Management Company, or Lord Securities
Corporation or, if none of those companies is then providing professional
Independent Directors or Independent Managers, another nationally recognized
company approved by Buyer, in each case that is not an Affiliate of Seller and
that provides professional independent directors, independent managers and/or
other corporate services in the ordinary course of its business, and which
individual is duly appointed as Independent Director or Independent Manager and
is not, has never been, and will not while serving as Independent Director or
Independent Manager be, any of the following:

a member, partner, equity holder, manager, director, officer or employee of
Seller, Pledgor, or any of their respective equity holders or Affiliates (other
than as an Independent Director or Independent Manager of Seller or Pledgor, or
an Affiliate of Seller or Pledgor that does not own a direct or indirect
ownership interest in Seller or Pledgor and that is required by a creditor to be
a single purpose bankruptcy remote entity, provided, however, that such
Independent Director or Independent Manager is employed by a company that
routinely provides professional Independent Directors or Independent Managers);

a creditor, supplier or service provider (including provider of professional
services) to Seller, Pledgor or any of their respective equity holders or
Affiliates (other than through a nationally-recognized company that routinely
provides professional Independent Directors, Independent Managers and/or other
corporate services to Seller, Pledgor or any of their respective equity holders
or Affiliates in the ordinary course of business);

a family member of any such member, partner, equity holder, manager, director,
officer, employee, creditor, supplier or service provider; or

a Person who controls (whether directly, indirectly or otherwise) any of the
individuals described in the preceding clauses (a), (b) or (c).

An individual who otherwise satisfies the preceding definition and satisfies
subparagraph (a) by reason of being the Independent Director or Independent
Manager of a Single Purpose Entity affiliated with Seller or Pledgor that does
not own a direct or indirect ownership interest in Seller or Pledgor shall be
qualified to serve as an Independent Director or Independent Manager of Seller
or Pledgor if the fees that such individual earns from serving as Independent
Director or Independent Manager of Affiliates of Seller or Pledgor in any given
year constitute in the aggregate less than five percent (5%) of such
individual’s annual income for that year.

“Insolvency Action”: With respect to any Person, the taking by such Person of
any action resulting in an Insolvency Event, other than solely under clause (g)
of the definition thereof.

“Insolvency Event”: With respect to any Person, (a) the filing of a decree or
order for relief by a court having jurisdiction in the premises with respect to
such Person or any substantial part of its assets or property in an involuntary
case under any applicable Insolvency

 

-16-



--------------------------------------------------------------------------------

Law now or hereafter in effect, or appointing a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for such Person or for any
substantial part of its assets or property, or ordering the winding-up or
liquidation of such Person’s affairs, and such decree or order shall remain
unstayed and in effect for a period of sixty (60) days, (b) the commencement by
such Person of a voluntary case under any applicable Insolvency Law now or
hereafter in effect, (c) the consent by such Person to the entry of an order for
relief in an involuntary case under any Insolvency Law, (d) the consent by such
Person to the appointment of or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official for such Person
or for any substantial part of its assets or property, (e) the making by such
Person of any general assignment for the benefit of creditors, (f) the admission
in a legal proceeding of the inability of such Person to pay its debts generally
as they become due, (g) the failure by such Person generally to pay its debts as
they become due, or (h) the taking of action by such Person in furtherance of
any of the foregoing.

“Insolvency Laws”: The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments and similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.

“Insolvency Proceeding”: Any case, action or proceeding before any court or
other Governmental Authority relating to any Insolvency Event.

“Interest Expense”: With respect to any Person and for any relevant time period,
the amount of total interest expense incurred by such Person, and its
consolidated Subsidiaries, including capitalized or accruing interest (but
excluding interest funded under a construction loan), plus such Person’s
proportionate share of interest expense from the joint venture investments and
unconsolidated Affiliates of such Person, all with respect to such period.

“Interest Payments”: With respect to any Purchased Asset, all payments of
interest, income, receipts, dividends, and any other collections and
distributions received from time to time in connection with any such Purchased
Asset.

“Interest Rate Protection Agreement”: With respect to any or all Purchased
Assets, any futures contract, options related contract, short sale of United
States Treasury securities or any interest rate swap, cap, floor or collar
agreement, total return swap or any other similar arrangement providing for
protection against fluctuations in interest rates or the exchange of nominal
interest obligations either generally or under specific contingencies, in each
case with a Hedge Counterparty and that is acceptable to Buyer. For the
avoidance of doubt, any Interest Rate Protection Agreement with respect to a
Purchased Asset shall be included in the definitions of “Purchased Asset” and
“Repurchase Document.”

“Interim Assignment Documents”: If Seller has acquired a Purchased Asset from
another Person, the allonge, assignment of Mortgage, assignment of assignment of
leases and rents, general assignment, UCC-3 financing statements and/or, in the
case of a Senior Interest consisting of a participation interest, the assignment
of related participation certificate and/or, in the case of a Senior Interest
consisting of a promissory note, the related allonge and assignment and
assumption agreement and all other applicable documents evidencing the
assignment of the related Purchased Asset from such Person to Seller.

 

-17-



--------------------------------------------------------------------------------

“Intermediate Entities”: Any Subsidiary of Guarantor, other than Pledgor, that
is also a direct or indirect owner of any Equity Interest in Seller.

“Internal Control Event”: Fraud that involves management or other employees who
have a significant role in, the internal controls of Seller, Sponsor, any
Intermediate Entity, Pledgor, Manager or Guarantor or any Affiliate of Seller,
Sponsor, any Intermediate Entity, Pledgor, Manager or Guarantor over financial
reporting.

“Investment”: With respect to any Person, any acquisition or investment (whether
or not of a controlling interest) by such Person, whether by means of (a) the
purchase or other acquisition of any Equity Interest in another Person, (b) a
loan, advance or extension of credit to, capital contribution to, guaranty or
credit enhancement of Indebtedness of, or purchase or other acquisition of any
Indebtedness of, another Person, including any partnership or joint venture
interest in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute the business or a division or operating unit of another Person. Any
binding commitment or option to make an Investment in any other Person shall
constitute an Investment. Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in this Agreement, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

“Investment Company Act”: The Investment Company Act of 1940, as amended,
restated or modified from time to time, including all rules and regulations
promulgated thereunder.

“Investor”: Any Person that is admitted to either Seller or Guarantor as a
member in accordance with the applicable operating agreement or limited
liability company agreement, as applicable, of Seller or Guarantor,
respectively.

“Irrevocable Redirection Notice”: A notice in a form acceptable to Buyer, to be
signed by the Underlying Obligor (if applicable) and Seller, or by Servicer on
Seller’s behalf, with respect to each Purchased Asset, directing the remittance
of all Income with respect to a Purchased Asset to an account designated by
Buyer.

“IRS”: The United States Internal Revenue Service.

“Knowledge”: With respect to any Person, (A) the actual knowledge of such Person
(including, for the avoidance of doubt, the actual knowledge of the employees,
officers, directors and Affiliates of such Person) without further inquiry or
investigation (such knowledge, “Actual Knowledge”), (B) notice to such Person of
any fact, event, condition or circumstance that would cause a Person, acting
reasonably, to conduct an inquiry that would give such Person Actual Knowledge
(whether or not such Person actually undertook such an inquiry), and (C) all
knowledge that is imputed to a Person under any statute, rule, regulation,
ordinance, or official decree or order; provided, that for the avoidance of
doubt, the Actual Knowledge of Seller or any Affiliate of Seller shall only
include the Actual Knowledge of (i) each of the respective officers

 

-18-



--------------------------------------------------------------------------------

and directors of such Person, (ii) individuals of such Person (including,
without limitation, those who have responsibility for the legal, operational or
financial affairs of such Person) who have responsibility for the management,
material day-to-day decision making, legal, operational or financial affairs of
such Person or with respect to the Repurchase Documents and (iii) those
individuals of such Person (including, without limitation, those who have
responsibility for the legal, operational or financial affairs of such Person)
who have direct responsibility for the origination or acquisition, as
applicable, management or sale of the Purchased Assets.

“LIBOR”: The rate of interest per annum determined by Buyer on the basis of the
rate for deposits in Dollars for delivery on the first (1st) day of each Pricing
Period, for a period approximately equal to such Pricing Period, as reported on
Reuters Screen LIBOR01 Page (or any successor page) at approximately 11:00 a.m.,
London time, on the Pricing Rate Determination Date (or if not so reported, then
as determined by Buyer from another recognized source or interbank quotation).
Each calculation by Buyer of LIBOR shall be conclusive and binding for all
purposes, absent manifest error. If the calculation of LIBOR results in a LIBOR
rate of less than zero (0), LIBOR shall be deemed to be zero (0) for all
purposes of this Agreement.

“Lien”: Any mortgage, statutory or other lien, pledge, charge, right, claim,
adverse claim, attachment, levy, hypothecation, assignment, deposit arrangement,
security interest, UCC financing statement or encumbrance of any kind on or
otherwise relating to any Person’s assets or properties in favor of any other
Person or any preference, priority or other security agreement or preferential
arrangement of any kind.

“Manager”: CLNC Manager, LLC.

“Management Agreement”: That certain Management Agreement, dated as of
January 31, 2018, by and between Manager, Guarantor and Sponsor, or such other
management agreement approved by Buyer in its reasonable discretion, in each
case, as the same may be amended, modified, waived, supplemented, extended,
replaced or restated from time to time.

“Margin Call”: Defined in Section 4.01(a).

“Margin Deficit”: Defined in Section 4.01(a).

“Margin Excess”: For any Purchased Asset, as of any date of determination, the
amount by which (a) the related Maximum Applicable Percentage for such Purchased
Asset on each such determination date, multiplied by its Market Value on such
date of determination exceeds (b) the current Purchase Price of such Purchased
Asset, but (i) in no event shall Margin Excess cause the Purchase Price of any
Purchased Asset to exceed the Maximum Purchase Price as of the related Purchase
Date and (ii) for purposes of determining the amount of available Margin Excess
pursuant to this definition, in no event shall the Market Value of such
Purchased Asset be increased by any future funding or other advance made by
Seller or any other Person which Buyer has not approved or participated in by
funding a related Future Funding Amount, as evidenced by and reflected in the
most-recent Confirmation for such Purchased Asset.

“Margin Excess Requirements”: Requirements that will be satisfied as of any date
of determination if (A) no Default, Event of Default, Material Event, Margin
Deficit (except

 

-19-



--------------------------------------------------------------------------------

as would be cured in its entirety by the application of such Margin Excess) or
Material Adverse Effect has occurred and is continuing or will result from any
proposed Transaction or payment of Margin Excess, (B) Seller has satisfied all
conditions precedent that are otherwise applicable to prospective Transactions
under this Agreement, and (C) Guarantor is in full compliance with all of the
financial covenants and all of its other obligations, as set forth in the
Guarantee Agreement.

“Market Disruption Event”: Any event or events that, in the determination of
Buyer, results in (a) the effective absence of a “repo market” or related
“lending market” for purchasing (subject to repurchase) or financing debt
obligations secured by commercial mortgage loans or securities, (b) Buyer’s not
being able to finance Purchased Assets through the “repo market” or “lending
market” with traditional counterparties at rates that would have been reasonable
prior to the occurrence of such event or events, (c) the effective absence of a
“securities market” for securities backed by Purchased Assets, or (d) Buyer’s
not being able to sell securities backed by Purchased Assets at prices that
would have been reasonable prior to the occurrence of such event or events.

“Market Value”: For any Purchased Asset as of any date, the lower of the Current
Mark-to-Market Value and Book Value for such Purchased Asset as determined by
Buyer by taking into account such criteria as Buyer deems appropriate, including
as appropriate current interest rates, spreads and other market conditions,
credit quality, subordination, delinquency status and aging and any amounts
owing to or by Buyer under any related Interest Rate Protection Agreement, which
market value, in each case, may be determined to be zero, as of such date as
determined by Buyer; provided that, notwithstanding any other provision of this
Agreement, the Market Value of a Purchased Asset shall not exceed the lower of
(x) the Market Value (expressed as a percentage of par as of the Purchase Date)
assigned to such Purchased Asset as of the Purchase Date, and (y) the par value
of such Purchased Asset as of such date; provided, further that the Market Value
may be determined by Buyer, in its sole discretion, to be reduced to zero for
any Purchased Asset with respect to which:

the requirements of the definition of Eligible Asset are not satisfied, as
determined by Buyer;

a Representation Breach exists with respect to such Purchased Asset, as
determined by Buyer;

any statement, affirmation or certification made or information, document,
agreement, report or notice delivered by Seller to Buyer is untrue in any
material respect;

any Retained Interest, funding obligation or any other obligation of any kind
has been transferred to Buyer;

Seller fails to repurchase such Purchased Asset by the Repurchase Date therefor;

an Insolvency Event has occurred with respect to any (i) Underlying Obligor, or
(ii) co-participant or other Person having an interest in such Purchased Asset
or any related Mortgaged Property which is senior to, pari passu with or junior
to the rights of Buyer in such Purchased Asset;

 

-20-



--------------------------------------------------------------------------------

all Purchased Asset Documents have not been delivered to Custodian within the
time periods required by this Agreement and the Custodial Agreement;

any material Purchased Asset Document has been released from the possession of
Custodian under the Custodial Agreement to Seller for more than twenty
(20) days; or

Seller fails to deliver any reports required hereunder where such failure
materially and adversely affects the Market Value thereof or Buyer’s ability to
determine Market Value therefor; provided, however, that if such failure is due
to Seller’s inability to obtain any such report from the related Underlying
Obligor, then (i) Seller shall make commercially reasonable efforts to obtain
such report from the related Underlying Obligor as soon as practicable,
(ii) during the thirty (30) day period following Seller’s initial failure to
deliver any such report, unless and until Seller delivers the applicable report,
Buyer may re-determine the Market Value of the applicable Purchased Asset for
purposes of a Margin Call and, in connection with such re-determination, Buyer
may draw any adverse inference from any missing information that Buyer deems to
be reasonable under the circumstances, and (iii) the Market Value of such
Purchased Asset may be determined to be zero for so long as Seller’s failure to
obtain such report continues beyond the thirtieth (30th) day following Seller’s
initial failure to deliver such report.

“Material Adverse Effect”: Any event, development or circumstance that has a
material adverse effect on or material adverse change in or to (a) the property,
assets, business, operations or financial condition of Seller, Pledgor or
Guarantor, taken as a whole, (b) the ability of Seller or Guarantor to pay and
perform any of its respective duties, obligations or agreements under the
Repurchase Obligations, (c) the validity, legality, binding effect or
enforceability of any Repurchase Document or security interest granted hereunder
or thereunder, (d) the rights and remedies of Buyer or any Indemnified Person
under any Repurchase Document, or (e) the perfection or priority of any Lien
granted under any Repurchase Document.

“Material Event”: Means the occurrence and continuance of any of the following
events without, in each case, the prior written consent of Buyer: (a) Colony
Capital, Inc. ceases to Control Manager or any Affiliate thereof (as replacement
manager) or (b) Sponsor fails to satisfy the representation in the first
sentence of Section 7.04 hereof or fails to satisfy the covenant in the second
sentence of Section 8.13 hereof.

“Material Impairment Threshold”: The meaning set forth in the Fee Letter, which
definition is incorporated by reference herein.

“Material Modification”: Any (i) material amendment, waiver, termination,
rescission, cancellation or other modification to the terms of, or any
collateral, guaranty or indemnity for, or the exercise of any material right or
remedy of a holder (including all lending, corporate rights, remedies, consents,
approvals and waivers) of, any Purchased Asset, or any related Purchased Asset
Document (including, without limitation, any such document with respect to any
Whole Loan related to any Senior Interest) (in each case, other than as required
by the express terms of the related Purchased Asset Documents and for which
there is no lender discretion), or (ii) extension or release of any collateral
for any Purchased Asset or any related Whole Loan (in each case, other than as
required by the express terms of the related Purchased Asset Documents and for
which there is no lender discretion); provided that, so long as no

 

-21-



--------------------------------------------------------------------------------

monetary or material non-monetary Default or any Event of Default exists,
non-material, administrative or ministerial modifications with either de minimis
or no economic effect on the value of the related Purchased Asset or related
Mortgaged Property regarding consent rights over leases, budgets, utilization of
reserves or the release thereof, approval of escrows and bonding amounts for
mechanics’ or materialmen’s liens, tax abatements or tax challenges shall not be
considered Material Modifications.

“Materials of Environmental Concern”: Any hazardous, toxic or harmful
substances, materials, wastes, pollutants or contaminants defined as such in or
regulated under any Environmental Law.

“Materiality Threshold”: The meaning set forth in the Fee Letter, which
definition is incorporated by reference herein.

“Maximum Amount”: $300,000,000, which amount shall not be increased by any
Future Funding Transaction or Margin Excess transfer or reduced upon the
repurchase of any Purchased Assets prior to the earlier to occur of the
Revolving Period Expiration Date and the Facility Termination Date; provided,
that (i) during the initial Extension Period (if any), the Maximum Amount on any
date shall be an amount equal to the sum of (a) the then-current Aggregate
Amount Outstanding, and (b) the Applicable Percentage of those remaining future
funding obligations that are scheduled in the Confirmations for the related
Purchased Assets, as such amount declines as Future Funding Transactions under
Section 3.10 are funded, Purchased Assets are repurchased (in whole or in part)
and Margin Deficits subject to a Margin Call are satisfied, and (ii) during the
second Extension Period (if any), the Maximum Amount on any date shall be an
amount equal to the then-current Aggregate Amount Outstanding, as such amount
declines as Purchased Assets are repurchased (in whole or in part) and Margin
Deficits subject to a Margin call are satisfied, in each case, all in accordance
with the applicable terms of this Agreement.

“Maximum Applicable Percentage”: The meaning set forth in the Fee Letter, which
definition is incorporated by reference herein.

“Maximum Purchased Asset PPV Requirement”: The meaning set forth in the Fee
Letter, which definition is incorporated by reference herein.

“Maximum Purchase Price”: For each Purchased Asset as of each related Purchase
Date and the date of any Additional Advance, the amount equal to the product of
(i) the applicable Maximum Applicable Percentage, multiplied by (ii) the Market
Value of such Purchased Asset as of the Purchase Date therefor, and set forth on
the most-recent Confirmation for such Purchased Asset.

“Minimum Purchased Asset Debt Yield Requirement”: The meaning set forth in the
Fee Letter, which definition is incorporated herein by reference.

“Moody’s”: Moody’s Investors Service, Inc. or, if Moody’s Investors
Service, Inc. is no longer issuing ratings, another nationally recognized rating
agency reasonably acceptable to Buyer.

 

-22-



--------------------------------------------------------------------------------

“Mortgage”: Any mortgage, deed of trust, assignment of rents, security agreement
and fixture filing, or other instruments creating and evidencing a lien on real
property and other property and rights incidental thereto.

“Mortgage Asset File”: The meaning specified in the Custodial Agreement.

“Mortgage Loan Documents”: With respect to any Whole Loan, those documents
executed in connection with and/or evidencing or governing such Whole Loan,
including, without limitation those that are required to be delivered to
Custodian under the Custodial Agreement.

“Mortgage Note”: The original executed promissory note or other evidence of the
indebtedness of a Mortgagor with respect to a commercial mortgage loan.

“Mortgaged Property”: The real property (including all improvements, buildings,
fixtures, building equipment and personal property thereon and all additions,
alterations and replacements made at any time with respect to the foregoing) and
all other collateral directly or indirectly securing repayment of the debt
evidenced by (a) a Mortgage Note (in the case of a Whole Loan) or (b) the
Mortgage Note evidencing an interest in the Whole Loan to which such Senior
Interest relates (in the case of a Senior Interest), in each case securing such
Whole Loan.

“Mortgagee”: The record holder of a Mortgage Note secured by a Mortgage.

“Mortgagor”: The obligor on a Mortgage Note, including any Person who has
assumed or guaranteed the obligations of the obligor thereunder.

“MTM Representation”: The meaning set forth in the Fee Letter, which definition
is incorporated by reference herein.

“Multiemployer Plan”: A Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Non-Utilization Fee”: Defined in the Fee Letter, which definition is
incorporated herein by reference.

“Off-Balance Sheet Obligations”: With respect to any Person and any date, to the
extent not included as a liability on the balance sheet of such Person, all of
the following with respect to such Person (determined on a consolidated basis)
as of such date: (a) monetary obligations under any financing lease or so–called
“synthetic,” tax retention or off-balance sheet lease transaction that, upon the
application of any Insolvency Laws, would be characterized as indebtedness,
(b) monetary obligations under any sale and leaseback transaction that does not
create a liability on the balance sheet of such Person, or (c) any other
monetary obligation arising with respect to any other transaction that (i) is
characterized as indebtedness for tax purposes but not for accounting purposes,
or (ii) is the functional equivalent of or takes the place of borrowing but that
does not constitute a liability on the balance sheet of such Person (for
purposes of this clause (c), any transaction structured to provide Tax
deductibility as Interest Expense of any dividend, coupon or other periodic
payment will be deemed to be the functional equivalent of a borrowing).

 

-23-



--------------------------------------------------------------------------------

“Other Connection Taxes”: With respect to Buyer, Taxes imposed as a result of a
present or former connection between Buyer and the jurisdiction imposing such
Taxes (other than a connection arising from Buyer having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Repurchase Document, or sold or assigned
an interest in any Transaction or Repurchase Document).

“Other Permitted Withdrawals”: Any withdrawal by Seller of amounts on deposit in
the Hedge Account to the extent such amounts are related to an Interest Rate
Protection Agreement entered into with respect to an Asset that is (i) no longer
a Purchased Asset, or (ii) has been priced for securitization.

“Other Taxes”: Any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under any Repurchase Document or from the execution, delivery, performance, or
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Repurchase Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment.

“Parent”: All of the direct or indirect holders of any Equity Interests in
Guarantor (excluding public companies and any Persons who hold such direct or
indirect Equity Interests in Guarantor through public companies).

“Participant”: Defined in Section 18.07(b).

“Participant Register”: Defined in Section 18.07(g).

“Party”: The meaning set forth in the preamble to this Agreement.

“PATRIOT Act”: The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as amended,
modified or replaced from time to time.

“Permitted Withdrawals”: Any withdrawal by Seller of amounts on deposit in the
Hedge Account, but only to the extent (i) that no Default or Event of Default
has occurred and is continuing, (ii) such amounts relate to an Interest Rate
Protection Agreement entered into with respect to an Asset that is a Purchased
Asset and (iii) such amounts (a) relate to regularly scheduled payments due to
Seller pursuant to a Hedge Counterparty’s obligations under the related Interest
Rate Protection Agreement, (b) relate to regularly scheduled payments due to a
Hedge Counterparty pursuant to Seller’s obligations under an Interest Rate
Protection Agreement, or (c) are required to be delivered to a Hedge
Counterparty in satisfaction of Seller’s collateral posting requirements under
an Interest Rate Protection Agreement.

“Person”: An individual, corporation, limited liability company, business trust,
partnership, trust, unincorporated organization, joint stock company, sole
proprietorship, joint venture, Governmental Authority or any other form of
entity.

 

-24-



--------------------------------------------------------------------------------

“Plan”: An employee benefit or other plan established or maintained by Seller or
any ERISA Affiliate or to which Seller or any ERISA Affiliate makes, is
obligated to make or has been required to make contributions and that is covered
by Title IV of ERISA or Section 302 of ERISA or Section 412 of the Code, other
than a Multiemployer Plan.

“Plan Asset Regulations”: The regulation of the United States Department of
Labor at 29 C.F.R. § 2510.3-101 (as modified by Section 3(42) of ERISA).

“Pledge Agreement”: The Pledge Agreement, dated as of the date hereof, between
Buyer and Pledgor, as amended, modified, waived, supplemented, extended,
restated or replaced from time to time.

“Pledged Collateral”: Defined in the Pledge Agreement.

“Pledgor”: CLNC Credit 8 Pledgor, LLC, a Delaware limited liability company.

“Power of Attorney”: Defined in Section 18.18.

“Price Differential”: For any Pricing Period or portion thereof and (a) for any
Transaction outstanding, the sum of the products, for each day during such
Pricing Period or portion thereof, of (i) 1/360th of the Pricing Rate in effect
for each Purchased Asset subject to such Transaction during such Pricing Period,
times (ii) the outstanding Purchase Price for such Purchased Asset on each such
day, or (b) for all Transactions outstanding, the sum of the amounts calculated
in accordance with the preceding clause (a) for all Transactions.

“Pricing Margin”: Defined in the Fee Letter, which definition is incorporated
herein by reference.

“Pricing Period”: For any Purchased Asset, (a) in the case of the first
Remittance Date for such Purchased Asset, the period from the Purchase Date for
such Purchased Asset to but excluding such Remittance Date, and (b) in the case
of any subsequent Remittance Date, the one-month period commencing on and
including the prior Remittance Date and ending on but excluding such Remittance
Date; provided, that no Pricing Period for a Purchased Asset shall end after the
Repurchase Date for such Purchased Asset to the extent such Purchased Asset is
actually repurchased on such Repurchase Date.

“Pricing Rate”: For any Pricing Period, LIBOR for such Pricing Period plus the
applicable Pricing Margin, which shall be subject to adjustment and/or
conversion as provided in Sections 12.01 and 12.02; provided, that while an
Event of Default is continuing, the Pricing Rate shall be the Default Rate.

“Pricing Rate Determination Date”: (a) In the case of the first Pricing Period
for any Purchased Asset, the related Purchase Date for such Purchased Asset, and
(b) in the case of each subsequent Pricing Period, two (2) Business Days prior
to the Remittance Date on which such Pricing Period begins or on any other date
as determined by Buyer and communicated to Seller. The failure to communicate
shall not impair Buyer’s decision to reset the Pricing Rate on any date.

 

-25-



--------------------------------------------------------------------------------

“Principal Payments”: For any Purchased Asset, all payments and prepayments of
principal received for such Purchased Asset, including insurance and
condemnation proceeds which are permitted by the terms of the Purchased Asset
Documents to be applied to principal and are, in fact, so applied and recoveries
of principal from liquidation or foreclosure which are permitted by the terms of
the Purchased Asset Documents to be applied to principal and are, in fact, so
applied.

“Purchase Agreement”: Any purchase agreement between Seller and any Transferor
pursuant to which Seller purchased or acquired an Asset which is subsequently
sold to Buyer hereunder.

“Purchase Date”: For any Purchased Asset, the date on which such Purchased Asset
is purchased by Buyer from Seller in connection with a Transaction as set forth
in the related Confirmation.

“Purchase Price”: For any Purchased Asset, (a) as of the Purchase Date and, as
initially set forth in the related Confirmation for such Purchased Asset, the
price at which such Purchased Asset is initially transferred by Seller to Buyer,
and (b) as of any other date, the amount described in the preceding clause (a),
(i) increased by any Future Funding Amounts disbursed by Buyer to Seller or the
related borrower with respect to such Purchased Asset, (ii) reduced by any
amount of Margin Deficit subject to a Margin Call transferred by Seller to Buyer
pursuant to Section 4.01 and applied to the Purchase Price of such Purchased
Asset, (iii) reduced by any Principal Payments remitted to the Waterfall Account
and which were applied to the Purchase Price of such Purchased Asset by Buyer
pursuant to clause fifth of Section 5.02, (iv) reduced by any other payments
made by Seller or applied by Buyer in accordance with the terms of this
Agreement in reduction of the outstanding Purchase Price, (v) increased by any
amount of any additional funds transferred to Seller by Buyer pursuant to
Section 3.11 or (vi) increased or decreased, as appropriate, to the extent that
any Margin Excess is reallocated either to or from the related Purchased Asset
in accordance with Section 4.01(a), in each case on or prior to such date of
determination with respect to such Purchased Asset.

“Purchased Asset Documents”: Individually or collectively, as the context may
require, the related Mortgage Loan Documents and/or the related Senior Interest
Documents.

“Purchased Assets”: (a) For any Transaction, each Asset sold by Seller to Buyer
in such Transaction, and (b) for the Transactions in general, all Assets sold by
Seller to Buyer, in each case including, to the extent relating to such Asset or
Assets, all of Seller’s right, title and interest in and to (i) Purchased Asset
Documents, (ii) Servicing Rights, (iii) Servicing Files, (iv) mortgage
guaranties and insurance (issued by Governmental Authorities or otherwise) and
claims, payments and proceeds thereunder, (v) insurance policies, certificates
of insurance and claims, payments and proceeds thereunder, (vi) the principal
balance of such Assets, not just the amount advanced, (vii) amounts and property
from time to time on deposit in the Waterfall Account or the Servicer Account,
together with both the Waterfall Account and the Servicer Account themselves,
(viii) collection, escrow, reserve, collateral or lock–box accounts and all
amounts and property from time to time on deposit therein, to the extent of
Seller’s or the holder’s interest therein, (ix) Income, (x) security interests
of Seller in Derivatives Contracts entered into by Underlying Obligors,
(xi) rights of Seller under any letter of credit, guarantee,

 

-26-



--------------------------------------------------------------------------------

warranty, indemnity or other credit support or enhancement, (xii) Interest Rate
Protection Agreements relating to such Assets, (xiii) all of the “Pledged
Collateral”, as such term is defined in the Pledge Agreement, (xiv) all proceeds
related to the sale, securitization or other disposition thereof, and (xv) all
supporting obligations of any kind; provided, that (A) Purchased Assets shall
not include any obligations of Seller or any Retained Interests, and (B) for
purposes of the grant of security interest by Seller to Buyer set forth in
Section 11.01, together with the other provisions of Article 11, Purchased
Assets shall include all of the following: general intangibles, accounts,
chattel paper, deposit accounts, securities accounts, instruments, securities,
financial assets, uncertificated securities, security entitlements and
investment property (as such terms are defined in the UCC) and replacements,
substitutions, conversions, distributions or proceeds relating to or
constituting any of the items described in the preceding clauses (i) through
(xv).

“Rating Agency” or “Rating Agencies”: Each of Fitch, Moody’s and S&P.

“Register”: Defined in Section 18.07(f).

“REIT”: A Person satisfying the conditions and limitations set forth in
Section 856(b), Section 856(c), and Section 857(a) of the Code and qualifying as
a real estate investment trust, as defined in Section 856(a) of the Code.

“Release”: Any generation, treatment, use, storage, transportation, manufacture,
refinement, handling, production, removal, remediation, disposal, presence or
migration of Materials of Environmental Concern on, about, under or within all
or any portion of any property or Mortgaged Property in violation of, or that
would incur liability pursuant to, Environmental Law.

“Release Amount”: With respect to any Purchased Asset, an amount equal to the
lesser of (i) the Release Percentage multiplied by the highest outstanding
Purchase Price of the related Purchased Asset from and after the related
Purchase Date through the related Repurchase Date therefor, less any amounts of
Purchase Price which were previously repaid as a result of any previous
voluntary or involuntary prepayment by the related Underlying Obligor, and
(ii) the Aggregate Amount Outstanding; provided, however, that notwithstanding
anything to the contrary herein, no Release Amount shall be payable with respect
to any amount of previously outstanding Purchase Price which was reduced in
connection with payments by Seller to cure any Margin Deficits, to cure
violations of Sub-Limits, or to comply with the Facility Debt Yield Test.

“Release Percentage”: The meaning set forth in the Fee Letter, which definition
is incorporated by reference herein.

“Remedial Work”: Any investigation, inspection, site monitoring, containment,
clean–up, removal, response, corrective action, mitigation, restoration or other
remedial work of any kind or nature because of, or in connection with, the
current or future presence, suspected presence, Release or threatened Release
in, about or to the air, soil, ground water, surface water or soil vapor at, on,
about, under or within all or any portion of any property or Mortgaged Property
of any Materials of Environmental Concern, including any action to comply with
any applicable Environmental Laws or directives of any Governmental Authority
with regard to any Environmental Laws.

 

-27-



--------------------------------------------------------------------------------

“REMIC”: A REMIC, as that term is used in the REMIC Provisions.

“REMIC Provisions”: Sections 860A through 860G of the Code.

“Remittance Date”: The nineteenth (19th) day of each month (or if such day is
not a Business Day, the next following Business Day), or such other day as is
mutually agreed to by Seller and Buyer.

“REOC”: A Real Estate Operating Company within the meaning of Regulation
Section 2510.3-101(e) of the Plan Asset Regulations.

“Representation Breach”: Any representation, warranty, certification, statement
or affirmation made or deemed made by Seller, Pledgor or Guarantor in any
Repurchase Document (including in Schedule 1, but excluding any MTM
Representations therein) or in any certificate, notice, report or other document
delivered pursuant to any Repurchase Document, that proves to be incorrect,
false or misleading in any material respect when made or deemed made, without
regard to any Knowledge or lack of Knowledge thereof by such Person, except to
the extent that (other than in the case of any representation or warranty set
forth in Schedule 1, with respect to which, for the avoidance of doubt, the
Knowledge or lack of Knowledge of such Person shall be disregarded in all cases
for purposes of determining whether a Representation Breach has occurred) any
such representation, warranty, certification, statement or affirmation is
expressly qualified by Knowledge; provided that no Approved Representation
Exception shall be deemed to be, in and of itself, a Representation Breach.

“Representation Exceptions”: With respect to each Purchased Asset, a written
list prepared by Seller and delivered to Buyer prior to the Purchase Date of
such Purchased Asset specifying, in reasonable detail, the representations and
warranties (or portions thereof) set forth in this Agreement (including in
Schedule 1) that are not satisfied with respect to an Asset or Purchased Asset.

“Repurchase Date”: For any Purchased Asset, the earliest to occur of (a) the
Facility Termination Date, without giving effect to any unexercised extensions
thereof, (b) any Early Repurchase Date therefor, (c) the Business Day on which
Seller is to repurchase such Purchased Asset as specified by Seller and agreed
to by Buyer in the related Confirmation, and (d) the date that is two
(2) Business Days prior to the maturity date (under the related Purchased Asset
Documents with respect to such Purchased Asset including, with respect to each
Senior Interest that is a participation, the related Whole Loan) for such
Purchased Asset, without giving effect to any extension of such maturity date,
whether by modification, waiver, forbearance or otherwise; provided that, solely
with respect to this clause (d), the settlement date with respect to such
Repurchase Date and Purchased Asset may occur two (2) Business Days thereafter
as provided in Section 3.05).

“Repurchase Documents”: Collectively, this Agreement, the Custodial Agreement,
the Fee Letter, the Controlled Account Agreement, the Servicing Agreement and
any related sub-servicing agreements, all Interest Rate Protection Agreements,
the Pledge

 

-28-



--------------------------------------------------------------------------------

Agreement, the Guarantee Agreement, all Account Control Agreements, the Power of
Attorney, all Confirmations, all UCC financing statements, amendments and
continuation statements filed pursuant to any other Repurchase Document, and all
additional documents, certificates, agreements or instruments executed and
delivered in connection with the foregoing.

“Repurchase Obligations”: All obligations of Seller to pay the Repurchase Price
on the Repurchase Date and all other obligations and liabilities of Seller to
Buyer arising under or in connection with the Repurchase Documents (for the
avoidance of doubt, including all Interest Rate Protection Agreements), whether
now existing or hereafter arising, and, without duplication, all interest and
fees that accrue after the commencement by or against Seller, Pledgor or
Guarantor of any Insolvency Proceeding naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding (in each case, whether due or accrued).

“Repurchase Price”: For any Purchased Asset as of any date, an amount equal to
the sum of (a) the outstanding Purchase Price as of such date, (b) the accrued
and unpaid Price Differential for such Purchased Asset as of such date, (c) any
accrued and unpaid fees and expenses and accrued indemnity amounts, late fees,
default interest, breakage costs owed by Seller or Guarantor (without
duplication) to Buyer or any of its Affiliates under this Agreement or any
Repurchase Document, (d) unless, simultaneously with such repurchase, all other
amounts otherwise due and payable under this Agreement are being repaid in full
in connection with the termination of this Agreement, any Release Amounts
payable in connection with such Purchased Asset, (e) any applicable Exit Fee,
then-currently due in connection with the related Purchased Asset, and (f) all
other amounts due and payable as of such date by Seller or Guarantor (without
duplication) to Buyer or any of its Affiliates under this Agreement or any
Repurchase Document.

“Requirements of Law”: With respect to any Person or property or assets of such
Person and as of any date, all of the following applicable thereto as of such
date: all Governing Documents and all laws as in effect on such date (whether or
not in effect on the Closing Date), statutes, rules, regulations, treaties,
codes, ordinances, permits, certificates, orders and licenses of and
interpretations by any Governmental Authority (including Environmental Laws,
ERISA, Anti-Corruption Laws, Anti-Money Laundering Laws, Sanctions, regulations
of the Board of Governors of the Federal Reserve System, and laws, rules and
regulations relating to usury, licensing, truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), judgments, decrees, injunctions, writs, awards or orders of any
court, arbitrator or other Governmental Authority.

“Responsible Officer”: With respect to any Person, the chief executive officer,
the president, the chief financial officer, the chief accounting officer, the
vice president, the secretary, the treasurer or the chief operating officer of
such Person or such other officer designated as an authorized signatory pursuant
to such Person’s Governing Documents.

“Retained Interest”: (a) With respect to any Purchased Asset, (i) all duties,
obligations and liabilities of Seller thereunder, including payment and
indemnity obligations, (ii) all obligations of agents, trustees, servicers,
administrators or other Persons under the documentation evidencing such
Purchased Asset, and (iii) if any portion of the Indebtedness related to such
Purchased Asset is owned by another lender or is being retained by Seller, the

 

-29-



--------------------------------------------------------------------------------

interests, rights and obligations under such documentation to the extent they
relate to such portion, and (b) with respect to any Purchased Asset with an
unfunded commitment on the part of Seller, all obligations to provide additional
funding, contributions, payments or credits.

“Revolving Period”: The period from the Closing Date to but excluding
November 2, 2021.

“Revolving Period Expiration Date”: The earliest to occur of (a) the last day of
the Revolving Period, (b) any Accelerated Repurchase Date, and (c) any date on
which the Facility Termination Date shall otherwise occur in accordance with the
provisions hereof or Requirements of Law.

“S&P”: Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. or, if Standard & Poor’s Ratings Services is no longer issuing
ratings, another nationally recognized rating agency reasonably acceptable to
Buyer.

“Sanction” or “Sanctions”: Individually and collectively, any and all economic
or financial sanctions, trade embargoes and anti-terrorism laws imposed,
administered or enforced from time to time by: (a) the United States of America,
including those administered by the U.S. Treasury Department’s Office of Foreign
Assets Control (OFAC), the U.S. State Department, the U.S. Department of
Commerce, or through any existing or future Executive Order, (b) the United
Nations Security Council, (c) the European Union, (d) the United Kingdom, or
(e) any other Governmental Authorities with jurisdiction over Seller or
Guarantor or any of their Affiliates.

“Sanctioned Target”: Any Person, group, sector, territory, or country that is
the target of any Sanctions, including without limitation any legal entity that
is deemed to be the target of any Sanctions based upon the direct or indirect
ownership or control of such entity by any other Sanctioned Target(s).

“Seller”: Individually and collectively, the Seller named in the preamble of
this Agreement and any Additional Sellers, together with their permitted
successors and assigns as permitted in accordance with the terms of this
Agreement.

“Senior Interest”: (a) A senior or, if expressly authorized in writing by Buyer
on or before the related Purchase Date, a controlling pari passu participation
interest in a Whole Loan (i) that is evidenced by a Senior Interest Note,
(ii) that represents an undivided participation interest in part of the
underlying Whole Loan and its proceeds, (iii) that represents a pass through of
a portion of the payments made on the underlying Whole Loan which lasts for the
same length of time as such Whole Loan, and (iv) as to which there is no
guaranty of payments to the holder of the Senior Interest Note or other form of
credit support for such payments, or (b) an “A note” in an “A/B structure” in a
Whole Loan.

“Senior Interest Documents”: For any Senior Interest, the Senior Interest Note,
together with any co-lender agreements, participation agreements and/or other
intercreditor agreements or other documents governing or otherwise relating to
such Senior Interest, and the Mortgage Loan Documents for the related Whole
Loan, and including, without limitation, those documents which are required to
be delivered to Custodian under the Custodial Agreement (which documents so
required to be delivered to Custodian shall only be required to include, for the
avoidance of doubt, copies of the Mortgage Loan Documents for the related Whole
Loan).

 

-30-



--------------------------------------------------------------------------------

“Senior Interest Note”: (a) The original executed promissory note, participation
or other certificate or other tangible evidence of a Senior Interest, (b) the
related original Mortgage Note (or, if Seller cannot obtain the original, then a
certified copy thereof with a lost note affidavit signed by a Responsible
Officer of Seller in such form as is acceptable to Buyer in its discretion), and
(c) the related original participation and/or intercreditor agreement, as
applicable (or, if Seller cannot obtain the original, then a certified copy
thereof).

“Servicer”: For each Purchased Asset, as determined in accordance with
Article 17, either (a)Wells Fargo Bank, National Association, or its designee
or, (b) a servicer acceptable to Buyer, servicing such Purchased Asset under a
Servicing Agreement.

“Servicer Account”: The segregated, non-interest bearing account, created and
maintained at Deposit Account Bank pursuant to the Servicing Agreement, which
shall be in Servicer’s name for the benefit of Buyer pursuant to the Servicing
Agreement, account number 4626919906, and pledged to Buyer hereunder.

“Servicer Event of Default”: With respect to a Servicer, (a) any default or
event of default (however defined) under the Servicing Agreement, or (b) any
failure of such Servicer to be rated by a Rating Agency as an approved servicer
of commercial mortgage loans.

“Servicer Notice”: A notice in the form of Exhibit G sent by Seller to Servicer,
and countersigned and returned to Buyer by Servicer.

“Servicing Agreement”: That certain Servicing Agreement by and between Seller
and Wells Fargo Bank, National Association, dated as of the date hereof, or such
other agreement entered into by Buyer (if applicable), Seller and any other
Servicer for the servicing of Purchased Assets, acceptable to Buyer.

“Servicing File”: With respect to any Purchased Asset, the file retained and
maintained by Seller or the related Servicer, including the originals or copies
of all Purchased Asset Documents and other documents and agreements (i) relating
to such Purchased Asset and/or the related Whole Loan, (ii) relating to the
origination and/or servicing and administration of such Purchased Asset and/or
the related Whole Loan, or (iii) that are otherwise reasonably necessary for the
ongoing administration and/or servicing of such Purchased Asset and/or the
related Whole Loan or for evidencing or enforcing any of the rights of the
holder of such Purchased Asset or holders of interests therein, including, to
the extent applicable, all servicing agreements, files, documents, records,
databases, computer tapes, insurance policies and certificates, appraisals,
other closing documentation, payment history and other records relating to or
evidencing the servicing of such Purchased Asset, which file shall be held by
Seller and/or Servicer for and on behalf of Buyer.

“Servicing Rights”: With respect to any Purchased Asset, all right, title and
interest of Seller, Sponsor, any Intermediate Entity, Pledgor, Guarantor or any
Affiliate of Seller, Sponsor, any Intermediate Entity, Pledgor or Guarantor, or
any other Person, in and to any and all of the following: (a) rights to service
and/or sub-service, and collect and make all decisions

 

-31-



--------------------------------------------------------------------------------

with respect to, the Purchased Assets and/or any related Whole Loans,
(b) amounts received by Seller, Sponsor, any Intermediate Entity, Pledgor,
Guarantor or any Affiliate of Seller, Sponsor, any Intermediate Entity, Pledgor
or Guarantor, or any other Person, for servicing and/or sub-servicing the
Purchased Assets and/or any related Whole Loans, (c) late fees, penalties or
similar payments as compensation with respect to the Purchased Assets and/or any
related Whole Loans, (d) agreements and documents creating or evidencing any
such rights to service and/or sub-service the Purchased Assets (including,
without limitation, all Servicing Agreements), together with all documents,
files and records relating to the servicing and/or sub-servicing of the
Purchased Assets and/or any related Whole Loans, and rights of Seller, Sponsor,
any Intermediate Entity, Pledgor, Guarantor or any Affiliate of Seller, Sponsor,
any Intermediate Entity, Pledgor or Guarantor, or any other Person thereunder,
(e) escrow, reserve and similar amounts with respect to the Purchased Assets
and/or any related Whole Loans, (f) rights to appoint, designate and retain any
other servicers, sub-servicers, special servicers, agents, custodians, trustees
and liquidators with respect to the Purchased Assets and/or any related Whole
Loans, and (g) accounts and other rights to payment related to the Purchased
Assets and/or any related Whole Loans.

“Significant Principal Payment”: Any individual Principal Payment from an
individual Underlying Obligor in connection with a single Purchased Asset, where
the amount thereof is equal to or in excess of $1,000,000.

“Single Purpose Entity”: A corporation, limited partnership or limited liability
company that, since the date of its formation (unless otherwise indicated in
this Agreement) and at all times on and after the date hereof, has complied with
and shall at all times comply with the provisions of Article 9.

“Solvent”: With respect to any Person at any time, having a state of affairs
such that all of the following conditions are met at such time: (a) the fair
value of the assets and property of such Person is greater than the amount of
such Person’s liabilities (including disputed, contingent and unliquidated
liabilities) as such value is established and liabilities evaluated for purposes
of Section 101(32) of the Bankruptcy Code, (b) the present fair salable value of
the assets and property of such Person in an orderly liquidation of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured, (c) such Person
is able to realize upon its assets and property and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business, (d) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (e) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s assets and property
would constitute unreasonably small capital.

“Sponsor”: Colony Credit Real Estate, Inc., a Maryland corporation.

“Structuring Fee”: The meaning set forth in the Fee Letter, which definition is
incorporated herein by reference.

 

-32-



--------------------------------------------------------------------------------

“Sub-Limit”: The meaning set forth in the Fee Letter, which definition is
incorporated herein by reference.

“Subsidiary”: With respect to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.

“Taxes”: All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Sheet”: The letter (with attachment) from Buyer to Guarantor dated
April 4, 2018.

“Transaction”: With respect to any Asset, the sale and transfer of such Asset
from Seller to Buyer pursuant to the Repurchase Documents against the transfer
of funds from Buyer to Seller representing the Purchase Price (or any additional
Purchase Price for such Asset) with a simultaneous agreement by Buyer to
transfer such Assets to Seller against payment of the applicable Repurchase
Price on the related Repurchase Date in accordance with the Repurchase
Documents. For the avoidance of doubt, any increases or decreases of Purchase
Price with respect to a Purchased Asset which has become subject to a
Confirmation shall be deemed a part of a single Transaction and each Transaction
shall be evidenced by the most-recent Confirmation.

“Transaction Request”: Defined in Section 3.01(a).

“Transferor”: The seller of an Asset under a Purchase Agreement.

“Type”: With respect to a Mortgaged Property underlying any Purchased Asset,
such Mortgaged Property’s classification as one of the following: retail,
office, industrial, self-storage, Hotel Asset or multifamily asset.

“UCC”: The Uniform Commercial Code as in effect in the State of New York;
provided, that, if, by reason of Requirements of Law, the perfection, effect on
perfection or non-perfection or priority of the security interest in any
Purchased Asset is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, then “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such perfection or priority.

“Underlying Obligor”: Individually and collectively, as the context may require,
(a) in the case of a Purchased Asset that is a Whole Loan, the Mortgagor and
each obligor and guarantor under such Purchased Asset, including (i) any Person
who has not signed the related Mortgage Note but owns an interest in the related
Mortgaged Property, which interest has been encumbered to secure such Purchased
Asset, and (ii) any other Person who has assumed or

 

-33-



--------------------------------------------------------------------------------

guaranteed the obligations of such Mortgagor under the Purchased Asset Documents
relating to such Purchased Asset, and (b) in the case of a Purchased Asset that
is a Senior Interest, the Mortgagor and each obligor and any other Person who
has assumed or guaranteed the related Whole Loan.

“Underwriting Package”: With respect to one or more Assets, the internal
document or credit committee memorandum setting forth all material information
relating to an Asset which is known by Seller, prepared by Seller for its
evaluation of such Asset, to include at a minimum all the information required
to be set forth in the relevant Confirmation. In addition, the Underwriting
Package shall include all of the following, to the extent applicable and
available:

all Purchased Asset Documents required to be delivered to Custodian under
Section 2.01 of the Custodial Agreement;

an Appraisal, together with a property condition report, a Phase I environmental
report and, if appropriate, a seismic report;

the current occupancy report, tenant stack and rent roll;

at least two (2) years of property-level financial statements;

the current financial statement of the Underlying Obligor;

the Mortgage Asset File;

third-party reports and agreed-upon procedures, letters and reports (whether
drafts or final forms), site inspection reports, market studies and other due
diligence materials prepared by or on behalf of or delivered to Seller;

aging of accounts receivable and accounts payable;

copies of all Purchased Asset Documents not otherwise required to be delivered
pursuant to clause (a) above;

such further documents or information as Buyer may request;

any and all agreements, documents, reports, or other information concerning the
Purchased Assets (including, without limitation, all of the related Purchased
Asset Documents) received or obtained in connection with the origination of the
Purchased Assets;

any other material documents or reports concerning the Purchased Assets prepared
or executed by Seller, Sponsor, any Intermediate Entity, Pledgor, Manager or
Guarantor; and

if the related Asset was acquired by Seller from a third party, all documents,
instruments and agreements received in respect of the closing of the acquisition
transaction under the related Purchase Agreement.

 

-34-



--------------------------------------------------------------------------------

“U.S. Person”: Any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate”: Defined in Section 12.06(e).

“VCOC”: A “venture capital operating company” within the meaning of
Section 2510.3-101(d) of the Plan Asset Regulations.

“Waterfall Account”: A segregated non-interest bearing account established at
Deposit Account Bank, in the name of Seller, pledged to Buyer and subject to the
Controlled Account Agreement.

“Wet Mortgage Asset”: Any Eligible Asset for which (i) the scheduled origination
date of the related Whole Loan is the proposed Purchase Date set forth in the
Transaction Request, and Seller has delivered a Transaction Request pursuant to
Section 3.01(g) hereof, and (ii) a complete Mortgage Asset File has not been
delivered to Custodian prior to the related Purchase Date and for which a bailee
agreement has been delivered.

“Whole Loan: A commercial real estate whole loan made to the related Underlying
Obligor and secured primarily by a perfected, first priority Lien in the related
underlying Mortgaged Property, including, without limitation with respect to any
Senior Interest, the whole loan in which Seller owns a Senior Interest.

Section 2.02    Rules of Interpretation. Headings are for convenience only and
do not affect interpretation. The following rules of this Section 2.02 apply
unless the context requires otherwise. The singular includes the plural and
conversely. A gender includes all genders. Where a word or phrase is defined,
its other grammatical forms have a corresponding meaning. A reference to an
Article, Section, Subsection, Paragraph, Subparagraph, Clause, Annex, Schedule,
Appendix, Attachment, Rider or Exhibit is, unless otherwise specified, a
reference to an Article, Section, Subsection, Paragraph, Subparagraph or Clause
of, or Annex, Schedule, Appendix, Attachment, Rider or Exhibit to, this
Agreement, all of which are hereby incorporated herein by this reference and
made a part hereof. A reference to a party to this Agreement or another
agreement or document includes the party’s successors, substitutes or assigns in
each case, permitted by the Repurchase Documents. A reference to an agreement or
document is to the agreement or document as amended, restated, modified,
novated, supplemented or replaced, except to the extent prohibited by any
Repurchase Document. A reference to legislation or to a provision of legislation
includes a modification, codification, replacement, amendment or reenactment of
it, a legislative provision substituted for it and a rule, regulation or
statutory instrument issued under it. A reference to writing includes email and
any means of reproducing words in a tangible and permanently visible form. A
reference to conduct includes an omission, statement or undertaking, whether or
not in writing. A Default or Event of Default exists until it has been cured or
waived in writing by Buyer. The words “hereof,” “herein,” “hereunder” and
similar words refer to this Agreement as a whole and not to any particular
provision of this Agreement, unless the context clearly requires or the language
provides otherwise. The word “including” is not limiting and means “including
without limitation.” The word “any” is not limiting and means “any and all”
unless the context clearly requires or the language provides otherwise. In the
computation of periods of time from a

 

-35-



--------------------------------------------------------------------------------

specified date to a later specified date, the word “from” means “from and
including,” the words “to” and “until” each mean “to but excluding,” and the
word “through” means “to and including.” The words “will” and “shall” have the
same meaning and effect. A reference to day or days without further
qualification means calendar days. A reference to any time means New York time.
This Agreement may use several different limitations, tests or measurements to
regulate the same or similar matters. All such limitations, tests and
measurements are cumulative and shall each be performed in accordance with their
respective terms. Unless the context otherwise clearly requires, all accounting
terms not expressly defined herein shall be construed in accordance with GAAP,
and all accounting determinations, financial computations and financial
statements required hereunder shall be made in accordance with GAAP, without
duplication of amounts, and on a consolidated basis with all Subsidiaries. All
terms used in Articles 8 and 9 of the UCC, and used but not specifically defined
herein, are used herein as defined in such Articles 8 and 9. A reference to
“fiscal year” and “fiscal quarter” means the fiscal periods of the applicable
Person referenced therein. A reference to an agreement includes a security
interest, guarantee, agreement or legally enforceable arrangement whether or not
in writing. A reference to a document includes an agreement (as so defined) in
writing or a certificate, notice, instrument or document, or any information
recorded in electronic format. Whenever a Person is required to provide any
document to Buyer under the Repurchase Documents, the relevant document shall be
provided in writing (including, except for Mortgage Notes, Senior Interest
Notes, and any other document required to be in an original form in order to
preserve, record, grant or perfect Buyer’s interest therein, in the form of a
PDF document attached to an e-mail message) or printed form unless Buyer
requests otherwise. At the request of Buyer, the document shall be provided in
electronic format or both printed and in electronic format. The Repurchase
Documents are the result of negotiations between the Parties, have been reviewed
by counsel to Buyer and counsel to Seller, and are the product of both Parties.
No rule of construction shall apply to disadvantage one Party on the ground that
such Party proposed or was involved in the preparation of any particular
provision of the Repurchase Documents or the Repurchase Documents themselves.
Except where otherwise expressly stated, Buyer may give or withhold, or give
conditionally, approvals and consents, and may form opinions and make
determinations, in its sole and absolute discretion. Reference herein or in any
other Repurchase Document to Buyer’s discretion, shall mean, unless otherwise
expressly stated herein or therein, Buyer’s sole and absolute discretion, and
the exercise of such discretion shall be final and conclusive. In addition,
whenever Buyer has a decision or right of determination, opinion or request,
exercises any right given to it to agree, disagree, accept, consent, grant
waivers, take action or no action or to approve or disapprove (or any similar
language or terms), or any arrangement or term is to be satisfactory or
acceptable to or approved by Buyer (or any similar language or terms), the
decision of Buyer with respect thereto shall, except where otherwise expressly
stated herein, be in the sole and absolute discretion of Buyer, and such
decision shall be final and conclusive, except as may be otherwise specifically
provided herein.

 

-36-



--------------------------------------------------------------------------------

ARTICLE 3

THE TRANSACTIONS

Section 3.01    Procedures.

(a)    From time to time during the Revolving Period, but not more frequently
than twice per week, with not less than three (3) Business Days prior written
notice to Buyer, Seller may request Buyer to enter into a proposed Transaction
by sending Buyer a notice (in electronic or physical format) substantially in
the form of Exhibit A (“Transaction Request”), which Transaction Request shall:
(i) describe the Transaction and each proposed Asset and any related underlying
Mortgaged Property and other security therefor in reasonable detail,
(ii) transmit, either in electronic or physical format, a complete Underwriting
Package for each proposed Asset, (iii) set forth the Representation Exceptions
requested, if any, with respect to each proposed Asset, and (iv) indicate the
amount of all then-currently unfunded future funding obligations, and the
portion thereof expected to be funded by Buyer under Section 3.10. Seller shall
promptly deliver to Buyer (in electronic or physical format) any supplemental
materials requested at any time by Buyer. Buyer shall conduct such review of the
Underwriting Package and each such Asset as Buyer determines appropriate. Buyer
shall determine whether or not it is willing to purchase any or all of the
proposed Assets, and if so, on what terms and conditions. In connection with
such review and determination, Buyer may also consider the pro forma effect that
acquiring the proposed Purchased Asset would have on the concentrations of
specific asset categories. It is expressly agreed and acknowledged that Buyer is
entering into the Transactions on the basis of all such representations and
warranties and on the completeness and accuracy of the information contained in
the applicable Underwriting Package, and any incompleteness or inaccuracies in
the related Underwriting Package will only be acceptable to Buyer if disclosed
in writing (in electronic or physical format) to Buyer by Seller in advance of
the related Purchase Date, and then only if Buyer opts to purchase the related
Purchased Asset from Seller notwithstanding such incompleteness and
inaccuracies. In the event of a Representation Breach with respect to a
particular Purchased Asset, Seller shall, within five (5) Business Days from the
earlier of (i) notice to Seller from Buyer or Servicer or (ii) Seller’s
otherwise having Actual Knowledge of such Representation Breach, repurchase the
related Asset or Assets in accordance with Section 3.05.

(b)    Buyer shall give Seller notice (in electronic or physical format) of the
date when Buyer has received a complete Transaction Request, together with the
Underwriting Package, supplemental materials and any other documentation
required pursuant to Section 3.01(a) or otherwise required under any Repurchase
Documents. Buyer shall endeavor to communicate to Seller a preliminary
non-binding determination of whether or not it is willing to purchase (i) any
single Eligible Asset, and if so, on what terms and conditions, within five (5)
Business Days after such date, and (ii) two (2) or more proposed Eligible Assets
within ten (10) Business Days after such date, and if its preliminary
determination is favorable, by what date Buyer expects to communicate to Seller
a final non-binding indication of its determination. If Buyer has not
communicated its final non-binding indication to Seller by such date, Buyer
shall automatically and without further action be deemed to have determined not
to purchase any such Asset.

 

-37-



--------------------------------------------------------------------------------

(c)    If Buyer communicates to Seller a final non-binding determination that it
is willing to purchase any or all of such Assets, Seller shall deliver to Buyer
(in electronic or physical format) an executed preliminary Confirmation for such
Transaction, describing each such Asset and its proposed Purchase Date, Market
Value, Applicable Percentage, Maximum Applicable Percentage, Maximum Purchase
Price, Purchase Price and such other terms and conditions as Buyer may require
prior to the Purchase Date. If Buyer requires changes to the preliminary
Confirmation, Seller shall make such changes and re-execute the preliminary
Confirmation. If Buyer determines to enter into the Transaction on the terms
described in the preliminary Confirmation, Buyer shall promptly execute and
return the same to Seller, which shall thereupon become effective as the
Confirmation of the Transaction. Buyer’s approval of the purchase of an Asset on
such terms and conditions as Buyer may require shall be evidenced only by its
execution and delivery of the related Confirmation. For the avoidance of doubt,
Buyer shall not (i) be bound by any preliminary or final non-binding
determination referred to above, (ii) be deemed to have approved the purchase of
an Asset by virtue of the approval or entering into by Buyer of a rate lock
agreement, Interest Rate Protection Agreement, total return swap or any other
agreement with respect to such Asset, or (iii) be obligated to purchase an Asset
notwithstanding a Confirmation executed by the Parties unless and until all
applicable conditions precedent in Article 6 have been satisfied or waived by
Buyer.

(d)    Each Confirmation, together with this Agreement, shall be conclusive
evidence of the terms of the Transaction covered thereby, and shall be construed
to be cumulative to the extent possible, but in no way shall be construed as
evidence of Buyer’s agreement subsequently to purchase additional amounts of, or
other, Assets. If terms in a Confirmation are inconsistent with terms in this
Agreement with respect to a particular Transaction, the Confirmation shall
prevail. Whenever the Applicable Percentage or any other term of a Transaction
(other than the Pricing Rate, Market Value and outstanding Purchase Price) with
respect to an Asset is revised or adjusted in accordance with this Agreement, an
amended and restated Confirmation reflecting such revision or adjustment and
that is otherwise acceptable to the Parties shall be prepared by Seller and
executed by the Parties.

(e)    The fact that Buyer has conducted or has failed to conduct any partial or
complete examination or any other due diligence review of any Asset shall in no
way affect any rights Buyer may have under the Repurchase Documents or otherwise
with respect to any representations or warranties or other rights or remedies
thereunder or otherwise, including the right to determine at any time that such
Asset is not an Eligible Asset.

(f)    No Transaction shall be entered into if (i) any Margin Deficit subject to
a Margin Call, Default, Event of Default, Market Disruption Event, Material
Event or Material Adverse Effect has occurred and is continuing or would exist
as a result of such Transaction unless any such Margin Deficit, Default, Event
of Default or Material Adverse Effect is cured simultaneously with the
consummation of such Transaction, (ii) the Repurchase Date for the Purchased
Assets subject to such Transaction would be later than the Facility Termination
Date, (iii) the proposed Purchased Asset does not qualify as an Eligible Asset,
(iv) after giving effect to such Transaction, (A) the proforma aggregate
outstanding Repurchase Price of all Transactions (after giving effect to such
proposed Transaction) would exceed the Maximum Amount, or (B) any Sub-Limit has
been or would be exceeded, (v) the Revolving Period Expiration Date has
occurred, (vi) if Buyer determines not to enter into any such Transaction for
any reason or for no

 

-38-



--------------------------------------------------------------------------------

reason, or (vii) all Purchased Asset Documents have not been delivered to
Custodian (or a Bailee) in accordance with the applicable provisions of this
Agreement and the Custodial Agreement, (viii) the Facility Debt Yield Test is
either then-currently being breached (unless such breach would be cured in its
entirety by the entering into of such Transaction) or would be breached after
giving effect to such Transaction, or (ix) the proposed Purchased Asset does not
comply with either the Minimum Purchased Asset Debt Yield Requirement or the
Maximum Purchased Asset PPV Requirement.

(g)    In addition to the foregoing provisions of this Section 3.01, solely with
respect to any Wet Mortgage Asset, a copy of the related Transaction Request
shall be delivered by Seller to Bailee (in electronic or physical format) no
later than 11:00 a.m. (New York City time) one (1) Business Day prior to the
requested Purchase Date, to be held in escrow by Bailee on behalf of Buyer
pending finalization of the Transaction.

(h)    Notwithstanding any of the foregoing provisions of this Section 3.01 or
any contrary provisions set forth in the Custodial Agreement, solely with
respect to any Wet Mortgage Asset:

(i)    by 11:00 a.m. (New York City time) on the Purchase Date, Seller or Bailee
shall deliver signed .pdf copies of the Purchased Asset Documents to Custodian
via electronic mail, and Seller shall deliver the appropriate written
third-party wire transfer instructions to Buyer;

(ii)    not later than 11:00 a.m. (New York City time) on the related Purchase
Date, (A) Bailee shall deliver an executed .pdf copy of the Bailee Agreement (as
such term is defined in the Custodial Agreement) to Seller, Buyer and Custodian
by electronic mail and (B) if Buyer has previously received the trust receipt in
accordance with Section 3.01(b) of the Custodial Agreement, determined that all
other applicable conditions in this Agreement, including without limitation
those set forth in Section 6.02 hereof, have either been satisfied or waived by
Buyer, as applicable, and otherwise has agreed to purchase the related Wet
Mortgage Asset, Buyer shall (I) execute and deliver a .pdf copy of the related
Confirmation to Seller and Bailee via electronic mail and (II) wire funds in the
amount of the related Purchase Price for the related Wet Mortgage Asset in
accordance with the wire transfer instructions that were previously delivered to
Buyer by Seller; and

(iii)    within three (3) Business Days after the applicable Purchase Date with
respect to any Wet Mortgage Asset, Seller shall deliver, or cause to be
delivered (A) to Custodian, the complete original Mortgage Asset File with
respect to such Wet Mortgage Asset, pursuant to and in accordance with the terms
of the Custodial Agreement, and (B) to Buyer, the complete original Underwriting
Package with respect to the related Wet Mortgage Assets purchased by Buyer;
provided, that if Seller cannot deliver, or cause to be delivered within three
(3) Business Days, (A) any Basic Mortgage Asset Document to Custodian that is
required by its terms to be recorded, due to a delay caused solely by the public
recording office where such document or instrument has been delivered for
recordation, then Seller shall deliver to Custodian (x) within three
(3) Business Days of the applicable Purchase Date, a copy thereof (certified by
Seller to be a true and complete

 

-39-



--------------------------------------------------------------------------------

copy of the original thereof submitted for recording) and (y) within thirty
(30) days of the applicable Purchase Date, either the original of such document,
or a photocopy thereof, with official evidence of submission for recording
(including stamp-filed copies, if applicable) thereon and (B) any document in
the Mortgage Asset File other than a Basic Mortgage Asset Document, due to an
unavoidable delay outside the control of Seller, then Seller shall deliver to
Custodian within thirty (30) days of the applicable Purchase Date, either the
original of such document, or a photocopy thereof certified by Seller to be a
true and correct copy of the original. For the avoidance of doubt (A) Seller
shall, in all cases, deliver the original Mortgage Note or, in the case of a
Senior Interest consisting of a participation interest, the original
participation certificate to Buyer within three (3) Business Days of the
applicable Purchase Date and (B) Buyer may, but shall not obligated to, consent
to such later date for delivery of any part of the Mortgage Asset File as Buyer
sees fit, in Buyer’s sole discretion.

(i)    In the event that Seller cannot deliver or cause to be delivered on the
applicable Purchase Date, any Interim Assignment Document that is required by
its terms to be recorded, due to a delay caused solely by the public recording
office where such document or instrument has been delivered for recordation,
then Seller shall deliver to Custodian (x) on the applicable Purchase Date, a
copy thereof (certified by Seller to be a true and complete copy of the original
thereof submitted for recording), with evidence of the submission thereof for
recording and (y) within thirty (30) days of the applicable Purchase Date,
either the original of such document, or a photocopy thereof, with official
evidence of submission for recording (including stamp filed copies, if
applicable) thereon.

Section 3.02    Transfer of Purchased Assets; Servicing Rights. On the Purchase
Date for each Purchased Asset, and subject to the satisfaction of all applicable
conditions precedent in Article 6, (a) ownership of and title to such Purchased
Asset shall be transferred to and vest in Buyer or its designee against the
simultaneous transfer of the Purchase Price to the account of Seller specified
in Annex 1 (or if not specified therein, in the related Confirmation or as
directed by Seller), and (b) Seller hereby sells, transfers, conveys and assigns
to Buyer on a servicing-released basis all of Seller’s right, title and interest
(except with respect to any Retained Interests) in and to such Purchased Asset,
together with all related Servicing Rights. Subject to this Agreement, during
the Revolving Period Seller may sell to Buyer, repurchase from Buyer and re-sell
Eligible Assets to Buyer, but Seller may not substitute other Eligible Assets
for Purchased Assets. Buyer has the right to designate each Servicer of the
Purchased Assets. The Servicing Rights and other servicing provisions under this
Agreement are not severable from or to be separated from the Purchased Assets
under this Agreement, and such Servicing Rights and other servicing provisions
of this Agreement constitute (a) “related terms” under this Agreement within the
meaning of Section 101(47)(A)(i) of the Bankruptcy Code and/or (b) a security
agreement or other arrangement or other credit enhancement related to the
Repurchase Documents. To the extent any additional limited liability company is
formed by a Division of Seller (and without prejudice to Sections 8.01, 8.03 and
9.01 hereof), Seller shall cause each such Division LLC to sell, transfer,
convey and assign to Buyer on a servicing released basis and for no additional
consideration all of each such Division LLC’s right, title and interest in and
to each Purchased Asset, together with all related Servicing Rights in the same
manner and to the same extent as the sale, transfer, conveyance and assignment
by Seller on each related Purchase Date of all of Seller’s right, title and
interest in and to each Purchased Asset, together with all related Servicing
Rights.

 

-40-



--------------------------------------------------------------------------------

Section 3.03    Maximum Amount. The aggregate outstanding Purchase Price for all
Purchased Assets as of any date of determination shall not exceed the Maximum
Amount. If the aggregate outstanding Purchase Price for all Purchased Assets as
of any date of determination exceeds the Maximum Amount, Seller shall
immediately pay to Buyer an amount necessary to reduce such aggregate
outstanding Purchase Price to an amount equal to or less than the Maximum
Amount.

Section 3.04    Early Repurchase Date; Mandatory Repurchases; Optional
Repurchases; Partial Repurchases. Seller may terminate any Transaction with
respect to any or all Purchased Assets and repurchase such Purchased Assets on
any date prior to the Repurchase Date (an “Early Repurchase Date”); provided,
that (a) Seller notifies Buyer and any related Affiliated Hedge Counterparty (in
electronic or physical format) at least three (3) Business Days before the
proposed Early Repurchase Date identifying the Purchased Asset(s) to be
repurchased and the Repurchase Price thereof, (b) Seller delivers to Buyer a
certificate from a Responsible Officer of Seller in form and substance
satisfactory to Buyer certifying that no Margin Deficit subject to a Margin
Call, Default or Event of Default has occurred and is continuing or would exist
as a result of such repurchase, there are no other Liens on the remaining
Purchased Assets or Pledged Collateral other than Liens granted pursuant to the
Repurchase Documents, and such repurchase would not cause Seller to violate the
Facility Debt Yield Test, (c) if the Early Repurchase Date is not a Remittance
Date, Seller pays to Buyer any amount due under Section 12.03 and pays all
amounts due to any related Affiliated Hedge Counterparty under the related
Interest Rate Protection Agreement, (d) no Repurchase Obligations are
then-currently due and payable from Seller to Buyer, and (e) Seller pays to
Buyer any Exit Fee due in accordance with Section 3.07, if any, and Seller
thereafter complies with Section 3.05. Notwithstanding the foregoing, should any
Margin Deficit subject to a Margin Call exist either prior to or after giving
effect to any repurchase under this Section 3.04, Seller shall also pay the
amount of each related Margin Deficit that is subject to a Margin Call and is
outstanding to Buyer at the same time that Seller pays the related Repurchase
Price to Buyer hereunder. Such early terminations and repurchases shall be
limited to two (2) occurrences in any calendar week.

Notwithstanding any provision to the contrary contained elsewhere in any
Repurchase Document, at any time during the existence of any unsatisfied Margin
Deficit that is subject to a Margin Call, or an uncured Default or Event of
Default that would not otherwise be fully cured after giving effect to the
related repurchase and application of funds in accordance with Article 5 of this
Agreement, Seller shall only be permitted to effect the repurchase and release
of a Purchased Asset in connection with either (i) a full payoff of all amounts
due in respect of such Purchased Asset by the Underlying Obligor, or (ii) a sale
of such Purchased Asset to an unaffiliated third party purchaser purchasing on
an arm’s length basis, unless, in each case, Seller pays directly to Buyer an
amount equal to either (x) 100% of the net proceeds paid in connection with the
relevant payoff by the Underlying Obligor or any Affiliate thereof or (y) 100%
of the net proceeds received by Seller from an unaffiliated third-party
purchaser purchasing on arm’s length terms in connection with the sale of such
Purchased Asset, as applicable. The portion of all such net proceeds in excess
of the then-current Repurchase Price of the related Purchased Asset shall be
applied by Buyer to reduce any other amounts due and payable to Buyer, as
determined in its discretion, under this Agreement.

 

-41-



--------------------------------------------------------------------------------

In addition to other rights and remedies of Buyer under any Repurchase Document,
Seller shall, in accordance with the procedures set forth in this Section 3.04
and Section 3.05, within five (5) Business Days from the earlier of (x) notice
to Seller from Buyer or Servicer or (y) Seller’s otherwise having Actual
Knowledge thereof, (i) repurchase any Purchased Asset that either (a) no longer
qualifies as an Eligible Asset, as determined by Buyer, or (b) for which all
documents required to be delivered to Custodian under the Custodial Agreement
have not been so delivered on a timely basis, or (ii) make a partial or complete
repurchase of one or more of the Purchased Assets to the extent necessary to
cure a breach of a Sub-Limit during the Revolving Period.

The terms and provisions governing partial repurchases are set forth in
Section 4 of the Fee Letter, and are incorporated by reference herein.

Section 3.05    Repurchase. On the Repurchase Date for each Purchased Asset,
Seller shall transfer to Buyer the Repurchase Price for such Purchased Asset as
of the Repurchase Date, and pay all amounts due to any Affiliated Hedge
Counterparty under the related Interest Rate Protection Agreement and, so long
as no Default or Event of Default has occurred and is continuing and no
unsatisfied Margin Deficit subject to a Margin Call exists, Buyer shall transfer
to Seller such Purchased Asset, whereupon such Transaction with respect to such
Purchased Asset shall terminate; provided, however, that, with respect to any
Repurchase Date that occurs on the second Business Day prior to the maturity
date (as defined under the related Purchased Asset Documents with respect to
such Purchased Asset) for such Purchased Asset by reason of clause (d) of the
definition of “Repurchase Date”, settlement of the payment of the Repurchase
Price and such amounts may occur up to the second Business Day after such
Repurchase Date; provided, further, that Buyer shall have no obligation to
transfer to Seller, or release any interest in, such Purchased Asset until
Buyer’s receipt (including by payment to the Waterfall Account) of payment in
full of the Repurchase Price therefor. So long as no Default or Event of Default
has occurred and is continuing, upon receipt by Buyer of the Repurchase Price
and all other amounts due and owing to Buyer and its Affiliates under this
Agreement and each other Repurchase Document as of such Repurchase Date, Buyer
shall be deemed to have simultaneously released its security interest in such
Purchased Asset, shall authorize Custodian (in accordance with the terms of the
Custodial Agreement) to release to Seller (or its designee) the Purchased Asset
Documents for such Purchased Asset and, to the extent any UCC financing
statement filed against Seller specifically identifies such Purchased Asset,
Buyer shall deliver an amendment thereto or termination thereof evidencing the
release of such Purchased Asset from Buyer’s security interest therein. Any such
transfer or release shall be without recourse to Buyer and without
representation or warranty by Buyer except that Buyer shall hereby be deemed to
represent to Seller, to the extent that good title was transferred and assigned
by Seller to Buyer hereunder, that Buyer was the owner of such Purchased Asset,
free and clear of any other interests or Liens caused by Buyer. Any Income with
respect to such Purchased Asset received by Servicer, Buyer or Deposit Account
Bank after payment of the Repurchase Price therefor shall be remitted to Seller.
Notwithstanding the foregoing, Seller shall repurchase all Purchased Assets no
later than the Facility Termination Date by paying to Buyer the outstanding
Repurchase Price therefor and all other outstanding Repurchase Obligations.

 

-42-



--------------------------------------------------------------------------------

Section 3.06    Facility Termination Date Extension Options. At the request of
Seller delivered to Buyer in writing (in electronic or physical format) no
earlier than ninety (90) days and no later than thirty (30) days before the
then-current Facility Termination Date, provided that the Extension Conditions
set forth below are fully satisfied both on the date of Seller’s written request
and as of the then-current Facility Termination Date, Seller shall have two
(2) separate, consecutive options to extend the then-current Facility
Termination Date, each such option for a period of one (1) year (each, an
“Extension Period”). Any extension of the Facility Termination Date shall be
subject to the satisfaction of the following conditions, as determined by Buyer
in its sole discretion (each, an “Extension Condition”): (i) no Default or Event
of Default has occurred and is continuing, (ii) no unsatisfied Margin Call shall
be outstanding, (iii) Seller shall have made a timely written request to extend
the then-current Facility Termination Date as provided in this Section 3.06,
(iv) Seller shall be in compliance with the Facility Debt Yield Test, (v) if
requested by Buyer, Seller shall have delivered to Buyer a new or updated
Beneficial Ownership Certification, as applicable, in relation to Seller to the
extent that Seller qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, and (vi) Seller has paid to Buyer the Extension Fee on or
before the then-current Facility Termination Date. If the Extension Conditions
are not fully satisfied as of the then-current Facility Termination Date, then
notwithstanding any prior approval by Buyer to extend the then-current Facility
Termination Date, Seller shall have no right to extend the then-current Facility
Termination Date, and any pending request to extend the then-current Facility
Termination Date shall be deemed to be denied. Notwithstanding anything to the
contrary in this Section 3.06, in no event shall the Facility Termination Date
be extended for more than two (2) Extension Periods. For the avoidance of doubt,
an extension of the Facility Termination Date pursuant to this Section 3.06
(i) shall become effective on the then-current Facility Termination Date, and
(ii) shall not extend the Repurchase Date of any Transaction other than by
operation clause (a) of the definition of “Repurchase Date”).

Section 3.07    Payment of Price Differential and Fees.

(a)    Notwithstanding that Buyer and Seller intend that each Transaction
hereunder constitute a sale to Buyer of the Purchased Assets subject thereto,
Seller shall pay to Buyer the accrued value of the Price Differential for each
Purchased Asset on each Remittance Date. In addition thereto, interest shall
accrue on all past due amounts otherwise due from Seller to Buyer under this
Agreement at a rate equal to the Pricing Rate plus five percent (5%). Buyer
shall give Seller notice of the Price Differential and any fees and other
amounts due under the Repurchase Documents on or prior to the second (2nd)
Business Day preceding each Remittance Date; provided, that Buyer’s failure to
deliver such notice shall not affect (i) the accrual of such obligations in
accordance with this Agreement or (ii) Seller’s obligation to pay such amounts.
If the Price Differential includes any estimated Price Differential, Buyer shall
recalculate such Price Differential after the Remittance Date and, if necessary,
make adjustments to the Price Differential amount due on the following
Remittance Date.

(b)    The terms and conditions related to the payment by Seller to Buyer of
certain fees and expenses are set forth in Section 2 of the Fee Letter. In
addition thereto, Seller shall pay to Buyer all fees and other amounts as and
when due, as set forth in this Agreement including, without limitation:

(i)    the Structuring Fee, which shall be fully earned by Buyer on the Closing
Date, and due and payable to Buyer by Seller, in accordance with the terms and
conditions set forth in Section 2 of the Fee Letter, which terms and provisions
are incorporated herein by reference;

 

-43-



--------------------------------------------------------------------------------

(ii)    the Non-Utilization Fee which shall be due and payable to Buyer by
Seller in accordance with the terms and provisions set forth in Section 2 of the
Fee Letter, which terms and provisions are incorporated by reference;

(iii)    the Extension Fee, which shall be fully earned on, and due and payable
to Buyer by Seller in accordance with the terms and provisions set forth in
Section 3.06; and

(iv)    the Exit Fee, which shall be fully earned on, and due and payable to
Buyer by Seller in accordance with, the terms and provisions set forth in
Section 2 of the Fee Letter, which terms and provisions are incorporated by
reference.

Section 3.08    Payment, Transfer and Custody.

(a)    Unless otherwise expressly provided herein, all amounts required to be
paid or deposited by Seller, Sponsor, Pledgor, Guarantor or any other Person
under the Repurchase Documents shall be paid or deposited in accordance with the
terms hereof no later than 3:00 p.m. on the Business Day when due, in
immediately available Dollars and without deduction, set-off or counterclaim,
and if not received before such time shall be deemed to be received on the next
Business Day. Whenever any payment under the Repurchase Documents shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next following Business Day, and such extension of time shall in such
case be included in the computation of such payment. Seller shall, to the extent
permitted by Requirements of Law, pay to Buyer interest in connection with any
amounts not paid when due under the Repurchase Documents, which interest shall
be calculated at a rate equal to the Default Rate, until all such amounts are
received in full by Buyer. Amounts payable to Buyer and not otherwise required
to be deposited into the Servicer Account shall be deposited into an account of
Buyer (including the Waterfall Account). Seller shall have no rights in, rights
of withdrawal from, or rights to give notices or instructions regarding Buyer’s
account or the Waterfall Account or the Servicer Account.

(b)    Any Purchased Asset Documents not delivered to Buyer or Custodian on the
relevant Purchase Date and subsequently received or held by or on behalf of
Seller are and shall be held in trust by Seller or its agent for the benefit of
Buyer as the owner thereof until so delivered to Buyer or Custodian. Seller or
its agent shall maintain a copy of such Purchased Asset Documents and the
originals of the Purchased Asset Documents not delivered to Buyer or Custodian.
The possession of Purchased Asset Documents by Seller or its agent is in a
custodial capacity only at the will of Buyer for the sole purpose of assisting
the related Servicer with its duties under the Servicing Agreement. Each
Purchased Asset Document retained or held by or on behalf of Seller or its agent
shall be segregated on Seller’s books and records from the other assets of
Seller or its agent, and the books and records of Seller or its agent shall be
marked to reflect clearly the sale of the related Purchased Asset to Buyer on a
servicing-released basis. Seller or its agent shall release its custody of the
Purchased Asset Documents only in accordance

 

-44-



--------------------------------------------------------------------------------

with written instructions from Buyer, unless such release is required as
incidental to the servicing of the Purchased Assets by Servicer or is in
connection with a repurchase of any Purchased Asset by Seller, in each case in
accordance with the Custodial Agreement.

Section 3.09    Repurchase Obligations Absolute. All amounts payable by Seller
under the Repurchase Documents shall be paid without notice, demand,
counterclaim, set-off, deduction or defense (as to any Person and for any reason
whatsoever) and without abatement, suspension, deferment, diminution or
reduction (as to any Person and for any reason whatsoever), and the Repurchase
Obligations shall not be released, discharged or otherwise affected, except as
expressly provided herein, by reason of: (a) any damage to, destruction of,
taking of, restriction or prevention of the use of, interference with the use
of, title defect in, encumbrance on or eviction from, any Purchased Asset, the
Pledged Collateral or related Mortgaged Property, (b) any Insolvency Proceeding
relating to Seller, any Underlying Obligor or any other loan participant under a
Senior Interest, or any action taken with respect to any Repurchase Document,
Purchased Asset Document by any trustee or receiver of Seller, any Underlying
Obligor or any other loan participant under a Senior Interest, or by any court
in any such proceeding, (c) any claim that Seller has or might have against
Buyer under any Repurchase Document or otherwise, (d) any default or failure on
the part of Buyer to perform or comply with any Repurchase Document or other
agreement with Seller, (e) the invalidity or unenforceability of any Purchased
Asset, Repurchase Document or Purchased Asset Document, or (f) any other
occurrence whatsoever, whether or not similar to any of the foregoing, and
whether or not Seller has notice or Knowledge of any of the foregoing. The
Repurchase Obligations shall be full recourse to Seller and Pledgor, and limited
recourse to Guarantor to the extent of, and subject to the specified
full-recourse provisions set forth in, the Guarantee Agreement. This
Section 3.09 shall survive the termination of the Repurchase Documents and the
payment in full of the Repurchase Obligations.

Section 3.10    Future Funding Transactions. Buyer’s agreement to enter into any
Future Funding Transaction is subject to the satisfaction of the following
conditions precedent, both immediately prior to entering into such Future
Funding Transaction and also after giving effect to the consummation thereof:

(i)    Seller shall give Buyer written notice (in electronic or physical format)
of each Future Funding Transaction, together with a signed, written confirmation
in the form of Exhibit H attached hereto prior to the related Future Funding
Date (each, a “Future Funding Confirmation”), signed by a Responsible Officer of
Seller. Each Future Funding Confirmation shall identify the related Whole Loan
and/or Senior Interest, shall identify Buyer and Seller, shall set forth the
requested Future Funding Amount, and shall be executed by both Buyer and Seller;
provided, however, that Buyer shall not be liable to Seller if it inadvertently
acts on a Future Funding Confirmation that has not been signed by a Responsible
Officer of Seller. Each Future Funding Confirmation, together with this
Agreement, shall be conclusive evidence of the terms of the Future Funding
Transaction covered thereby, and shall be construed to be cumulative to the
extent possible. If terms in a Future Funding Confirmation are inconsistent with
terms in this Agreement with respect to a particular Future Funding Transaction
such Future Funding Confirmation shall prevail.

 

-45-



--------------------------------------------------------------------------------

(ii)    For each proposed Future Funding Transaction, no less than five
(5) Business Days prior to the proposed Future Funding Date, Seller shall
deliver to Buyer, either in electronic or physical format, a Future Funding
Request Package. Buyer shall have the right to conduct an additional due
diligence investigation of the Future Funding Request Package and/or the related
Whole Loan and/or Senior Interest as Buyer determines. Buyer shall be entitled
to make a determination, in the exercise of Buyer’s sole and absolute discretion
whether, in the case of a Future Funding Transaction, it shall or shall not
advance the requested Future Funding Amount. If Buyer determines not to advance
a requested Future Funding Amount with respect to any Purchased Asset, Seller
shall promptly satisfy all future funding obligations with respect to each
Purchased Asset as and when required pursuant to the related Purchased Asset
Documents, together with the terms of this Agreement. Prior to the approval of
each proposed Future Funding Transaction by Buyer, Buyer shall have determined,
in Buyer’s sole and absolute discretion, that (A) all of the applicable
conditions precedent for a Transaction, as described in Section 6.02, have been
met by Seller, (B) the Facility Debt Yield Test is in compliance both before and
after giving effect to the proposed Transaction, (C) the related Purchased Asset
is not a Defaulted Asset, (D) the related Purchased Asset satisfies the Maximum
Purchased Asset PPV Requirement and the Minimum Purchased Asset Debt Yield
Requirement both before and after giving effect to the proposed Transaction and
(E) all related conditions precedent set forth in the related Purchased Asset
Documents have been satisfied. Notwithstanding any other provision herein or
otherwise, Buyer shall have no obligation to enter into any Future Funding
Transaction (even with respect to any Purchased Asset identified on the
applicable Purchase Date as having future funding obligations). Any
determination to enter into a Future Funding Transaction shall be made in
Buyer’s sole and absolute discretion.

(iii)    Upon the approval by Buyer of a particular Future Funding Transaction,
Buyer shall deliver to Seller a signed copy of the related Future Funding
Confirmation described in clause (i) above, on or before the related Future
Funding Date. On the related Future Funding Date, which shall occur no later
than three (3) Business Days after the final approval of the Future Funding
Transaction by Buyer (a) if an escrow agreement has been established in
connection with such Future Funding Transaction, Buyer shall remit the related
Future Funding Amount to the related escrow account, (b) if the terms of the
Purchased Asset Documents provide for a reserve account in connection with
future advances, Buyer shall remit the related Future Funding Amount to the
applicable reserve account and (c) if Seller has funded (or caused to be funded)
the entirety of the future funding obligation to which such Future Funding
Amount relates and provided Buyer with written evidence thereof, Buyer shall
remit the related Future Funding Amount to Seller, or otherwise, Buyer shall
remit the related Future Funding Amount directly to the related Underlying
Obligor.

(iv)    Notwithstanding the foregoing, in no event shall a Future Funding
Transaction be permitted hereunder at any time after the expiration of the first
Extension Period, if any.

 

-46-



--------------------------------------------------------------------------------

Section 3.11    Additional Advances. The terms and provisions governing
Additional Advances are set forth in Section 4 of the Fee Letter, and are
incorporated by reference herein.

ARTICLE 4

MARGIN MAINTENANCE

Section 4.01    Margin Deficit.

(a)    With respect to any Purchased Asset or group of Purchased Assets, if on
any date either of the following has occurred (I) for any individual Purchased
Asset (X) a Credit Event with respect to such Purchased Asset has occurred and
(Y) an amount equal to the product of the Applicable Percentage for such
Purchased Asset, multiplied by its Market Value, is less than the outstanding
Purchase Price for such Purchased Asset as of such date, or (II) one or more of
the Purchased Assets has caused Seller to violate the Facility Debt Yield Test
(the amount of any shortfall under clause (I) or the amount necessary to cure
any violation under clause (II), a “Margin Deficit”), then Buyer shall have the
right from time to time as determined in its sole discretion to make a margin
call on Seller (a “Margin Call”) in an amount equal to the amount of the related
Margin Deficit; provided that, (i) prior to the occurrence and continuation of a
Default or an Event of Default, Buyer shall only make a Margin Call if the
related Margin Deficit or Margin Deficits exceeds the Material Impairment
Threshold, (ii) prior to the occurrence and continuance of a Default or an Event
of Default, Buyer shall not make any Margin Call under clause (I) above in
connection with any Purchased Asset that accrues interest at a floating rate to
the extent that the related Margin Deficit resulted from interest rate changes
and/or credit spread movements, and (iii) for the avoidance of doubt, but
subject to the foregoing clauses (i) and (ii), Buyer shall be permitted to make
Margin Calls hereunder in connection with multiple assets at the same time. In
lieu of the satisfaction by Seller of a Margin Call under clause (I) above
through the payment of cash or in combination with Seller’s payment of cash,
Buyer may elect, in its sole and absolute discretion, upon a written request of
Seller that satisfies all of the requirements set forth in clauses (w) through
(z) below (to be received prior to the date that the related Margin Deficit is
due), to reallocate any then-currently available Margin Excess in order to
eliminate the related Margin Deficit by increasing the Purchase Price of a
Purchased Asset with the related Margin Excess and decreasing the Purchase Price
of the Purchased Asset that is the subject of the related Margin Call. Any such
written request for reallocation shall include the following, with such back-up
calculations as Buyer may require: (w) the Purchased Asset(s) with respect to
which Margin Excess exists and the amount of such Margin Excess that Seller
requests be re-allocated, (x) the Purchased Asset to which Seller is requesting
such Margin Excess be applied, the new Purchase Price of such Purchased Asset
and the new Purchase Price of the Purchased Asset with the related Margin
Excess, in each case, after giving pro forma effect to such allocation, (y) the
amount of the Margin Deficit on the Purchased Asset to which such Margin Excess
is to be applied both immediately prior to and immediately after giving pro
forma effect to such allocation and (z) a certification from Seller that no
Default or Event of Default has occurred and is continuing (except as would be
cured by such reallocation). Upon Buyer’s independent confirmation, to be made
in Buyer’s sole discretion, that the Margin Excess Requirements have been
satisfied and the conclusions and calculations set forth in Seller’s

 

-47-



--------------------------------------------------------------------------------

written request comply with the requirements set forth above, Buyer may, in its
sole and absolute discretion, reallocate the related Margin Excess to those
Purchased Assets for which Margin Deficits would otherwise exist, as determined
by Buyer in its sole discretion, and, immediately thereafter, Seller shall
execute and deliver new Confirmations acceptable to Buyer reflecting the new
Purchase Price of all affected Purchased Assets.

(b)    To the extent any Margin Deficit that is subject to a Margin Call under
Section 4.01(a)(I) above is not eliminated by way of a Margin Excess
reallocation pursuant to Section 4.01(a), or in the case of any Margin Call
under Section 4.01(a)(II) above, in each case, Seller shall, within three (3)
Business Days after notice from Buyer that a Margin Call has occurred (provided
that, if such notice is delivered to Seller after 1:00 p.m. (New York City
time), such three (3) Business Day period shall commence on the Business Day
following Buyer’s delivery thereof), at Seller’s option (i) transfer cash to
Buyer, (ii) repurchase Purchased Assets at the Repurchase Price thereof, or
(iii) choose any combination of the foregoing, so that, after giving effect to
such transfers, repurchases and payments, the related Margin Deficit is fully
cured.

(c)    In no case shall Buyer’s forbearance from delivering a Margin Call at any
time there is a Margin Deficit be deemed to waive such Margin Deficit or in any
way limit, stop or impair Buyer’s right to deliver a Margin Call at any time
when the same or any other Margin Deficit exists on the same or any other
Purchased Asset. Buyer’s rights under this Section 4.01 are cumulative and in
addition to and not in lieu of any other rights of Buyer under the Repurchase
Documents or Requirements of Law.

(d)    All cash transferred to Buyer pursuant to this Section 4.01 shall be
deposited into the Waterfall Account, except as directed by Buyer, and
notwithstanding any provision in Section 5.02 to the contrary, shall be applied
to reduce the Purchase Price of either (i) in connection with any Margin Deficit
under Section 4.01(a)(I), the Purchased Asset to which such Margin Deficit
relates, or (ii) in connection with any Margin Deficit under
Section 4.01(a)(II), to the unpaid Purchase Price(s) of such Purchased Asset(s)
as Buyer shall determine in its sole discretion. Immediately after the
satisfaction by Seller of each Margin Call hereunder, Seller and Buyer shall
execute and deliver the appropriate amended and restated Confirmations.

ARTICLE 5

APPLICATION OF INCOME

Section 5.01    Waterfall Account; Servicer Account. The Waterfall Account and
the Servicer Account shall be established at Deposit Account Bank. Buyer shall
have (i) sole dominion and control over the Waterfall Account (including,
without limitation, “control” within the meaning of Section 9-104(a)(2) of the
UCC), pursuant to the terms of the Controlled Account Agreement, and “control”
over the Servicer Account within the meaning of Section 9-104(a)(1) of the UCC.
Neither Seller nor any Person claiming through or under Seller shall have any
claim to or interest in either the Waterfall Account or the Servicer Account.
All Income received by Seller, Buyer, any Servicer or Deposit Account Bank in
respect of the Purchased Assets that consists of Significant Principal Payments
shall be transferred, subject to the applicable

 

-48-



--------------------------------------------------------------------------------

provisions of the Servicing Agreement, by Servicer from the Servicer Account
into the Waterfall Account promptly, and in no event later than two (2) Business
Days of receipt thereof, and all such Income other than Significant Principal
Payments shall be transferred, subject to the applicable provisions of the
Servicing Agreement, by Servicer from the Servicer Account into the Waterfall
Account promptly, and in no event later than two (2) Business Days prior to the
next Remittance Date (unless Servicer is an entity other than Buyer or an
Affiliate of Buyer, in which case all such transfers shall be made within two
(2) Business Days of receipt thereof). All such Income, once deposited in the
Waterfall Account, shall be applied to and remitted by Deposit Account Bank in
accordance with this Article 5.

Section 5.02    Before an Event of Default. If no Event of Default has occurred
and is continuing, all Income described in Section 5.01 and deposited into the
Waterfall Account during each Pricing Period, shall be applied by Deposit
Account Bank by no later than the next following Remittance Date in the
following order of priority; provided that, upon written notice (in electronic
or physical format) from Seller to Buyer and Deposit Account Bank, requesting
distribution of Income consisting of Significant Principal Payments that has
been credited to the Waterfall Account, no more than once in any Pricing Period,
such Income consisting of Significant Principal Payments shall be applied by
Deposit Account Bank within two (2) Business Days following receipt of such
notice, in each case, in the following order of priority:

first, to pay to Buyer an amount equal to the Price Differential accrued with
respect to all Purchased Assets as of such Remittance Date;

second, to pay to Buyer an amount equal to all default interest, late fees,
fees, expenses and Indemnified Amounts then due and payable from Seller and
other applicable Persons to Buyer under the Repurchase Documents;

third, to pay to Buyer an amount sufficient to eliminate any outstanding Margin
Deficit that is subject to a Margin Call (without limiting Seller’s obligation
to satisfy a Margin Deficit that is subject to a Margin Call in a timely manner
as required by Section 4.01);

fourth, to pay to Buyer all unpaid Release Amounts (if any) payable in
accordance with the terms of this Agreement, to be applied by Buyer to reduce
the then-current unpaid Repurchase Prices of one or more of the remaining
Purchased Assets, as Buyer shall determine in its discretion;

fifth, to pay to Buyer the Applicable Percentage of any Principal Payments (to
the extent actually deposited into the Waterfall Account), to be applied to
reduce the outstanding Purchase Price of each related Purchased Asset;

sixth, to pay any custodial and servicing fees and expenses due and payable
under the Custodial Agreement and any Servicing Agreement;

seventh, to pay to Buyer any other amounts due and payable from Seller and other
applicable Persons to Buyer under the Repurchase Documents; and

 

-49-



--------------------------------------------------------------------------------

eighth, to pay to Seller any remainder for its own account, subject, however, to
the covenants and other requirements of the Repurchase Documents; provided that,
if any Default has occurred and is continuing on such Remittance Date, all
amounts otherwise payable to Seller hereunder shall be retained in the Waterfall
Account until the earlier of (x) the day on which Buyer provides written notice
to the Deposit Account Bank that such Default has been cured to the satisfaction
of Buyer in its sole discretion and no other Default or Event of Default has
occurred and is continuing, at which time the Deposit Account Bank shall apply
all such amounts pursuant to this priority eighth; and (y) the day that the
related Default becomes an Event of Default, at which time the Deposit Account
Bank shall apply all such amounts pursuant to Section 5.03.

Section 5.03    During an Event of Default. If an Event of Default has occurred
and is continuing, all Income deposited into the Waterfall Account in respect of
the Purchased Assets shall be applied by Deposit Account Bank, on the Business
Day next following the Business Day on which each amount of Income is so
deposited, in the following order of priority:

first, to pay to Buyer an amount equal to the Price Differential accrued with
respect to all Purchased Assets as of such date;

second, to pay to Buyer an amount equal to all default interest, late fees,
fees, expenses and Indemnified Amounts then due and payable from Seller and
other applicable Persons to Buyer under the Repurchase Documents;

third, to pay any custodial and servicing fees and expenses due and payable
under the Custodial Agreement and any Servicing Agreement;

fourth, to pay to Buyer an amount equal to the aggregate Repurchase Price of all
Purchased Assets (to be applied in such order and in such amounts as determined
by Buyer, until the Aggregate Amount Outstanding has been reduced to zero); and
(ii) to pay to any Affiliated Hedge Counterparty an amount equal to all
termination payments payable with respect to each related Interest Rate
Protection Agreement;

fifth, to pay to Buyer all other Repurchase Obligations due to Buyer; and

sixth, to pay to Seller any remainder; provided, that if Buyer has exercised the
remedies described in Section 10.02(d)(ii) with respect to any or all Purchased
Assets, Seller shall not be entitled to any proceeds from any eventual sale of
such Purchased Assets.

Section 5.04    Seller to Remain Liable. If the amounts remitted to Buyer as
provided in Sections 5.02 and 5.03 are insufficient to pay all amounts due and
payable to Buyer or any of its Affiliates under this Agreement or any Repurchase
Document on a Remittance Date, a Repurchase Date or Facility Termination Date,
whether due to the occurrence of an Event of Default or otherwise, Seller shall
remain liable to Buyer for payment of all such amounts when due.

 

-50-



--------------------------------------------------------------------------------

ARTICLE 6

CONDITIONS PRECEDENT

Section 6.01    Conditions Precedent to Initial Transaction. Buyer shall not be
obligated to enter into any Transaction or purchase any Asset until the
following conditions have been satisfied or waived by Buyer, on and as of the
Closing Date and which shall remain in compliance as of the first Purchase Date:

(a)    Buyer has received the following documents, each dated the Closing Date
or as of the first Purchase Date unless otherwise specified: (i) each Repurchase
Document duly executed and delivered by the parties thereto, (ii) an official
good standing certificate or its documentary equivalent dated a recent date with
respect to Seller, Pledgor and Guarantor (including, with respect to Seller, in
each jurisdiction where any Mortgaged Property is located to the extent
necessary for Buyer to enforce its rights and remedies thereunder),
(iii) certificates of a Responsible Officer of each of Seller, Pledgor and
Guarantor with respect to attached copies of the Governing Documents and
applicable resolutions of Seller, Pledgor and Guarantor, and the incumbencies
and signatures of officers of Seller, Pledgor and Guarantor executing the
Repurchase Documents to which each is a party, evidencing the authority of
Seller, Pledgor and Guarantor with respect to the execution, delivery and
performance thereof, (iv) a Closing Certificate, (v) an executed Power of
Attorney, (vi) such opinions from counsel to Seller, Pledgor and Guarantor as
Buyer may require, including with respect to corporate matters, due formation,
existence and good standing of Seller, Pledgor and Guarantor, the due
authorization, execution, delivery and enforceability of each Repurchase
Document, non-contravention, no consents or approvals required other than those
that have been obtained, validly granted and perfected security interests in the
Purchased Assets, the Pledged Collateral and any other collateral pledged
pursuant to the Repurchase Documents, Investment Company Act matters, and true
sale (if applicable), and the applicability of Bankruptcy Code safe harbors
(including Buyer’s related liquidation, termination and offset rights), (vii) a
duly completed Compliance Certificate, and (viii) all other documents,
certificates, information, financial statements, reports, approvals and opinions
of counsel as Buyer may require;

(b)    (i) UCC financing statements have been filed against Seller and Pledgor
in all filing offices required by Buyer, (ii) Buyer has received such searches
of UCC filings, tax liens, judgments, pending litigation and other matters
relating to Seller and the Purchased Assets as Buyer may require, and (iii) the
results of such searches are satisfactory to Buyer;

(c)    Buyer has received payment from Seller of all fees and expenses then
payable under Section 3.07(b), the related provisions of the Fee Letter and all
expenses payable as contemplated by Section 13.02, together with any other fees
and expenses otherwise due and payable pursuant to any of the other Repurchase
Documents;

(d)    Buyer has completed to its satisfaction such due diligence (including,
Buyer’s “Know Your Customer”, Anti-Corruption Laws, Sanctions and Anti-Money
Laundering Laws diligence, and any information required to be obtained by Buyer
pursuant to the Beneficial Ownership Regulation) and modeling as it may require,
and all information provided to Buyer by Seller or Guarantor must be true,
accurate, complete and not misleading in any material respect, all as determined
by Buyer;

 

-51-



--------------------------------------------------------------------------------

(e)    Buyer shall have received, sufficiently in advance of (but in any event
not less than three (3) Business Days prior to) the Closing Date a Beneficial
Ownership Certification in relation to Seller to the extent that Seller
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation; and

(f)    Buyer has received approval from its internal credit committee and all
other necessary approvals required for Buyer, to enter into this Agreement and
consummate Transactions hereunder, no material adverse change has occurred from
the approval date until the Closing Date, including, without limitation, any
changes in requirements of Laws, or relevant financial, banking, real estate or
capital market conditions, and Guarantor shall have been in compliance with all
financial covenants set forth in the Guarantee Agreement.

Section 6.02    Conditions Precedent to All Transactions. Buyer shall not be
obligated to enter into any Transaction, purchase any Asset, or be obligated to
take, fulfill or perform any other action hereunder, until the following
additional conditions have been satisfied or waived by Buyer, with respect to
each Asset on and as of the Purchase Date (including the first Purchase Date)
therefor:

(a)    Buyer has received the following documents for each prospective Purchased
Asset: (i) a Transaction Request, (ii) an Underwriting Package, (iii) a
Confirmation, (iv) if the prospective Purchased Asset is not serviced by Buyer
or an Affiliate of Buyer, copies of the related Servicing Agreements, (v) an
Irrevocable Redirection Notice that is (x) executed by Seller and delivered to
Custodian on behalf of Buyer, and (y) to the extent the related Underlying
Obligor is not required by the related Purchased Asset Documents to remit Income
to the Servicer, a fully executed Irrevocable Redirection Notice delivered to
Custodian on behalf of Buyer, (vi) if the Underlying Obligor is required to
remit Income to the Servicer, evidence satisfactory to Buyer that the Underlying
Obligor has been so directed to remit Income to Servicer in accordance with the
Purchased Asset Documents, (vii) a trust receipt from Custodian, together with
all other items required to be delivered under the Custodial Agreement (for all
Purchased Assets other than Wet Mortgage Assets), (viii) with respect to any Wet
Mortgage Asset, a Bailee Agreement (as such term is defined in the Custodial
Agreement) and the related trust receipt from such Bailee, together with
electronic or physical copies of all items required to be delivered under the
Custodial Agreement, (ix) the related Servicing Agreement, if a copy was not
previously delivered to Buyer, (x) a Servicer Notice, if not previously
delivered to Servicer, (xi) a duly completed Compliance Certificate, (xii) any
material amendments, modifications, waivers, supplements, extensions,
replacements or restatements to or of the Management Agreement, and (xiii) all
other documents, certificates, information, financial statements, reports,
approvals and opinions of counsel as Buyer may require;

(b)    immediately before such Transaction and immediately after giving effect
thereto and to the intended use thereof, no change in any Requirements of Law or
market conditions which make it unfavorable for Buyer to enter into the proposed
Transaction has occurred, no Representation Breach (including with respect to
any Purchased Asset), Default, Event of Default, Margin Deficit which is subject
to a Margin Call (except as would be cured in

 

-52-



--------------------------------------------------------------------------------

its entirety by consummation of such Transaction), Material Event, Market
Disruption Event or Material Adverse Effect has occurred and is continuing, and
each of the Minimum Purchased Asset Debt Yield Requirement with respect to the
applicable Asset, the Maximum Purchased Asset PPV Requirement with respect to
the applicable Asset, the Facility Debt Yield Test and each Sub-Limit are in
compliance;

(c)    Buyer has completed its due diligence review of the Underwriting Package,
Purchased Asset Documents and such other documents, records and information as
Buyer deems appropriate, and the results of such reviews are satisfactory to
Buyer;

(d)    Buyer has (i) determined that such Asset is an Eligible Asset and
complies, on the related Purchase Date, with both the Minimum Purchased Asset
Debt Yield Requirement and the Maximum Purchased Asset PPV Requirement, in each
case, as evidenced by Buyer’s execution of the related Confirmation,
(ii) approved the purchase of such Asset as evidenced by Buyer’s execution of
the related Confirmation, (iii) obtained all necessary internal credit and other
approvals for such Transaction as evidenced by Buyer’s execution of the related
Confirmation, and (iv) executed the Confirmation;

(e)    immediately after giving effect to such Transaction, (I) the aggregate
Purchase Price of all Purchased Assets does not exceed the Maximum Amount, and
(II) Guarantor will be in compliance with all of the financial covenants set
forth in the Guarantee Agreement;

(f)    the Repurchase Date specified in the Confirmation is not later than the
Facility Termination Date;

(g)    Seller has satisfied all requirements and conditions and has performed
all covenants, duties, obligations and agreements contained in the other
Repurchase Documents to be performed by such Person on or before the Purchase
Date;

(h)    to the extent the related Purchased Asset Documents contain notice, cure
and other provisions in favor of a pledgee under a repurchase or warehouse
facility, and without prejudice to the sale treatment of such Asset to Buyer,
Buyer has received satisfactory evidence that Seller has given notice (or will
deliver such required notice contemporaneously with the consummation of the
Transaction) to the applicable Persons of Buyer’s interest in such Asset and
otherwise satisfied any other applicable requirements under such pledgee
provisions so that Buyer is entitled to the rights and benefits of a pledgee
under such pledgee provisions;

(i)    solely with respect to any Hedge Required Asset (i) Buyer has received a
copy of any Interest Rate Protection Agreement and related documents entered
into with respect to such Asset, (ii) Seller has assigned or pledged to Buyer
all of Seller’s rights (but none of its obligations) under such Interest Rate
Protection Agreement and related documents, subject to, in the case of a Cleared
Swap, (A) the rights, if any, of the related DCO and FCM and (B) any limitation
on assignment or pledge by Seller required by the DCO or FCM, and (iii) no
termination event, default or event of default (however defined) exists
thereunder;

(j)    Seller has provided Buyer with copies of any license, registration or
other similar certification or official document available to Seller from the
jurisdiction where the related underlying Mortgaged Property is located, to the
extent necessary for Seller to enforce its rights and remedies under the related
Purchased Asset Documents;

 

-53-



--------------------------------------------------------------------------------

(k)    if requested by Buyer, such opinions from counsel to Seller, Pledgor,
Sponsor, Manager and/or Guarantor as Buyer may require, including, without
limitation, with respect to the perfected security interest in the Purchased
Assets, the Pledged Collateral and any other collateral pledged pursuant to the
Repurchase Document, and true sale issues;

(l)    Custodian (or a bailee) shall have received executed blank assignments of
all Purchased Asset Documents in appropriate form for recording, to the extent
such documents are required to be recorded, in the jurisdiction in which the
underlying real estate is located, together with executed blank assignments of
all applicable Purchased Asset Documents (the “Blank Assignment Documents”); and

(m)    Seller shall have provided evidence, satisfactory to Buyer in its
reasonable discretion, that the applicable Interim Assignment Documents have
been submitted, or are being submitted simultaneously with the consummation of
the related Transaction, for recordation in the public recording office of the
applicable jurisdiction.

Each Confirmation delivered by Seller shall constitute a certification by Seller
that all of the conditions precedent in this Article 6 have been satisfied.

The conditions precedent set forth in this Section 6.02 shall be deemed to be
complied with or waived by Buyer on the related Purchase Date; provided that,
notwithstanding any of the foregoing, if it is subsequently determined by Buyer
that: (i) any untrue or incorrect material information, certificate or similar
item was provided to Buyer by or on behalf of Seller on or prior to the related
Purchase Date, which information Buyer relied upon in whole or in part in making
its decision to enter into the related Transaction, or (ii) Seller failed to
provide material information to Buyer on or prior to the related Purchase Date
(other than information specified in an Approved Representation Exception) that,
if so provided on or prior to the related Purchase Date, may reasonably have
resulted in Buyer determining that a condition precedent was not satisfied, in
each case, such condition precedent shall be deemed not satisfied for such
Purchased Asset, the related Purchase shall be rescinded and Seller shall
repurchase the related Purchased Asset pursuant to Section 3.04.

ARTICLE 7

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants, on and as of the date of this Agreement, each
Purchase Date, and at all times when any Repurchase Document or Transaction is
in full force and effect as follows:

Section 7.01    Seller. Seller has been duly organized and validly exists in
good standing as a limited liability company under the laws of the State of
Delaware. Seller (a) has all requisite power, authority, legal right, licenses
and franchises, except where failure to have such license or franchise does not
have a Material Adverse Effect, (b) is duly qualified to do business

 

-54-



--------------------------------------------------------------------------------

in all jurisdictions necessary, except where failure to so qualify does not have
a Material Adverse Effect, and (c) has been duly authorized by all necessary
action, to (w) own, lease and operate its properties and assets, (x) conduct its
business as presently conducted, (y) execute, deliver and perform its
obligations under the Repurchase Documents to which it is a party, and
(z) originate, service, acquire, own, sell, assign, pledge and repurchase the
Purchased Assets. Seller’s exact legal name is set forth in the preamble and
signature pages of this Agreement. Seller’s location (within the meaning of
Article 9 of the UCC), and the office where Seller keeps all records (within the
meaning of Article 9 of the UCC) relating to the Purchased Assets is at the
address of Seller referred to in Annex 1. Seller has not changed its name or
location within the past twelve (12) months. Seller’s organizational
identification number is 6807989 and its tax identification number is
61-1879403. Seller is a one hundred percent (100%) direct and wholly-owned
Subsidiary of Pledgor. The fiscal year of Seller is the calendar year. Seller
has no Indebtedness, Contractual Obligations or Investments other than
(a) ordinary trade payables, (b) in connection with Assets acquired or
originated for the Transactions, and (c) under the Repurchase Documents. Seller
has no Guarantee Obligations. Seller has no Subsidiaries.

Section 7.02    Repurchase Documents. Each Repurchase Document to which Seller
is a party has been duly executed and delivered by Seller and constitutes the
legal, valid and binding obligation of Seller enforceable against Seller in
accordance with its terms, except as such enforceability may be limited by
Insolvency Laws and general principles of equity. The execution, delivery and
performance by Seller of each Repurchase Document to which it is a party do not
and will not (a) conflict with, result in a breach of, or constitute (with or
without notice or lapse of time or both) a default under, any (i) Governing
Document, Indebtedness, Guarantee Obligation or Contractual Obligation
applicable to Seller or any of its properties or assets, (ii) Requirements of
Law, or (iii) approval, consent, judgment, decree, order or demand of any
Governmental Authority, or (b) result in the creation of any Lien (other than,
except with respect to any Purchased Asset, any Liens granted pursuant to a
Repurchase Document) on any of the properties or assets of Seller. All
approvals, authorizations, consents, orders, filings, notices or other actions
of any Person or Governmental Authority required for the execution, delivery and
performance by Seller of the Repurchase Documents to which it is a party and the
sale of and grant of a security interest in each Purchased Asset to Buyer, have
been obtained, effected, waived or given and are in full force and effect. The
execution, delivery and performance of the Repurchase Documents do not require
compliance by Seller with any “bulk sales” or similar law. There is no material
litigation, proceeding or investigation pending or, to the Knowledge of Seller
threatened, against Seller, Sponsor, any Intermediate Entity, Pledgor, Guarantor
or any of their respective Affiliates before any Governmental Authority
(a) asserting the invalidity of any Repurchase Document, (b) seeking to prevent
the consummation of any Transaction, or (c) seeking any determination or ruling
that could reasonably be expected to have a Material Adverse Effect.

Section 7.03    Solvency. None of Seller, Pledgor, Guarantor, Sponsor or Manager
is or has ever been the subject of an Insolvency Proceeding. Each of Seller,
Pledgor, Guarantor, Sponsor and Manager is Solvent and the Transactions do not
and will not render Seller, Pledgor, Guarantor, Sponsor or Manager not Solvent.
Seller is not entering into the Repurchase Documents or any Transaction with the
intent to hinder, delay or defraud any creditor of Seller, Pledgor, Guarantor,
Sponsor or Manager. Seller has received or will receive reasonably equivalent
value for the Repurchase Documents and each Transaction. Seller has

 

-55-



--------------------------------------------------------------------------------

adequate capital for the normal obligations reasonably foreseeable in a business
of its size and character and in light of its contemplated business operations.
Seller is generally able to pay, and as of the date hereof is paying, its debts
as they come due. During the preceding five (5) years, none of Seller, Pledgor,
Guarantor, Sponsor or Manager has filed or had filed against it any bankruptcy
receivership or similar petitions nor has it made any assignments for the
benefit of creditors.

Section 7.04    Taxes. Other than as consented to by Buyer, the Sponsor (i) at
all times operates its business in a manner not to prevent it from qualifying
for status as a REIT under the Code and (ii) from and after the date that the
Sponsor’s election to qualify as a REIT under the Code is effective, the Sponsor
qualifies as, and has elected to be treated as, a REIT and is in compliance with
all requirements and conditions imposed under the Code to allow the Sponsor to
maintain its status as a REIT. Seller is a disregarded entity for U.S. federal
income tax purposes. Seller, Pledgor and Guarantor have each timely filed all
required federal tax returns and all other material tax returns, domestic and
foreign, required to be filed by them and have (for all prior fiscal years and
for the current fiscal year to date) timely paid all federal and other material
taxes (including mortgage recording taxes), assessments, fees, and other
governmental charges (whether imposed with respect to their income or any of
their properties or assets) which have become due and payable, other than any
such taxes, assessments, fees, or other governmental charges that are being
contested in good faith by appropriate proceedings diligently conducted and for
which appropriate reserves have been established in accordance with GAAP. Other
than as disclosed to Buyer, there is no material suit or claim relating to any
such taxes now pending or, to the Knowledge of Seller, threatened by any
Governmental Authority which is not being contested in good faith as provided
above.

Section 7.05    Financial Condition. The audited balance sheet of Guarantor as
at the fiscal year most recently ended for which such audited balance sheet is
available, and the related audited statements of income, stockholders equity,
retained earnings and of cash flows for the fiscal year then ended, setting
forth in each case in comparative form the figures for the previous year,
reported on without a “going concern” or like qualification arising out of the
audit conducted by Guarantor’s independent certified public accountants, copies
of which have been delivered to Buyer, are complete and correct and present
fairly the financial condition of Guarantor as of such date and the results of
its operations and cash flows for the fiscal year then ended. All such financial
statements, including related schedules and notes, were prepared in accordance
with GAAP except as disclosed therein. Guarantor has no material contingent
liability or liability for taxes or any long term lease or unusual forward or
long term commitment, including any Derivatives Contract, which is not accounted
for in the foregoing statements or notes unless the foregoing is not required in
accordance with GAAP. Other than as disclosed in a public Form 8-K filing, since
the date of the financial statements and other information delivered to Buyer
prior to the Closing Date, neither Seller nor Guarantor has sold, transferred or
otherwise disposed of any material part of its property or assets (except
pursuant to the Repurchase Documents) or acquired any property or assets
(including Equity Interests of any other Person) that are material in relation
to the financial condition of Seller.

Section 7.06    True and Complete Disclosure. The information, reports,
certificates, documents, financial statements, operating statements, forecasts,
books, records, files, exhibits and schedules furnished by or on behalf of
Seller to Buyer in connection with the

 

-56-



--------------------------------------------------------------------------------

Repurchase Documents and the Transactions, when taken as a whole, do not contain
any untrue statement of material fact or omit to state any material fact
necessary to make the statements herein or therein, in light of the
circumstances under which they were made, not misleading. All written
information furnished after the date hereof by or on behalf of Seller to Buyer
in connection with the Repurchase Documents and the Transactions will be true,
correct and complete in all material respects, or in the case of projections
will be based on reasonable estimates prepared and presented in good faith, in
each case, on the date as of which such information is stated or certified.

Section 7.07    Compliance with Laws. Seller, Pledgor, Sponsor, Manager and
Guarantor have complied in all respects with all Requirements of Law, and no
Purchased Asset contravenes any Requirements of Laws. None of Seller, Sponsor,
Guarantor nor any Subsidiaries or Parents of Seller, Sponsor or Guarantor, and
to the knowledge of Seller, Sponsor or Guarantor, no Affiliate of Seller,
Sponsor or Guarantor (i) is in violation of any Sanctions or (ii) is a
Sanctioned Target. The proceeds of any Transaction have not been and will not be
used, directly or indirectly, to fund any operations in, finance any investments
or activities in or make any payments to a Sanctioned Target or otherwise in
violation of Sanctions, Anti-Corruption Laws or Anti-Money Laundering Laws.
Neither Seller nor any Affiliate of Seller (a) is a “broker” or “dealer” as
defined in, or could be subject to a liquidation proceeding under, the
Securities Investor Protection Act of 1970, or (b) is subject to regulation by
any Governmental Authority limiting its ability to incur the Repurchase
Obligations. No properties presently or previously owned or leased by Seller, or
to the Knowledge of Seller, Pledgor, Sponsor, Manager or Guarantor, or any of
their respective predecessors, contain or previously contained any Materials of
Environmental Concern that constitute or constituted a violation of
Environmental Laws or reasonably could be expected to give rise to liability of
Seller, Pledgor, Sponsor, Manager or Guarantor thereunder. Seller, Pledgor,
Sponsor, Manager and Guarantor each have no Knowledge of any violation, alleged
violation, non-compliance, liability or potential liability of Seller, Pledgor,
Sponsor, Manager or Guarantor under any Environmental Law. Materials of
Environmental Concern have not been Released, on properties presently or
previously owned or leased by Seller, Pledgor, Sponsor, Manager or Guarantor, in
violation of Environmental Laws or in a manner that reasonably could be expected
to give rise to liability of Seller, Pledgor, Sponsor, Manager or Guarantor
thereunder. Seller and all Affiliates of Seller are in compliance with all
Anti-Corruption Laws. Neither Seller nor any Affiliate of Seller has made,
offered, promised or authorized a payment of money or anything else of value
(a) in order to assist in obtaining or retaining business for or with, or
directing business to, any foreign official, foreign political party, party
official or candidate for foreign political office, (b) to any foreign official,
foreign political party, party official or candidate for foreign political
office, or (c) with the intent to induce the recipient to misuse his or her
official position to direct business wrongfully to Seller, any Affiliate of
Seller or any other Person, in violation of any Anti-Corruption Law.

Section 7.08    Compliance with ERISA. (a) None of Seller, Sponsor, Pledgor or
Guarantor has any employees as of the date of this Agreement. Neither Seller nor
any ERISA Affiliate maintains, sponsors, participates in or contributes to (or
has an obligation to contribute to), or has ever maintained, established,
sponsored, participated in or contributed to (or had any obligation to
contribute to), or has any liability in respect of, a Plan or a Multiemployer
Plan.

 

-57-



--------------------------------------------------------------------------------

(b)    Each of Seller, Pledgor and Guarantor either (i) qualifies as a VCOC or a
REOC, (ii) complies with an exception set forth in the Plan Asset Regulations
such that the assets of such Person would not be subject to Title I of ERISA
and/or Section 4975 of the Code, or (iii) does not hold any “plan assets” within
the meaning of the Plan Asset Regulations that are subject to ERISA.

(c)    Assuming that no portion of the Purchased Assets are funded by Buyer with
“plan assets” within the meaning of the Plan Asset Regulations (unless Buyer is
relying on an applicable and appropriate prohibited transaction exemption, the
conditions of which are satisfied), none of the transactions contemplated by the
Repurchase Documents will constitute a nonexempt prohibited transaction (as such
term is defined in Section 4975 of the Code or Section 406 of ERISA) that could
subject the Buyer to any tax or penalty or prohibited transactions imposed under
Section 4975 of the Code or Section 502(i) of ERISA.

Section 7.09    No Default or Material Adverse Effect. No Default exists on the
Closing Date, each Purchase Date, each Future Funding Date, the date of each
Additional Advance and on the date of each reallocation of Margin Excess and no
Event of Default exists. No default or “event of default” (however defined)
exists under any Indebtedness, Guarantee Obligations or Contractual Obligations
of Seller. Seller believes that it is and will be able to pay and perform each
agreement, duty, obligation and covenant contained in the Repurchase Documents
and Purchased Asset Documents to which it is a party, and that it is not subject
to any agreement, obligation, restriction or Requirements of Law that would
unduly burden its ability to do so or could reasonably be expected to have a
Material Adverse Effect. Seller has no Knowledge of any actual development,
event or other fact that could reasonably be expected to have a Material Adverse
Effect, other than any such development, event or fact with respect to which
Seller has delivered detailed written notice thereof to Buyer. No Internal
Control Event has occurred. Seller has delivered to Buyer all underlying
servicing agreements (or provided Buyer with access to a service, internet
website or other system where Buyer can successfully access such agreements)
with respect to the Purchased Assets, and to Seller’s Knowledge no material
default or “event of default” (however defined) exists thereunder.

No “event of default” (however defined) on the part of Guarantor, Sponsor,
Manager or Pledgor exists under any credit facility, repurchase facility or
substantially similar facility that is presently in effect, to which Guarantor,
Sponsor, Manager or Pledgor is a party, other than any such “event of default”
with respect to which Seller has delivered written notice thereof to Buyer.

Section 7.10    Purchased Assets. Each Purchased Asset is an Eligible Asset.
Each representation and warranty of Seller set forth in the Repurchase Documents
(including in Schedule 1 applicable to the Class of such Purchased Asset) and
the Purchased Asset Documents with respect to each Purchased Asset is true and
correct, except as otherwise disclosed in writing on the executed copy of the
related Confirmation. The review and inquiries made on behalf of Seller in
connection with the next preceding sentence have been made by Persons having the
requisite expertise, knowledge and background to verify such representations and
warranties. Seller has complied with all requirements of the Custodial Agreement
with respect to each Purchased Asset, including delivery to Custodian of all
required Purchased Asset Documents. No Purchased Asset is or has been the
subject of any compromise, adjustment, extension,

 

-58-



--------------------------------------------------------------------------------

satisfaction, subordination, rescission, setoff, counterclaim, defense,
abatement, suspension, deferment, deduction, reduction, termination or
modification, whether arising out of transactions concerning such Purchased
Asset or otherwise, by Seller or any Affiliate of Seller, any Transferor, any
Underlying Obligor, Guarantor or any other Person. The purchase of each proposed
Purchased Asset was underwritten in accordance with and satisfies applicable
standards established by Seller or any Affiliate of Seller. None of the
Purchased Asset Documents has any marks or notations indicating that it has been
sold, assigned, pledged, encumbered or otherwise conveyed to any Person other
than Buyer. If any Purchased Asset Document requires the holder or transferee of
the related Purchased Asset to be a qualified transferee, qualified
institutional lender or qualified lender (however defined), Seller meets such
requirement. Assuming that Buyer also meets such requirement, the assignment and
pledge of such Purchased Asset to Buyer pursuant to the Repurchase Documents do
not violate such Purchased Asset Document. Seller and all Affiliates of Seller
have sold and transferred all Servicing Rights with respect to the Purchased
Assets to Buyer. At Buyer’s election at any time during the term of this
Agreement, and, so long as no Default or Event of Default has occurred and is
continuing, upon at least five (5) Business Days’ prior written notice thereof
to Seller, Buyer may, at Seller’s sole cost and expense, complete and record any
or all of the Blank Assignment Documents as further evidence of Buyer’s
ownership interest in the related Purchased Assets.

Section 7.11    Purchased Assets Acquired from Transferors. With respect to each
Purchased Asset purchased by Seller or an Affiliate of Seller from a Transferor,
(a) such Purchased Asset was acquired and transferred pursuant to a Purchase
Agreement, (b) such Transferor received reasonably equivalent value in
consideration for the transfer of such Purchased Asset, (c) no such transfer was
made for or on account of an antecedent debt owed by such Transferor to Seller
or an Affiliate of Seller, (d) no such transfer is or may be voidable or subject
to avoidance under the Bankruptcy Code, (e) if Seller acquired the Purchased
Asset from any of its Affiliates, Seller has delivered to Buyer an opinion of
counsel regarding the true sale of the purchase of such Asset by Seller and, if
such Asset was acquired by an Affiliate of Seller from another Affiliate of
Seller, the true sale of the purchase of the Asset by the Affiliate of Seller
from the Transferor Affiliate, which opinions shall be in form and substance
satisfactory to Buyer, and (f) if Seller acquired the Purchased Asset from any
other Transferor, the representations and warranties made by such Transferor to
Seller or such Affiliate in such Purchase Agreement, if any, are hereby
incorporated herein mutatis mutandis and are hereby remade by Seller to Buyer on
each date as of which they speak in such Purchase Agreement. If such Purchased
Asset was acquired by Seller or such Affiliate of Seller via a Purchase
Agreement and the related Transferor has therein granted a security interest in
each such Purchased Asset to either Seller or such Affiliate, then Seller or
such Affiliate has filed one or more UCC financing statements against the
Transferor to perfect such security interest, assigned such financing statements
in blank and delivered such blank assignments to Buyer or Custodian.

Section 7.12    Transfer and Security Interest. The Repurchase Documents
constitute a valid and effective transfer to Buyer of all right, title and
interest of Seller in, to and under all Purchased Assets (together with all
related Servicing Rights), free and clear of any Liens. With respect to the
protective security interest granted by Seller in Section 11.01, upon the
delivery of the Confirmations and the Purchased Asset Documents to Custodian,
the execution and delivery of the Controlled Account Agreement and the filing of
the UCC financing

 

-59-



--------------------------------------------------------------------------------

statements as provided herein, such security interest shall be a valid first
priority perfected security interest to the extent such security interest can be
perfected by possession, filing or control under the UCC. Upon receipt by
Custodian of each Purchased Asset Document required to be endorsed in blank by
Seller and payment by Buyer of the Purchase Price for the related Purchased
Asset, Buyer shall either own such Purchased Asset and the related Purchased
Asset Documents or have a valid first priority perfected security interest in
such Purchased Asset Document. The Purchased Assets constitute the following, as
defined in the UCC: a general intangible, instrument, investment property,
security, deposit account, financial asset, uncertificated security, securities
account, or security entitlement. Seller has not sold, assigned, pledged,
granted a security interest in, encumbered or otherwise conveyed any of the
Purchased Assets to any Person other than pursuant to the Repurchase Documents.
Seller has not authorized the filing of and has no Knowledge of any UCC
financing statements filed against Seller as debtor that include the Purchased
Assets, other than any financing statement that has been terminated or filed
pursuant to this Agreement.

Section 7.13    No Broker. Neither Seller nor any Affiliate of Seller has dealt
with any broker, investment banker, agent or other Person, except for Buyer or
an Affiliate of Buyer, who may be entitled to any commission or compensation in
connection with any Transaction.

Section 7.14    Interest Rate Protection Agreements. On the Purchase Date of any
Hedge Required Asset, (a) Seller has entered into all Interest Rate Protection
Agreements required under Section 8.10, (b) each such Interest Rate Protection
Agreement is in full force and effect, (c) no termination event, default or
event of default (however defined) exists thereunder, and (d) Seller has
effectively assigned or pledged to Buyer all Seller’s rights (but none of its
obligations) under such Interest Rate Protection Agreements, subject to, in the
case of a Cleared Swap, (i) the rights, if any, of the related DCO and FCM and
(ii) any limitation on assignment or pledge of Seller required by the DCO or
FCM.

Section 7.15    Separateness. Seller is in compliance with the requirements of
Article 9.

Section 7.16    Investment Company Act. None of Seller, Pledgor or Guarantor is
required to be registered as, or is controlled by, an “investment company” or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act, or otherwise required to register thereunder. Seller is
not relying on an exemption from the definition of “investment company” under
Section 3(c)(1) or Section 3(c)(7) of the Investment Company Act.

Section 7.17    Location of Books and Records. The location where Seller keeps
its books and records, including all computer tapes and records relating to the
Purchased Assets is its chief executive office.

Section 7.18    Chief Executive Office; Jurisdiction of Organization. On the
Closing Date, each of Seller’s and Pledgor’s chief executive office, is, and has
been, located at 590 Madison Avenue, 34th Floor, New York, New York 10022. On
the Closing Date, (x) Seller’s jurisdiction of organization is Delaware,
(y) Pledgor’s jurisdiction of organization is Delaware, (z) Guarantor’s
jurisdiction of organization is Delaware. Each of Seller and Pledgor

 

-60-



--------------------------------------------------------------------------------

shall provide Buyer with thirty (30) days advance notice of any change in its
principal office or place of business or jurisdiction. None of Seller or Pledgor
has a trade name. During the preceding five (5) years, neither Seller nor
Pledgor has been known by or done business under any other name, corporate or
fictitious.

Section 7.19    Anti-Money Laundering Laws and Anti-Corruption Laws. The
operations of each of Seller, Sponsor and Guarantor are, and have been,
conducted at all times in compliance with all applicable Anti-Money Laundering
Laws and Anti-Corruption Laws. No litigation, regulatory or administrative
proceedings of or before any court, tribunal or agency with respect to any
Anti-Money Laundering Laws or Anti-Corruption Laws have been started or (to the
best of its knowledge and belief) threatened against each of Seller and
Guarantor or to the knowledge of Seller, Sponsor, or Guarantor, any Affiliates
of Seller, Sponsor, or Guarantor.

Section 7.20    Sanctions. None of Seller, Sponsor, Guarantor, any Subsidiaries
or Parents of Seller or Guarantor and, to the knowledge of Seller or Guarantor,
no Affiliate of Seller, Sponsor, or Guarantor (a) is a Sanctioned Target, (b) is
controlled by or is acting on behalf of a Sanctioned Target, or (c) to the best
knowledge of Seller, Sponsor, or Guarantor after due inquiry, is under
investigation for an alleged breach of Sanctions by a Governmental Authority
that enforces Sanctions. To Seller’s knowledge, no Investor is a Sanctioned
Target.

Section 7.21    Beneficial Ownership Certification. The information included in
each Beneficial Ownership Certification is true and correct in all respects, in
each case as of the date of delivery.

ARTICLE 8

COVENANTS OF SELLER

From the date hereof until the Repurchase Obligations are indefeasibly paid in
full and the Repurchase Documents are terminated, Seller shall perform and
observe the following covenants, which shall be given independent effect (so
that if a particular action or condition is prohibited by any covenant, the fact
that it would be permitted by an exception to or be otherwise within the
limitations of another covenant shall not avoid the occurrence of a Default or
an Event of Default if such action is taken or condition exists):

Section 8.01    Existence; Governing Documents; Conduct of Business. Seller
shall (a) preserve and maintain its legal existence, (b) qualify and remain
qualified in good standing in each jurisdiction where the failure to be so
qualified would have a Material Adverse Effect, (c) comply with its Governing
Documents, including all single purpose entity provisions, and (d) not modify,
amend or terminate its Governing Documents or divide itself into two or more
separate limited liability companies. Seller shall (a) continue to engage in the
same (and no other) general lines of business as presently conducted by it,
(b) maintain and preserve all of its material rights, privileges, licenses and
franchises necessary for the operation of its business, and (c) maintain
Seller’s status as a qualified transferee, qualified lender or any similar term
(however defined) under the Purchased Asset Documents. Seller shall not
(A) change its name, organizational number, tax identification number, fiscal
year, method of accounting, identity, structure or jurisdiction of organization
(or have more than one such jurisdiction), move the

 

-61-



--------------------------------------------------------------------------------

location of its principal place of business and chief executive office (as
defined in the UCC) from the location referred to in Section 7.19, or (B) move,
or consent to Custodian moving, the Purchased Asset Documents from the location
thereof on the applicable Purchase Date for the related Purchased Asset, unless
in each case Seller has given at least thirty (30) days prior notice to Buyer
and has taken all actions required under the UCC to continue the first priority
perfected security interest of Buyer in the Purchased Assets. Seller shall enter
into each Transaction as principal.

Section 8.02    Compliance with Laws, Contractual Obligations and Repurchase
Documents. Seller shall comply in all material respects with each and every
Requirements of Law, including those relating to any Purchased Asset. No part of
the proceeds of any Transaction shall be used for any purpose that violates
Regulation T, U or X of the Board of Governors of the Federal Reserve System.
Seller shall maintain the Custodial Agreement and Controlled Account Agreement
in full force and effect. Seller shall not directly or indirectly enter into any
agreement that would be violated or breached by any Transaction or the
performance by Seller of any Repurchase Document.

Section 8.03    Structural Changes. Seller shall not enter into any merger or
consolidation, or adopt, file or effect a Division, or liquidate, wind up or
dissolve, or sell all or substantially all of its assets or properties, divide
itself into two or more limited liability companies, or permit any changes in
the ownership of the Equity Interests of Seller, without the consent of Buyer.
Seller shall ensure that all Equity Interests of Seller shall continue to be
directly owned by the owner or owners thereof as of the date hereof. Seller
shall ensure that neither the Equity Interests of Seller nor any property or
assets of Seller shall be pledged to any Person other than Buyer. Seller shall
not enter into any transaction with an Affiliate of Seller (other than the sale,
assignment or other transfer of an Asset to an Affiliate with respect to a
repurchased Purchased Asset or a proposed Purchased Asset which does not become
subject to a Transaction) unless (a) Seller notifies Buyer of such transaction
at least ten (10) days before entering into it, and (b) such transaction is on
market and arm’s-length terms and conditions, as demonstrated in Seller’s
notice.

Section 8.04    Protection of Buyer’s Interest in Purchased Assets. With respect
to each Purchased Asset, Seller shall take all action necessary or required by
the Repurchase Documents, the Purchased Asset Documents and each and every
Requirements of Law, or requested by Buyer, to perfect, protect and more fully
evidence the security interest granted in the Purchase Agreements and Buyer’s
ownership of and first priority perfected security interest in such Purchased
Asset and related Purchased Asset Documents, including executing or causing to
be executed (a) such other instruments or notices as may be necessary or
appropriate and filing and maintaining effective UCC financing statements,
continuation statements and assignments and amendments thereto, and (b) all
documents necessary to both collaterally and absolutely and unconditionally
assign all rights (but none of the obligations) of Seller under each Purchase
Agreement, in each case as additional collateral security for the payment and
performance of each of the Repurchase Obligations. Seller shall (a) not assign,
sell, transfer, pledge, hypothecate, grant, create, incur, assume or suffer or
permit to exist any security interest in or Lien (other than, except with
respect to any Purchased Asset, any Liens granted pursuant to a Repurchase
Document) on any Purchased Asset to or in favor of any Person other than Buyer,
(b) defend the right, title and interest of Buyer in and to all Purchased Assets
against the claims

 

-62-



--------------------------------------------------------------------------------

and demands of all Persons whomsoever. Notwithstanding the foregoing, (i) if
Seller grants a Lien on any Purchased Asset in violation of this Section 8.04 or
any other Repurchase Document, Seller shall defend such Purchased Asset against,
and take such action as is necessary to remove, any such Lien, and be deemed to
have simultaneously granted an equal and ratable Lien on such Purchased Asset in
favor of Buyer to the extent such Lien has not already been granted to Buyer;
provided, that such equal and ratable Lien shall not cure any resulting Event of
Default. Seller shall not materially amend, modify, waive or terminate any
provision of any Purchase Agreement or Servicing Agreement, and (ii) to the
extent any additional limited liability company is formed by a Division of
Seller (and without prejudice to Sections 8.01, 8.03 and 9.01 hereof), Seller
shall cause any such Division LLC to assign, pledge and grant to Buyer, for no
additional consideration, all of its assets, and shall cause any owner of each
such Division LLC to pledge all of the Equity Interests and any rights in
connection therewith of each such Division LLC to Buyer, for no additional
consideration, in support of all Repurchase Obligations in the same manner and
to the same extent as the assignment, pledge and grant by Seller of all of
Seller’s assets hereunder, and in the same manner and to the same extent as the
pledge by Pledgor of all of Pledgor’s right, title and interest in all of the
Equity Interests of Seller and any rights in connection therewith, in each case
pursuant to the Pledge Agreement. Seller shall not, or permit any Servicer to
make any Material Modification to any Purchased Asset or Purchased Asset
Document, without the prior written consent of Buyer. Seller shall use
appropriate documentation to evidence the interests granted to Buyer hereunder.
Seller shall not take any action to cause any Purchased Asset that is not
evidenced by an instrument or chattel paper (as defined in the UCC) to be so
evidenced. If a Purchased Asset becomes evidenced by an instrument or chattel
paper, the same shall be immediately delivered to Custodian (or a bailee) on
behalf of Buyer, together with endorsements required by Buyer.

Section 8.05    Actions of Seller Relating to Distributions, Indebtedness,
Guarantee Obligations, Contractual Obligations, Investments and Liens. Seller
shall not declare or make any payment on account of, or set apart assets for, a
sinking or similar fund for the purchase, redemption, defeasance, retirement or
other acquisition of any Equity Interest of Seller, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of Seller. Seller
shall not contract, create, incur, assume or permit to exist any Indebtedness,
Guarantee Obligations, Contractual Obligations or Investments, except to the
extent (a) arising or existing under the Repurchase Documents, (b) arising or
existing pursuant to any Retained Interests, (c) existing as of the Closing
Date, as referenced in the financial statements delivered to Buyer prior to the
Closing Date, and any renewals, refinancings or extensions thereof in a
principal amount not exceeding that outstanding as of the date of such renewal,
refinancing or extension, (d) incurred after the Closing Date to originate or
acquire Assets to provide funding with respect to Assets, or (e) related to
Interest Rate Protection Agreements pursuant to Section 8.10 or entered into in
order to manage risks related to Assets and (e) permitted by the terms of
Section 9.01. Seller shall not (a) contract, create, incur, assume or permit to
exist any Lien on or with respect to any of its property or assets (including
the Purchased Assets) of any kind (whether real or personal, tangible or
intangible), whether now owned or hereafter acquired, other than, except with
respect to any Purchased Asset, any Liens granted pursuant to a Repurchase
Document, or (b) except as provided in the preceding clause (a), grant, allow or
enter into any agreement or arrangement with any Person that prohibits or
restricts or purports to prohibit or restrict the granting of any Lien on any of
the foregoing.

 

-63-



--------------------------------------------------------------------------------

Section 8.06    Maintenance of Property, Insurance and Records. Seller shall
(a) keep all of its physical personal property, if any, useful and necessary in
its business in good working order and condition, (b) maintain insurance on all
its properties in accordance with customary and prudent practices of companies
engaged in the same or a similar business, and (c) furnish to Buyer upon request
information and certificates with respect to such insurance. Seller shall
maintain and implement administrative and operating procedures (including the
ability to recreate records evidencing the Purchased Assets if the original
records are destroyed) and shall keep and maintain all documents, books, records
and other information (including with respect to the Purchased Assets) that are
reasonably necessary or advisable in the conduct of its business.

Section 8.07    Delivery of Income. Seller shall, or shall cause the Servicer
to, irrevocably instruct and cause the Underlying Obligors under the Purchased
Assets and all other applicable Persons to, remit all Income in respect of the
Purchased Assets to Servicer for deposit by Servicer into the Servicer Account,
and shall cause Servicer to transfer such Income into the Waterfall Account in
accordance with Section 5.01 hereof on the day the related payments are due. If
an Event of Default exists, or if any contrary instructions are delivered to any
Underlying Obligor or any Underlying Obligor remits any Income to any other
account, Buyer may, in addition to any other rights and remedies available to
Buyer under the Repurchase Documents or at law or equity, complete the
applicable Irrevocable Redirection Notices and deliver same to the Underlying
Obligors to cause the Underlying Obligors under the Purchased Assets and all
other applicable Persons to remit all Income in respect of the Purchased Assets
to the Waterfall Account. To the extent delivered in accordance with the
foregoing, Seller (a) shall, and shall cause each Servicer to comply with and
enforce each Irrevocable Redirection Notice, (b) shall not amend, modify, waive,
terminate or revoke any Irrevocable Redirection Notice without Buyer’s consent,
and (c) shall take all reasonable steps to enforce each Irrevocable Redirection
Notice. In connection with each principal payment or prepayment under a
Purchased Asset, Seller shall provide or cause to be provided to Buyer and
Servicer sufficient detail to enable Buyer and Servicer to identify the
Purchased Asset to which such payment applies. If Seller receives any rights,
whether in addition to, in substitution of, as a conversion of, or in exchange
for any Purchased Assets, or otherwise in respect thereof, Seller shall accept
the same as Buyer’s agent, hold the same in trust for Buyer and immediately
deliver the same to Buyer or its designee in the exact form received, together
with duly executed instruments of transfer, stock powers or assignment in blank
and such other documentation as Buyer shall reasonably request. If any Income is
received by Seller, Pledgor, Guarantor or any Affiliate of Seller, Pledgor or
Guarantor, Seller shall directly deposit such Income into the Waterfall Account
within two (2) Business Days after receipt, and, until so paid or delivered,
hold such Income in trust for Buyer, segregated from other funds of Seller.

Section 8.08    Delivery of Financial Statements and Other Information. Seller
shall deliver the following to Buyer, as soon as available and in any event
within the time periods specified:

(a)    within forty-five (45) days after the end of each of the first three
(3) fiscal quarters of Guarantor, (i) the unaudited balance sheets of Guarantor
as at the end of such period, (ii) the related unaudited statements of income,
retained earnings, stockholders equity and cash flows for such period and the
portion of the fiscal year through the end of such period, setting forth in each
case in comparative form the figures for the previous year, and (iii) a
Compliance Certificate;

 

-64-



--------------------------------------------------------------------------------

(b)    within ninety (90) days after the end of each fiscal year of Guarantor,
(i) the audited balance sheets of Guarantor as at the end of such fiscal year,
(ii) the related statements of income, retained earnings and cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, (iii) an opinion thereon of independent certified public
accountants of recognized national standing, which opinion shall not be
qualified as to scope of audit or going concern and shall state that said
financial statements fairly present the financial condition and results of
operations of Guarantor as at the end of and for such fiscal year in accordance
with GAAP, and (iv) a Compliance Certificate;

(c)    all reports submitted to Guarantor by independent certified public
accountants in connection with each annual, interim or special audit of the
books and records of and Guarantor made by such accountants, including any
management letter commenting on and Guarantor’s internal controls;

(d)    with respect to each Purchased Asset and related Mortgaged Property
serviced by a Servicer other than Wells Fargo Bank, National Association:
(i) upon request by Buyer, but not more frequently than once per calendar
quarter,, an asset management report produced by Seller with respect to the
Purchased Assets in the ordinary course including property-level information,
and (ii) no less frequently than once per calendar month, to the extent prepared
by Seller, or received by Seller from any Underlying Obligor, any Servicer or
from any other source, all remittance, servicing, operating and financial
statements of Underlying Obligors, and all modifications or updates to the items
contained in the Underwriting Package, which may be delivered to Buyer either in
electronic or in physical format; provided that Seller uses reasonable efforts
to require each Underlying Obligor to comply with the reporting requirements of
the related Purchased Asset Documents;

(e)    all financial statements, reports, notices and other documents that
Sponsor sends to holders of its Equity Interests or makes to or files with any
Governmental Authority, promptly after the delivery or filing thereof;

(f)    any other material agreements, correspondence, documents or other
information not included in an Underwriting Package which is related to Seller
or the Purchased Assets, as soon as possible after the discovery thereof by
Seller, Sponsor, any Intermediate Entity, Pledgor, Guarantor or any Affiliate of
Seller, Sponsor, any Intermediate Entity, Pledgor or Guarantor, which may be
delivered to Buyer either in electronic or in physical format; and

(g)    such other information regarding the financial condition, operations or
business of Seller, Pledgor, Guarantor or any Underlying Obligor as Buyer may
reasonably request including, without limitation, any such information that is
otherwise necessary to allow Buyer to monitor compliance with the terms of the
Repurchase Documents.

Documents required to be delivered pursuant to this Section 8.08 may be
delivered by electronic communication (including email or otherwise) and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
applicable party transmits such

 

-65-



--------------------------------------------------------------------------------

documents via email, (ii) on which the applicable party posts such documents, or
provides a link thereto, on the applicable party’s website on the Internet at
the website address listed on Annex 1 (which website address may be updated by
Seller by notice to the Buyer), so long as Guarantor delivers email notice
thereof to Buyer on the date of any such electronic posting of any such
information, describing such posted materials in reasonable detail, together
with an electronic link thereto, or (iii) on which such documents are posted on
the applicable party’s behalf on an Internet or intranet website, if any, to
which the Buyer has access (whether a commercial, third-party website or whether
sponsored by the Buyer, so long as Guarantor delivers email notice thereof to
Buyer on the date of any such electronic posting of any such information,
describing such posted materials in reasonable detail, together with an
electronic link thereto).

Section 8.09    Delivery of Notices. Seller shall immediately notify Buyer of
the occurrence of any of the following of which Seller has Knowledge, together
with a certificate of a Responsible Officer of Seller setting forth details of
such occurrence and any action Seller has taken or proposes to take with respect
thereto:

(a)    a Representation Breach or any MTM Representation being untrue or
incorrect in any respect;

(b)    any of the following: (i) with respect to any Purchased Asset or related
underlying Mortgaged Property: material change in market value, material loss or
damage, material licensing or permit issues, violation of Requirements of Law,
discharge of or damage from Materials of Environmental Concern or any other
actual or expected event or change in circumstances that, with respect to each
of the foregoing, could reasonably be expected to result in a default or
material decline in value or cash flow, and (ii) with respect to Seller:
violation of Requirements of Law, material decline in the value of Seller’s
assets or properties, an Internal Control Event or other event or circumstance
that, with respect to each of the foregoing, could reasonably be expected to
have a Material Adverse Effect;

(c)    the existence of any Default, Event of Default or material default under
or related to any Purchased Asset, any Purchased Asset Document, or any
Indebtedness, Guarantee Obligation or Contractual Obligation of Seller;

(d)    the resignation or termination of any Servicer under any Servicing
Agreement with respect to any Purchased Asset;

(e)    the establishment of a rating by any Rating Agency applicable to Seller,
Pledgor, Guarantor, Sponsor or Manager and any downgrade in or withdrawal of
such rating once established;

(f)    the commencement of, settlement of or material judgment in any
litigation, action, suit, arbitration, investigation or other legal or
arbitrable proceedings before any Governmental Authority that (i) affects
Seller, Pledgor, any Purchased Asset, the Pledged Collateral or any Mortgaged
Property, (ii) has been disclosed in a public filing by Sponsor (whether
required or voluntary) and affects Guarantor or Sponsor in an amount,
individually or in the aggregate, that would be material if any such proceeding
is decided adversely to such Person, (iii) questions or challenges the validity
or enforceability of any Repurchase Document, Transaction, Purchased Asset or
Purchased Asset Document, or (iv) individually or in the aggregate, if adversely
determined, could reasonably be likely to have a Material Adverse Effect;

 

-66-



--------------------------------------------------------------------------------

(g)    each change in the location of its principal place of business and chief
executive office, from the location referred to in Annex I; and

(h)    for each change in the Book Value of any Purchased Asset (but not more
frequently than once in each calendar month), the amount of each such change,
which notice shall also indicate the percentage of each such change (if any)
caused by a change in credit spreads.

Section 8.10    Hedging. (a) With respect to each Purchased Asset that is a
Hedge Required Asset, Seller shall enter into one or more one-hundred percent
(100%) cash collateralized Interest Rate Protection Agreement(s) at the
direction of and in a form acceptable to Buyer. Seller shall take such actions
as Buyer deems necessary to perfect the security interest granted in each
Interest Rate Protection Agreement (including any Cleared Swap) pursuant to
Section 11.01, and shall assign or pledge to Buyer, which assignment or pledge
shall (other than in the case of a Cleared Swap) be consented to in writing by
each Hedge Counterparty, all of Seller’s rights (but none of the obligations)
in, to and under each Interest Rate Protection Agreement, subject to, in the
case of a Cleared Swap, (i) the rights, if any, of the related DCO and FCM and
(ii) any limitation on assignment or pledge by Seller required by the DCO or
FCM. Each Interest Rate Protection Agreement shall contain provisions acceptable
to Buyer for additional credit support in the event the rating of any Rating
Agency assigned to the Hedge Counterparty (other than an Affiliated Hedge
Counterparty) is downgraded or withdrawn, in which event Seller shall ensure
that such additional credit support is provided or promptly, subject to the
approval of Buyer, enter into new Interest Rate Protection Agreements with
respect to the related Purchased Assets with a replacement Hedge Counterparty.

(b)    Prior to the Purchase Date of the first Purchased Asset that is also a
Hedge Required Asset, Seller shall establish the Hedge Account at the Deposit
Account Bank. Buyer shall have sole dominion and control (including, without
limitation, “control” within the meaning of Section 9-104(a)) of the UCC) over
the Hedge Account. Except as expressly set forth in this Section 8.10(b), Seller
shall not have any right to withdraw amounts on deposit in the Hedge Account
without the prior written consent of Buyer. With respect to any Interest Rate
Protection Agreement entered into with respect to a Purchased Asset, Seller
shall direct, in writing, the related Hedge Counterparty, or in the case of a
Cleared Swap, the related FCM, to (i) make payment of all regularly scheduled
payments and termination payments payable to Seller and (ii) deliver all
collateral, including any variation margin payments, returned by the Hedge
Counterparty to Seller with respect to such Interest Rate Protection Agreement
into the Hedge Account. Prior to the occurrence of a Default or an Event of
Default, Seller may withdraw from the Hedge Account any amounts representing
Permitted Withdrawals. With respect to any Other Permitted Withdrawal, at least
two (2) Business Days’ prior to the applicable withdrawal date, Seller shall
deliver to Buyer written notice of its intent to make such Other Permitted
Withdrawal which notice, at a minimum, provides evidence that the amounts
remaining on deposit in the Hedge Account are at least equal to the aggregate
amount of collateral, including any variation margin payments, returned by the
related Hedge Counterparties to Seller (and not otherwise re-delivered to such
Hedge Counterparties) that relate to Interest Rate Protection Agreements

 

-67-



--------------------------------------------------------------------------------

entered into by Seller with respect to Assets that remain Purchased Assets, and
as soon as practicable thereafter any documentation related thereto reasonably
requested by Buyer. Buyer shall have two (2) Business Days, from the later of
(x) receipt of such notice or (y) receipt of any related documentation requested
by Buyer, to notify Seller that, in Buyer’s reasonable discretion, it has
determined that the withdrawal is not an Other Permitted Withdrawal. In such
event, Seller shall not be permitted to make such Other Permitted Withdrawal. If
Buyer does not object to such Other Permitted Withdrawal within such two
(2) Business Day period, Seller shall be permitted to withdraw from the Hedge
Account any amounts representing the Other Permitted Withdrawal set forth in
Seller’s previously delivered notice. Notwithstanding anything set forth in this
Section 8.10(b) to the contrary, all rights of Seller to withdraw amounts on
deposit in the Hedge Account without Buyer’s prior written consent shall
terminate upon the occurrence of any Default or Event of Default hereunder. Any
withdrawal from the Hedge Account not in compliance with this Section 8.10(b)
shall result in an Event of Default hereunder.

(c)    For the avoidance of doubt, to the extent amounts on deposit in the Hedge
Account are not sufficient to satisfy collateral posting obligations owed by
Seller to a Hedge Counterparty, Seller shall satisfy such obligations from
amounts available to Seller from a source other than the Servicer Account or the
Waterfall Account.

(d)    Following the occurrence of an Event of Default, Buyer shall have the
right to apply all amounts on deposit in the Hedge Account to the outstanding
Repurchase Obligations in such order and manner as Buyer determines in its
discretion.

(e)    Promptly upon receipt, Seller shall deliver to Buyer a copy of each
“daily statement” report from each applicable Hedge Counterparty and such other
information reasonably requested by Buyer with respect to amounts required to be
on deposit in the Hedge Account.

Section 8.11    Escrow Imbalance. Seller shall, no later than five (5) Business
Days after learning of any material overdraw, deficit or imbalance in any escrow
or reserve account relating to a Purchased Asset, correct and eliminate the
same, including by depositing its own funds into such account.

Section 8.12    Pledge Agreement. Seller shall not take any direct or indirect
action inconsistent with the Pledge Agreement or the security interest granted
thereunder to Buyer in the Pledged Collateral. Seller shall not permit any
additional Persons to acquire direct Equity Interests in Seller other than the
direct Equity Interests owned by Pledgor and pledged to Buyer on the Closing
Date, and Seller shall not permit any sales, assignments, pledges or transfers
of the direct Equity Interests in Seller other than to Buyer.

Section 8.13    Taxes. Seller will continue to be a disregarded entity for U.S.
federal income tax purposes. Other than as consented to by Buyer, the Sponsor
shall operate its business in a manner not to prevent it from qualifying for
status as a REIT under the Code and, from and after the date that the Sponsor’s
election to qualify as a REIT under the Code is effective, the Sponsor shall
maintain its status as, and election to be treated as, a REIT under the Code;
provided that, the Sponsor shall elect to be taxed as a REIT under the Code
commencing with its 2018 taxable year. Seller and Guarantor will each timely
file all required federal tax

 

-68-



--------------------------------------------------------------------------------

returns and all other material tax returns, domestic and foreign, required to be
filed by them and will timely pay all other material taxes (including mortgage
recording taxes), assessments, fees, and other governmental charges (whether
imposed with respect to their income or any of their properties or assets) which
become due and payable, other than any such taxes, assessments, fees, or other
governmental charges that are being contested in good faith by appropriate
proceedings diligently conducted and for which appropriate reserves are
established in accordance with GAAP. Seller will provide Buyer with written
notice of any material suit or claim relating to any such taxes, whether pending
or, to the Knowledge of Seller, threatened in writing by any Governmental
Authority.

Section 8.14    Management Internalization. Seller shall not permit Guarantor or
Sponsor to internalize its management without Buyer’s prior written approval,
which shall not be unreasonably withheld.

Section 8.15    Transaction with Affiliates. Seller will not, directly or
indirectly, (i) make any investment in an Affiliate (whether by means of share
purchase; capital contribution; loan, advance or any other extension of credit,
including repurchase agreements, securities lending transactions or any
transaction involving a Derivatives Contract; deposit, or otherwise including
any agreement or commitment to enter into any of the foregoing) or
(ii) transfer, sell, lease, assign or otherwise dispose of any tangible or
intangible property to an Affiliate or enter into any other transaction,
directly or indirectly, with or for the benefit of any Affiliate (including,
without limitation, guarantees and assumptions of obligations of an Affiliate)
except, in each case, in compliance with the Repurchase Documents, the
Investment Company Act and any other Requirements of Law.

Section 8.16    Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions.

(a)    The proceeds of any Transaction shall not be used, directly or
indirectly, for any purpose which would breach any applicable Anti-Corruption
Laws, Anti-Money Laundering Laws or Sanctions.

(b)    Seller, Sponsor, each Intermediate Entity and Guarantor shall each
(i) conduct its business in compliance with applicable Anti-Corruption Laws,
Anti-Money Laundering Laws and Sanctions; and (ii) maintain policies and
procedures designed to promote and achieve compliance with applicable
Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions.

(c)    The repurchase of any Purchased Asset or any other payment due to Buyer
under this Agreement or any other Repurchase Document shall not be funded,
directly or indirectly, with proceeds derived from a transaction that would be
prohibited by Anti-Corruption Laws, Anti-Money Laundering Laws or Sanctions, or
in any manner that would cause Seller, Sponsor, any Intermediate Entity or
Guarantor or to the knowledge of Seller, Sponsor, any Intermediate Entity or
Guarantor, any Affiliates of Seller, Sponsor, any Intermediate Entity or
Guarantor to be in breach of any Anti-Corruption Laws, Anti-Money Laundering
Laws or Sanctions.

 

-69-



--------------------------------------------------------------------------------

(d)    With respect to the Purchased Assets that were originated by Seller or
any Affiliate of Seller, Seller has conducted the customer identification and
customer due diligence required in connection with the origination of each
Purchased Asset for purposes of complying with all Anti-Money Laundering Laws,
and will maintain sufficient information to identify each such customer for
purposes of such Anti-Money Laundering Laws.

Section 8.17    Compliance with Sanctions. The proceeds of any Transaction
hereunder will not, directly or indirectly, be used to lend, contribute, or
otherwise be made available; (i) to fund any activities or business of or with a
Sanctioned Target, or (ii) be used in any manner that would be prohibited by
Sanctions or would otherwise cause Buyer to be in breach of any Sanctions.
Seller, Sponsor, each Intermediate Entity or Guarantor shall notify the Buyer in
writing not more than three (3) Business Days after becoming aware of any breach
of Section 7.20 or this Section 8.17.

Section 8.18    Additional Sellers. Subject to the terms and conditions of this
Agreement and the other Repurchase Documents, including the separateness
provisions set forth in Article 9, Pledgor may from time to time form additional
Subsidiaries in order to become additional Sellers hereunder and, in each case,
the initial Seller hereunder shall, within ten (10) days after such formation,
(a) notify Buyer of such formation, (b) cause Pledgor to pledge in favor of
Buyer all of the Equity Interests held by Pledgor in each such Subsidiary and
take all such further action as Buyer shall deem reasonably necessary or
advisable (including the execution of financing statements and any additional
security agreements or amendments thereto) in order to effect and perfect such
pledge, (c) cause such Subsidiary of Pledgor to deliver to Buyer a properly
completed and duly executed Additional Seller Joinder Agreement, (d) deliver
fully-executed joinder agreements relating to such additional Seller’s joinder
to the Custodial Agreement, the Servicing Agreement, the Fee Letter and the
Controlled Account Agreement, and cause the additional Seller to execute and
deliver a new Power of Attorney to Buyer, (e) provide updated copies to Buyer of
each of the legal opinions delivered to Buyer on the Closing Date, and
(f) deliver to Buyer copies of all lien searches and authorizing documentation
required by Buyer, including secretary’s certificates and resolutions, together
with a new Compliance Certificate reflecting and confirming the addition of such
Subsidiary as an additional Seller hereunder. Thereafter, upon the subsequent
delivery of written notice from Buyer to the initial Seller that the related
proposed additional Seller has satisfied all of Buyer’s “Know Your Customer”,
Anti-Corruption Laws, Sanctions and Anti-Money Laundering Laws diligence, the
proposed additional Seller shall be a Seller hereunder.

Section 8.19    Beneficial Ownership. To the extent that Seller is a “legal
entity customer” under the Beneficial Ownership Regulation, Seller shall
promptly give notice to Buyer of any change in the information provided in any
Beneficial Ownership Certification that would result in a change to the list of
beneficial owners identified therein and shall promptly deliver an updated
Beneficial Ownership Certification to Buyer.

 

-70-



--------------------------------------------------------------------------------

ARTICLE 9

SINGLE-PURPOSE ENTITY

Section 9.01    Covenants Applicable to Seller. Seller shall (a) own no assets,
and shall not engage in any business, other than (i) the assets and transactions
specifically contemplated by this Agreement and any other Repurchase Document
and (ii) any assets that are either (Y) intended to be sold to Buyer pursuant to
a Transaction hereunder but not actually sold to Buyer hereunder, or
(Z) actually sold to Buyer pursuant to a Transaction hereunder but subsequently
repurchased by Seller from Buyer in accordance with this Agreement so long as,
in either such case, Seller fully divests itself from the related asset within
ten (10) Business Days from, as appropriate, either the date that Buyer notifies
Seller that the related proposed transaction was not approved by Buyer or the
related asset was repurchased by Seller in accordance with this Agreement;
(b) not incur any Indebtedness or other obligation, secured or unsecured, direct
or indirect, absolute or contingent (including guaranteeing any obligation),
other than (I) with respect to the Purchased Asset Documents and the Retained
Interests, (II) commitments to make loans which may become Eligible Assets,
(III) unsecured trade payables not to exceed $250,000 incurred in the ordinary
course of business, and (IV) as otherwise permitted under this Agreement;
(c) not make any loans or advances to any Affiliate or any other Person and
shall not acquire obligations or securities of its Affiliates, in each case
other than in connection with the origination or acquisition of Assets for
purchase or intended for purchase under the Repurchase Documents; (d) pay its
debts and liabilities (including, as applicable, shared personnel and overhead
expenses) only from its own assets; (e) comply with the provisions of its
Governing Documents; (f) do all things necessary to observe organizational
formalities and to preserve its existence, and shall not amend, modify, waive
provisions of or otherwise change its Governing Documents with respect to the
matters set forth in this Article 9; (g) maintain all of its books, records and
bank accounts separate from those of any other Person; (h) maintain separate
financial statements, showing its assets and liabilities separate and apart from
those of any other Person and not have its assets listed on any financial
statement of any other Person; provided, however, that Seller’s assets may be
included in a consolidated financial statement of its Affiliate provided that
(I) appropriate notation shall be made on such consolidated financial statements
to indicate the separateness of Seller from such Affiliate and to indicate that
Seller’s assets and credit are not available to satisfy the debts and other
obligations of such Affiliate or any other Person and (II) such assets shall
also be listed on Seller’s own separate balance sheet; (i) file its own tax
returns separate from those of any other Person, except to the extent that
Seller is treated as a “disregarded entity” for tax purposes or is otherwise not
required to file tax returns under Requirements of Law; (j) be, and at all times
shall hold itself out to the public as, a legal entity separate and distinct
from any other entity (including any Affiliate), shall correct any known
misunderstanding regarding its status as a separate entity, shall conduct
business in its own name, and shall not identify itself or any of its Affiliates
as a division of the other; (k) maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations, provided that the foregoing
shall not require any holder of direct or indirect Equity Interests in Seller to
make any additional capital contributions to Seller; (l) to the fullest extent
permitted by law, not engage in or suffer any Change of Control, dissolution,
winding up, liquidation, consolidation or merger in whole or in part or convey
or transfer all or substantially all of its properties and assets to any Person

 

-71-



--------------------------------------------------------------------------------

(except as contemplated herein), nor shall Seller adopt, file, or effect a
Division; (m) not commingle its funds or other assets with those of any
Affiliate or any other Person; (n) maintain its properties, assets and accounts
separate from those of any Affiliate or any other Person; (o) not guarantee any
obligation of any Person, including any Affiliate, become obligated for the
debts of any other Person, or hold out its credit or assets as being available
pay the obligations of any other Person; (p) not, without the prior unanimous
written consent of all of its Independent Directors or Independent Managers,
take any Insolvency Action; (q) (I) have at all times at least one
(1) Independent Director or Independent Manager whose vote is required to take
any Insolvency Action, and (II) provide Buyer with up-to-date contact
information for each such Independent Director or Independent Manager and a copy
of the agreement pursuant to which such Independent Director or Independent
Manager consents to and serves as an “Independent Director” or “Independent
Manager” for Seller; (r) have Governing Documents that provide that for so long
as any Repurchase Obligations remain outstanding, (I) the Independent Manager or
Independent Director may be removed only for Cause, (II) that Buyer be given at
least five (5) Business Days prior notice of the removal and/or replacement of
any Independent Director or Independent Manager, together with the name and
contact information of the replacement Independent Director or Independent
Manager and evidence of the replacement’s satisfaction of the definition of
Independent Director or Independent Manager, (III) that, to the fullest extent
permitted by law, and notwithstanding any duty otherwise existing at law or in
equity, any Independent Director or Independent Manager shall consider only the
interests of Seller, including its respective creditors, in acting or otherwise
voting on the Insolvency Action, and (IV) that, except for duties to Seller as
set forth in the immediately preceding clause and subject to applicable law
(including duties to the holders of the Equity Interests in Seller or Seller’s
respective creditors solely to the extent of their respective economic interests
in Seller, but excluding (A) all other interests of the holders of the Equity
Interests in Seller, (B) the interests of other Affiliates of Seller, and
(C) the interests of any group of Affiliates of which Seller is a part), the
Independent Directors or Independent Managers shall not have any fiduciary
duties to the holders of the Equity Interests in Seller, any officer or any
other Person bound by the Governing Documents; provided, however, the foregoing
shall not eliminate the implied contractual covenant of good faith and fair
dealing; (s) except for capital contributions or capital distributions permitted
under the terms and conditions of its Governing Documents and properly reflected
on the books and records of Seller, not enter into any transaction with an
Affiliate of Seller except on commercially reasonable terms similar to those
available to unaffiliated parties in an arm’s-length transaction; (t) maintain a
sufficient number of employees in light of contemplated business operations and
pay the salaries of its own employees, if any, only from its own funds; (u) use
separate stationary, invoices and checks bearing its own name; (v) allocate
fairly and reasonably any overhead expenses that are shared with an Affiliate,
including for shared office space and for services performed by an employee of
an Affiliate; (w) not pledge its assets to secure the obligations of any other
Person; and (x) not form, acquire or hold any Subsidiary or own any Equity
Interest in any other entity. Seller has complied with the covenants set forth
in this Section 9.01 since the date of its formation.

Section 9.02    Covenants Applicable to Pledgor. Pledgor shall, and Seller shall
ensure that Pledgor shall, (a) own no assets other than its Equity Interest in
Seller, and shall not engage in any business other than acting as a member of
Seller and transacting lawful business

 

-72-



--------------------------------------------------------------------------------

that is incident, necessary and appropriate to accomplish the foregoing; (b) not
incur any Indebtedness or other obligation, secured or unsecured, direct or
indirect, absolute or contingent (including guaranteeing any obligation), except
as otherwise expressly permitted under this Agreement; (c) not make any loans or
advances to any Affiliate or any other Person and shall not acquire obligations
or securities of its Affiliates, other than with respect to its Equity Interest
in Seller; (d) pay its debts and liabilities (including, as applicable, shared
personnel and overhead expenses) only from its own assets; (e) comply with the
provisions of its Governing Documents; (f) do all things necessary to observe
organizational formalities and to preserve its existence, and shall not amend,
modify, waive provisions of or otherwise change its Governing Documents with
respect to the matters set forth in this Article 9; (g) maintain all of its
books, records and bank accounts separate from those of any other Person;
(h) maintain separate financial statements, showing its assets and liabilities
separate and apart from those of any other Person and not have its assets listed
on any financial statement of any other Person; provided, however, that the
Pledgor’s assets may be included in a consolidated financial statement of its
Affiliate provided that (I) appropriate notation shall be made on such
consolidated financial statements to indicate the separateness of Pledgor from
such Affiliate and to indicate that Pledgor’s assets and credit are not
available to satisfy the debts and other obligations of such Affiliate or any
other Person and (II) such assets shall also be listed on the Pledgor’s own
separate balance sheet; (i) file its own tax returns separate from those of any
other Person, except to the extent that Pledgor is treated as a “disregarded
entity” for tax purposes or is otherwise not required to file tax returns under
Requirements of Law; (j) be, and at all times shall hold itself out to the
public as, a legal entity separate and distinct from any other entity (including
any Affiliate), shall correct any known misunderstanding regarding its status as
a separate entity, shall conduct business in its own name, and shall not
identify itself or any of its Affiliates as a division of the other;
(k) maintain adequate capital for the normal obligations reasonably foreseeable
in a business of its size and character and in light of its contemplated
business operations and shall remain Solvent, provided that the foregoing shall
not require any holder of direct or indirect Equity Interests in Pledgor to make
any additional capital contributions to Pledgor; (l) to the fullest extent
permitted by law, not engage in or suffer any Change of Control, dissolution,
winding up, liquidation, consolidation, division or merger in whole or in part
or convey or transfer all or substantially all of its properties and assets to
any Person (except as contemplated herein), nor shall Pledgor adopt, file or
effect a Division; (m) not commingle its funds or other assets with those of any
Affiliate or any other Person; (n) maintain its properties, assets and accounts
separate from those of any Affiliate or any other Person; (o) except as
contemplated by the Pledge Agreement with respect to Seller, not guarantee any
obligation of any Person, including any Affiliate, become obligated for the
debts of any other Person, or hold out its credit or assets as being available
to pay the obligations of any other Person; (p) not, without the prior unanimous
written consent of all of its Independent Directors, take any Insolvency Action;
(q) (I) have at all times at least one Independent Director or Independent
Manager whose vote is required to take any Insolvency Action and (II) provide
Buyer with up-to-date contact information for each such Independent Director or
Independent Manager and a copy of the agreement pursuant to which such
Independent Director or Independent Manager consents to and serves as an
“Independent Director” or “Independent Manager” for Pledgor; (r) have Governing
Documents that provide (I) that the Independent Manager or Independent Director
may be removed only for Cause; (II) Buyer be given at least five (5) Business
Days prior notice of the removal and/or replacement

 

-73-



--------------------------------------------------------------------------------

of any Independent Director or Independent Manager, together with the name and
contact information of the replacement Independent Director or Independent
Manager and evidence of the replacement’s satisfaction of the definition of
Independent Director or Independent Manager and (III) that, to the fullest
extent permitted by law, and notwithstanding any duty otherwise existing at law
or in equity, any Independent Director or Independent Manager shall consider
only the interests of Pledgor, including its respective creditors, in acting or
otherwise voting on the Insolvency Action, and (IV) that, except for duties to
Pledgor as set forth in the immediately preceding clause and subject to
applicable law (including duties to the holders of the Equity Interests in
Pledgor or Pledgor’s respective creditors solely to the extent of their
respective economic interests in Pledgor, but excluding (A) all other interests
of the holders of the Equity Interests in Pledgor, (B) the interests of other
Affiliates of Pledgor, and (C) the interests of any group of Affiliates of which
Pledgor is a part), the Independent Directors or Independent Managers shall not
have any fiduciary duties to the holders of the Equity Interests in Pledgor, any
officer or any other Person bound by the Governing Documents; provided, however,
the foregoing shall not eliminate the implied contractual covenant of good faith
and fair dealing; (s) except for capital contributions or capital distributions
permitted under the terms and conditions of its Governing Documents and properly
reflected on the books and records of Pledgor, not enter into any transaction
with an Affiliate of the Pledgor except on commercially reasonable terms similar
to those available to unaffiliated parties in an arm’s-length transaction;
(t) maintain a sufficient number of employees in light of contemplated business
operations and pay the salaries of its own employees, if any, only from its own
funds; (u) use separate stationary, invoices and checks bearing its own name;
(v) allocate fairly and reasonably any overhead for shared office space and for
services performed by an employee of an Affiliate; (w) except as contemplated by
the Pledge Agreement with respect to Seller, not pledge its assets to secure the
obligations of any other Person; and (x) not form, acquire or hold any
Subsidiary or own any Equity Interest in any other entity, except for its Equity
Interest in Seller. Pledgor has complied with the covenants set forth in this
Section 9.02 since the date of its formation.

Section 9.03    Additional Covenants Applicable to Seller and Pledgor. Seller
and Pledgor shall, and Seller shall ensure that Pledgor shall: (i) be a Delaware
limited liability company, (ii) have at least one Independent Director or
Independent Manager serving as manager of such company, (iii) not take any
Insolvency Action and shall not cause or permit the members or managers of such
entity to take any Insolvency Action, either with respect to itself or, if the
company is a Pledgor, with respect to Seller, in each case unless all of its
Independent Director(s) or Independent Manager(s) then serving as managers of
the company shall have consented in writing to such action (directly or
indirectly), and (iv) have either (A) a member which owns no economic interest
in the company, has signed the company’s limited liability company agreement and
has no obligation to make capital contributions to the company, or (B) one
natural person or one entity that is not a member of the company, that has
signed its limited liability company agreement and that, under the terms of such
limited liability company agreement becomes a member of the company immediately
prior to the resignation or dissolution of the last remaining member of the
company.

 

-74-



--------------------------------------------------------------------------------

ARTICLE 10

EVENTS OF DEFAULT AND REMEDIES

Section 10.01    Events of Default. Each of the following events shall be an
“Event of Default”:

(a)    Seller fails to make a payment of (i) Margin Deficit subject to a Margin
Call or Repurchase Price (other than Price Differential) when due, whether by
acceleration or otherwise (including, if applicable, any Future Funding Amounts
related to a Future Funding Transaction), (ii) Price Differential; provided,
however, no more than two (2) times during any twelve (12) month period, Seller
may cure such failure within one (1) Business Day of such failure if the funds
were available in the Waterfall Account when due and such failure arose solely
by reason of an error or omission of an administrative or operational nature, or
(iii) any fee or other amount when due, in each case under the Repurchase
Documents;

(b)    Seller fails to observe or perform in any material respect any other
Repurchase Obligation of Seller under the Repurchase Documents or Purchased
Asset Documents to which Seller is a party, and (except in the case of a failure
to perform or observe the Repurchase Obligations of Seller under Section 8.04
and 18.07(a)) such failure continues unremedied for five (5) Business Days after
the earlier of receipt of notice thereof from Buyer or the discovery of such
failure by Seller; provided, however, in the case of any such failure to observe
or perform (other than with respect to the obligations set forth in Sections
8.04, 8.07, 18.07(a) or the first sentence of Section 8.02) that is susceptible
to cure but cannot be cured within such five (5) Business Day period through the
exercise of reasonable diligence, if Seller commences such cure within the
initial five (5) Business Day period and diligently prosecutes same to
completion, such five (5) Business Day period shall be extended for such
additional period of time as may be reasonably necessary to cure same, but in no
event shall such extended period exceed an additional fifteen (15) days;

(c)    any Representation Breach (other than a Representation Breach arising out
of the representations and warranties set forth in Schedule 1) exists and
continues unremedied for five (5) Business Days after the earlier of receipt of
notice thereof from Buyer or the discovery of such failure by Seller; provided,
however, in the case of any such failure which is susceptible to cure but cannot
be cured within such five (5) Business Day period through the exercise of
reasonable diligence, if Seller commences such cure within the initial five
(5) Business Day period and diligently prosecutes same to completion, such
period shall be extended for such additional period of time as may be reasonably
necessary to cure same, but in no event shall such extended period exceed an
additional five (5) Business Days;

(d)    Seller, Pledgor, Sponsor or Guarantor defaults beyond any applicable
grace period in paying any amount or performing any obligation which permits the
acceleration of any Indebtedness, Guarantee Obligation or Contractual Obligation
with an outstanding amount of at least $250,000 with respect to Seller or
Pledgor, or the Materiality Threshold with respect to Guarantor or Sponsor;

 

-75-



--------------------------------------------------------------------------------

(e)    Seller, Pledgor, Sponsor, Guarantor or any direct or indirect Subsidiary
of Sponsor defaults beyond any applicable grace period in paying any amount or
performing any obligation due to Buyer or any Affiliate of Buyer under any other
financing, hedging, security or other agreement (other than under this
Agreement) between Seller, Pledgor, Sponsor, Guarantor or any direct or indirect
Subsidiary of Sponsor and Buyer or any Affiliate of Buyer, including, without
limitation, Guarantor’s obligations under the Guarantee Agreement;

(f)    an Insolvency Event occurs with respect to Seller, Pledgor, Guarantor or
Sponsor;

(g)    a Change of Control occurs;

(h)    a final judgment or judgments for the payment of money in excess of
$250,000 with respect to Seller or Pledgor, or the Materiality Threshold with
respect to Guarantor or Sponsor in the aggregate is entered against Seller,
Pledgor, Guarantor or Sponsor by one or more Governmental Authorities and the
same is not satisfied, discharged (or provision has not been made for such
discharge) or bonded, or a stay of execution thereof has not been procured,
within thirty (30) days from the date of entry thereof;

(i)    a Governmental Authority takes any action to (i) condemn, seize or
appropriate, or assume custody or control of, all or any substantial part of the
property of Seller, (ii) displace the management of Seller or curtail its
authority in the conduct of the business of Seller or (iii) terminate the
activities of Seller as contemplated by the Repurchase Documents, and in each
case such action is not discontinued or stayed within thirty (30) days;

(j)    Seller, Pledgor, Guarantor, Sponsor or Manager admits that it is not
Solvent or is not able or not willing to perform any of its Repurchase
Obligations, Contractual Obligations, Guarantee Obligations, Capital Lease
Obligations or Off-Balance Sheet Obligations;

(k)    any provision of the Repurchase Documents, any right or remedy of Buyer
or obligation, covenant, agreement or duty of Seller thereunder, or any Lien,
security interest or control granted under or in connection with the Repurchase
Documents, Pledged Collateral or Purchased Assets terminates, is declared null
and void, ceases to be valid and effective, ceases to be the legal, valid,
binding and enforceable obligation of Seller or any other Person, or the
validity, effectiveness, binding nature or enforceability thereof is contested,
challenged, denied or repudiated by Seller or any Affiliate thereof, in each
case directly, indirectly, in whole or in part, except that, solely with respect
to the Purchased Assets, Seller shall have a period of three (3) Business Days
from the date of each such violation to either repurchase the related Purchased
Asset from Buyer pursuant to Section 3.04 or cure the related breach, as such
cure is determined by Buyer;

(l)    Buyer ceases for any reason to have a valid and perfected first priority
security interest in any Purchased Asset or any Pledged Collateral, except that
Seller or Pledgor, as appropriate, shall have a period of three (3) Business
Days from the date of each such violation to cure the related breach, as such
cure is determined by Buyer (which may be satisfied by repurchase of the related
Purchased Asset, if applicable, within such time period);

 

-76-



--------------------------------------------------------------------------------

(m)    Seller, Pledgor or Guarantor is required to register as an “investment
company” (as defined in the Investment Company Act) or the arrangements
contemplated by the Repurchase Documents shall require registration of Seller,
Pledgor or Guarantor as an “investment company”;

(n)    Seller, Pledgor, Sponsor, Manager or Guarantor engages in any conduct or
action where Buyer’s prior consent is required by any Repurchase Document and
Seller, Pledgor, Sponsor, Manager or Guarantor fails to obtain such consent;

(o)    Seller, Servicer, any Underlying Obligor or any other Person fails to
deposit to the Waterfall Account all Income and other amounts as required by
Section 5.01 and other provisions of this Agreement when due, or the occurrence
of a Servicer Event of Default; provided that no Event of Default shall occur
under this clause (o) if such failure or Servicer Event of Default is cured
within (x) in the case of any failure to deposit amounts in accordance with
Section 5.01, one (1) Business Day after the earlier of receipt of notice
thereof from Buyer or the discovery of such failure by Seller, and (y) in the
case of any other Servicer Event of Default, thirty (30) days after the earlier
of receipt of notice thereof from Buyer or the discovery of such failure by
Seller;

(p)    Guarantor’s audited annual financial statements or the notes thereto or
other opinions or conclusions stated therein are qualified or limited by
reference to the status of Guarantor as a “going concern” or a reference of
similar import, other than a qualification or limitation expressly related to
Buyer’s rights in the Purchased Assets;

(q)    any termination event, default or event of default (however defined)
shall have occurred with respect to Seller under any Interest Rate Protection
Agreement and either (i) same is not cured or (ii) a replacement Interest Rate
Protection Agreement acceptable to Buyer in its sole discretion has not been
entered into and assigned to Buyer, in each case on or before the date that is
three (3) Business Days after the occurrence of any such event; or Guarantor
breaches any of the obligations, covenants, terms or conditions set forth in the
Guarantee Agreement;

(r)    any Material Modification is made to any Purchased Asset or any Purchased
Asset Document without the prior written consent of Buyer; provided that Seller
shall have one opportunity to cure a breach of this clause (r) by repurchasing
the related Purchased Asset for the full Repurchase Price therefor pursuant to
Section 3.04 within ten (10) Business Days of the date of the related Material
Modification; and

(s)    Seller adopts, files, or effects a Division.

Section 10.02    Remedies of Buyer as Owner of the Purchased Assets. If an Event
of Default exists, at the option of Buyer, exercised by notice to Seller (which
option shall be deemed to be exercised, even if no notice is given,
automatically and immediately upon the occurrence of an Event of Default under
Section 10.01(f)), the Repurchase Date for all Purchased Assets shall be deemed
automatically and immediately to occur (the date on which such option is
exercised or deemed to be exercised, the “Accelerated Repurchase Date”). If
Buyer exercises or is deemed to have exercised the foregoing option:

(a)    All Repurchase Obligations shall become immediately due and payable on
and as of the Accelerated Repurchase Date and Buyer may, upon the delivery of
notice thereof to Seller, terminate this Agreement, except provisions of this
Agreement which by their terms survive any such termination of the Agreement or
the transactions contemplated hereby.

 

-77-



--------------------------------------------------------------------------------

(b)    All Income in the Waterfall Account and the Servicer Account related to
each Purchased Asset other than any Purchased Asset specific escrow accounts,
together with all Income paid after the Accelerated Repurchase Date, shall be
retained by Buyer and applied in accordance with Article 5.

(c)    Buyer may complete any assignments, allonges, endorsements, powers or
other documents or instruments executed in blank and otherwise obtain physical
possession of all Purchased Asset Documents and all other instruments,
certificates and documents then held by or on behalf of Custodian under the
Custodial Agreement. Buyer may obtain physical possession of all Servicing
Files, Servicing Agreements and other files and records of Seller or any
Servicer. Seller shall deliver to Buyer such assignments and other documents
with respect thereto as Buyer shall request.

(d)    Buyer may immediately, at any time, and from time to time, exercise
either of the following remedies with respect to any or all of the Purchased
Assets: (i) sell such Purchased Assets on a servicing-released basis and/or
without providing any representations and warranties on an “as-is where is”
basis, in a recognized market and by means of a public or private sale at such
price or prices as Buyer accepts, and apply the net proceeds thereof in
accordance with Article 5, or (ii) retain such Purchased Assets and give Seller
credit against the Repurchase Price for such Purchased Assets (or if the amount
of such credit exceeds the Repurchase Price for such Purchased Assets, to credit
against Repurchase Obligations due and any other amounts (without duplication)
then owing to Buyer by any other Person pursuant to any Repurchase Document, in
such order and in such amounts as determined by Buyer), in an amount equal to
the Market Value (determined without giving effect to the second proviso in the
definition of “Market Value” hereunder with regard to determining Market Value
to be zero) of such Purchased Assets on the date of the related Event of
Default. Until such time as Buyer exercises either such remedy with respect to a
Purchased Asset, Buyer may hold such Purchased Asset for its own account and
retain all Income with respect thereto.

(e)    The Parties agree that the Purchased Assets are of such a nature that
they may decline rapidly in value, and may not have a ready or liquid market.
Accordingly, Buyer shall not be required to sell more than one Purchased Asset
on a particular Business Day, to the same purchaser or in the same manner. Buyer
may determine whether, when and in what manner a Purchased Asset shall be sold,
it being agreed that both a good faith public and a good faith private sale
shall be deemed to be commercially reasonable. Buyer shall not be required to
give notice to Seller or any other Person prior to exercising any remedy in
respect of an Event of Default. If no prior notice is given, Buyer shall give
notice to Seller of the remedies exercised by Buyer promptly thereafter.

(f)    Seller shall be liable to Buyer for (i) any amount by which the
Repurchase Obligations due to Buyer exceed the aggregate of the net proceeds and
credits referred to in the preceding clause (d), (ii) the amount of all actual
out-of-pocket expenses, including reasonable

 

-78-



--------------------------------------------------------------------------------

legal fees and expenses, actually incurred by Buyer in connection with or as a
consequence of an Event of Default, (iii) any costs and losses payable under
Section 12.03, and (iv) any other actual loss, damage, cost or expense resulting
from the occurrence of an Event of Default.

(g)    Buyer shall be entitled to an injunction, an order of specific
performance or other equitable relief to compel Seller to fulfill any of its
obligations as set forth in the Repurchase Documents, including this Article 10,
if Seller fails or refuses to perform its obligations as set forth herein or
therein.

(h)    Seller hereby appoints Buyer as attorney-in-fact of Seller for purposes
of carrying out the Repurchase Documents, including executing, endorsing and
recording any instruments or documents and taking any other actions that Buyer
deems necessary or advisable to accomplish such purposes, which appointment is
coupled with an interest and is irrevocable.

(i)    Buyer may, without prior notice to Seller, exercise any or all of its
set-off rights including those set forth in Section 18.16 and pursuant to any
other Repurchase Document. This Section 10.02(i) shall be without prejudice and
in addition to any right of set-off, combination of accounts, Lien or other
rights to which Buyer is at any time otherwise entitled.

(j)    All rights and remedies of Buyer under the Repurchase Documents,
including those set forth in Section 18.16, are cumulative and not exclusive of
any other rights or remedies that Buyer may have and may be exercised at any
time when an Event of Default exists. Such rights and remedies may be enforced
without prior judicial process or hearing. Seller agrees that nonjudicial
remedies are consistent with the usages of the trade, are responsive to
commercial necessity and are the result of a bargain at arm’s-length. Seller
hereby expressly waives any defenses Seller might have to require Buyer to
enforce its rights by judicial process or otherwise arising from the use of
nonjudicial process, disposition of any or all of the Purchased Assets, or any
other election of remedies.

ARTICLE 11

SECURITY INTEREST

Section 11.01    Grant. Buyer and Seller intend that the Transactions be sales
to Buyer of the Purchased Assets and not loans from Buyer to Seller secured by
the Purchased Assets. However, to preserve and protect Buyer’s rights with
respect to the Purchased Assets and under the Repurchase Documents if any
Governmental Authority recharacterizes any Transaction with respect to a
Purchased Asset as other than a sale, and as security for Seller’s performance
of the Repurchase Obligations, Seller hereby grants to Buyer a present Lien on
and security interest in all of the right, title and interest of Seller in, to
and under (i) the Purchased Assets (which for this purpose shall be deemed to
include the items described in clause (B) of the proviso in the definition
thereof), and (ii) each Interest Rate Protection Agreement with each Hedge
Counterparty relating to each Purchased Asset, and the transfer of the Purchased
Assets to Buyer shall be deemed to constitute and confirm such grant, to secure
the payment and performance of the Repurchase Obligations (including the
obligation of Seller to pay the Repurchase Price, or if the related Transaction
is recharacterized as a loan, to repay such loan for the Repurchase Price).

 

-79-



--------------------------------------------------------------------------------

Section 11.02    Effect of Grant. If any circumstance described in Section 11.01
occurs, (a) this Agreement shall also be deemed to be a security agreement as
defined in the UCC, (b) Buyer shall have all of the rights and remedies provided
to a secured party by Requirements of Law (including the rights and remedies of
a secured party under the UCC and the right to set off any mutual debt and
claim) and under any other agreement between Buyer and Seller or between any
Affiliated Hedge Counterparty and Seller, (c) without limiting the generality of
the foregoing, Buyer shall be entitled to set off the proceeds of the
liquidation of the Purchased Assets against all of the Repurchase Obligations,
without prejudice to Buyer’s right to recover any deficiency, (d) the possession
by Buyer or any of its agents, including Custodian, of the Purchased Asset
Documents, the Purchased Assets and such other items of property as constitute
instruments, money, negotiable documents, securities or chattel paper shall be
deemed to be possession by the secured party for purposes of perfecting such
security interest under the UCC and Requirements of Law, and (e) notifications
to Persons (other than Buyer) holding such property, and acknowledgments,
receipts or confirmations from Persons (other than Buyer) holding such property,
shall be deemed notifications to, or acknowledgments, receipts or confirmations
from, securities intermediaries, bailees or agents (as applicable) of the
secured party for the purpose of perfecting such security interest under the UCC
and Requirements of Law. The security interest of Buyer granted herein shall be,
and Seller hereby represents and warrants to Buyer and to all other Affiliated
Hedge Counterparties that it is, a first priority perfected security interest.
For the avoidance of doubt, (i) each Purchased Asset and each Interest Rate
Protection Agreement relating to a Purchased Asset secures the Repurchase
Obligations of Seller with respect to all other Transactions and all other
Purchased Assets, including any Purchased Assets that are junior in priority to
the Purchased Asset in question, and (ii) if an Event of Default exists, no
Purchased Asset or Interest Rate Protection Agreement relating to a Purchased
Asset will be released from Buyer’s Lien or transferred to Seller until the
Repurchase Obligations are indefeasibly paid in full. Notwithstanding the
foregoing, the Repurchase Obligations shall be full recourse to Seller.

Section 11.03    Seller to Remain Liable. Buyer and Seller agree that the grant
of a security interest under this Article 11 shall not constitute or result in
the creation or assumption by Buyer of any Retained Interest or other obligation
of Seller or any other Person in connection with any Purchased Asset, or any
Interest Rate Protection Agreement whether or not Buyer exercises any right with
respect thereto. Seller shall remain liable under the Purchased Assets, each
Interest Rate Protection Agreement and the Purchased Asset Documents to perform
all of Seller’s duties and obligations thereunder to the same extent as if the
Repurchase Documents had not been executed.

Section 11.04    Waiver of Certain Laws. Seller agrees, to the extent permitted
by Requirements of Law, that neither it nor anyone claiming through or under it
will set up, claim or seek to take advantage of any appraisement, valuation,
stay, extension or redemption law now or hereafter in force in any locality
where any Purchased Assets may be situated in order to prevent, hinder or delay
the enforcement or foreclosure of this Agreement, or the absolute sale of any of
the Purchased Assets or Interest Rate Protection Agreement relating to a
Purchased Asset or any part thereof, or the final and absolute putting into
possession thereof, immediately after such sale, of the purchasers thereof, and
Seller, for itself and all who may at any time claim through or under it, hereby
waives, to the full extent that it may be lawful so to do, the benefit of all
such laws and any and all right to have any of the properties or assets
constituting the Purchased

 

-80-



--------------------------------------------------------------------------------

Assets or Interest Rate Protection Agreement relating to a Purchased Asset
marshaled upon any such sale, and agrees that Buyer or any court having
jurisdiction to foreclose the security interests granted in this Agreement may
sell the Purchased Assets and each Interest Rate Protection Agreement relating
to a Purchased Asset as an entirety or in such parcels as Buyer or such court
may determine.

ARTICLE 12

INCREASED COSTS; CAPITAL ADEQUACY

Section 12.01    Market Disruption. If prior to any Pricing Period, Buyer
determines that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining LIBOR for such
Pricing Period, Buyer shall give prompt notice thereof to Seller, whereupon the
Pricing Rate for such Pricing Period, and for all subsequent Pricing Periods
until such notice has been withdrawn by Buyer, shall be the Alternative Rate. In
exercising its rights and remedies under this Section 12.01, Buyer shall treat
Seller in a manner that is substantially similar to the manner it treats other
similarly situated sellers in facilities with substantially similar assets.

Section 12.02    Illegality. If the adoption of or any change in any
Requirements of Law or in the interpretation or application thereof after the
date hereof shall make it unlawful for Buyer to effect or continue Transactions
as contemplated by the Repurchase Documents, (a) any commitment of Buyer
hereunder to enter into new Transactions shall be terminated and the Facility
Termination Date shall be deemed to have occurred, (b) the Pricing Rate shall be
converted automatically to the Alternative Rate on the last day of the then
current Pricing Period or within such earlier period as may be required by
Requirements of Law, and (c) if required by such adoption or change, the
Facility Termination Date shall be deemed to have occurred. In exercising its
rights and remedies under this Section 12.02, Buyer shall treat Seller in a
manner that is substantially similar to the manner it treats other similarly
situated sellers in facilities with substantially similar assets.

Section 12.03    Breakfunding. In the event of (a) the failure by Seller to
terminate any Transaction after Seller has given a notice of termination
pursuant to Section 3.04, (b) any payment to Buyer on account of the outstanding
Repurchase Price, including a payment made pursuant to Section 3.04 but
excluding a payment made pursuant to Section 5.02, on any day other than a
Remittance Date (based on the assumption that Buyer funded its commitment with
respect to the Transaction in the London Interbank Eurodollar market and using
any reasonable attribution or averaging methods that Buyer deems appropriate and
practical), (c) any failure by Seller to sell Eligible Assets to Buyer after
Seller has notified Buyer of a proposed Transaction and Buyer has agreed to
purchase such Eligible Assets in accordance with this Agreement, or (d) any
conversion of the Pricing Rate to the Alternative Rate because LIBOR is not
available for any reason on a day that is not the last day of the then-current
Pricing Period, Seller shall compensate Buyer for the cost and expense
attributable to such event. A certificate of Buyer setting forth any amount or
amounts that Buyer is entitled to receive pursuant to this Section 12.03 shall
be delivered to Seller and shall be conclusive to the extent calculated in good
faith and absent manifest error. Seller shall pay Buyer the amount shown as due
on any such certificate within ten (10) days after receipt thereof.

 

-81-



--------------------------------------------------------------------------------

Section 12.04    Increased Costs. If the adoption of, or any change in, any
Requirements of Law or in the interpretation or application thereof by any
Governmental Authority, or compliance by Buyer with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority having jurisdiction over Buyer made after the date of
this Agreement, shall: (a) subject Buyer to any Taxes (other than
(i) Indemnified Taxes, (ii) Taxes described in clauses (b) through (d) of the
definition of “Excluded Taxes” or (iii) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto,
(b) impose, modify or hold applicable any reserve, special deposit, compulsory
loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of Buyer, or
(c) impose on Buyer (other than Taxes) any other condition; and the result of
any of the preceding clauses (a), (b) and (c) is to increase the cost to Buyer,
by an amount that Buyer deems to be material, of entering into, continuing or
maintaining Transactions, or to reduce any amount receivable under the
Repurchase Documents in respect thereof, then, in any such case, upon not less
than thirty (30) days’ prior written notice to Seller, Seller shall pay to Buyer
such additional amount or amounts as reasonably necessary to fully compensate
Buyer for such increased cost or reduced amount receivable. In determining any
additional amounts due under this Section 12.04, Buyer shall treat Seller in a
manner that is substantially similar to the manner it treats other similarly
situated sellers in facilities with substantially similar assets.

Section 12.05    Capital Adequacy. If Buyer determines that any change in any
Requirements of Law or internal policy regarding capital requirements has or
would have the effect of reducing the rate of return on Buyer’s capital as a
consequence of this Agreement or its obligations under the Transactions
hereunder to a level below that which Buyer could have achieved but for such
change in any Requirements of Law or internal policy (taking into consideration
Buyer’s policies with respect to capital adequacy), then from time to time
Seller will promptly upon demand pay to Buyer such additional amount or amounts
as will compensate Buyer for any such reduction suffered. In determining any
additional amounts due under this Section 12.05, Buyer shall treat Seller in a
manner that is substantially similar to the manner it treats other similarly
situated sellers in facilities with substantially similar assets.

Section 12.06    Taxes.

(a)    Any and all payments by or on account of any obligation of Seller under
any Repurchase Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of Seller) requires the deduction or
withholding of any Tax from any such payment, then Seller shall make (or cause
to be made) such deduction or withholding and shall timely pay (or cause to be
timely paid) the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law and, if such Tax is an Indemnified
Tax, then the sum payable by Seller shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 12.06)
Buyer receives an amount equal to the sum it would have received had no such
deduction or withholding been made in respect of such Indemnified Taxes.

 

-82-



--------------------------------------------------------------------------------

(b)    Seller shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(c)    Seller shall indemnify Buyer, within ten (10) Business Days after written
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 12.06) payable or paid by Buyer or required to be withheld or
deducted from a payment to Buyer, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to Seller by
Buyer shall be conclusive absent manifest error.

(d)    As soon as practicable after any payment of Taxes by Seller to a
Governmental Authority pursuant to this Section 12.06, Seller shall deliver to
Buyer the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to Buyer.

(e)    (i) If Buyer is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Repurchase Document, Buyer shall
deliver to Seller, at the time or times reasonably requested by Seller, such
properly completed and executed documentation reasonably requested by Seller as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, Buyer, if reasonably requested by Seller, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by Seller as will enable Seller to determine whether or not Buyer is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 12.06(e)(ii)(A), Section 12.06(e)(ii)(B) and
Section 12.06(e)(ii)(D) below) shall not be required if in Buyer’s reasonable
judgment such completion, execution or submission would subject Buyer to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of Buyer.

(ii)    Without limiting the generality of the foregoing:

(A)    if Buyer is a U.S. Person, it shall deliver to Seller on or prior to the
date on which Buyer becomes a Party under this Agreement (and from time to time
thereafter upon the reasonable request of Seller), executed copies of IRS Form
W-9 certifying that Buyer is exempt from U.S. federal backup withholding tax;

 

-83-



--------------------------------------------------------------------------------

(B)    if Buyer is a Foreign Buyer, it shall, to the extent it is legally
entitled to do so, deliver to Seller (in such number of copies as shall be
requested by Seller) on or prior to the date on which Buyer becomes a Party
under this Agreement (and from time to time thereafter upon the reasonable
request of Seller), whichever of the following is applicable:

(I)    in the case of a Foreign Buyer claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Repurchase Document, executed copies of IRS Form W-8BEN or
IRS Form W-8BEN-E (as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any
Repurchase Document, IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(II)    executed copies of IRS Form W-8ECI;

(III)    in the case of a Foreign Buyer claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Buyer is not a “bank” within the meaning of
section 881(c)(3)(A) of the Code, a “10 percent shareholder” of Seller within
the meaning of section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E (as applicable); or

(IV)    to the extent a Foreign Buyer is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate or IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Buyer is a partnership and one or more direct or indirect
partners of such Foreign Buyer are claiming the portfolio interest exemption,
such Foreign Buyer may provide a U.S. Tax Compliance Certificate on behalf of
each such direct and indirect partner;

(C)    if Buyer is a Foreign Buyer, it shall, to the extent it is legally
entitled to do so, deliver to Seller (in such number of copies as shall be
requested by Seller) on or prior to the date on which Buyer becomes a Party
under this Agreement (and from time to time thereafter upon the reasonable
request of Seller), executed copies of any other form prescribed by applicable
law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable law to permit Seller to determine the
withholding or deduction required to be made; and

(D)    if a payment made to Buyer under any Repurchase Document would be subject
to U.S. federal withholding Tax imposed by FATCA if Buyer were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in section 1471(b) or 1472(b) of the Code, as applicable), Buyer shall deliver
to Seller at the time or times prescribed by law

 

-84-



--------------------------------------------------------------------------------

and at such time or times reasonably requested by Seller such documentation
prescribed by applicable law (including as prescribed by
section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Seller as may be necessary for Seller to comply with its
obligations under FATCA and to determine that Buyer has complied with Buyer’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include all
amendments made to FATCA after the date of this Agreement.

Buyer agrees that if any form or certification it previously delivered expires
or becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify Seller in writing of its legal inability to do
so.

(f)    If any Party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 12.06 (including by the payment of additional amounts
pursuant to this Section 12.06), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section 12.06 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Section 12.06(f) (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) in the event
that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
Section 12.06(f), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this Section 12.06(f) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section 12.06(f) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(g)    For the avoidance of doubt, for purposes of this Section 12.06, the term
“applicable law” includes FATCA.

Section 12.07    Payment and Survival of Obligations. Buyer may at any time send
Seller a notice showing the calculation of any amounts payable pursuant to this
Article 12, and Seller shall pay such amounts to Buyer within ten (10) Business
Days after Seller receives such notice. Each Party’s obligations under this
Article 12 shall survive any assignment of rights by, or the replacement of the
Buyer, the termination of the Transactions and the repayment, satisfaction or
discharge of all obligations under any Repurchase Document.

 

-85-



--------------------------------------------------------------------------------

ARTICLE 13

INDEMNITY AND EXPENSES

Section 13.01    Indemnity.

(a)    Seller shall release, defend, indemnify and hold harmless Buyer,
Affiliates of Buyer and its and their respective officers, directors,
shareholders, partners, members, owners, employees, agents, attorneys,
Affiliates and advisors (each an “Indemnified Person” and collectively the
“Indemnified Persons”), against, and shall hold each Indemnified Person harmless
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, fees, costs, expenses (including
reasonable legal fees, charges, and disbursements of any counsel for any such
Indemnified Person and expenses), penalties or fines of any kind that may be
imposed on, incurred by or asserted against any such Indemnified Person
(collectively, the “Indemnified Amounts”) in any way relating to, arising out of
or resulting from or in connection with (i) the Repurchase Documents, the
Purchased Asset Documents, the Purchased Assets, the Pledged Collateral, the
Transactions, any Mortgaged Property or related property, or any action taken or
omitted to be taken by any Indemnified Person in connection with or under any of
the foregoing, or any transaction contemplated hereby or thereby, or any
amendment, supplement or modification of, or any waiver or consent under or in
respect of any Repurchase Document, any Transaction, any Purchased Asset, any
Purchased Asset Document, or any Pledged Collateral, (ii) any claims, actions or
damages by an Underlying Obligor or lessee with respect to a Purchased Asset,
(iii) any violation or alleged violation of, non–compliance with or liability
under any Requirements of Law, (iv) ownership of, Liens on, security interests
in or the exercise of rights or remedies under any of the items referred to in
the preceding clause (i), (v) any accident, injury to or death of any person or
loss of or damage to property occurring in, on or about any Mortgaged Property
or on the adjoining sidewalks, curbs, parking areas, streets or ways, (vi) any
use, nonuse or condition in, on or about, or possession, alteration, repair,
operation, maintenance or management of, any Mortgaged Property or on the
adjoining sidewalks, curbs, parking areas, streets or ways, (vii) any failure by
Seller to perform or comply with any Repurchase Document, Purchased Asset
Document or Purchased Asset, (viii) performance of any labor or services or the
furnishing of any materials or other property in respect of any Mortgaged
Property or Purchased Asset, (ix) any claim by brokers, finders or similar
Persons claiming to be entitled to a commission in connection with any lease or
other transaction involving any Repurchase Document, Purchased Asset or
Mortgaged Property, (x) the execution, delivery, filing or recording of any
Repurchase Document, Purchased Asset Document or any memorandum of any of the
foregoing, (xi) any Lien or claim arising on or against any Purchased Asset or
related Mortgaged Property under any Requirements of Law or any liability
asserted against Buyer or any Indemnified Person with respect thereto,
(xii) (1) a past, present or future violation or alleged violation of any
Environmental Laws in connection with any Mortgaged Property by any Person or
other source, whether related or unrelated to Seller or any Underlying Obligor,
(2) any presence of any Materials of Environmental Concern in, on, within,
above, under, near, affecting or emanating from any Mortgaged Property in
violation of Environmental Law, (3) the failure to timely perform any Remedial
Work required under the Purchased Asset Documents or pursuant to Environmental
Law, (4) any past, present or future activity by any Person or other source,
whether related or unrelated to Seller or any Underlying Obligor in connection
with any actual, proposed or threatened use, treatment,

 

-86-



--------------------------------------------------------------------------------

storage, holding, existence, disposition or other release, generation,
production, manufacturing, processing, refining, control, management, abatement,
removal, handling, transfer or transportation to or from any Mortgaged Property
of any Materials of Environmental Concern at any time located in, under, on,
above or affecting any Mortgaged Property, in each case, in violation of
Environmental Law, (5) any past, present or future actual Release (whether
intentional or unintentional, direct or indirect, foreseeable or unforeseeable)
to, from, on, within, in, under, near or affecting any Mortgaged Property by any
Person or other source, whether related or unrelated to Seller or any Underlying
Obligor, in each case, in violation of Environmental Law, (6) the imposition,
recording or filing or the threatened imposition, recording or filing of any
Lien on any Mortgaged Property with regard to, or as a result of, any Materials
of Environmental Concern or pursuant to any Environmental Law, or (7) any
misrepresentation or failure to perform any obligations pursuant to any
Repurchase Document or Purchased Asset Document relating to environmental
matters in any way, or (xiii) Seller’s conduct, activities, actions and/or
inactions in connection with, relating to or arising out of any of the foregoing
clauses of this Section 13.01, that, in each case, results from anything
whatsoever other than any Indemnified Person’s gross negligence or intentional
misconduct, as determined by a court of competent jurisdiction pursuant to a
final, non-appealable judgment. In any suit, proceeding or action brought by an
Indemnified Person in connection with any Purchased Asset for any sum owing
thereunder, or to enforce any provisions of any Purchased Asset, Seller shall
defend, indemnify and hold such Indemnified Person harmless from and against all
expense, loss or damage suffered by reason of any defense, set-off,
counterclaim, recoupment or reduction of liability whatsoever of the account
debtor or Underlying Obligor arising out of a breach by Seller of any obligation
thereunder or arising out of any other agreement, indebtedness or liability at
any time owing to or in favor of such account debtor or Underlying Obligor from
Seller. In the case of an investigation, litigation or other proceeding to which
the indemnity in this Section 13.01 applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by
Seller, an Indemnified Person or any other Person or any Indemnified Person is
otherwise a party thereto and whether or not any Transaction is entered into.
This Section 13.01(a) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims or damages arising from any non-Tax claim.

(b)    If for any reason the indemnification provided in this Section 13.01 is
unavailable to the Indemnified Person or is insufficient to hold an Indemnified
Person harmless, even though such Indemnified Person is entitled to
indemnification under the express terms hereof, then Seller shall contribute to
the amount paid or payable by such Indemnified Person as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect the
relative benefits received by such Indemnified Person on the one hand and Seller
on the other hand, the relative fault of such Indemnified Person, and any other
relevant equitable considerations.

(c)    An Indemnified Person may at any time send Seller a notice showing the
calculation of Indemnified Amounts, and Seller shall pay such Indemnified
Amounts to such Indemnified Person within ten (10) Business Days after Seller
receives such notice. The obligations of Seller under this Section 13.01 shall
apply (without duplication) to Eligible Assignees and Participants hereunder and
survive the termination of this Agreement.

 

-87-



--------------------------------------------------------------------------------

Section 13.02    Expenses. Seller shall promptly on demand pay to or as directed
by Buyer all third-party out-of-pocket costs and expenses, including legal,
accounting and advisory fees and expenses) incurred by Buyer in connection with
(a) the development, evaluation, preparation, negotiation, execution,
consummation, delivery and administration of, and any amendment, supplement or
modification to, or extension, renewal or waiver of, the Repurchase Documents
and the Transactions, (b) any Asset or Purchased Asset, including pre-purchase
and/or ongoing due diligence, inspection, testing, review, recording,
registration, travel custody, care, insurance or preservation, (c) the
enforcement of the Repurchase Documents or the payment or performance by Seller
of any Repurchase Obligations, and (d) any actual or attempted sale, exchange,
enforcement, collection, compromise or settlement relating to the Purchased
Assets.

ARTICLE 14

INTENT

Section 14.01     Safe Harbor Treatment. The Parties intend (a) for this
Agreement and each Transaction to qualify for the safe harbor treatment provided
by the Bankruptcy Code and for Buyer to be entitled to all of the rights,
benefits and protections afforded to Persons under the Bankruptcy Code with
respect to a “repurchase agreement” as defined in Section 101(47) of the
Bankruptcy Code (to the extent that a Transaction has a Repurchase Date not
later than one (1) year) after the date of transfer or may be repurchased on
demand) and a “securities contract” as defined in Section 741(7) of the
Bankruptcy Code and that payments and transfers under this Agreement constitute
transfers made by, to or for the benefit of a financial institution, financial
participant or repo participant within the meaning of Section 546(e) or 546(f)
of the Bankruptcy Code, (b) the Guarantee Agreement and the Pledge Agreement
each constitute a security agreement or arrangement or other credit enhancement
within the meaning of Section 101 of the Code related to a “securities contract”
as defined in Section 741(7)(A)(xi) of the Bankruptcy Code and, to the extent
that the Guarantee Agreement and the Pledge Agreement relate to a Transaction
that has a Repurchase Date not later than one (1) year after the date of
transfer or may be repurchased on demand, a “repurchase agreement” as that term
is defined in Section 101(47)(A)(v) of the Bankruptcy Code, and (c) that Buyer
(for so long as Buyer is a “financial institution,” “financial participant,”
“repo participant,” “master netting participant” or other entity listed in
Section 555, 559, 561, 362(b)(6), 362(b)(7) or 362(b)(27) of the Bankruptcy
Code) shall be entitled to the “safe harbor” benefits and protections afforded
under the Bankruptcy Code with respect to a “repurchase agreement,” “securities
contract” and a “master netting agreement,” including (x) the rights, set forth
in Article 10 and in Sections 555, 559 and 561 of the Bankruptcy Code, to
liquidate the Purchased Assets and terminate this Agreement, and (y) the right
to offset or net out as set forth in Article 10 and Section 18.16 and in
Sections 362(b)(6), 362(b)(7), 362(b)(27), 362(o) and 546 of the Bankruptcy
Code.

Section 14.02    Liquidation. The Parties intend that Buyer’s right to liquidate
Purchased Assets delivered to it in connection with Transactions hereunder or to
exercise any setoff and netting rights under Section 18.16 or any other remedies
pursuant to Articles 10 and 11 and as otherwise provided in the Repurchase
Documents is a contractual right to liquidate such Transactions as described in
Sections 555, 559 and 561 of the Bankruptcy Code.

 

-88-



--------------------------------------------------------------------------------

Section 14.03    Qualified Financial Contract. The Parties intend that if a
Party is an “insured depository institution,” as such term is defined in the
Federal Deposit Insurance Act, as amended (“FDIA”), then each Transaction
hereunder is a “qualified financial contract,” as that term is defined in FDIA
and any rules, orders or policy statements thereunder (except insofar as the
type of assets subject to such Transaction would render such definition
inapplicable).

Section 14.04    Netting Contract. The Parties acknowledge and agree that this
Agreement constitutes a “netting contract” as defined in and subject to Title IV
of the Federal Deposit Insurance Corporation Improvement Act of 1991 (“FDICIA”)
and each payment entitlement and payment obligation under any Transaction shall
constitute a “covered contractual payment entitlement” or “covered contractual
payment obligation,” respectively, as defined in and subject to FDICIA (except
insofar as one or both of the parties is not a “financial institution” as that
term is defined in FDICIA).

Section 14.05    Master Netting Agreement. The Parties intend that this
Agreement, the Guarantee Agreement and the Pledge Agreement constitutes a
“master netting agreement” as defined in Section 101(38A) of the Bankruptcy
Code.

ARTICLE 15

DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

The Parties acknowledge that they have been advised and understand that:

(a)    if one of the Parties is a broker or dealer registered with the
Securities and Exchange Commission under Section 14 of the Exchange Act, the
Securities Investor Protection Corporation has taken the position that the
provisions of the Securities Investor Protection Act of 1970 do not protect the
other Party with respect to any Transaction;

(b)    if one of the Parties is a government securities broker or a government
securities dealer registered with the Securities and Exchange Commission under
Section 14C of the Exchange Act, the Securities Investor Protection Act of 1970
will not provide protection to the other Party with respect to any Transaction;

(c)    if one of the Parties is a financial institution, funds held by or on
behalf of the financial institution pursuant to any Transaction are not a
deposit and therefore are not insured by the Federal Deposit Insurance
Corporation or the National Credit Union Share Insurance Fund, as applicable;
and

(d)    if one of the Parties is an “insured depository institution” as that term
is defined in Section 1813(c)(2) of Title 12 of the United States Code, funds
held by or on behalf of the financial institution pursuant to any Transaction
are not a deposit and therefore are not insured by the Federal Deposit Insurance
Corporation, the Savings Association Insurance Fund or the Bank Insurance Fund,
as applicable.

 

-89-



--------------------------------------------------------------------------------

ARTICLE 16

NO RELIANCE

Each Party acknowledges, represents and warrants to the other Party that, in
connection with the negotiation of, entering into, and performance under, the
Repurchase Documents and each Transaction:

(a)    It is not relying (for purposes of making any investment decision or
otherwise) on any advice, counsel or representations (whether written or oral)
of the other Party, other than the representations expressly set forth in the
Repurchase Documents;

(b)    It has consulted with its own legal, regulatory, tax, business,
investment, financial and accounting advisors to the extent that it has deemed
necessary, and it has made its own investment, hedging and trading decisions
(including decisions regarding the suitability of any Transaction) based on its
own judgment and on any advice from such advisors as it has deemed necessary and
not on any view expressed by the other Party;

(c)    It is a sophisticated and informed Person that has a full understanding
of all the terms, conditions and risks (economic and otherwise) of the
Repurchase Documents and each Transaction and is capable of assuming and willing
to assume (financially and otherwise) those risks;

(d)    It is entering into the Repurchase Documents and each Transaction for the
purposes of managing its borrowings or investments or hedging its underlying
assets or liabilities and not for purposes of speculation;

(e)    It is not acting as a fiduciary or financial, investment or commodity
trading advisor for the other Party and has not given the other Party (directly
or indirectly through any other Person) any assurance, guaranty or
representation whatsoever as to the merits (either legal, regulatory, tax,
business, investment, financial accounting or otherwise) of the Repurchase
Documents or any Transaction; and

(f)    No partnership or joint venture exists or will exist as a result of the
Transactions or entering into and performing the Repurchase Documents.

ARTICLE 17

SERVICING

This Article 17 shall apply to all Purchased Assets.

Section 17.01    Servicing Rights. Buyer is the owner of all Servicing Rights.
Without limiting the generality of the foregoing, Buyer shall have the right to
hire or otherwise engage any Person to service or sub-service all or part of the
Purchased Assets, provided, however, that so long as no Event of Default has
occurred and is continuing, Seller may designate one or more Servicers to be
selected by Buyer, so long as each such Servicer is

 

-90-



--------------------------------------------------------------------------------

reasonably acceptable to Buyer, and each such Person shall have only such
servicing obligations with respect to such Purchased Assets as are approved by
Buyer. Notwithstanding the preceding sentence, Buyer agrees with Seller as
follows with respect to the servicing of the Purchased Assets:

(a)    Each Servicer shall service the Purchased Assets on behalf of Buyer. Each
Servicing Agreement shall contain provisions which are consistent with this
Article 17 and must otherwise be in form and substance satisfactory to Buyer, it
being understood that (i) in all cases where an Affiliate of Seller is the
Servicer, the related Servicing Agreement shall be in the form approved by
Buyer, and (ii) in all cases where Wells Fargo Bank, National Association is the
Servicer, the related Servicing Agreement shall be in the form attached hereto
as Exhibit I.

(b)    Unless they have previously done so, contemporaneously with the execution
of this Agreement on the Closing Date, Buyer will enter into, and cause each
Servicer to enter into, a Servicing Agreement. Each Servicing Agreement, where
the Servicer is not Buyer or an Affiliate of Buyer shall automatically terminate
on the 30th day following its execution and at the end of each thirty (30) day
period thereafter unless, in each case, Buyer shall agree, by prior written
notice to the related Servicer to be delivered on or before the Remittance Date
immediately preceding each such scheduled termination date, to extend the
termination date an additional thirty (30) days. Neither Seller nor the related
Servicer may assign its rights or obligations under the related Servicing
Agreement without the prior written consent of Buyer.

(c)    Notwithstanding that Buyer owns all Servicing Rights, subject to
Sections 17.01(b) and 17.01(e), Buyer hereby grants Seller, for so long as no
Event of Default has occurred and is continuing, the right to direct each
Servicer under the terms of, and in accordance with, each applicable Servicing
Agreement and this Agreement, unless such direction results in, or relates to a
request for, any matter that could reasonably be expected to result in a
Material Modification. Notwithstanding the foregoing, Seller shall not direct
any Servicer to (i) make any Material Modification without the prior written
consent of Buyer or (ii) take any action which would result in a violation of
the obligations of any Person under the related Servicing Agreement, this
Agreement or any other Repurchase Document, or which would otherwise be
inconsistent with the rights of Buyer under the Repurchase Documents. Buyer, as
owner of the Purchased Assets, shall own all related servicing and voting rights
and, as owner, shall act as servicer with respect to the Purchased Assets,
subject to an interim revocable option from Buyer in favor of Seller, which is
hereby granted, to direct each related Servicer, so long as no monetary or
material non-monetary Default or any Event of Default has occurred and is
continuing; provided, however, that Seller cannot give any direction or take any
action that could materially adversely affect the value or collectability of any
amounts due with respect to the Purchased Assets without the consent of Buyer.
Such revocable option is not evidence of any ownership or other interest or
right of Seller in any Purchased Asset.

(d)    The servicing fee payable to each Servicer shall be payable as a
servicing fee in accordance with this Agreement and each Servicing Agreement,
including without limitation pursuant to priority sixth of Section 5.02 or
priority third of Section 5.03, as applicable, but all such servicing and any
applicable sub-servicing fees shall be the sole responsibility of Seller.

 

-91-



--------------------------------------------------------------------------------

(e)    Upon the occurrence and during the continuance of an Event of Default
under this Agreement, in addition to all of the other rights and remedies of
Buyer and each related Servicer under each Servicing Agreement, this Agreement
and the other Repurchase Documents (and in addition to the provisions of each
Servicing Agreement providing for termination of each such Servicing Agreement
pursuant to its terms), (i) for the avoidance of doubt, the right, if any, of
any person other than Buyer or its Affiliates to direct the servicing of the
Purchased Assets shall immediately and automatically cease to exist, and
(ii) either Buyer or each Servicer may at any time terminate the related
Servicing Agreement immediately upon the delivery of a written termination
notice from either Buyer or the related Servicer to Seller. Seller shall pay all
expenses associated with any such termination, including without limitation any
fees and expenses required in connection with the transfer of servicing to the
related Servicer and/or a replacement Servicer.

(f)    No Servicing Agreement may be amended or modified, and no provision
thereof may be waived, in each case without the prior written approval of Buyer,
as determined in its sole discretion.

Section 17.02    Reserved.

Section 17.03    Servicing Reports. Seller shall deliver (or cause each Servicer
to deliver to Buyer and Custodian a monthly remittance report on or before the
second Business Day immediately preceding each monthly Remittance Date
containing servicing information, including those fields reasonably requested by
Buyer from time to time, on an asset by asset basis and in the aggregate, with
respect to the Purchased Assets for the month (or any portion thereof) before
the date of such report.

Section 17.04    Servicer Event of Default. If an Event of Default or Servicer
Event of Default exists, Buyer shall have the right at any time thereafter to
terminate the related Servicing Agreement (or, in the case of an Event of
Default, all of the Servicing Agreements) and transfer servicing of the related
Purchased Assets to Buyer or its designee, at no cost or expense to Buyer, it
being agreed that Seller will pay any fees and expenses required to terminate
such Servicing Agreement and transfer servicing to Buyer or its designee.

ARTICLE 18

MISCELLANEOUS

Section 18.01    Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT, THE RELATIONSHIP OF THE
PARTIES TO THIS AGREEMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF. THE PARTIES HERETO
INTEND THAT THE PROVISIONS OF SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW SHALL APPLY TO THIS AGREEMENT.

 

-92-



--------------------------------------------------------------------------------

Section 18.02    Submission to Jurisdiction; Service of Process. Each Party
irrevocably and unconditionally submits, for itself and its property, to the
non-exclusive jurisdiction of the courts of the State of New York sitting in the
Borough of Manhattan and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to the Repurchase Documents, or for
recognition or enforcement of any judgment, and each Party irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such State court or, to the fullest
extent permitted by applicable law, in such Federal court. Each Party agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement or the other Repurchase
Documents shall affect any right that Buyer may otherwise have to bring any
action or proceeding arising out of or relating to the Repurchase Documents
against Seller or its properties in the courts of any jurisdiction. Seller
irrevocably and unconditionally waives, to the fullest extent permitted by
Requirements of Law, any objection that it may now or hereafter have to the
laying of venue of any action or proceeding arising out of or relating to the
Repurchase Documents in any court referred to above, and the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court. Each Party irrevocably consents to service of process in the manner
provided for notices in Section 18.11. Nothing in this Agreement will affect the
right of any Party hereto to serve process in any other manner permitted by
applicable law.

Section 18.03    Important Waivers.

(a)    SELLER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT
TO ASSERT A COUNTERCLAIM, OTHER THAN A COMPULSORY COUNTERCLAIM, IN ANY ACTION OR
PROCEEDING BROUGHT AGAINST IT BY BUYER OR ANY INDEMNIFIED PERSON.

(b)    TO THE EXTENT PERMITTED BY REQUIREMENTS OF LAW, EACH PARTY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE BETWEEN THEM, WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE, ARISING OUT OF, CONNECTED WITH OR RELATED TO THE REPURCHASE
DOCUMENTS, THE PURCHASED ASSETS, THE PLEDGED COLLATERAL, THE TRANSACTIONS, ANY
DEALINGS OR COURSE OF CONDUCT BETWEEN THEM, OR ANY STATEMENTS (WRITTEN OR ORAL)
OR OTHER ACTIONS OF EITHER PARTY. NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY
SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT
BEEN WAIVED. INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A
BENCH TRIAL WITHOUT A JURY.

(c)    TO THE EXTENT PERMITTED BY REQUIREMENTS OF LAW, EACH PARTY HEREBY WAIVES
ANY RIGHT TO CLAIM OR RECOVER IN ANY LITIGATION WHATSOEVER INVOLVING ANY
INDEMNIFIED PERSON, ANY SPECIAL, EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES OF ANY KIND OR NATURE WHATSOEVER OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES, WHETHER SUCH WAIVED

 

-93-



--------------------------------------------------------------------------------

DAMAGES ARE BASED ON STATUTE, CONTRACT, TORT, COMMON LAW OR ANY OTHER LEGAL
THEORY, WHETHER THE LIKELIHOOD OF SUCH DAMAGES WAS KNOWN AND REGARDLESS OF THE
FORM OF THE CLAIM OF ACTION. NO INDEMNIFIED PERSON OR OTHER PARTY SHALL BE
LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY
INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS,
ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH ANY
REPURCHASE DOCUMENT OR THE TRANSACTIONS.

(d)    SELLER CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF BUYER OR AN
INDEMNIFIED PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BUYER OR AN
INDEMNIFIED PERSON WOULD NOT SEEK TO ENFORCE ANY OF THE WAIVERS IN THIS
SECTION 18.03 IN THE EVENT OF LITIGATION OR OTHER CIRCUMSTANCES. THE SCOPE OF
SUCH WAIVERS IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY
BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THE REPURCHASE
DOCUMENTS, REGARDLESS OF THEIR LEGAL THEORY.

(e)    EACH PARTY ACKNOWLEDGES THAT THE WAIVERS IN THIS SECTION 18.03 ARE A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT SUCH PARTY HAS
ALREADY RELIED ON SUCH WAIVERS IN ENTERING INTO THE REPURCHASE DOCUMENTS, AND
THAT SUCH PARTY WILL CONTINUE TO RELY ON SUCH WAIVERS IN THEIR RELATED FUTURE
DEALINGS UNDER THE REPURCHASE DOCUMENTS. EACH PARTY FURTHER REPRESENTS AND
WARRANTS THAT IT HAS REVIEWED SUCH WAIVERS WITH ITS LEGAL COUNSEL AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS RIGHT TO A JURY TRIAL AND OTHER RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

(f)    THE WAIVERS IN THIS SECTION 18.03 ARE IRREVOCABLE, MEANING THAT THEY MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND SHALL APPLY TO ANY AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO ANY OF THE REPURCHASE DOCUMENTS. IN
THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

(g)    THE PROVISIONS OF THIS SECTION 18.03 SHALL SURVIVE TERMINATION OF THE
REPURCHASE DOCUMENTS AND THE INDEFEASIBLE PAYMENT IN FULL OF THE REPURCHASE
OBLIGATIONS.

Section 18.04    Integration; Severability. The Repurchase Documents supersede
and integrate all previous negotiations, contracts, agreements and
understandings (whether written or oral), including, without limitation, the
Term Sheet, between the Parties relating to a sale and repurchase of Purchased
Assets and the other matters addressed by the Repurchase Documents, and contain
the entire final agreement of the Parties relating to the subject matter
thereof. Any provision of this Agreement that is prohibited or unenforceable in
any jurisdiction

 

-94-



--------------------------------------------------------------------------------

shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

Section 18.05    Single Agreement. Seller agrees that (a) each Transaction is in
consideration of and in reliance on the fact that all Transactions constitute a
single business and contractual relationship, and that each Transaction has been
entered into in consideration of the other Transactions, (b) a default by it in
the payment or performance of any its obligations under a Transaction shall
constitute a default by it with respect to all Transactions, (c) Buyer may set
off claims and apply properties and assets held by or on behalf of Buyer with
respect to any Transaction against the Repurchase Obligations owing to Buyer
with respect to other Transactions, and (d) payments, deliveries and other
transfers made by or on behalf of Seller with respect to any Transaction shall
be deemed to have been made in consideration of payments, deliveries and other
transfers with respect to all Transactions, and the obligations of Seller to
make any such payments, deliveries and other transfers may be applied against
each other and netted.

Section 18.06    Survival and Benefit of Seller’s Agreements. The Repurchase
Documents and all Transactions shall be binding on and shall inure to the
benefit of the Parties and their successors and permitted assigns. All of
Seller’s representations, warranties, agreements and indemnities in the
Repurchase Documents shall survive the termination of the Repurchase Documents
and the payment in full of the Repurchase Obligations, and shall apply to and
benefit all Indemnified Persons, Buyer and its successors and assigns, together
with all assignees and Participants hereunder. No other Person shall be entitled
to any benefit, right, power, remedy or claim under the Repurchase Documents.

Section 18.07    Assignments and Participations.

(a)    None of Guarantor, Pledgor or Seller shall sell, assign or transfer any
of their respective rights or the Repurchase Obligations or delegate any of
their respective duties under this Agreement or any other Repurchase Document
without the prior written consent of Buyer, and any attempt to do so without
such consent shall be null and void.

(b)    Buyer may at any time, without the consent of Seller, Pledgor, Sponsor,
Manager or Guarantor, and at Buyer’s sole cost and expense, sell participations
to any Eligible Assignee (other than a natural person or Seller, Sponsor,
Pledgor, any Intermediate Entity, Guarantor or any of their respective
Affiliates) (a “Participant”) in all or any portion of Buyer’s rights and/or
obligations under the Repurchase Documents; provided that (x) if a monetary or
material non-monetary Default or any an Event of Default has occurred and is
continuing, Buyer may sell participations to any Person at any time without
consent, notice or restriction of any kind, other than the requirements set
forth in clause (iv) below, and (y) so long as no monetary or material
non-monetary Default or any Event of Default has occurred and is continuing:
(i) Buyer’s obligations under the Repurchase Documents shall remain unchanged,
(ii) Buyer shall remain solely responsible to Seller for the performance of such
obligations, (iii) Seller shall continue to deal solely and directly with Buyer
in connection with Buyer’s rights and obligations under the Repurchase
Documents, (iv) each Participant agrees to be bound by the confidentiality

 

-95-



--------------------------------------------------------------------------------

provisions set forth in Section 18.09, and (v) provided that, so long as no
Event of Default exists, Buyer shall retain ultimate decision-making authority
under the Repurchase Documents. So long as no monetary or material non-monetary
Default or any Event of Default has occurred and is continuing, no Participant
shall have any right to approve any amendment, waiver or consent with respect to
any Repurchase Document, except to the extent that the Repurchase Price or Price
Differential of any Purchased Asset would be reduced or the Repurchase Date of
any Purchased Asset would be postponed. Each Participant shall be entitled to
the benefits of Article 12 (subject to the requirements and limitations therein,
including the requirements under Section 12.06(e) (it being understood that the
documentation required under Section 12.06(e) shall be delivered to the
participating Buyer)) and Article 13 to the same extent as if it had acquired
its interest by assignment pursuant to Section 18.07(c), provided that such
Participant shall not be entitled to receive any greater payment under
Section 12.04 or Section 12.06 than its participating Buyer would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from the adoption of or any change in any Requirements of Law or
in the interpretation or application thereof by a Governmental Authority or
compliance by Buyer or such Participant with a request or directive (whether or
not having the force of law) from a central bank or other Governmental Authority
having jurisdiction over Buyer or such Participant, in each case made or issued
after the Participant acquired the applicable participation. To the extent
permitted by Requirements of Law, each Participant shall also be entitled to the
benefits of Sections 10.02(i) and 18.16 to the same extent as if it had acquired
its interest by assignment pursuant to Section 18.07(c).

(c)    Buyer may at any time, without the consent of Seller, Pledgor, Sponsor,
Manager or Guarantor but upon notice to Seller, and at Buyer’s sole cost and
expense, sell and assign all or any portion of all of the rights and obligations
of Buyer under the Repurchase Documents to any Eligible Assignee proposed by
Buyer; provided that if a monetary or material non-monetary Default or any Event
of Default has occurred and is continuing, Buyer may enter into any such sale
and assignments with any Person at any time without consent, notice or
restriction of any kind. Each such assignment shall be made pursuant to an
Assignment and Acceptance substantially in the form of Exhibit F (an “Assignment
and Acceptance”). From and after the effective date of such Assignment and
Acceptance, (i) each such assignee shall be a Party and, to the extent provided
therein, have the rights and obligations of Buyer under the Repurchase Documents
with respect to the percentage and amount of the Repurchase Price allocated to
it, (ii) Buyer shall, to the extent provided therein, be released from such
obligations (and, in the case of an Assignment and Acceptance covering all or
the remaining portion of Buyer’s rights and obligations under the Repurchase
Documents, Buyer shall cease to be a Party), (iii) the obligations of Buyer
shall be deemed to be so reduced, and (iv) Buyer will give prompt written notice
thereof (including identification of the related assignee and the amount of
Repurchase Price allocated to it) to each Party (but Buyer shall not have any
liability for any failure to timely provide such notice). Any sale or assignment
by Buyer of rights or obligations under the Repurchase Documents that does not
comply with this Section 18.07(c) shall be treated for purposes of the
Repurchase Documents as a sale by such Buyer of a participation in such rights
and obligations in accordance with Section 18.07(b).

(d)    Seller shall cooperate with Buyer in connection with any such sale and
assignment of participations, syndications or assignments and shall enter into
such restatements of, and amendments, supplements and other modifications to,
the Repurchase Documents to give

 

-96-



--------------------------------------------------------------------------------

effect to any such sale or assignment; provided, that none of the foregoing
shall change any economic or other material term of the Repurchase Documents in
a manner adverse to Seller without the consent of Seller and shall be at no cost
to Seller.

(e)    Buyer, at Buyer’s sole cost and expense, shall have the right to
partially or completely syndicate any or all of its rights under this Agreement
and the other Repurchase Documents to any Eligible Assignee so long as, prior to
the occurrence and during the continuance of a monetary or material non-monetary
Default or any Event of Default, Buyer shall remain solely responsible to Seller
for the performance by Buyer of its obligations under the Repurchase Documents.

(f)    Buyer, acting solely for this purpose as a non-fiduciary agent of Seller,
shall maintain a copy of each Assignment and Acceptance and a register for the
recordation of the names and addresses of the assignees that become Parties
hereto and, with respect to each such assignees, the aggregate assigned Purchase
Price and applicable Price Differential (the “Register”). The entries in the
Register shall be conclusive absent manifest error, and the Parties shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Buyer for all purposes of this Agreement. The Register shall be available
for inspection by the Parties at any reasonable time and from time to time upon
reasonable prior notice.

(g)    If Buyer sells a participation of its rights hereunder, it shall, acting
solely for this purpose as a non-fiduciary agent of Seller, maintain a register
on which it enters the name and address of each Participant and, with respect to
each such Participant, the aggregate participated Purchase Price and applicable
Price Differential, and any other interest in any obligations under the
Repurchase Documents (the “Participant Register”); provided that no Party shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any obligations under any Repurchase Document) to any
Person except to the extent that such disclosure is necessary to establish that
such obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and the participating Party shall treat each
Person whose name is recorded in the Participant Register as the owner of the
applicable participation for all purposes of this Agreement notwithstanding any
notice to the contrary.

Section 18.08    Ownership and Hypothecation of Purchased Assets. Title to all
Purchased Assets shall pass to and vest in Buyer on the applicable Purchase
Dates and, subject to the terms of the Repurchase Documents, Buyer or its
designee shall have free and unrestricted use of all Purchased Assets and be
entitled to exercise all rights, privileges and options relating to the
Purchased Assets as the owner thereof, including rights of subscription,
conversion, exchange, substitution, voting, consent and approval, and to direct
any servicer or trustee. Buyer or its designee may, at any time, without the
consent of Seller, Pledgor, Sponsor, Manager or Guarantor, engage in repurchase
transactions with the Purchased Assets or otherwise sell, pledge, repledge,
transfer, hypothecate, or rehypothecate the Purchased Assets to any Eligible
Assignee, all on terms that Buyer may determine; provided, that (i) if a
monetary or material non-monetary Default or any Event of Default has occurred
and is continuing, Buyer may engage in repurchase transactions with the
Purchased Assets or otherwise sell, pledge, repledge, transfer, hypothecate, or
rehypothecate the Purchased Assets to any Person at any time without

 

-97-



--------------------------------------------------------------------------------

consent, notice or restriction of any kind and (ii) no such transaction shall
affect the obligations of Buyer to transfer the Purchased Assets to Seller on
the applicable Repurchase Dates free and clear of any pledge, Lien, security
interest, encumbrance, charge or other adverse claim. In the event Buyer engages
in a repurchase transaction with any of the Purchased Assets or otherwise
pledges or hypothecates any of the Purchased Assets, Buyer shall have the right
to assign to Buyer’s counterparty any of the applicable representations or
warranties herein and the remedies for breach thereof, as they relate to the
Purchased Assets that are subject to such repurchase transaction.

Section 18.09    Confidentiality. All information regarding the terms set forth
in any of the Repurchase Documents or the Transactions, including any
information given by Seller to Buyer in connection with a Transaction, shall be
kept confidential and shall not be disclosed by either Party to any Person
except (a) to the Affiliates of such Party or its or their respective directors,
officers, employees, agents, advisors, attorneys, accountants and other
representatives who are informed of the confidential nature of such information
and instructed to keep it confidential, and who need and will use such
information exclusively in connection with administering this Agreement and the
Transactions hereunder, (b) to the extent requested by any regulatory authority,
stock exchange, government department or agency, or required by Requirements of
Law, in which case the disclosing Party agrees, to the extent permitted by
Requirements of Law, to inform the other Party promptly thereof, (c) to the
extent required to be included in the financial statements of either Party or an
Affiliate thereof, (d) to the extent required to exercise any rights or remedies
under the Repurchase Documents, Purchased Assets or Mortgaged Properties, (e) to
the extent required to consummate and administer a Transaction, (f) to any
actual or prospective Participant or Eligible Assignee which agrees to comply
with this Section 18.09, and (g) to the extent required in connection with any
litigation between the parties in connection with any Repurchase Document or any
Transaction; provided, that, except with respect to the disclosures by Buyer
under clause (g) of this Section 18.09, no such disclosure made with respect to
any Repurchase Document shall include a copy of such Repurchase Document to the
extent that a summary would suffice, but if it is necessary for a copy of any
Repurchase Document to be disclosed, all pricing and other economic terms set
forth therein shall be redacted before disclosure.

Section 18.10    No Implied Waivers; Amendments. No failure on the part of Buyer
to exercise, or delay in exercising, any right or remedy under the Repurchase
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right or remedy thereunder preclude any further exercise thereof
or the exercise of any other right. The rights and remedies in the Repurchase
Documents are cumulative and not exclusive of any rights and remedies provided
by law. Application of the Default Rate after an Event of Default shall not be
deemed to constitute a waiver of any Event of Default or Buyer’s rights and
remedies with respect thereto, or a consent to any extension of time for the
payment or performance of any obligation with respect to which the Default Rate
is applied. Except as otherwise expressly provided in the Repurchase Documents,
neither Seller nor any of its Affiliates shall agree to any amendment, waiver or
other modification of any provision of the Repurchase Documents without the
signed agreement of Buyer. Any waiver or consent under the Repurchase Documents
shall be effective only if it is in writing and only in the specific instance
and for the specific purpose for which given.

 

-98-



--------------------------------------------------------------------------------

Section 18.11    Notices and Other Communications. Unless otherwise provided in
this Agreement, all notices, consents, approvals, requests and other
communications required or permitted to be given to a Party hereunder shall be
in writing and sent prepaid by hand delivery, by certified or registered mail,
by expedited commercial or postal delivery service, or by email if also sent by
one of the foregoing, to the address for such Party specified in Annex 1 or such
other address as such Party shall specify from time to time in a notice to the
other Party. Any of the foregoing communications shall be effective when
delivered, if such delivery occurs on a Business Day; otherwise, each such
communication shall be effective on the first Business Day following the date of
such delivery. A Party receiving a notice that does not comply with the
technical requirements of this Section 18.11 may elect to waive any deficiencies
and treat the notice as having been properly given.

Section 18.12    Counterparts; Electronic Transmission. This Agreement and any
other Repurchase Document may be executed in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which shall together constitute but one and the same instrument. The Parties
agree that this Agreement, any documents to be delivered pursuant to this
Agreement, any other Repurchase Document and any notices hereunder may be
transmitted between them by email. The Parties intend that faxed signatures and
electronically imaged signatures such as .pdf files shall constitute original
signatures and are binding on all parties.

Section 18.13    No Personal Liability. No administrator, incorporator,
Affiliate, owner, member, partner, stockholder, officer, director, employee,
agent or attorney of Buyer, any Indemnified Person, Seller, Pledgor, Sponsor,
each Intermediate Entity, Manager or Guarantor, as such, shall be subject to any
recourse or personal liability under or with respect to any obligation of Buyer,
Seller, Pledgor or Guarantor under the Repurchase Documents, whether by the
enforcement of any assessment, by any legal or equitable proceeding, by virtue
of any statute or otherwise; it being expressly agreed that the obligations of
Buyer, Seller, Pledgor or Guarantor under the Repurchase Documents are solely
their respective corporate, limited liability company or partnership
obligations, as applicable, and that any such recourse or personal liability is
hereby expressly waived. This Section 18.13 shall survive the termination of the
Repurchase Documents and the repayment in full of the Repurchase Obligations,
and each beneficiary of this Section 18.13 shall be a third-party beneficiary of
this Section 18.13 with rights to enforce this Section.

Section 18.14    Protection of Buyer’s Interests in the Purchased Assets;
Further Assurances.

(a)    Seller shall take such action as necessary to cause the Repurchase
Documents and/or all financing statements and continuation statements and any
other necessary documents covering the right, title and interest of Buyer to the
Purchased Assets to be promptly recorded, registered and filed, and at all times
to be kept recorded, registered and filed, all in such manner and in such places
as may be required by law fully to preserve and protect such right, title and
interest. Seller shall deliver to Buyer file–stamped copies of, or filing
receipts for, any document recorded, registered or filed as provided above, as
soon as available following such recording, registration or filing. Seller shall
execute any and all documents reasonably required to fulfill the intent of this
Section 18.14.

 

-99-



--------------------------------------------------------------------------------

(b)    Seller will promptly at its expense execute and deliver such instruments
and documents and take such other actions as Buyer may reasonably request from
time to time in order to perfect, protect, evidence, exercise and enforce
Buyer’s rights and remedies under and with respect to the Repurchase Documents,
the Transactions and the Purchased Assets. Seller, Pledgor and Guarantor shall,
promptly upon Buyer’s request, deliver documentation in form and substance
satisfactory to Buyer which Buyer deems necessary or desirable to evidence
compliance with all applicable “know your customer” due diligence checks,
including, but not limited to, any information required to be obtained by Buyer
pursuant to the Beneficial Ownership Regulation.

(c)    If Seller fails to perform any of its Repurchase Obligations, then Buyer
may (but shall not be required to) perform or cause to be performed such
Repurchase Obligation, and the costs and expenses incurred by Buyer in
connection therewith shall be payable by Seller. Without limiting the generality
of the foregoing, Seller authorizes Buyer, at the option of Buyer and the
expense of Seller, at any time and from time to time, to take all actions and
pay all amounts that Buyer deems necessary or appropriate to protect, enforce,
preserve, insure, service, administer, manage, perform, maintain, safeguard,
collect or realize on the Purchased Assets and Buyer’s Liens and interests
therein or thereon and to give effect to the intent of the Repurchase Documents.
No Default or Event of Default shall be cured by the payment or performance of
any Repurchase Obligation by Buyer on behalf of Seller. Buyer may make any such
payment in accordance with any bill, statement or estimate procured from the
appropriate public office or holder of the claim to be discharged without
inquiry into the accuracy of such bill, statement or estimate or into the
validity of any tax assessment, sale, forfeiture, tax Lien, title or claim
except to the extent such payment is being contested in good faith by Seller in
appropriate proceedings and against which adequate reserves are being maintained
in accordance with GAAP.

(d)    Without limiting the generality of the foregoing, Seller will no earlier
than six (6) months or later than three (3) months before the fifth (5th)
anniversary of the date of filing of each UCC financing statement filed in
connection with any Repurchase Document or any Transaction, if this Agreement is
then in effect (i) deliver and file or cause to be filed an appropriate
continuation statement with respect to such financing statement (provided that
Buyer may elect to file such continuation statement), and (ii) deliver or cause
to be delivered to Buyer an opinion of counsel, in form and substance reasonably
satisfactory to Buyer, confirming and updating the security interest opinion
delivered pursuant to Section 6.01(a) with respect to perfection and otherwise
to the effect that the security interests hereunder continue to be enforceable
and perfected security interests, which opinion may contain usual and customary
assumptions, limitations and exceptions.

(e)    Except as provided in the Repurchase Documents, the sole duty of Buyer,
Custodian or any other designee or agent of Buyer with respect to the Purchased
Assets shall be to use reasonable care in the custody, use, operation and
preservation of the Purchased Assets in its possession or control. Buyer shall
incur no liability to Seller or any other Person for any act of Governmental
Authority, act of God or other destruction in whole or in part or negligence or
wrongful act of custodians or agents selected by Buyer with reasonable care, or
Buyer’s failure to provide adequate protection or insurance for the Purchased
Assets. Buyer shall have no obligation to take any action to preserve any rights
of Seller in any Purchased Asset against prior parties, and Seller hereby agrees
to take such action. Buyer shall have no obligation to realize

 

-100-



--------------------------------------------------------------------------------

upon any Purchased Asset except through proper application of any distributions
with respect to the Purchased Assets made directly to Buyer or its agent(s). So
long as Buyer and Custodian shall act in good faith in their handling of the
Purchased Assets, Seller waives or is deemed to have waived the defense of
impairment of the Purchased Assets by Buyer and Custodian.

Section 18.15    Default Rate. To the extent permitted by Requirements of Law,
Seller shall pay interest at the Default Rate on the amount of all Repurchase
Obligations not paid when due under the Repurchase Documents until such
Repurchase Obligations are paid or satisfied in full.

Section 18.16    Set-off. In addition to any rights now or hereafter granted
under the Repurchase Documents, Requirements of Law or otherwise, Seller hereby
grants to Buyer and each Indemnified Person, to secure repayment of the
Repurchase Obligations, a right of set-off upon any and all of the following:
monies, securities, collateral or other property of Seller and any proceeds from
the foregoing, now or hereafter held or received by Buyer, any Affiliate of
Buyer or any Indemnified Person, for the account of Seller, whether for
safekeeping, custody, pledge, transmission, collection or otherwise, and also
upon any and all deposits (general, specified, special, time, demand,
provisional or final) and credits, claims or Indebtedness of Seller at any time
existing, and any obligation owed by Buyer or any Affiliate of Buyer to Seller
and to set–off against any Repurchase Obligations or Indebtedness owed by Seller
or Pledgor and any Indebtedness owed by Buyer, any Affiliate of Buyer or any
Indemnified Person to Seller, in each case whether direct or indirect, absolute
or contingent, matured or unmatured, whether or not arising under the Repurchase
Documents and irrespective of the currency, place of payment or booking office
of the amount or obligation and in each case at any time held or owing by Buyer,
any Affiliate of Buyer or any Indemnified Person to or for the credit of Seller
without prejudice to Buyer’s right to recover any deficiency. Each of Buyer,
each Affiliate of Buyer and each Indemnified Person is hereby authorized upon
any amount becoming due and payable by Seller to Buyer or Pledgor to Buyer or
any Indemnified Person under the Repurchase Documents, the Repurchase
Obligations or otherwise or upon the occurrence of an Event of Default, without
notice to Seller, any such notice being expressly waived by Seller to the extent
permitted by any Requirements of Law, to set–off, appropriate, apply and enforce
such right of set–off against any and all items hereinabove referred to against
any amounts owing to Buyer, any Affiliate of Buyer or any Indemnified Person by
Seller or Pledgor under the Repurchase Documents and the Repurchase Obligations,
irrespective of whether Buyer, any Affiliate of Buyer or any Indemnified Person
shall have made any demand under the Repurchase Documents and regardless of any
other collateral securing such amounts, and in all cases without waiver or
prejudice of Buyer’s rights to recover a deficiency. Seller and Pledgor shall be
deemed directly indebted to Buyer, any Affiliate of Buyer and the other
Indemnified Persons in the full amount of all amounts owing to Buyer, any
Affiliate of Buyer and the other Indemnified Persons by Seller or Pledgor under
the Repurchase Documents and the Repurchase Obligations, and Buyer shall be
entitled to exercise the rights of set–off provided for above. ANY AND ALL
RIGHTS TO REQUIRE BUYER, ANY AFFILIATE OF BUYER OR ANY OTHER INDEMNIFIED PERSONS
TO EXERCISE THEIR RIGHTS OR REMEDIES WITH RESPECT TO THE PURCHASED ASSETS, THE
PLEDGED COLLATERAL OR OTHER INDEMNIFIED PERSONS UNDER THE REPURCHASE DOCUMENTS,
PRIOR TO EXERCISING THE FOREGOING RIGHT OF SET–OFF, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED BY SELLER.

 

-101-



--------------------------------------------------------------------------------

Buyer, any Affiliate of Buyer or any Indemnified Person shall promptly notify
Seller after any such set-off and application made by Buyer, any Affiliate of
Buyer or such Indemnified Person, provided that the failure to give such notice
shall not affect the validity of such set–off and application. If an amount or
obligation is unascertained, Buyer, any Affiliate of Buyer or any Indemnified
Person may in good faith estimate that obligation and set-off in respect of the
estimate, subject to the relevant party accounting to the other party when the
amount or obligation is ascertained. Nothing in this Section 18.16 shall be
effective to create a charge or other security interest. This Section 18.16
shall be without prejudice and in addition to any right of set-off, combination
of accounts, Lien or other rights to which Buyer, any Affiliate of Buyer or any
Indemnified Person is at any time otherwise entitled.

Section 18.17    Seller’s Waiver of Set-off. Seller hereby waives any right of
set-off it may have or to which it may be or become entitled under the
Repurchase Documents or otherwise against Buyer, any Affiliate of Buyer, any
Indemnified Person or their respective assets or properties.

Section 18.18    Power of Attorney. Seller hereby authorizes Buyer to file such
financing statement or statements relating to the Purchased Assets (including a
financing statement describing the collateral as “all assets of the debtor” or
such other super-generic description thereof as Buyer may determine) without
Seller’s signature thereon as Buyer, at its option, may deem appropriate. Seller
hereby appoints Buyer as Seller’s agent and attorney in fact to file any such
financing statement or statements in Seller’s name and to perform all other acts
which Buyer deems appropriate to perfect and preserve its ownership interest in
and/or the security interest granted hereby, if applicable, and to protect,
preserve and realize upon the Purchased Assets in accordance with the terms of
this Agreement and the other Repurchase Documents, including, but not limited
to, the right to endorse notes, complete blanks in documents, transfer servicing
(including, but not limited, to sending “good-bye letters” to any Underlying
Obligor with respect to Purchased Assets which are Whole Loans, each to be in a
form acceptable to Buyer), and sign assignments on behalf of such Seller as its
agent and attorney in fact. This agency and power of attorney is coupled with an
interest and is irrevocable without Buyer’s consent. Seller shall pay the filing
costs for any financing statement or statements prepared pursuant to this
Section 18.18. In addition, Seller shall execute and deliver to Buyer a power of
attorney in the form and substance of Exhibit J hereto (“Power of Attorney”).

Section 18.19    Periodic Due Diligence Review. Buyer may perform continuing due
diligence reviews with respect to any or all of the Purchased Assets, Seller and
Affiliates of Seller, including ordering new third party reports, for purposes
of, among other things, verifying compliance with the representations,
warranties, covenants, agreements, duties, obligations and specifications made
under the Repurchase Documents or otherwise. Upon reasonable prior notice to
Seller, unless a Default or Event of Default exists, in which case no notice is
required, Buyer or its representatives may during normal business hours inspect
any properties and examine, inspect and make copies of the books and records of
Seller and Affiliates of Seller, the Purchased Asset Documents and the Servicing
Files. Seller shall make available to Buyer one or more knowledgeable financial
or accounting officers and representatives of the independent certified public
accountants of Seller for the purpose of answering questions of Buyer concerning
any of the foregoing. Seller shall cause Servicer to cooperate with Buyer by
permitting Buyer to

 

-102-



--------------------------------------------------------------------------------

conduct due diligence reviews of the Servicing Files. Buyer may purchase
Purchased Assets from Seller based solely on the information provided by Seller
to Buyer in the Underwriting Package and the representations, warranties,
duties, obligations and covenants contained herein, and Buyer may at any time
conduct a partial or complete due diligence review on some or all of the
Purchased Assets, including ordering new credit reports and new Appraisals
(provided that, other than in connection with Buyer’s review of any Material
Modification, any proposed Future Funding Transaction or any other release of
collateral relating to a Purchased Asset, no more than one (1) Appraisal per
Purchased Asset, in any twelve (12) month period, shall be ordered at Seller’s
cost and expense) on the Mortgaged Properties and otherwise re-generating the
information used to originate and underwrite such Purchased Assets. Buyer may
underwrite such Purchased Assets itself or engage a mutually acceptable
third-party underwriter to do so.

Section 18.20    Time of the Essence. Time is of the essence with respect to all
obligations, duties, covenants, agreements, notices or actions or inactions of
the parties under the Repurchase Documents.

Section 18.21    PATRIOT Act Notice. Buyer hereby notifies Seller that Buyer is
required by the PATRIOT Act to obtain, verify and record information that
identifies Seller.

Section 18.22    Successors and Assigns. Subject to the foregoing, the
Repurchase Documents and any Transactions shall be binding upon and shall inure
to the benefit of the Parties and their successors and permitted assigns.

Section 18.23    Acknowledgement of Anti-Predatory Lending Policies. Seller and
Buyer each have in place internal policies and procedures that expressly
prohibit their purchase of any high cost mortgage loan.

Section 18.24    Joint and Several Repurchase Obligations.

(a)    At all times when there is more than one Seller under this Agreement,
each Seller hereby acknowledges and agrees that (i) each Seller shall be jointly
and severally liable to Buyer to the maximum extent permitted by Requirements of
Law for all Repurchase Obligations, (ii) the liability of each Seller (A) shall
be absolute and unconditional and shall remain in full force and effect (or be
reinstated) until all Repurchase Obligations shall have been paid in full and
the expiration of any applicable preference or similar period pursuant to any
Insolvency Law, or at law or in equity, without any claim having been made
before the expiration of such period asserting an interest in all or any part of
any payment(s) received by Buyer, and (B) until such payment has been made,
shall not be discharged, affected, modified or impaired on the occurrence from
time to time of any event, including any of the following, whether or not with
notice to or the consent of each Seller, (1) the waiver, compromise, settlement,
release, modification, supplementation, termination or amendment (including any
extension or postponement of the time for payment or performance or renewal or
refinancing) of any of the Repurchase Obligations or Repurchase Documents,
(2) the failure to give notice to each Seller of the occurrence of an Event of
Default, (3) the release, substitution or exchange by Buyer of any Purchased
Asset (whether with or without consideration) or the acceptance by Buyer of any
additional collateral or the availability or claimed availability of any other
collateral or source of repayment or any nonperfection or other impairment of
collateral, (4) the

 

-103-



--------------------------------------------------------------------------------

release of any Person primarily or secondarily liable for all or any part of the
Repurchase Obligations, whether by Buyer or in connection with any Insolvency
Proceeding affecting any Seller or any other Person who, or any of whose
property, shall at the time in question be obligated in respect of the
Repurchase Obligations or any part thereof, (5) the sale, exchange, waiver,
surrender or release of any Purchased Asset, guarantee or other collateral by
Buyer, (6) the failure of Buyer to protect, secure, perfect or insure any Lien
at any time held by Buyer as security for amounts owed by Sellers, or (7) to the
extent permitted by Requirements of Law, any other event, occurrence, action or
circumstance that would, in the absence of this Section 18.25, result in the
release or discharge of any or all of Sellers from the performance or observance
of any Repurchase Obligation, (iii) Buyer shall not be required first to
initiate any suit or to exhaust its remedies against any Seller or any other
Person to become liable, or against any of the Purchased Assets, in order to
enforce the Repurchase Documents and each Seller expressly agrees that,
notwithstanding the occurrence of any of the foregoing, each Seller shall be and
remain directly and primarily liable for all sums due under any of the
Repurchase Documents, (iv) when making any demand hereunder against any Seller
or any of the Purchased Assets, Buyer may, but shall be under no obligation to,
make a similar demand on any other Seller, or otherwise pursue such rights and
remedies as it may have against any Seller or any other Person or against any
collateral security or guarantee related thereto or any right of offset with
respect thereto, and any failure by Buyer to make any such demand, file suit or
otherwise pursue such other rights or remedies or to collect any payments from
any other Seller or any such other Person or to realize upon any such collateral
security or guarantee or to exercise any such right offset, or any release of
any Seller or any such other Person or any such collateral security, guarantee
or right of offset, shall not relieve any Seller in a respect of which a demand
or collection is not made or Sellers not so released of their obligations or
liabilities hereunder, and shall not impair or affect the rights and remedies,
express or implied, or as a matter of law, of Buyer against Sellers (as used
herein, the term “demand” shall include the commencement and continuation of
legal proceedings), (v) on disposition by Buyer of any property encumbered by
any Purchased Assets, each Seller shall be and shall remain jointly and
severally liable for any deficiency, (vi) each Seller waives (A) any and all
notice of the creation, renewal, extension or accrual of any amounts at any time
owing to Buyer by any other Seller under the Repurchase Documents and notice of
or proof of reliance by Buyer upon any Seller or acceptance of the obligations
of any Seller under this Section 18.25, and all such amounts, and any of them,
shall conclusively be deemed to have been created, contracted or incurred, or
renewed, extended, amended or waived, in reliance upon the obligations of
Sellers under this Agreement, and all dealings between Sellers, on the one hand,
and Buyer, on the other hand, likewise shall be conclusively presumed to have
been had or consummated in reliance upon the obligations of Sellers under this
Agreement, and (B) diligence, presentment, protest, demand for payment and
notice of default or nonpayment to or upon any Seller with respect to any
amounts at any time owing to Buyer by any Seller under the Repurchase Documents,
and (vii) each Seller shall continue to be liable under this Section 18.25
without regard to (A) the validity, regularity or enforceability of any other
provision of this Agreement or any other Repurchase Document, any amounts at any
time owing to Buyer by any Seller under the Repurchase Documents, or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by Buyer, (B) any defense, set-off
or counterclaim (other than a defense of payment or performance) which may at
any time be available to or be asserted by any Seller against Buyer, or
(iii) any other circumstance whatsoever (with or without notice to or

 

-104-



--------------------------------------------------------------------------------

knowledge of any Seller) which constitutes, or might be construed to constitute,
an equitable or legal discharge of any Seller for any amounts owing to Buyer by
any Seller under the Repurchase Documents, or of Sellers under this Agreement,
in bankruptcy or in any other instance.

(b)    Each Seller shall remain fully obligated under this Agreement
notwithstanding that, without any reservation of rights against any Seller and
without notice to or further assent by any Seller, any demand by Buyer for
payment of any amounts owing to Buyer by any other Seller under the Repurchase
Documents may be rescinded by Buyer and any the payment of any such amounts may
be continued, and the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
Buyer (including any extension or postponement of the time for payment or
performance or renewal or refinancing of any Repurchase Obligation), and this
Agreement and the other Repurchase Documents and any other documents executed
and delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, in accordance with its terms, as Buyer may deem
advisable from time to time, and any collateral security, guarantee or right of
offset at any time held by Buyer for the payment of amounts owing to Buyer by
Sellers under the Repurchase Documents may be sold, exchanged, waived,
surrendered or released. Buyer shall not have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for amounts owing
to Buyer by Sellers under the Repurchase Documents, or any property subject
thereto.

(c)    To the extent that any Seller (the “Paying Seller”) pays more than its
proportionate share of any payment made hereunder, the Paying Seller shall be
entitled to seek and receive contribution from and against any other Seller that
has not paid its proportionate share; provided, that the provisions of this
Section 18.25 shall not limit the duties, covenants, agreements, obligations and
liabilities of any Seller to Buyer, and, notwithstanding any payment or payments
made by the Paying Seller hereunder or any setoff or application of funds of the
Paying Seller by Buyer, the Paying Seller shall not be entitled to be subrogated
to any of the rights of Buyer against any other Seller or any collateral
security or guarantee or right of setoff held by Buyer, nor shall the Paying
Seller seek or be entitled to seek any contribution or reimbursement from any
other Seller in respect of payments made by the Paying Seller hereunder, until
all Repurchase Obligations are paid in full. If any amount shall be paid to the
Paying Seller on account of such subrogation rights at any time when all such
amounts shall not have been paid in full, such amount shall be held by the
Paying Seller in trust for Buyer, segregated from other funds of the Paying
Seller, and shall, forthwith upon receipt by the Paying Seller, be turned over
to Buyer in the exact form received by the Paying Seller (duly indorsed by the
Paying Seller to Buyer, if required), to be applied against the Repurchase
Obligations, whether matured or unmatured, in such order as Buyer may determine.

(d)    The Repurchase Obligations are full recourse obligations to each Seller,
and each Seller hereby forever waives, demises, acquits and discharges any and
all defenses, and shall at no time assert or allege any defense, to the
contrary.

 

-105-



--------------------------------------------------------------------------------

(e)    Anything herein or in any other Repurchase Document to the contrary
notwithstanding, the maximum liability of any Seller hereunder in respect of the
liabilities of the other Sellers under this Agreement and the other Repurchase
Documents shall in no event exceed the amount which can be guaranteed by each
Seller under applicable federal and state laws relating to the insolvency of
debtors.

[ONE OR MORE UNNUMBERED SIGNATURE PAGES FOLLOW]

 

-106-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first above written.

 

SELLER:

CLNC CREDIT 8, LLC, a Delaware limited liability company

By:

 

/s/ David A. Palamé

 

Name:

 

David A. Palamé

 

Title:

 

Vice President

BUYER:

WELLS FARGO BANK, N.A., a national banking association

By:

 

/s/ Allen Lewis

 

Name:

 

Allen Lewis

 

Title:

 

Managing Director



--------------------------------------------------------------------------------

Schedule 1(a)

REPRESENTATIONS AND WARRANTIES

RE: PURCHASED ASSETS CONSISTING OF WHOLE LOANS

Seller represents and warrants to Buyer, with respect to each Purchased Asset
which is a Whole Loan, that except as specifically disclosed to Buyer in an
Approved Representation Exception for such Purchased Asset as of the related
Purchase Date for each such Purchased Asset by Buyer from Seller and as of the
date of each Transaction hereunder and at all times while the Repurchase
Documents or any Transaction hereunder is in full force and effect the
representations set forth on this Schedule 1(a) shall be true and correct in all
material respects. For purposes of this Schedule 1(a) and the representations
and warranties set forth herein, a breach of a representation or warranty shall
be deemed to have been cured with respect to a Purchased Asset which is a Whole
Loan if and when Seller has taken or caused to be taken action such that the
event, circumstance or condition that gave rise to such breach no longer affects
such Purchased Asset or has repurchased such Purchased Asset in accordance with
the terms of the Agreement.

1.    The Whole Loan is a Whole Loan secured by a first priority security
interest in a commercial or multifamily property. All documents comprising the
Servicing File will be or have been delivered to Buyer with respect to each
Whole Loan by the deadlines set forth in the Agreement and the Custodial
Agreement.

2.    Such Whole Loan complies in all material respects with, or is exempt from,
all requirements of federal, state or local law relating to such Whole Loan.

3.    Immediately prior to the sale, transfer and assignment to Buyer thereof,
no Mortgage Note or Mortgage was subject to any assignment (other than
assignments to Seller), participation or pledge, and Seller had good and
marketable title to (as evidenced by the Mortgage recorded in the public
recording office of the applicable jurisdiction or the executed Interim
Assignment Documents which have been submitted for recordation in accordance
with Section 6.02(m) of the Repurchase Agreement, as applicable) and was the
sole owner and holder of, such Whole Loan, and Seller is transferring such Whole
Loan free and clear of any and all liens, pledges, encumbrances, charges,
security interests or any other ownership interests of any nature encumbering
such Whole Loan, except to the extent otherwise permitted in this Agreement
(including Permitted Liens, as such term is defined in the related Purchased
Asset Documents) and Title Exceptions (as such term is defined below). Upon
consummation of the purchase contemplated to occur in respect of such Whole Loan
on the related Purchase Date therefor, Seller will have validly and effectively
conveyed to Buyer all legal and beneficial interest in and to such Whole Loan
free and clear of any pledge, lien, encumbrance or security interest. There are
no participation agreements affecting such Whole Loan. Seller has full right and
authority to sell, assign and transfer each Whole Loan, and the assignment to
Buyer, upon the insertion of Buyer’s name where applicable and countersignature
by Buyer where applicable, constitutes a legal, valid and binding assignment of
such Whole Loan free and clear of any and all liens, pledges, charges or
security interests of any nature encumbering such Whole Loan, other than as
disclosed to Buyer in writing in an Approved Representation Exception prior to
the related Purchase Date.

 

Sch. 1(a)-1



--------------------------------------------------------------------------------

4.    No fraudulent acts were committed by Seller in connection with its
acquisition or origination of such Whole Loan nor were any fraudulent acts
committed by any other Person in connection with the origination of such Whole
Loan.

5.    All information contained in the related Underwriting Package (or as
otherwise provided to Buyer) in respect of such Whole Loan is accurate and
complete in all material respects. Seller has made available to Buyer for
inspection, with respect to such Whole Loan, true, correct and complete
Purchased Asset Documents, which Purchased Asset Documents have not been
amended, modified, supplemented or restated since the related date of
origination, except for documents executed after the related Purchase Date that
either (i) do not constitute Material Modifications, or (ii) constitute Material
Modifications that were approved in writing by Buyer in accordance with this
Agreement.

6.    Except as included in the Underwriting Package, Seller is not a party to
any document, instrument or agreement, and there is no document, instrument or
agreement that by its terms modifies or materially affects the rights and
obligations of any holder of such Whole Loan and Seller has not consented to any
material change or waiver to any term or provision of any such document,
instrument or agreement and no such change or waiver exists, except for
documents executed after the related Purchase Date that either (i) do not
constitute Material Modifications, or (ii) constitute Material Modifications
that were approved in writing by Buyer in accordance with this Agreement.

7.    Such Whole Loan is presently outstanding, the proceeds thereof have been
fully disbursed as of the Purchase Date therefor pursuant to the terms of the
related Purchased Asset Documents and, except for amounts held in escrow or
reserve accounts, there is no requirement for any future advances thereunder.

8.    Seller has full right, power and authority to sell and assign such Whole
Loan, and such Whole Loan or any related Mortgage Note has not been cancelled,
satisfied or rescinded in whole or in part nor has any instrument been executed
that would effect a cancellation, satisfaction or rescission thereof.

9.    Other than consents and approvals obtained as of the related Purchase Date
or those already granted in the related Purchased Asset Documents, and assuming
that Buyer and any other transferees comply with customary intercreditor
restrictions in the Purchased Asset Documents limiting assignees to “Qualified
Transferees” or similar transfer restriction provisions in the Purchased Asset
Documents, no consent or approval by any Person is required in connection with
Seller’s sale and/or Buyer’s acquisition of such Whole Loan, for Buyer’s
exercise of any rights or remedies in respect of such Whole Loan (except for
compliance with applicable Requirements of Law in connection with the exercise
of any rights or remedies by Buyer) or for Buyer’s sale, pledge or other
disposition of such Whole Loan. No third party holds any “right of first
refusal”, “right of first negotiation”, “right of first offer”, purchase option,
or other similar rights of any kind in the related Whole Loan, and no other
impediment exists to any such transfer or exercise of rights or remedies.

 

Sch. 1(a)-2



--------------------------------------------------------------------------------

10.    No consent, approval, authorization or order of, or registration or
filing with, or notice to, any court or governmental agency or body having
jurisdiction or regulatory authority is required for any transfer or assignment
by the holder of such Whole Loan, other than recordation of assignments of each
related Mortgage and assignment of leases securing the related Whole Loan in the
applicable real estate records where the Mortgaged Properties are located and
the filing of UCC-3 assignments in all applicable filing offices.

11.    Seller has not received written notice of any outstanding material
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind for which the holder of such Whole
Loan is or may become obligated under the Purchased Asset Documents.

12.    Seller has not advanced funds, or received any advance of funds from a
party other than the Mortgagor or on behalf of the Mortgagor relating to such
Whole Loan or the related Mortgage Note, directly or indirectly, for the payment
of any amount required by such Whole Loan or the related Mortgage Note.

13.    Each related Mortgage Note, Mortgage, assignment of leases (if a document
separate from the Mortgage), guaranty and other agreement executed by the
related Mortgagor, guarantor or other obligor in connection with such Whole Loan
is the legal, valid and binding obligation of the related Mortgagor, guarantor
or other obligor (subject to any non-recourse provisions therein and any state
anti-deficiency or market value limit deficiency legislation), as applicable,
and is enforceable in accordance with its terms, except (i) that certain
provisions contained in such Purchased Asset Documents are or may be
unenforceable in whole or in part under applicable state or federal laws, but
neither the application of any such laws to any such provision nor the inclusion
of any such provisions renders any of the Purchased Asset Documents invalid as a
whole or materially interfere with the Mortgagee’s practical realization of the
principal rights and benefits afforded thereby and/or security provided thereby
and (ii) as such enforcement may be limited by bankruptcy, insolvency,
receivership, reorganization, moratorium, redemption, liquidation or other laws
relating to or affecting the enforcement of creditors’ rights generally, or by
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law). The related Mortgage Note and
Mortgage contain no provision limiting the right or ability of any holder
thereof to assign, transfer and convey all or any portion of the related Whole
Loan to any other Person, except, however, for customary intercreditor
restrictions in the Purchased Asset Documents limiting assignees to “Qualified
Transferees”, “Institutional Lender/Owners”, “Qualified Institutional Lenders”
or any similar term. With respect to any Mortgaged Property that has tenants,
there exists as either part of the Mortgage or as a separate document, an
assignment of leases.

14.    Except as set forth in paragraphs (13) and (16), there is no valid
offset, defense, counterclaim, abatement or right of rescission available to the
related Mortgagor with respect to any related Mortgage Note, Mortgage or other
agreements executed in connection therewith, including, without limitation, any
such valid offset, defense, counterclaim or right based on intentional fraud by
Seller in connection with the origination of the Whole Loan, that would deny the
mortgagee the principal benefits intended to be provided by the Mortgage Note,
Mortgage or other Purchased Asset Documents, except with respect to the
enforceability of any provisions requiring the payment of default interest, late
fees, additional interest, prepayment premiums or yield maintenance charges.

 

Sch. 1(a)-3



--------------------------------------------------------------------------------

15.    Seller has delivered to Buyer or its designee either (i) the original
Mortgage Note(s) made in respect of such Whole Loan, together with an original
endorsement thereof, executed by Seller in blank, or (ii) a copy of the
applicable Mortgage Note(s), together with an affidavit and indemnity in favor
of Buyer evidencing the loss, theft, destruction or mutilation of such original
Mortgage Note(s), in form and substance acceptable to Buyer in its reasonable
discretion.

16.    Each related assignment of Mortgage and assignment of assignment of
leases from Seller in blank constitutes a legal, valid and binding assignment
from Seller (assuming the insertion of Buyer’s name), except as such enforcement
may be limited by bankruptcy, insolvency, receivership, reorganization,
moratorium, redemption, liquidation or other laws relating to or affecting the
enforcement of creditors’ rights generally, or by general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law). Each related Mortgage and assignment of leases evidences a
first-priority lien, and each is freely assignable without the consent of the
related Mortgagor. Each Mortgaged Property (subject to and excepting Permitted
Liens and the Title Exceptions) is free and clear of any recorded mechanics’
liens, recorded materialmen’s liens and other recorded encumbrances which are
prior to or equal with the lien of the related Mortgage, except those which are
bonded over, escrowed for or insured against by a lender’s title insurance
policy (as described below), and subject to the rights of tenants (as tenants
only) (subject to and excepting Permitted Liens and the Title Exceptions), and
no rights exist which under law could give rise to any such lien or encumbrance
that would be prior to or equal with the lien of the related Mortgage, except
those which are bonded over, escrowed for, or insured against by a lender’s
title insurance policy.

17.    The Whole Loan is secured by one or more Mortgages and each such Mortgage
is a valid and enforceable first lien on the related Mortgaged Property subject
only to the exceptions set forth in paragraphs (13) and (16) above and the
following title exceptions (each such title exception, a “Title Exception”, and
collectively, the “Title Exceptions”): (a) the lien of current real property
taxes, water charges, sewer rents and assessments not yet due and payable,
(b) covenants, conditions and restrictions, rights of way, easements and other
matters of public record, none of which, individually or in the aggregate,
materially and adversely interferes with the value, current use or operation of
the Mortgaged Property or the security intended to be provided by such Mortgage
or with the Mortgagor’s ability to pay its obligations under the Whole Loan when
they become due or materially and adversely affects the value of the Mortgaged
Property, (c) the exceptions (general and specific) and exclusions set forth in
the applicable policy described in paragraph (21) below or appearing of record,
none of which, individually or in the aggregate, materially and adversely
interferes with the value, current use or operation of the Mortgaged Property or
the security intended to be provided by such Mortgage or with the Mortgagor’s
ability to pay its obligations under the Whole Loan when they become due or
materially and adversely affects the value of the Mortgaged Property, (d) other
matters to which like properties are commonly subject, none of which,
individually or in the aggregate, materially and adversely interferes with the
value, current use or operation of the Mortgaged Property or the security
intended to be provided by such Mortgage or with the Mortgagor’s ability to pay
its obligations under the Whole Loan when they become due or materially and

 

Sch. 1(a)-4



--------------------------------------------------------------------------------

adversely affects the value of the Mortgaged Property, (e) the right of tenants
(whether underground leases, space leases or operating leases) pertaining to the
related Mortgaged Property to remain following a foreclosure or similar
proceeding and (f) if such Whole Loan is cross-collateralized with any other
Whole Loan, the lien of the Mortgage for such other Whole Loan, none of which,
individually or in the aggregate, materially and adversely interferes with the
value, current use or operation of the Mortgaged Property or the security
intended to be provided by such Mortgage or with the Mortgagor’s ability to pay
its obligations under the Whole Loan when they become due or materially and
adversely affects the value of the Mortgaged Property. Each title policy
contains no exclusion for, or affirmatively insures (except for any Mortgaged
Property located in a jurisdiction where such affirmative insurance is not
available in which case such exclusion may exist), (a) that the area shown on
the survey is the same as the property legally described in the Mortgage and
(b) to the extent that the Mortgaged Property consists of two or more adjoining
parcels, such parcels are contiguous. There are no Whole Loans that are senior
or pari passu with respect to the related Mortgaged Property or such Whole Loan.
The Mortgagor has good and marketable title to the Mortgaged Property, no claims
under the title policies insuring the Mortgagor’s title to the Mortgaged
Properties have been made, and the Mortgagor has not received any written notice
regarding any material violation of any easement, restrictive covenant or
similar instrument affecting the Mortgaged Property.

18.    UCC financing statements have been filed and/or recorded (or, if not
filed and/or recorded, have been submitted in proper form for filing and
recording), in the appropriate public filing and/or recording offices necessary
to perfect a valid security interest in all items of personal property in which
a security interest may be perfected under the UCC, located on the Mortgaged
Property that are owned by the Mortgagor and either (i) are reasonably necessary
to operate the Mortgaged Property or (ii) are (as indicated in the appraisal
obtained in connection with the origination of the related Whole Loan) material
to the value of the Mortgaged Property (other than any non-material personal
property, any personal property subject to a purchase money security interest or
a sale and leaseback financing arrangement permitted under the terms of such
Whole Loan or any other personal property leases applicable to such personal
property) to the extent perfection may be effected pursuant to applicable law by
recording or filing of UCC financing statements, and the Mortgages, security
agreements, chattel Mortgages or equivalent documents related to and delivered
in connection with the related Whole Loan establish and create a valid and
enforceable lien and priority security interest on the items of personalty
described above, which security interest is senior to all other creditors of the
Mortgagor, other than with respect to Permitted Liens, except as such
enforcement may be limited by bankruptcy, insolvency, receivership,
reorganization, moratorium, redemption, liquidation or other laws relating to or
affecting the enforcement of creditor’s rights generally, or by general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law). Notwithstanding any of the foregoing, no
representation is made as to the perfection of any security interest in rents or
other personal property to the extent that possession or control of such items
or actions other than the filing of UCC financing statements are required in
order to effect such perfection.

19.    All real estate taxes and governmental assessments, and other outstanding
governmental charges (including, without limitation, water and sewage charges)
or installments thereof, which would be a lien on the Mortgaged Property and
that have become delinquent in

 

Sch. 1(a)-5



--------------------------------------------------------------------------------

respect of the Mortgaged Property have been paid, or, if the appropriate amount
of such taxes or charges is being appealed or is otherwise in dispute, the
unpaid taxes or charges are covered by an escrow of funds or other security
sufficient to pay such tax or charge and reasonably estimated interest and
penalties, if any, thereon. For purposes of this representation and warranty,
real estate taxes and governmental assessments and installments thereof shall
not be considered delinquent until the earlier of (a) the date on which interest
and/or penalties would first be payable thereon, and (b) the date on which
enforcement action is entitled to be taken by the related taxing authority.

20.    Except as may be set forth in the property condition reports delivered to
Buyer with respect to the Mortgaged Properties, (a) each related Mortgaged
Property is free and clear of any material damage (other than deferred
maintenance for which escrows were established at origination or which are
then-currently being maintained) that would affect materially and adversely the
value of such Mortgaged Property as security for the Whole Loan and (b) there
was no proceeding pending or, based solely upon the delivery of written notice
thereof from the appropriate condemning authority, threatened for the total or
partial condemnation of such Mortgaged Property.

An engineering report was prepared in connection with the origination of each
Whole Loan no more than twelve (12) months prior to the Purchase Date for the
related Purchased Asset, which states that all building systems for the
improvements of each related Mortgaged Property are in good working order, and
further indicates that each related Mortgaged Property (a) is free of any
material damage, (b) is in good repair and condition, and (c) is free of
structural defects, except to the extent (i) any damage or deficiencies that
would not materially and adversely affect the use, operation or value of the
Mortgaged Property or the security intended to be provided by such Mortgage or
repairs with respect to such damage or deficiencies estimated to cost less than
$50,000 in the aggregate per Mortgaged Property; (ii) such repairs have been
completed; or (iii) escrows in an aggregate amount consistent with the standards
utilized by Seller (or the originator of such Whole Loan, if applicable) with
respect to similar loans it holds for its own account have been established,
which escrows will in all events be in an aggregate amount not less than the
estimated cost of such repairs. There are no material issues with the physical
condition of the Mortgaged Property that would have a material adverse effect on
the use, operation or value of the Mortgaged Property other than those disclosed
in the engineering report and those addressed in sub-clauses (i), (ii) and
(iii) of the preceding sentence.

21.    The lien of each related Mortgage as a first priority lien in the
original principal amount of such Whole Loan after all advances of principal is
insured by an ALTA lender’s title insurance policy (or, until the policy is
issued, a binding commitment therefor), or its equivalent as adopted in the
applicable jurisdiction, insuring the Mortgagee, its successors and assigns,
subject only to Permitted Liens and the Title Exceptions; the Mortgagee or its
successors or assigns is the sole named insured of such policy; such policy is
assignable without consent of the insurer and Seller and will inure to the
benefit of the Mortgagee of record; such title policy is in full force and
effect upon the consummation of the transactions contemplated by this Agreement;
all premiums thereon have been paid; no claims have been made under such policy
and no circumstance exists which would impair or diminish the coverage of such
policy. The insurer issuing such policy is either (x) a nationally-recognized
title insurance company or (y) qualified to do business in the jurisdiction in
which the related Mortgaged Property is located

 

Sch. 1(a)-6



--------------------------------------------------------------------------------

to the extent required; such policy contains no material exclusions for, or
affirmatively insures (except for any Mortgaged Property located in a
jurisdiction where such insurance is not available) (a) access to public road or
(b) against any loss due to encroachments of any material portion of the
improvements thereon.

22.    Insurance coverage is being maintained with respect to the Mortgaged
Property in compliance in all material respects with the requirements under each
related Mortgage, which insurance covered such risks as are customarily
acceptable to prudent commercial and multifamily mortgage lending institutions
lending on the security of property comparable to the related Mortgaged Property
in the jurisdiction in which such Mortgaged Property is located, and (A) with
respect to a “special cause of loss form” or “all risk form” insurance policy
that includes replacement cost valuation issued by an insurer meeting the
requirements of the related loan documents and having a claims-paying or
financial strength rating of at least “A-:VIII” from A.M. Best Company or “A3”
(or the equivalent) from Moody’s Investors Service, Inc. or “A-” from Standard &
Poor’s Ratings Service (the “Insurance Rating Requirements”), is in an amount
(subject to a customary deductible) at least equal to the lesser of (i) the full
insurable value on a replacement cost basis of the improvements, furniture,
furnishings, fixtures and equipment located on such Mortgaged Property (with no
deduction for physical depreciation), or (ii) the outstanding principal balance
of the Whole Loan, and in any event, not less than the amount necessary, or
containing such endorsements as are necessary, to prevent operation of any
co-insurance provisions; and, except if such Mortgaged Property is operated as a
mobile home park, is also covered by business interruption or rental loss
insurance, in an amount at least equal to twelve (12) months of operations of
the related Mortgaged Property (or with respect to each Whole Loan with a
principal balance of $35 million or more, 18 months); (B) for a Whole Loan with
a principal balance of $50 million or more contains a 180 day “extended period
of indemnity”; and (C) covers the actual loss sustained during restoration, all
of which is in full force and effect with respect to each related Mortgaged
Property; all premiums due and payable have been paid; and no notice of
termination or cancellation with respect to any such insurance policy has been
received by Seller. Except for certain amounts not greater than amounts which
would be considered prudent by an institutional commercial and/or multifamily
mortgage lender with respect to a similar Whole Loan and which are set forth in
the related Mortgage, any insurance proceeds in respect of a casualty loss, will
be applied either (i) to the repair or restoration of all or part of the related
Mortgaged Property, with respect to all property losses in excess of 5% of the
principal amount of the related Whole Loan, the lender (or a trustee appointed
by it) having the right to hold and disburse such proceeds as the repair or
restoration progresses, or (ii) the reduction of the outstanding principal
balance of the Whole Loan together with any accrued interest thereon, subject in
either case to requirements with respect to leases at the related Mortgaged
Property and to other exceptions customarily provided for by prudent
institutional lenders for similar loans. The Mortgaged Property is covered, and
required to be covered pursuant to the related Purchased Asset Documents, by a
commercial general liability insurance policy issued by an insurer meeting the
Insurance Rating Requirements including broad-form coverage for property damage,
contractual damage and personal injury (including bodily injury and death) in
amounts as are generally required by prudent institutional commercial mortgage
lenders, and in any event not less than $1 million per occurrence and $2 million
in the aggregate. An architectural or engineering consultant has performed an
analysis of the Mortgaged Properties located in seismic zone 3 or 4 in order to
evaluate the structural and seismic condition of such property, for the sole
purpose of assessing

 

Sch. 1(a)-7



--------------------------------------------------------------------------------

the probable maximum loss (“PML”) for the Mortgaged Property in the event of an
earthquake. In such instance, the PML was based on a 475-year return period, an
exposure period of 50 years and a 10% probability of exceedance. If the
resulting report concluded that the PML would exceed 20% of the amount of the
replacement costs of the improvements, earthquake insurance on such Mortgaged
Property was obtained by an insurer meeting the Insurance Rating Requirements in
an amount not less than 150% of the PML. If windstorm and/or windstorm related
perils and/or “named storms” are excluded from the primary property damage
insurance policy the Mortgaged Property is insured by a separate windstorm
insurance policy issued by an insurer meeting the Insurance Rating Requirements
or endorsement covering damage from windstorm and/or windstorm related perils
and/or named storms, in an amount at least equal to 100% of the full insurable
value on a replacement cost basis of the improvements and personalty and
fixtures included in the related Mortgaged Property by an insurer meeting the
Insurance Rating Requirements.

The insurance policies contain a standard mortgagee clause naming the Mortgagee,
its successors and assigns as loss payee, in the case of a property insurance
policy, and additional insured in the case of a liability insurance policy and
provide that they are not terminable without at least thirty (30) days prior
written notice to the Mortgagee (or, with respect to non-payment, ten (10) days
prior written notice to the Mortgagee) or such lesser period as prescribed by
applicable law. Each Mortgage requires that the Mortgagor maintain insurance as
described above or permits the Mortgagee to require insurance as described
above, and permits the Mortgagee to purchase such insurance at the Mortgagor’s
expense if Mortgagor fails to do so.

23.    Other than payments due but not yet thirty (30) days or more delinquent,
(a) there is no, and since origination there has been no, material default,
breach, violation or event of acceleration existing under the related Purchased
Asset Documents, and no event has occurred (other than payments due but not yet
delinquent) which, with the passage of time or with notice and the expiration of
any grace or cure period, would constitute a material default, breach, violation
or event of acceleration, provided, however, that this representation and
warranty does not address or otherwise cover any default, breach, violation or
event of acceleration that specifically pertains to any matter otherwise covered
by any other representation and warranty made by Seller in any paragraph of this
Schedule 1(a), (b) Seller has not waived any material default, breach, violation
or event of acceleration under such Mortgage or Mortgage Note and (c) pursuant
to the terms of the related Purchased Asset Documents, no Person or party other
than the holder of such Mortgage Note (or its servicer) may declare any event of
default or accelerate the related indebtedness under either of such Mortgage or
Mortgage Note.

24.    Such Whole Loan is not, and since its origination, has not been thirty
(30) days or more past due in respect of any scheduled payment. Seller has not
received any written notice that the Whole Loan may be subject to reduction or
disallowance for any reason, including without limitation, any setoff, right of
recoupment, defense, counterclaim or impairment of any kind.

25.    Each related Mortgage does not provide for or permit, without the prior
written consent of the holder of the Mortgage Note, the related Mortgaged
Property to secure any other promissory note or obligation except as expressly
described in the following sentence. The

 

Sch. 1(a)-8



--------------------------------------------------------------------------------

related Mortgaged Property is not encumbered, and none of the Purchased Asset
Documents permits the related Mortgaged Property to be encumbered subsequent to
the related Purchase Date without the prior written consent of the holder of
such Whole Loan, by any lien securing the payment of money junior to or of equal
priority with, or superior to, the lien of the related Mortgage (other than
Permitted Liens, Title Exceptions, taxes, assessments and contested mechanics
and materialmens liens that become payable after the Purchase Date of the
related Whole Loan).

26.    To the extent such Whole Loan is identified in writing by Seller to Buyer
as being REMIC eligible, such Whole Loan constitutes a “qualified mortgage”
within the meaning of Section 860G(a)(3)of the Code (without regard to Treasury
Regulations Sections 1.860G-2(a)(3) or 1.860G-2(f)(2)), is directly secured by a
Mortgage on a commercial property or a multifamily residential property, and
(A) the issue price of the Whole Loan to the related Mortgagor at origination
did not exceed the non-contingent principal amount of the Whole Loan and
(B) either (1) substantially all of the proceeds of such Whole Loan were used to
acquire, improve or protect the portion of such commercial or multifamily
residential property that consists of an interest in real property (within the
meaning of Treasury Regulations Sections 1.856-3(c) and 1.856-3(d)) and such
interest in real property was the only security for such Whole Loan as of the
Testing Date (as defined below), or (2) the fair market value of the interest in
real property which secures such Whole Loan was at least equal to eighty percent
(80%) of the principal amount of the Whole Loan (a) as of the Testing Date, or
(b) as of the related Purchase Date. For purposes of the previous sentence,
(1) the fair market value of the referenced interest in real property shall
first be reduced by (a) the amount of any lien on such interest in real property
that is senior to the Whole Loan, and (b) a proportionate amount of any lien on
such interest in real property that is on a parity with the Whole Loan, and
(2) the “Testing Date” shall be the date on which the referenced Whole Loan was
originated unless (a) such Whole Loan was modified after the date of its
origination in a manner that would cause a “significant modification” of such
Whole Loan within the meaning of Treasury Regulations Section 1.1001-3(b), and
(b) such “significant modification” did not occur at a time when such Whole Loan
was in default or when default with respect to such Whole Loan was reasonably
foreseeable. However, if the referenced Whole Loan has been subjected to a
“significant modification” after the date of its origination and at a time when
such Whole Loan was not in default or when default with respect to such Whole
Loan was not reasonably foreseeable, the Testing Date shall be the date upon
which the latest such “significant modification” occurred.

27.    Except as set forth in the ESA (as defined herein): (i) there is no
material and adverse environmental condition or circumstance affecting the
Mortgaged Property; (ii) there is no material violation of any applicable
Environmental Law with respect to the Mortgaged Property; and (iii) neither
Seller nor the Mortgagor has taken any actions which would cause the Mortgaged
Property not to be in compliance with all applicable Environmental Laws. The
Purchased Asset Documents require the borrower to comply with all Environmental
Laws; and each Mortgagor has agreed to indemnify the Mortgagee for any losses
resulting from any material, adverse environmental condition or failure of the
Mortgagor to abide by such Environmental Laws or has provided environmental
insurance.

At origination, each Mortgagor represented and warranted that no hazardous
materials or any other substances or materials which are included under or
regulated by

 

Sch. 1(a)-9



--------------------------------------------------------------------------------

Environmental Laws are located on, or have been handled, manufactured,
generated, stored, processed, or disposed of on or released or discharged from
the Mortgaged Property, except for those substances commonly used in the
operation and maintenance of properties of kind and nature similar to those of
the Mortgaged Property in compliance with all Environmental Laws and in a manner
that does not result in contamination of the Mortgaged Property or in a material
adverse effect on the value, use or operations of the Mortgaged Property. A
Phase I environmental site assessment (or update of a previous Phase I and or
Phase II site assessment) and, with respect to certain Whole Loans, a Phase II
environmental site assessment (collectively, an “ESA”) meeting ASTM requirements
conducted by a reputable environmental consultant in connection with such Whole
Loan within twelve (12) months prior to its origination date (or an update of a
previous ESA was prepared), and such ESA (i) did not reveal any known
circumstance or condition that rendered the Mortgaged Property at the date of
the ESA in material noncompliance with applicable Environmental Laws or the
existence of recognized environmental conditions (as such term is defined in
ASTM E1527-05 or its successor, hereinafter “Environmental Condition”) or the
need for further investigation, or (ii) if any material noncompliance with
Environmental Laws or the existence of an Environmental Condition was indicated
in any such ESA, then at least one of the following statements is true: (A) 125%
of the funds reasonably estimated by a reputable environmental consultant to be
sufficient to cover the estimated cost to cure any material noncompliance with
applicable Environmental Laws or the Environmental Condition has been escrowed
by the related Mortgagor and is held by the related lender; (B) if the only
Environmental Condition relates to the presence of asbestos-containing materials
and the only recommended action in the ESA is the institution of such a plan, an
operations or maintenance plan has been required to be instituted by the related
Mortgagor that can reasonably be expected to mitigate the identified risk;
(C) the Environmental Condition identified in the related environmental report
was remediated or abated in all material respects prior to the date hereof, and
a no further action or closure letter was obtained from the applicable
governmental regulatory authority (or the environmental issue affecting the
related Mortgaged Property was otherwise listed by such governmental authority
as “closed”); (D) an environmental policy or a lender’s pollution legal
liability insurance policy meeting the requirements set forth below that covers
liability for the identified circumstance or condition was obtained from an
insurer rated no less than A- (or the equivalent) by Moody’s, S&P and/or Fitch
in an amount equal to or not less than 125% of the funds reasonably estimated by
a reputable environmental consultant to be sufficient to cover the estimated
cost to cure such circumstance or condition; (E) a party not related to the
Mortgagor was identified as the responsible party for such condition or
circumstance and Seller has reasonably estimated that the responsible party has
financial resources adequate to address the situation; or (F) a party related to
the Mortgagor having financial resources reasonably estimated to be adequate to
address the situation is required to take action. The ESA will be part of the
Servicing File; and except as set forth in the ESA, there is no (i) known
circumstance or condition that rendered the Mortgaged Property in material
noncompliance with applicable Environmental Laws, (ii) Environmental Conditions
(as such term is defined in ASTM E1527-05 or its successor), or (iii) need for
further investigation.

In the case of each Whole Loan that is the subject of an environmental insurance
policy, issued by the issuer thereof (the “Policy Issuer”) and effective as of
the date thereof (the “Environmental Insurance Policy”), (i) the Environmental
Insurance Policy is in full force and effect, there is no deductible and Seller
is a named insured under such policy, (ii)(a) a property

 

Sch. 1(a)-10



--------------------------------------------------------------------------------

condition or engineering report was prepared, if the related Mortgaged Property
was constructed prior to 1985, with respect to asbestos-containing materials
(“ACM”) and, if the related Mortgaged Property is a multifamily property, with
respect to radon gas (“RG”) and lead-based paint (“LBP”), and (b) if such report
disclosed the existence of a material and adverse LBP, ACM or RG environmental
condition or circumstance affecting the related Mortgaged Property, the related
Mortgagor (A) was required to remediate the identified condition prior to
closing the Whole Loan or provide additional security or establish with the
mortgagee a reserve in an amount deemed to be sufficient by Seller, for the
remediation of the problem, and/or (B) agreed in the Purchased Asset Documents
to establish an operations and maintenance plan after the closing of the Whole
Loan that should reasonably be expected to mitigate the environmental risk
related to the identified LBP, ACM or RG condition, (iv) on the effective date
of the Environmental Insurance Policy, Seller as originator, if applicable, had
no Knowledge of any material and adverse environmental condition or circumstance
affecting the Mortgaged Property (other than the existence of LBP, ACM or RG)
that was not disclosed to the Policy Issuer in one or more of the following:
(a) the application for insurance, (b) a Mortgagor questionnaire that was
provided to the Policy Issuer, or (c) an engineering or other report provided to
the Policy Issuer, and (v) the premium of any Environmental Insurance Policy has
been paid through the maturity of the policy’s term and the term of such policy
extends at least five years beyond the maturity of the Whole Loan. To Seller’s
Knowledge, except as set forth in the ESA, there is no Environmental Condition
at the related Mortgaged Property.

28.    Each related Mortgage, assignment of leases, or one or more of the other
Purchased Asset Documents contains customary provisions that render the rights
and remedies of the holder thereof adequate for the practical realization
against the Mortgaged Property of the principal benefits of the security
intended to be provided thereby, including realization by judicial or, if
applicable, non-judicial foreclosure, subject to the effects of bankruptcy,
insolvency, receivership, reorganization, moratorium, redemption, liquidation or
other laws relating to or affecting the enforcement of creditors’ rights
generally, or by general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law).

29.    Neither the Mortgaged Property (other than any tenants of a multi-tenant
Mortgaged Property), nor any portion thereof, is the subject of, and no
Underlying Obligor or tenant occupying a single-tenant property is a debtor in
state or federal bankruptcy, insolvency or similar proceeding.

30.    Such Whole Loan is a whole loan and contains no equity participation by
the lender or shared appreciation feature and does not provide for any
contingent or additional interest in the form of participation in the cash flow
of the related Mortgaged Property or provide for negative amortization (except
that an anticipated repayment date (“ARD”) loan may provide for the accrual of
the portion of interest in excess of the rate in effect prior to the anticipated
repayment date). No Mortgagor has issued preferred equity.

31.    Subject to specific exceptions set forth below and to certain exceptions,
which are customarily acceptable to prudent commercial and multifamily mortgage
lending institutions lending on the security of property comparable to the
related Mortgaged Property, each related Mortgage or loan agreement contains
provisions for the acceleration of the payment

 

Sch. 1(a)-11



--------------------------------------------------------------------------------

of the unpaid principal balance of such Whole Loan if, without complying with
the requirements of the Mortgage or loan agreement, (a) the related Mortgaged
Property, or any controlling interest in the related Mortgagor, is directly
transferred or sold (other than (i) by reason of family and estate planning
transfers, transfers by devise, descent or operation of law upon the death of a
member, general partner or shareholder of the related borrower, (ii) transfers
to certain affiliates as defined in the related Purchased Asset Documents,
(iii) transfers of less than a controlling interest (as such term is defined in
the related Purchased Asset Documents) in a mortgagor, (iv) issuance of
non-controlling new equity interests, transfers among existing members, partners
or shareholders in the Mortgagor or an affiliate thereof, transfers among
affiliated Mortgagors with respect to Whole Loans which are cross-collateralized
or cross-defaulted with other Whole Loans, (v) transfers of a similar nature to
the foregoing meeting the requirements of the Whole Loan (such as pledges of
ownership interests that do not result in a change of control) or a substitution
or release of collateral within the parameters of paragraph (34) below) or
(vi) transfers of worn-out or obsolete furnishing, fixtures, or equipment
promptly replaced with property of equivalent value and functionality, or
(b) the related Mortgaged Property or controlling interest in the borrower is
encumbered in connection with subordinate financing by a lien or security
interest against the related Mortgaged Property, other than (i) any existing
permitted additional debt, (ii) any purchase money security interests, or
(iii) Permitted Liens or Title Exceptions. The Purchased Asset Documents require
the borrower to pay all reasonable costs incurred by the Mortgagor with respect
to any transfer, assumption or encumbrance requiring lender’s approval,
including any Rating Agency fees incurred in connection with the review of and
consent to any transfer or encumbrance.

32.    Except as set forth in the related Purchased Asset Documents delivered to
Buyer, the terms of the related Purchased Asset Documents have not been waived,
modified, altered, satisfied, impaired, canceled, subordinated or rescinded in
any manner which materially interferes with the security intended to be provided
by such Mortgage or the use, value or operation of such Mortgaged Property and
no such waiver, modification, alteration, satisfaction, impairment,
cancellation, subordination or rescission has occurred since the date upon which
the due diligence file related to the applicable Whole Loan was delivered to
Buyer or its designee and neither borrower nor guarantor has been released from
its obligations under the Whole Loan. Pursuant to the terms of the Purchased
Asset Documents: (a) no material terms of any related Mortgage may be waived,
canceled, subordinated or modified in any material respect and no material
portion of such Mortgage or the Mortgaged Property may be released without the
consent of the holder of the Whole Loan; (b) no material action may be taken by
the Mortgagor with respect to the Mortgaged Property without the consent of the
holder of the Whole Loan; (c) the holder of the Whole Loan is entitled to
approve the budget of the Mortgagor as it relates to the Mortgaged Property; and
(d) the holder of the Whole Loan’s consent is required prior to the Mortgagor
incurring any additional indebtedness.

33.    Each related Mortgaged Property was inspected by or on behalf of the
related originator or an affiliate during the four (4) month period prior to the
related origination date and within twelve (12) months of the Purchase Date.

34.    Except as set forth in the related Purchased Asset Documents delivered to
Buyer, since origination, no material portion of the related Mortgaged Property
has been released from the lien of the related Mortgage in any manner which
materially and adversely affects the

 

Sch. 1(a)-12



--------------------------------------------------------------------------------

value of the Whole Loan or materially interferes with the security intended to
be provided by such Mortgage, and, except with respect to Whole Loans (a) which
permit defeasance by means of substituting for the Mortgaged Property (or, in
the case of a Whole Loan secured by multiple Mortgaged Properties, one or more
of such Mortgaged Properties) “government securities” as defined in the
Investment Company Act of 1940, as amended, sufficient to pay the Whole Loans
(or portions thereof) in accordance with its terms, (b) where a release of the
portion of the Mortgaged Property was contemplated at origination and such
portion was not considered material for purposes of underwriting the Whole Loan,
(c) where a partial release is conditional upon the satisfaction of certain
underwriting and legal (including REMIC, if applicable) requirements and the
payment of a release price not less than a specified percentage at least equal
to 115% of the related allocated loan amount of such portion of the Mortgaged
Property, (d) which permit the related Mortgagor to substitute a replacement
property in compliance with certain underwriting and legal requirements
(including REMIC Provisions, if applicable) or (e) which permit the release(s)
of unimproved out-parcels or other portions of the Mortgaged Property that will
not have a material adverse effect on the underwritten value of the security for
the Whole Loan or that were not allocated any value in the appraisal obtained at
the origination of the Whole Loan and are not necessary for physical access to
the Mortgaged Property or compliance with zoning requirements, the terms of the
related Mortgage do not provide for release of any portion of the Mortgaged
Property from the lien of the Mortgage except in consideration of payment in
full therefor.

With respect to any partial release of a Whole Loan identified in the related
Confirmation as being REMIC eligible, either: (x) such release of collateral
(i) would not constitute a “significant modification” of the subject Whole Loan
within the meaning of Treasury Regulations Section 1.860G-2(b)(2) and (ii) would
not cause the subject Whole Loan to fail to be a “qualified mortgage” within the
meaning of Section 860G(a)(3)(A) of the Code; or (y) the mortgagee or servicer
can, in accordance with the related Purchased Asset Documents, condition such
release of collateral on the related Mortgagor’s delivery of an opinion of tax
counsel to the effect specified in the immediately preceding clause (x). For
purposes of the preceding clause (x), for any Whole Loan originated after
December 6, 2010, if the fair market value of the real property constituting
such Mortgaged Property after the release is not equal to at least 80% of the
principal balance of the Whole Loan outstanding after the release, the Mortgagor
is required to make a payment of principal in an amount not less than the amount
required by the REMIC Provisions.

With respect to any Whole Loan identified in writing by Seller to Buyer as being
REMIC eligible, and if such Whole Loan was originated after December 6, 2010, in
the event of a taking of any portion of an Mortgaged Property by a state or any
political subdivision or authority thereof, whether by legal proceeding or by
agreement, the Mortgagor can be required to pay down the principal balance of
the Whole Loan in an amount not less than the amount required by the REMIC
Provisions and, to such extent, may not be required to be applied to the
restoration of the Mortgaged Property or released to the Mortgagor, if,
immediately after the release of such portion of the Mortgaged Property from the
lien of the Mortgage (but taking into account the planned restoration) the fair
market value of the real property constituting the remaining Mortgaged Property
is not equal to at least 80% of the remaining principal balance of the Whole
Loan.

 

Sch. 1(a)-13



--------------------------------------------------------------------------------

With respect to any Whole Loan identified in writing by Seller to Buyer as being
REMIC eligible, and if such Whole Loan was originated after December 6, 2010, no
such Whole Loan that is secured by more than one Mortgaged Property or that is
cross-collateralized with another Whole Loan permits the release of
cross-collateralization of the related Mortgaged Properties, other than in
compliance with the REMIC Provisions.

35.    There are no material violations of any applicable zoning ordinances,
building codes or land laws applicable to the Mortgaged Property or the use,
operation and occupancy thereof other than those which (i) are insured by an
ALTA lender’s title insurance policy (or a binding commitment therefor), or its
equivalent as adopted in the applicable jurisdiction, or a law and ordinance
insurance policy, (ii) are adequately reserved for in accordance with the
Purchased Asset Documents, or (iii) would not have a material adverse effect on
the value, operation or net operating income of the Mortgaged Property or
constitute a legal non-conforming use or structure and any non-conformity with
zoning laws constitutes a legal non-conforming use or structure which does not
materially and adversely affect the use, operation or value of such Mortgaged
Property. In the event of casualty or destruction, (a) the Mortgaged Property
may be restored or repaired to the full extent necessary to maintain the use of
the structure immediately prior to such casualty or destruction, (b) law and
ordinance insurance coverage has been obtained for the Mortgaged Property in
amounts customarily required by prudent commercial mortgage lenders that
provides coverage for additional costs to rebuild and/or repair the property to
current zoning regulations, or (c) the inability to restore the Mortgaged
Property to the full extent of the use or structure immediately prior to the
casualty would not materially and adversely affect the use, operation or value
of such Mortgaged Property. The Purchased Asset Documents require the Mortgaged
Property to comply in all material respects with all applicable governmental
regulations, zoning and building laws and ordinances.

36.    None of the material improvements which were included for the purposes of
determining the appraised value of any related Mortgaged Property lies outside
of the boundaries and building restriction lines of the related Mortgaged
Property (except Mortgaged Properties which are legal non-conforming uses), to
an extent which would have a material adverse effect on the value of the
Mortgaged Property or related Mortgagor’s use and operation of such Mortgaged
Property (unless affirmatively covered by title insurance) and no improvements
on adjoining properties encroached upon such Mortgaged Property to any material
and adverse extent (unless affirmatively covered by title insurance).

37.    The related Mortgagor has been duly organized and is validly existing and
in good standing under the laws of its jurisdiction of organization, with
requisite power and authority to own its assets and to transact the business in
which it is now engaged, the sole purpose of the related Mortgagor under its
organizational documents is to own, finance, sell or otherwise manage the
Properties and to engage in any and all activities related or incidental
thereto, and the Mortgaged Properties constitute the sole assets of the related
Mortgagor. The related Mortgagor has covenanted in its respective organizational
documents and/or the Purchased Asset Documents to own no significant asset other
than the related Mortgaged Properties, as applicable, and assets incidental to
its respective ownership and operation of such Mortgaged Properties, and to hold
itself out as being a legal entity, separate and apart from any other Person.

 

Sch. 1(a)-14



--------------------------------------------------------------------------------

38.    There are no pending, filed or threatened actions, suits or proceedings,
governmental investigations or arbitrations of which Seller has received notice,
against the Mortgagor, guarantor or the related Mortgaged Property the adverse
outcome of which could reasonably be expected to materially and adversely affect
(a) title to the Mortgaged Property, (b) the validity or enforceability of the
Mortgage, (c) such Mortgagor’s ability to pay principal, interest or any other
amounts due under such Whole Loan, (d) such guarantor’s ability to perform under
the related guaranty, (e) the principal benefit of the security intended to be
provided by the Purchased Asset Documents, (f) the current ability of the
Mortgaged Property to generate net cash flow sufficient to service such Whole
Loan, (g) the use, operation or value of the Mortgaged Property or (h) the
current principal use of the Mortgaged Property.

39.    If the related Mortgage is a deed of trust, as of the date of origination
and, currently, a trustee, duly qualified under applicable law to serve as such,
has either been properly designated and serving under such Mortgage or may be
substituted in accordance with the Mortgage and applicable law, and except in
connection with a trustee’s sale after a default by the related Mortgagor or in
connection with any full or partial release of the related Mortgaged Property or
related security for such Whole Loan, and, except in connection with a trustee’s
sale after a default by the related Mortgagor, no fees are payable to such
trustee except for de minimis fees paid.

40.    The Whole Loan and the interest (exclusive of any default interest, late
charges or prepayment premiums) contracted for complies with, or is exempt from,
applicable state or federal laws, regulations and other requirements pertaining
to usury.

41.    The Whole Loan is not cross-collateralized or cross-defaulted with any
other Indebtedness that is not also a Purchased Asset.

42.    The improvements located on the Mortgaged Property are either not located
in a federally designated special flood hazard area or, if so located, the
Mortgagor is required to maintain or the Mortgagee maintains, flood insurance
with respect to such improvements and such policy is in full force and effect in
an amount equal to the maximum amount available under the National Flood
Insurance Program, plus such additional excess flood coverage in an amount as is
generally required by prudent institutional commercial mortgage lenders
originating mortgage loans for securitization.

43.    All escrow deposits and payments required pursuant to the Whole Loan
(including capital improvements and environmental remediation reserves) to be
deposited with Seller in accordance with the Purchased Asset Documents have been
so deposited, are in the possession, or under the control, of Seller or its
agent and there are no deficiencies (subject to any applicable grace or cure
periods) in connection therewith, and all such escrows and deposits that are
required to be escrowed with Seller under the related Purchased Asset Documents
are being conveyed by Seller to Buyer or its servicer and identified as such
with appropriate detail. Any and all requirements under the Whole Loan as to
completion of any material improvements and as to disbursements of any funds
escrowed for such purpose, which requirements were to have been complied with on
or before the Purchase Date, have been complied with in all material respects or
the funds so escrowed have not been released. No other escrow amounts have been
released except in accordance with the terms and conditions of the related
Purchased Asset Documents.

 

Sch. 1(a)-15



--------------------------------------------------------------------------------

44.    The related Mortgagor, or the related lessee, franchisor or operator was
in possession of all material licenses, permits, franchises, certificates of
occupancy, consents and authorizations and approvals then required for the use
and operation of the related Mortgaged Property by the related Mortgagor, other
than any licenses, permits and authorizations the failure to possess of which
would not have a material adverse effect on the use or value of the Mortgaged
Property. The Purchased Asset Documents require the borrower to maintain all
such material licenses, permits, franchises, certificates of occupancy, consents
and authorizations and approvals. The Purchased Asset Documents require the
related Mortgagor to be qualified to do business in the jurisdiction in which
the related Mortgaged Property is located.

45.    The origination (or acquisition, as the case may be), servicing and
collection practices used with respect to the Whole Loan have been in all
respects legal and have met customary industry standards for servicing of
commercial mortgage loans.

46.    Except for Mortgagors under Whole Loans secured in whole or in part by a
Ground Lease, the related Mortgagor (or its affiliate) has title in the fee
simple interest in each related Mortgaged Property.

47.    The Purchased Asset Documents for such Whole Loan provide that such Whole
Loan is non-recourse to the related Mortgagor except that the Whole Loan becomes
full recourse to the Mortgagor and/or guarantor (which is a natural person or
persons, or an entity distinct from the Mortgagor (but may be affiliated with
the Mortgagor) that has assets other than equity in the related Mortgaged
Property that are not de minimis) in any of the following events: (i) if any
voluntary petition for bankruptcy, insolvency, dissolution or liquidation
pursuant to federal bankruptcy law, or any similar federal or state law, shall
be filed by, consented to, or acquiesced in by, the Mortgagor; (ii) Mortgagor or
guarantor shall have colluded with other creditors to cause an involuntary
bankruptcy filing with respect to the Mortgagor or (iii) voluntary transfers of
either the Mortgaged Property or equity interests in Mortgagor made in violation
of the Purchased Asset Documents. Furthermore, the Purchased Asset Documents for
each Whole Loan provide for recourse against the Mortgagor and/or guarantor
(which is a natural person or persons, or an entity distinct from the Mortgagor
(but may be affiliated with the Mortgagor) that has assets other than equity in
the related Mortgaged Property that are not de minimis), for losses and damages
sustained in the case of (i) any Mortgagor’s misappropriation of rents, security
deposits, insurance proceeds, or condemnation awards; (ii) the Mortgagor’s fraud
or willful misrepresentation; (iii) willful misconduct, fraud or material
misrepresentation by the Mortgagor or guarantor; (iv) breaches of the
environmental covenants in the Purchased Asset Documents; or (v) commission of
material physical waste at the Mortgaged Property.

48.    Subject to the exceptions set forth in paragraph (13) and upon possession
of the Mortgaged Property as required under applicable state law, any assignment
of leases set forth in the Mortgage or separate from the related Mortgage and
related to and delivered in connection with such Whole Loan establishes and
creates a valid, first priority and enforceable collateral assignment of, or a
valid first priority and enforceable lien and security interest in, the related
Mortgagor’s interest in all leases, subleases, licenses or other agreements
pursuant to

 

Sch. 1(a)-16



--------------------------------------------------------------------------------

which any person is entitled to occupy, use or possess all or any portion of the
real property, subject only to a license granted to the related mortgagor to
exercise certain rights and to perform certain obligations of the lessor under
such lease or leases, including the right to operate the related leased
property, except as the enforcement thereof may be limited by bankruptcy,
insolvency, receivership, reorganization, moratorium, redemption, liquidation or
other laws relating to or affecting the enforcement of creditors’ rights
generally, or by general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law). The related
Mortgage or related assignment of leases, subject to applicable law and to
bankruptcy, insolvency, receivership, reorganization, moratorium, redemption,
liquidation or other laws relating to or affecting the enforcement of creditors’
rights generally, or by general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law), provides that,
upon an event of default under such Whole Loan, the beneficiary thereof is
permitted to seek the appointment of a receiver for the collection of rents or
for the related mortgagee to enter into possession to collect the rents or for
rents to be paid directly to the mortgagee.

49.    With respect to any Whole Loan identified in the related Confirmation as
being REMIC eligible, any prepayment premium and yield maintenance charge
constitutes a “customary prepayment penalty” within the meaning of Treasury
Regulations Section 1.860G-1(b)(2).

50.    If such Whole Loan contains a provision for any defeasance of mortgage
collateral, such Whole Loan permits defeasance (1) no earlier than two (2) years
after any securitization of such Whole Loan and (2) only with substitute
collateral constituting “government securities” within the meaning of Treasury
Regulations Section 1.860G-2(a)(8)(i) in an amount sufficient to make all
scheduled payments under the Mortgage Note when due. If the Whole Loan permits
partial releases of real property in connection with partial defeasance, the
revenues from the collateral will be sufficient to pay all such scheduled
payments calculated on a principal amount equal to a specified percentage at
least equal to 115% of the allocated loan amount for the real property to be
released and the defeasance collateral is not permitted to be subject to
prepayment, call, or early redemption. If the Mortgagor would continue to own
assets in addition to the defeasance collateral, the portion of the Whole Loan
secured by defeasance collateral is required to be assumed by a Single Purpose
Entity (as such term is defined below). Such Whole Loan was not originated with
the intent to collateralize a REMIC offering with obligations that are not real
estate mortgages. In addition, if such Mortgage contains such a defeasance
provision, it provides (or otherwise contains provisions pursuant to which the
holder can require) that an opinion be provided to the effect that such holder
has a first priority perfected security interest in the defeasance collateral.
The related Purchased Asset Documents permit the lender to charge all of its
expenses associated with a defeasance to the Mortgagor (including rating
agencies’ fees, accounting fees and attorneys’ fees), and provide that the
related Mortgagor must deliver (or otherwise, the Purchased Asset Documents
contain certain provisions pursuant to which the lender can require) (a) an
accountant’s certification as to the adequacy of the defeasance collateral to
make payments under the related Whole Loan for the remainder of its term, (b) an
opinion of counsel that the defeasance will not cause any holder to lose its
status as a REMIC, and (c) assurances from each applicable Rating Agency that
the defeasance will not result in the withdrawal, downgrade or qualification of
the ratings assigned to any certificates backed by the related Whole Loan.

 

Sch. 1(a)-17



--------------------------------------------------------------------------------

51.    To the extent required under applicable law as necessary for the
enforceability or collectability of the Whole Loan, each holder of the related
Mortgage Note is authorized to do business in the jurisdiction in which the
related Mortgaged Property is located, or the failure to be so authorized does
not materially and adversely affect the enforceability of such Whole Loan.

52.    Neither the Mortgagee nor any affiliate thereof has any obligation to
make any capital contributions to the Mortgagor under the Whole Loan. Neither
the Mortgagee nor any affiliate thereof has any obligation to make loans to,
make guarantees on behalf of, or otherwise extend credit to, or make any of the
foregoing for the benefit of, the Mortgagor or any other person under or in
connection with the Whole Loan.

53.    Each related Mortgaged Property constitutes one or more complete separate
tax lots (or the related Mortgagor has covenanted or applied to obtain separate
tax lots and a Person has indemnified the Mortgagee for any loss suffered in
connection therewith or an escrow of funds in an amount sufficient to pay taxes
resulting from a breach thereof has been established) or is subject to an
endorsement under the related title insurance policy.

54.    An Appraisal of the related Mortgaged Property was conducted in
connection with the origination of such Whole Loan with an appraisal date within
six (6) months of the Whole Loan origination date and within twelve (12) months
of the Purchase Date. The Appraisal is signed by an appraiser who is a Member of
the Appraisal Institute and had no interest, direct or indirect, in the
Mortgaged Property or the Mortgagor or in any loan made on the security thereof,
and whose compensation is not affected by the approval or disapproval of the
Whole Loan. Such Appraisal satisfied in all material respects the guidelines in
Title XI of the Financial Institutions Reform, Recovery and Enforcement Act of
1989, as in effect on the date such Whole Loan was originated.

55.    The related Purchased Asset Documents require the Mortgagor to provide
the Mortgagee with certain financial information at the times required under the
related Purchased Asset Documents.

56.    To Seller’s Knowledge, each Mortgaged Property (a) is located on or
adjacent to a public road and has direct legal access to such road, or has
access via an irrevocable easement or irrevocable right of way permitting
ingress and egress to/from a public road, and (b) is served by or has
uninhibited access rights to public or private water and sewer (or well and
septic) and all required utilities, all of which are appropriate for the current
use of the Mortgaged Property.

57.    With respect to each Whole Loan that is secured by a leasehold estate
under a Ground Lease in whole or in part, and the related Mortgage does not also
encumber the related lessor’s fee interests in such Mortgaged Property, based
upon the terms of the Ground Lease and any estoppel or other agreement received
from the ground lessor in favor of Seller, its

 

Sch. 1(a)-18



--------------------------------------------------------------------------------

successors and assigns, Seller represents and warrants the following with
respect to the related Ground Lease:

(i)    Such Ground Lease or a memorandum thereof has been duly recorded or
submitted for recordation in a form that is acceptable for recording in the
applicable jurisdiction, and such Ground Lease permits the interest of the
lessee thereunder to be encumbered by the related Mortgage or, if consent of the
lessor thereunder is required, it has been obtained prior to the related
Purchase Date. The Ground Lease does not restrict the use of the related
Mortgaged Property by such lessee, its successors or assigns in a manner that
would materially adversely affect the security provided by the related Mortgage.
No material change in the terms of the Ground Lease had occurred since its
recordation, except by any written instruments which are included in the related
Underwriting Package.

(ii)    Upon the foreclosure of the Whole Loan (or acceptance of a deed in lieu
thereof), the Mortgagor’s interest in such Ground Lease is assignable to the
Mortgagee under the leasehold estate and its assigns without the consent of the
lessor thereunder (or, if any such consent is required, it has been obtained
prior to the related Purchase Date) and in the event it is so assigned, it is
further assignable by the holder of the Whole Loan and its successors and
assigns without the consent of the lessor.

(iii)    Such Ground Lease may not be amended, modified, canceled or terminated
without the prior written consent of the Mortgagee.

(iv)    Seller has not received any written notice of default under or notice of
termination of such Ground Lease. Such Ground Lease is in full force and effect,
there is no material default under such Ground Lease, and there is no event
which, with the passage of time or with notice and the expiration of any grace
or cure period, would constitute a material default under such Ground Lease.

(v)    The Ground Lease, estoppel or other ancillary agreement between the
lessor and the lessee requires the lessor to give notice of any default by the
lessee to the Mortgagee. The Ground Lease, estoppel or other ancillary agreement
further provides that no notice given is effective against the Mortgagee unless
a copy has been given to the Mortgagee in a manner described in the Ground
Lease, estoppel or other ancillary agreement and requires that the ground lessor
will supply an estoppel.

(vi)    The Ground Lease (i) is not subject to any liens or encumbrances
superior to, or of equal priority with, the Mortgage, subject, however, to only
Permitted Liens and any Title Exceptions and the related fee interest of the
ground lessor, or (ii) is subject to a subordination, non-disturbance and
attornment agreement to which the Mortgagee on the lessor’s fee interest in the
Mortgaged Property is subject.

(vii)    A Mortgagee is permitted a reasonable opportunity (including, where
necessary, sufficient time to gain possession of the interest of the lessee
under the Ground Lease) to cure any curable default under such Ground Lease
before the lessor thereunder may terminate such Ground Lease.

(viii)    Such Ground Lease has an original term (together with any extension
options, whether or not currently exercised, set forth therein all of which can
be exercised by the Mortgagee if the Mortgagee acquires the lessee’s rights
under the Ground Lease) that extends not less than twenty (20) years beyond the
stated maturity date of the Whole Loan.

 

Sch. 1(a)-19



--------------------------------------------------------------------------------

(ix)    Under the terms of such Ground Lease, any estoppel or consent letter
received by the Mortgagee from the lessor, and the related Mortgage, taken
together, any related insurance proceeds or condemnation award (other than
(i) de minimis amounts for minor casualties or (ii) in respect of a total or
substantially total loss or taking) will be applied either to the repair or
restoration of all or part of the related Mortgaged Property, with the Mortgagee
or a trustee appointed by it having the right to hold and disburse such proceeds
as repair or restoration progresses, or to the payment or defeasance of the
outstanding principal balance of the Whole Loan, together with any accrued
interest (except in cases where a different allocation would not be viewed as
commercially unreasonable by any commercial mortgage lender, taking into account
the relative duration of the Ground Lease and the related Mortgage and the ratio
of the market value of the related Mortgaged Property to the outstanding
principal balance of such Whole Loan).

(x)    Under the terms of the Ground Lease (or an estoppel or ancillary
agreement between the lessor and the lessee) and the related Mortgage (taken
together), any related insurance proceeds, or portion of the condemnation award
allocable to ground lessee’s interest in respect of a total or substantially
total loss or taking of the related Mortgaged Property to the extent not applied
to restoration, will be applied first to the payment of the outstanding
principal balance of the Whole Loan, together with any accrued interest.

(xi)    The Ground Lease does not impose any restrictions on subletting that
would be viewed as commercially unreasonable by a prudent commercial lender.

(xii)    The ground lessor under such Ground Lease is required to enter into a
new lease with Seller upon termination of the Ground Lease for any reason,
including the rejection of the Ground Lease in bankruptcy.

(xiii)    The ground lessor consented to and acknowledged that or the Ground
Lease provides that (i) the Whole Loan is permitted / approved, (ii) any
foreclosure of the Whole Loan and related change in ownership of the ground
lessee will not require the consent of the ground lessor or constitute a default
under the ground lease, (iii) copies of default notices would be sent to the
Mortgagee and (iv) it would accept cure from the Mortgagee on behalf of the
ground lessee.

58.    The Purchased Asset Documents for each Whole Loan that is secured by a
hospitality property operated pursuant to a franchise agreement include an
executed comfort letter or similar agreement signed by the Mortgagor and
franchisor of such property enforceable by the Mortgagee against such
franchisor, either directly or as an assignee of the originator. The Mortgage or
related security agreement for each Whole Loan secured by a hospitality property
creates a security interest in the revenues of such property for which a UCC
financing statement has been filed in the appropriate filing office.

 

Sch. 1(a)-20



--------------------------------------------------------------------------------

59.    It being understood that B notes secured by the same Mortgage as a Whole
Loan are not subordinate mortgages or junior liens, there are no subordinate
mortgages or junior liens encumbering the related Mortgaged Property (other than
Permitted Liens, Title Exceptions, taxes and assessments, mechanics’ and
materialmen’s liens and equipment and other personal property financing). Except
as specifically disclosed to Buyer in an Approved Representation Exception,
there is no mezzanine debt related to the Mortgaged Property.

60.    Each Mortgage requires the Mortgagor to provide the owner or holder of
the Mortgage with quarterly (other than for single-tenant properties) and annual
operating statements, and quarterly (other than for single-tenant properties)
and annual rent rolls for properties that have leases contributing more than 5%
of the in-place base rent and annual financial statements, which annual
financial statements (i) with respect to each Whole Loan with more than one
Mortgagor are in the form of an annual combined balance sheet of the Mortgagor
entities (and no other entities), together with the related combined statements
of operations, members’ capital and cash flows, including a combining balance
sheet and statement of income for the Mortgaged Properties on a combined basis
and (ii) for each Whole Loan with an original principal balance greater than
$50 million shall be audited by an independent certified public accountant upon
the request of the owner or holder of the Mortgage.

61.    With respect to each Whole Loan over $20 million, the related
special-form all-risk insurance policy and business interruption policy (issued
by an insurer meeting the Insurance Rating Requirements) do not specifically
exclude Acts of Terrorism, as defined in the Terrorism Risk Insurance Act of
2002, as amended by the Terrorism Risk Insurance Program Reauthorization Act of
2007 (collectively referred to as “TRIA”), from coverage, or if such coverage is
excluded, it is covered by a separate terrorism insurance policy. With respect
to each other Whole Loan, the related special all-risk insurance policy and
business interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) do not specifically exclude Acts of Terrorism, as defined in TRIA,
from coverage, or if such coverage is excluded, it is covered by a separate
terrorism insurance policy. With respect to each Whole Loan, the related
Purchased Asset Documents do not expressly waive or prohibit the mortgagee from
requiring coverage for Acts of Terrorism, as defined in TRIA, or damages related
thereto, except to the extent that any right to require such coverage may be
limited by availability on commercially reasonable terms.

62.    Each Whole Loan requires the Mortgagor to be a Single Purpose Entity for
at least as long as the Whole Loan is outstanding. Both the Purchased Asset
Documents and the organizational documents of the Mortgagor with respect to each
Whole Loan with a Purchase Date principal balance in excess of $5 million
provide that the Mortgagor is a Single Purpose Entity, and each Whole Loan with
a Purchase Date principal balance of $50 million or more has a counsel’s opinion
regarding non-consolidation of the Mortgagor. For purposes of this Schedule
1(a), a “Single Purpose Entity” means an entity, other than an individual, whose
organizational documents (or if the Whole Loan has a Purchase Date principal
balance equal to $5 million or less, its organizational documents or the related
Purchased Asset Documents) provide substantially to the effect that it was
formed or organized solely for the purpose of owning and operating one or more
of the Mortgaged Properties securing the Whole Loans and prohibit it from
engaging in any business unrelated to such Mortgaged Property or Properties, and
whose organizational documents further provide, or which entity represented in
the related

 

Sch. 1(a)-21



--------------------------------------------------------------------------------

Purchased Asset Documents, substantially to the effect that it does not have any
assets other than those related to its interest in and operation of such
Mortgaged Property or Properties, or any indebtedness other than as permitted by
the related Mortgage(s) or the other related Purchased Asset Documents, that it
has its own books and records and accounts separate and apart from those of any
other person (other than a Mortgagor for a Whole Loan that is
cross-collateralized and cross-defaulted with the related Whole Loan), and that
it holds itself out as a legal entity, separate and apart from any other person
or entity.

63.    Each Whole Loan bears interest at a rate that remains fixed throughout
the remaining term of such Whole Loan, except in the case of ARD loans and
situations where default interest is imposed.

64.    The origination practices of Seller (or the related originator if Seller
was not the originator), with respect to each Whole Loan, complied in all
material respects with the terms, conditions and requirements of, as
appropriate, all of Seller’s or such party’s origination, due diligence
standards and/or practices for similar commercial and multifamily mortgage
loans, as applicable, and, in each such case, otherwise complied with all
applicable laws and regulations.

65.    Seller has obtained a rent roll (the “Certified Rent Roll(s)”) other than
with respect to hospitality properties certified by the related Mortgagor or the
related guarantor(s) as accurate and complete in all material respects as of a
date within 180 days of the date of origination of the related Whole Loan.
Seller has obtained operating histories (the “Certified Operating Histories”)
with respect to each Mortgaged Property certified by the related Mortgagor or
the related guarantor(s) as accurate and complete in all material respects as of
a date within 180 days of the date of origination of the related Whole Loan. The
Certified Operating Histories collectively report on operations for a period
equal to (a) at least a continuous three-year period or (b) in the event the
Mortgaged Property was owned, operated or constructed by the Mortgagor or an
affiliate for less than three years then for such shorter period of time.

66.    Seller has obtained an organizational chart or other description of each
Mortgagor which identifies all beneficial controlling owners of the Mortgagor
(i.e., managing members, general partners or similar controlling person for such
Mortgagor) and all owners that hold a 20% or greater direct ownership share
(i.e., the “Major Sponsors”). Based solely on the searches performed by Seller
in connection with the related Whole Loan, no Major Sponsor or guarantor (i) was
in a state of federal bankruptcy or insolvency proceeding, (ii) had a prior
record of having been in a state of federal bankruptcy or insolvency, or
(iii) had been convicted of a felony.

67.    With respect to each Whole Loan secured by retail, office or industrial
properties, Seller requested the related Mortgagor to obtain estoppels from each
commercial tenant with respect to the Certified Rent Roll. With respect to each
Whole Loan predominantly secured by a retail, office or industrial property
leased to a single tenant, Seller reviewed such estoppel obtained from such
tenant no earlier than ninety (90) days prior to the origination date of the
related Whole Loan, and each such estoppel indicated (x) the related lease is in
full force and effect and (y) there exists no default under such lease, either
by the lessee thereunder or by

 

Sch. 1(a)-22



--------------------------------------------------------------------------------

the lessor subject, in each case, to customary reservations of tenant’s rights,
such as with respect to common area maintenance (“CAM”) and pass-through audits
and verification of landlord’s compliance with co-tenancy provisions. With
respect to each Whole Loan predominantly secured by a retail, office or
industrial property, Seller has received lease estoppels executed within ninety
(90) days of the origination date of the related Whole Loan that collectively
account for at least 65% of the in-place base rent for the Mortgaged Property or
set of cross-collateralized properties that secure a Whole Loan that is
represented on the rent roll. Each rent roll indicated that (x) each lease is in
full force and effect and (y) there exists no material default under any such
related lease that represents 20% or more of the in-place base rent for the
Mortgaged Property or set of cross-collateralized properties either by the
lessee thereunder or by the related Mortgagor, subject, in each case, to
customary reservations of tenant’s rights, such as with respect to CAM and
pass-through audits and verification of landlord’s compliance with co-tenancy
provisions.

68.    Seller has complied with all applicable anti-money laundering laws and
regulations, including without limitation the USA PATRIOT Act of 2001 with
respect to the origination of the Whole Loan.

69.    No default or event of default has occurred under any agreement
pertaining to any lien relating to the Mortgaged Property ranking junior to,
pari passu with or senior to the Mortgage securing the Whole Loan, and there is
no provision in any such agreement which would provide for any increase in the
principal amount of any such lien.

70.    To Seller’s Knowledge, the representations and warranties made by the
Mortgagor in the Purchased Asset Documents were true and correct in all material
respects as of the date such representations and warranties were stated to be
true therein, and there has been no adverse change with respect to the
Mortgagor, the related Whole Loan or the related Mortgaged Property that would
render any such representation or warranty not true or correct in any material
respect as of the Purchase Date.

“Ground Lease”: A ground lease containing the following terms and conditions:
(a) a remaining term (exclusive of any unexercised extension options) of
thirty (30) years or more from the Purchase Date of the related Asset, (b) the
right of the lessee to mortgage and encumber its interest in the leased property
without the consent of the lessor or with such consent given, (c) the obligation
of the lessor to give the holder of any mortgage lien on such leased property
written notice of any defaults on the part of the lessee and agreement of such
lessor that such lease will not be terminated until such holder has had a
reasonable opportunity to cure or complete foreclosures, and fails to do so,
(d) reasonable transferability of the lessee’s interest under such lease,
including ability to sublease, and (e) such other rights customarily required by
mortgagees making a loan secured by the interest of the holder of the leasehold
estate demised pursuant to a ground lease.

“REMIC”: A REMIC, as that term is used in the REMIC Provisions.

“REMIC Provisions”: Sections 860A through 860G of the Code.

 

Sch. 1(a)-23



--------------------------------------------------------------------------------

“Servicing File:” A copy of the Underwriting Package and documents and records
not otherwise required to be contained in the Underwriting Package that
(i) relate to the origination and/or servicing and administration of the Whole
Loans, (ii) are reasonably necessary for the ongoing administration and/or
servicing of the Whole Loans or for evidencing or enforcing any of the rights of
the holder of the Whole Loans or holders of interests therein and (iii) are in
the possession or under the control of Seller, provided that Seller shall not be
required to deliver any draft documents, privileged or other communications,
credit underwriting, due diligence analyses or data or internal worksheets,
memoranda, communications or evaluations.

 

Sch. 1(a)-24



--------------------------------------------------------------------------------

Schedule 1(b)

REPRESENTATIONS AND WARRANTIES

RE: PURCHASED ASSETS CONSISTING

OF SENIOR INTERESTS

Seller represents and warrants to Buyer, with respect to each Purchased Asset
which is a Senior Interest, that except as specifically disclosed to Buyer in an
Approved Representation Exception for such Purchased Asset, as of the Purchase
Date for each such related Purchased Asset by Buyer from Seller and as of the
date of each Transaction hereunder and at all times while the Repurchase
Documents or any Transaction hereunder is in full force and effect the
representations set forth on this Schedule 1(b) shall be true and correct in all
material respects. For purposes of this Schedule 1(b) and the representations
and warranties set forth herein, a breach of a representation or warranty shall
be deemed to have been cured with respect to a Purchased Asset which is a Senior
Interest if and when Seller has taken or caused to be taken action such that the
event, circumstance or condition that gave rise to such breach no longer affects
such Purchased Asset or has repurchased such Purchased Asset in accordance with
the terms of the Agreement.

1.    The Senior Interest is either (a) a senior or pari passu participation
interest in a Whole Loan, secured by a first-priority security interest in a
commercial or multifamily property, or (b) an “A-note” in an “A/B structure” in
a Whole Loan, secured by a first-priority security interest in a commercial or
multifamily property. All documents comprising the Servicing File will be or
have been delivered to Buyer with respect to each Senior Interest and each
underlying Whole Loan by the deadlines set forth in the Agreement and the
Custodial Agreement.

2.    Such Senior Interest and related Whole Loan complies in all material
respects with, or is exempt from, all requirements of federal, state or local
law relating to such Senior Interest and related Whole Loan.

3.    Immediately prior to the sale, transfer and assignment to Buyer thereof,
no Mortgage Note related to a Senior Interest or related Mortgage was subject to
any assignment (other than assignments to Seller), participation or pledge and
Seller had good and marketable title to (as evidenced by the Mortgage recorded
in the public recording office of the applicable jurisdiction or the executed
Interim Assignment Documents which have been submitted for recordation in
accordance with Section 6.02(m) of the Repurchase Agreement, as applicable) and
was the sole owner and holder of, such Senior Interest, and Seller is
transferring such Senior Interest free and clear of any and all liens, pledges,
encumbrances, charges, security interests or any other ownership interests of
any nature encumbering such Senior Interest, except to the extent otherwise
permitted in this Agreement (including Permitted Liens) and Title Exceptions.
Upon consummation of the purchase contemplated to occur in respect of such
Senior Interest on the related Purchase Date therefor, Seller will have validly
and effectively conveyed to Buyer all legal and beneficial interest in and to
such Senior Interest free and clear of any pledge, lien, encumbrance or security
interest. Seller has full right and authority to sell, assign and transfer



--------------------------------------------------------------------------------

each Senior Interest, and the assignment to Buyer, upon the insertion of Buyer’s
name where applicable and countersignature by Buyer where applicable,
constitutes a legal, valid and binding assignment of such Senior Interest free
and clear of any and all liens, pledges, charges or security interests of any
nature encumbering such Senior Interest, other than as disclosed to Buyer in
writing in an Approved Representation Exception prior to the related Purchase
Date.

4.    No fraudulent acts were committed by Seller in connection with its
acquisition or origination of such Senior Interest nor were any fraudulent acts
committed by any other Person in connection with the origination of such Senior
Interest.

5.    All information contained in the related Underwriting Package (or as
otherwise provided to Buyer) in respect of such Senior Interest is accurate and
complete in all material respects. Seller has made available to Buyer for
inspection, with respect to such Senior Interest, true, correct and complete
Purchased Asset Documents, which Purchased Asset Documents have not been
amended, modified, supplemented or restated since the related date of
origination, except for documents executed after the related Purchase Date that
either (i) do not constitute Material Modifications, or (ii) constitute Material
Modifications that were approved in writing by Buyer in accordance with this
Agreement.

6.    Except as included in the Underwriting Package, Seller is not a party to
any document, instrument or agreement, and there is no document, instrument or
agreement that by its terms modifies or materially affects the rights and
obligations of any holder of such Senior Interest and Seller has not consented
to any material change or waiver to any term or provision of any such document,
instrument or agreement and no such change or waiver exists, except for
documents executed after the related Purchase Date that either (i) do not
constitute Material Modifications, or (ii) constitute Material Modifications
that were approved in writing by Buyer in accordance with this Agreement.

7.    Each Senior Interest and related Whole Loan is presently outstanding, the
proceeds thereof have been fully disbursed as of the Purchase Date therefor
pursuant to the terms of the related Purchased Asset Documents and, except for
amounts held in escrow or reserve accounts, there is no requirement for any
future advances thereunder.

8.    Seller has full right, power and authority to sell and assign such Senior
Interest and such Senior Interest or any related Mortgage Note has not been
cancelled, satisfied or rescinded in whole or in part nor has any instrument
been executed that would effect a cancellation, satisfaction or rescission
thereof.

9.    Other than consents and approvals obtained as of the related Purchase Date
or those already granted in the related Purchased Asset Documents, and assuming
that Buyer and any other transferees comply with customary intercreditor
restrictions in the Purchased Asset Documents limiting assignees to “Qualified
Transferees” or similar transfer restriction provisions in the Purchased Asset
Documents, no consent or approval by any Person is required in connection with
Seller’s sale and/or Buyer’s acquisition of such Senior Interest, for Buyer’s
exercise of any rights or remedies in respect of such Senior Interest (except
for compliance with applicable Requirements of Law in connection with the
exercise of any rights or remedies by Buyer) or for Buyer’s sale, pledge or
other disposition of such Senior Interest. No



--------------------------------------------------------------------------------

third party holds any “right of first refusal”, “right of first negotiation”,
“right of first offer”, purchase option, or other similar rights of any kind in
the related Whole Loan, and no other impediment exists to any such transfer or
exercise of rights or remedies.

10.    No consent, approval, authorization or order of, or registration or
filing with, or notice to, any court or governmental agency or body having
jurisdiction or regulatory authority is required for any transfer or assignment
by the holder of such Senior Interest, other than recordation of assignments of
each related Mortgage and assignment of leases securing the related Whole Loan
in the applicable real estate records where the Mortgaged Properties are located
and the filing of UCC-3 assignments in all applicable filing offices.

11.    Seller has not received written notice of any outstanding material
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind for which the holder of such Senior
Interest is or may become obligated under the Purchased Asset Documents.

12.    Seller has not advanced funds, or received any advance of funds from a
party other than the Mortgagor or on behalf of the Mortgagor relating to such
Senior Interest, directly or indirectly, for the payment of any amount required
by such Senior Interest. With respect to each Whole Loan related to a Senior
Interest, no advance of funds has been made, directly or indirectly, by Seller
to the Mortgagor.

13.    With respect to each Whole Loan related to a Senior Interest, each
related Mortgage Note, Mortgage, assignment of leases (if a document separate
from the Mortgage), guaranty and other agreement executed by the related
Mortgagor, guarantor or other obligor in connection with such related Whole Loan
is the legal, valid and binding obligation of the related Mortgagor, guarantor
or other obligor (subject to any non-recourse provisions therein and any state
anti-deficiency or market value limit deficiency legislation), as applicable,
and is enforceable in accordance with its terms, except (i) that certain
provisions contained in such Purchased Asset Documents are or may be
unenforceable in whole or in part under applicable state or federal laws, but
neither the application of any such laws to any such provision nor the inclusion
of any such provisions renders any of the Purchased Asset Documents invalid as a
whole or materially interfere with the Mortgagee’s practical realization of the
principal rights and benefits afforded thereby and/or security provided thereby
and (ii) as such enforcement may be limited by bankruptcy, insolvency,
receivership, reorganization, moratorium, redemption, liquidation or other laws
relating to or affecting the enforcement of creditors’ rights generally, or by
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law). The related Mortgage Note and
Mortgage contain no provision limiting the right or ability of any holder
thereof to assign, transfer and convey all or any portion of the related Whole
Loan or the related Senior Interest to any other Person, except, however, for
customary intercreditor restrictions in the Purchased Asset Documents, limiting
assignees to “Qualified Transferees”, “Institutional Lender/Owners”, “Qualified
Institutional Lenders” or any similar term. With respect to any Mortgaged
Property that has tenants, there exists as either part of the Mortgage or as a
separate document, an assignment of leases.

14.    Except as set forth in paragraphs (13) and (16), with respect to the
Senior Interest and each related Whole Loan, there is no valid offset, defense,
counterclaim, abatement



--------------------------------------------------------------------------------

or right of rescission available to the related Mortgagor with respect to any
related Mortgage Note, Mortgage or other agreements executed in connection
therewith, including, without limitation, any such valid offset, defense,
counterclaim or right based on intentional fraud by Seller in connection with
the origination of the related Whole Loan, that would deny the mortgagee the
principal benefits intended to be provided by the related Mortgage Note,
Mortgage or other Purchased Asset Documents except with respect to the
enforceability of any provisions requiring the payment of default interest, late
fees, additional interest, prepayment premiums or yield maintenance charges.

15.    Seller has delivered to Buyer or its designee either (i) the original
promissory note, certificate or other similar indicia of ownership of such
Senior Interest, however denominated, together with an original endorsement
thereof, executed by Seller in blank or (ii)a copy of the applicable Mortgage
Note(s), together with an affidavit and indemnity in favor of Buyer evidencing
the loss, theft, destruction or mutilation of such original Mortgage Note(s), in
form and substance acceptable to Buyer in its reasonable discretion.

16.    With respect to each Whole Loan related to a Senior Interest, each
related assignment of Mortgage and assignment of leases from Seller in blank
constitutes a legal, valid and binding assignment from Seller (assuming the
insertion of Buyer’s name), except as such enforcement may be limited by
bankruptcy, insolvency, receivership, reorganization, moratorium, redemption,
liquidation or other laws relating to or affecting the enforcement of creditors’
rights generally, or by general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law). Each related
Mortgage and assignment of leases evidences a first-priority lien, and each is
freely assignable without the consent of the related Mortgagor. Each Mortgaged
Property (subject to and excepting Permitted Liens and the Title Exceptions) is
free and clear of any recorded mechanics’ liens, recorded materialmen’s liens
and other recorded encumbrances which are prior to or equal with the lien of the
related Mortgage, except those which are bonded over, escrowed for or insured
against by a lender’s title insurance policy (as described below), and subject
to the rights of tenants (as tenants only) (subject to and excepting Permitted
Liens and the Title Exceptions), and no rights exist which under law could give
rise to any such lien or encumbrance that would be prior to or equal with the
lien of the related Mortgage, except those which are bonded over, escrowed for,
or insured against by a lender’s title insurance policy.

17.    The Whole Loan related to such Senior Interest is secured by one or more
Mortgages and each such Mortgage is a valid and enforceable first lien on the
related Mortgaged Property subject only to the exceptions set forth in
paragraphs (13) and (16) above and the following title exceptions (each such
title exception, a “Title Exception”, and collectively, the “Title Exceptions”):
(a) the lien of current real property taxes, water charges, sewer rents and
assessments not yet due and payable, (b) covenants, conditions and restrictions,
rights of way, easements and other matters of public record, none of which,
individually or in the aggregate, materially and adversely interferes with the
value, current use or operation of the Mortgaged Property or the security
intended to be provided by such Mortgage or with the Mortgagor’s ability to pay
its obligations under the related Whole Loan when they become due or materially
and adversely affects the value of the Mortgaged Property, (c) the exceptions
(general and specific) and exclusions set forth in the applicable policy
described in paragraph (21) below or appearing of record, none of which,
individually or in the aggregate, materially and adversely



--------------------------------------------------------------------------------

interferes with the value, current use or operation of the Mortgaged Property or
the security intended to be provided by such Mortgage or with the Mortgagor’s
ability to pay its obligations under the related Whole Loan when they become due
or materially and adversely affects the value of the Mortgaged Property,
(d) other matters to which like properties are commonly subject, none of which,
individually or in the aggregate, materially and adversely interferes with the
value, current use or operation of the Mortgaged Property or the security
intended to be provided by such Mortgage or with the Mortgagor’s ability to pay
its obligations under the related Whole Loan when they become due or materially
and adversely affects the value of the Mortgaged Property, (e) the right of
tenants (whether underground leases, space leases or operating leases)
pertaining to the related Mortgaged Property to remain following a foreclosure
or similar proceeding and (f) if such Whole Loan is cross-collateralized with
any other Whole Loan, the lien of the Mortgage for such other Whole Loan, none
of which, individually or in the aggregate, materially and adversely interferes
with the value, current use or operation of the Mortgaged Property or the
security intended to be provided by such Mortgage or with the Mortgagor’s
ability to pay its obligations under the related Whole Loan when they become due
or materially and adversely affects the value of the Mortgaged Property. Each
title policy contains no exclusion for, or affirmatively insures (except for any
Mortgaged Property located in a jurisdiction where such affirmative insurance is
not available in which case such exclusion may exist), (a) that the area shown
on the survey is the same as the property legally described in the Mortgage and
(b) to the extent that the Mortgaged Property consists of two or more adjoining
parcels, such parcels are contiguous. There are no other Whole Loans that are
senior or pari passu with respect to the related Mortgaged Property or the
related Whole Loan. The Mortgagor has good and marketable title to the Mortgaged
Property, no claims under the title policies insuring the Mortgagor’s title to
the Mortgaged Properties have been made, and the Mortgagor has not received any
written notice regarding any material violation of any easement, restrictive
covenant or similar instrument affecting the Mortgaged Property.

18.    UCC financing statements have been filed and/or recorded (or, if not
filed and/or recorded, have been submitted in proper form for filing and
recording), in the appropriate public filing and/or recording offices necessary
to perfect a valid security interest in all items of personal property in which
a security interest may be perfected under the UCC, located on each related
Mortgaged Property that are owned by the Mortgagor and either (i) are reasonably
necessary to operate such Mortgaged Property or (ii) are (as indicated in the
appraisal obtained in connection with the origination of the Whole Loan related
to such Senior Interest) material to the value of such Mortgaged Property (other
than any non-material personal property, any personal property subject to a
purchase money security interest or a sale and leaseback financing arrangement
permitted under the terms of such Whole Loan or any other personal property
leases applicable to such personal property), to the extent perfection may be
effected pursuant to applicable law by recording or filing of UCC financing
statements, and the Mortgages, security agreements, chattel Mortgages or
equivalent documents related to and delivered in connection with the related
Whole Loan establish and create a valid and enforceable lien and priority
security interest on the items of personalty described above, which security
interest is senior to all other creditors of the Mortgagor, other than with
respect to Permitted Liens, except as such enforcement may be limited by
bankruptcy, insolvency, receivership, reorganization, moratorium, redemption,
liquidation or other laws relating to or affecting the enforcement of creditor’s
rights generally, or by general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law). Notwithstanding
any of the



--------------------------------------------------------------------------------

foregoing, no representation is made as to the perfection of any security
interest in rents or other personal property to the extent that possession or
control of such items or actions other than the filing of UCC financing
statements are required in order to effect such perfection.

19.    All real estate taxes and governmental assessments, and other outstanding
governmental charges (including, without limitation, water and sewage charges)
or installments thereof, which would be a lien on any related Mortgaged Property
and that have become delinquent in respect of such Mortgaged Property have been
paid, or, if the appropriate amount of such taxes or charges is being appealed
or is otherwise in dispute, the unpaid taxes or charges are covered by an escrow
of funds or other security sufficient to pay such tax or charge and reasonably
estimated interest and penalties, if any, thereon. For purposes of this
representation and warranty, real estate taxes and governmental assessments and
installments thereof shall not be considered delinquent until the earlier of
(a) the date on which interest and/or penalties would first be payable thereon,
and (b) the date on which enforcement action is entitled to be taken by the
related taxing authority.

20.    Except as may be set forth in the property condition reports delivered to
Buyer with respect to the Mortgaged Properties, (a) each related Mortgaged
Property is free and clear of any material damage (other than deferred
maintenance for which escrows were established at origination or which are
then-currently being maintained) that would affect materially and adversely the
value of such Mortgaged Property as security for the Whole Loan related to such
Senior Interest and (b) there was no proceeding pending or, based solely upon
the delivery of written notice thereof from the appropriate condemning
authority, threatened for the total or partial condemnation of such Mortgaged
Property.

An engineering report was prepared in connection with the origination of each
Whole Loan related to a Senior Interest no more than twelve (12) months prior to
the Purchase Date for the related Purchased Asset, which states that all
building systems for the improvements of each related Mortgaged Property are in
good working order, and further indicates that each related Mortgaged Property
(a) is free of any material damage, (b) is in good repair and condition, and
(c) is free of structural defects, except to the extent (i) any damage or
deficiencies that would not materially and adversely affect the use, operation
or value of the Mortgaged Property or the security intended to be provided by
such Mortgage or repairs with respect to such damage or deficiencies estimated
to cost less than $50,000 in the aggregate per Mortgaged Property; (ii) such
repairs have been completed; or (iii) escrows in an aggregate amount consistent
with the standards utilized by Seller (or the originator of the related Whole
Loan, if applicable) with respect to similar loans it holds for its own account
have been established, which escrows will in all events be in an aggregate
amount not less than the estimated cost of such repairs. There are no material
issues with the physical condition of the Mortgaged Property that would have a
material adverse effect on the use, operation or value of the Mortgaged Property
other than those disclosed in the engineering report and those addressed in
sub-clauses (i), (ii) and (iii) of the preceding sentence.

21.    With respect to each Whole Loan related to a Senior Interest, the lien of
each related Mortgage as a first priority lien in the original principal amount
of such Whole Loan after all advances of principal is insured by an ALTA
lender’s title insurance policy (or, until the policy is issued, a binding
commitment therefor), or its equivalent as adopted in the applicable



--------------------------------------------------------------------------------

jurisdiction, insuring the Mortgagee, its successors and assigns, subject only
to Permitted Liens and the Title Exceptions; the Mortgagee or its successors or
assigns is the sole named insured of such policy; such policy is assignable
without consent of the insurer and Seller and will inure to the benefit of the
Mortgagee of record; such title policy is in full force and effect upon the
consummation of the transactions contemplated by this Agreement; all premiums
thereon have been paid; no claims have been made under such policy and no
circumstance exists which would impair or diminish the coverage of such policy.
The insurer issuing such policy is either (x) a nationally-recognized title
insurance company or (y) qualified to do business in the jurisdiction in which
the related Mortgaged Property is located to the extent required; such policy
contains no material exclusions for, or affirmatively insures (except for any
Mortgaged Property located in a jurisdiction where such insurance is not
available) (a) access to public road or (b) against any loss due to
encroachments of any material portion of the improvements thereon.

22.    Insurance coverage is being maintained with respect to the Mortgaged
Property in compliance in all material respects with the requirements under each
related Mortgage, which insurance covered such risks as are customarily
acceptable to prudent commercial and multifamily mortgage lending institutions
lending on the security of property comparable to the related Mortgaged Property
in the jurisdiction in which such Mortgaged Property is located, and (A) with
respect to a “special cause of loss form” or “all risk form” insurance policy
that includes replacement cost valuation issued by an insurer meeting the
requirements of the related loan documents and having a claims-paying or
financial strength rating of at least “A-:VIII” from A.M. Best Company or “A3”
(or the equivalent) from Moody’s Investors Service, Inc. or “A-” from Standard &
Poor’s Ratings Service (the “Insurance Rating Requirements”), is in an amount
(subject to a customary deductible) at least equal to the lesser of (i) the full
insurable value on a replacement cost basis of improvements, furniture,
furnishings, fixtures and equipment located on such Mortgaged Property (with no
deduction for physical depreciation) or (ii) the outstanding principal balance
of the Whole Loan related to such Senior Interest, and in any event, not less
than the amount necessary, or containing such endorsements as are necessary, to
prevent operation of any co-insurance provisions; and, except if such Mortgaged
Property is operated as a mobile home park, is also covered by business
interruption or rental loss insurance, in an amount at least equal to twelve
(12) months of operations of the related Mortgaged Property (or with respect to
each related Whole Loan with a principal balance of $35 million or more, 18
months); (B) for a related Whole Loan with a principal balance of $50 million or
more contains a 180 day “extended period of indemnity”; and (C) covers the
actual loss sustained during restoration, all of which is in full force and
effect with respect to each related Mortgaged Property; all premiums due and
payable have been paid; and no notice of termination or cancellation with
respect to any such insurance policy has been received by Seller. Except for
certain amounts not greater than amounts which would be considered prudent by an
institutional commercial and/or multifamily mortgage lender with respect to a
similar Whole Loan and which are set forth in the related Mortgage, any
insurance proceeds in respect of a casualty loss, will be applied either (i) to
the repair or restoration of all or part of the related Mortgaged Property, with
respect to all property losses in excess of 5% of the principal amount of the
related Whole Loan, the lender (or a trustee appointed by it) having the right
to hold and disburse such proceeds as the repair or restoration progresses, or
(ii) the reduction of the outstanding principal balance of such Whole Loan
together with any accrued interest thereon, subject in either case to
requirements with respect to leases at the related Mortgaged Property and to
other exceptions customarily provided for by prudent institutional lenders for
similar



--------------------------------------------------------------------------------

loans. The Mortgaged Property is covered, and required to be covered pursuant to
the related Purchased Asset Documents, by a commercial general liability
insurance policy issued by an insurer meeting the Insurance Rating Requirements
including broad-form coverage for property damage, contractual damage and
personal injury (including bodily injury and death) in amounts as are generally
required by prudent institutional commercial mortgage lenders, and in any event
not less than $1 million per occurrence and $2 million in the aggregate. An
architectural or engineering consultant has performed an analysis of the
Mortgaged Properties located in seismic zone 3 or 4 in order to evaluate the
structural and seismic condition of such property, for the sole purpose of
assessing the probable maximum loss (“PML”) for the Mortgaged Property in the
event of an earthquake. In such instance, the PML was based on a 475-year return
period, an exposure period of 50 years and a 10% probability of exceedance. If
the resulting report concluded that the PML would exceed 20% of the amount of
the replacement costs of the improvements, earthquake insurance on such
Mortgaged Property was obtained by an insurer meeting the Insurance Rating
Requirements in an amount not less than 150% of the PML. If windstorm and/or
windstorm related perils and/or “named storms” are excluded from the primary
property damage insurance policy the Mortgaged Property is insured by a separate
windstorm insurance policy issued by an insurer meeting the Insurance Rating
Requirements or endorsement covering damage from windstorm and/or windstorm
related perils and/or named storms, in an amount at least equal to 100% of the
full insurable value on a replacement cost basis of the improvements and
personalty and fixtures included in the related Mortgaged Property by an insurer
meeting the Insurance Rating Requirements.

The insurance policies contain a standard mortgagee clause naming the Mortgagee,
its successors and assigns as loss payee, in the case of a property insurance
policy, and additional insured in the case of a liability insurance policy and
provide that they are not terminable without at least thirty (30) days prior
written notice to the Mortgagee (or, with respect to non-payment, ten (10) days
prior written notice to the Mortgagee) or such lesser period as prescribed by
applicable law. Each Mortgage requires that the Mortgagor maintain insurance as
described above or permits the Mortgagee to require insurance as described
above, and permits the Mortgagee to purchase such insurance at the Mortgagor’s
expense if Mortgagor fails to do so.

23.    Other than payments due but not yet thirty (30) days or more delinquent,
(a) there is no, and since origination there has been no, material default,
breach, violation or event of acceleration existing under the related Purchased
Asset Documents, and no event has occurred (other than payments due but not yet
delinquent) which, with the passage of time or with notice and the expiration of
any grace or cure period, would constitute a material default, breach, violation
or event of acceleration, provided, however, that this representation and
warranty does not address or otherwise cover any default, breach, violation or
event of acceleration that specifically pertains to any matter otherwise covered
by any other representation and warranty made by Seller in any paragraph of this
Schedule 1(b), (b) Seller has not waived any material default, breach, violation
or event of acceleration under such Senior Interest, related Mortgage or related
Mortgage Note and (c) pursuant to the terms of the related Purchased Asset
Documents, no Person or party other than the holder of such related Mortgage
Note (or its servicer) may declare any event of default or accelerate the
related indebtedness under either of such Mortgage or Mortgage Note.



--------------------------------------------------------------------------------

24.    The Senior Interest and related Whole Loan are not, and since their
origination, have not been thirty (30) days or more past due in respect of any
scheduled payment. Seller has not received any written notice that the Senior
Interest and related Whole Loan may be subject to reduction or disallowance for
any reason, including without limitation, any setoff, right of recoupment,
defense, counterclaim or impairment of any kind.

25.    Each Mortgage related to the Whole Loan relating to such Senior Interest
does not provide for or permit, without the prior written consent of the holder
of the related Mortgage Note, the related Mortgaged Property to secure any other
promissory note or obligation except as expressly described in the following
sentence. The related Mortgaged Property is not encumbered, and none of the
Purchased Asset Documents permits the related Mortgaged Property to be
encumbered subsequent to the related Purchase Date without the prior written
consent of the holder of such Whole Loan, by any lien securing the payment of
money junior to or of equal priority with, or superior to, the lien of the
related Mortgage (other than Permitted Liens, Title Exceptions, taxes,
assessments and contested mechanics and materialmens liens that become payable
after the Purchase Date of the related Whole Loan).

26.    To the extent the Whole Loan related to such Senior Interest is
identified in writing by Seller to Buyer as being REMIC eligible, such Whole
Loan constitutes a “qualified mortgage” within the meaning of
Section 860G(a)(3)of the Code (without regard to Treasury Regulations Sections
1.860G-2(a)(3) or 1.860G-2(f)(2)), is directly secured by a Mortgage on a
commercial property or a multifamily residential property, and (A) the issue
price of the related Whole Loan to the related Mortgagor at origination did not
exceed the non-contingent principal amount of such Whole Loan and (B) either (1)
substantially all of the proceeds of such Whole Loan were used to acquire,
improve or protect the portion of such commercial or multifamily residential
property that consists of an interest in real property (within the meaning of
Treasury Regulations Sections 1.856-3(c) and 1.856-3(d)) and such interest in
real property was the only security for such Whole Loan as of the Testing Date
(as defined below), or (2) the fair market value of the interest in real
property which secures such Whole Loan was at least equal to eighty percent
(80%) of the principal amount of such Whole Loan (a) as of the Testing Date, or
(b) as of the related Purchase Date. For purposes of the previous sentence,
(1) the fair market value of the referenced interest in real property shall
first be reduced by (a) the amount of any lien on such interest in real property
that is senior to such Whole Loan, and (b) a proportionate amount of any lien on
such interest in real property that is on a parity with such Whole Loan, and
(2) the “Testing Date” shall be the date on which the referenced Whole Loan was
originated unless (a) such Whole Loan was modified after the date of its
origination in a manner that would cause a “significant modification” of such
Whole Loan within the meaning of Treasury Regulations Section 1.1001-3(b), and
(b) such “significant modification” did not occur at a time when such Whole Loan
was in default or when default with respect to such Whole Loan was reasonably
foreseeable. However, if the referenced Whole Loan has been subjected to a
“significant modification” after the date of its origination and at a time when
such Whole Loan was not in default or when default with respect to such Whole
Loan was not reasonably foreseeable, the Testing Date shall be the date upon
which the latest such “significant modification” occurred.

27.    Except as set forth in the ESA (as defined herein): (i) there is no
material and adverse environmental condition or circumstance affecting the
Mortgaged Property; (ii) there is no material violation of any applicable
Environmental Law with respect to the



--------------------------------------------------------------------------------

Mortgaged Property; and (iii) neither Seller nor the Mortgagor has taken any
actions which would cause the Mortgaged Property not to be in compliance with
all applicable Environmental Laws. The related Purchased Asset Documents require
the borrower to comply with all Environmental Laws; and each Mortgagor has
agreed to indemnify the Mortgagee for any losses resulting from any material,
adverse environmental condition or failure of the Mortgagor to abide by such
Environmental Laws or has provided environmental insurance.

At origination, each Mortgagor represented and warranted that no hazardous
materials or any other substances or materials which are included under or
regulated by Environmental Laws are located on, or have been handled,
manufactured, generated, stored, processed, or disposed of on or released or
discharged from the Mortgaged Property, except for those substances commonly
used in the operation and maintenance of properties of kind and nature similar
to those of the Mortgaged Property in compliance with all Environmental Laws and
in a manner that does not result in contamination of the Mortgaged Property or
in a material adverse effect on the value, use or operations of the Mortgaged
Property. A Phase I environmental site assessment (or update of a previous Phase
I and or Phase II site assessment) and, with respect to certain Whole Loans
related to Senior Interests, a Phase II environmental site assessment
(collectively, an “ESA”) meeting ASTM requirements conducted by a reputable
environmental consultant in connection with the related Whole Loan within twelve
(12) months prior to its origination date (or an update of a previous ESA was
prepared), and such ESA (i) did not reveal any known circumstance or condition
that rendered the Mortgaged Property at the date of the ESA in material
noncompliance with applicable Environmental Laws or the existence of recognized
environmental conditions (as such term is defined in ASTM E1527-05 or its
successor, hereinafter “Environmental Condition”) or the need for further
investigation, or (ii) if any material noncompliance with Environmental Laws or
the existence of an Environmental Condition was indicated in any such ESA, then
at least one of the following statements is true: (A) 125% of the funds
reasonably estimated by a reputable environmental consultant to be sufficient to
cover the estimated cost to cure any material noncompliance with applicable
Environmental Laws or the Environmental Condition has been escrowed by the
related Mortgagor and is held by the related lender; (B) if the only
Environmental Condition relates to the presence of asbestos-containing materials
and the only recommended action in the ESA is the institution of such a plan, an
operations or maintenance plan has been required to be instituted by the related
Mortgagor that can reasonably be expected to mitigate the identified risk;
(C) the Environmental Condition identified in the related environmental report
was remediated or abated in all material respects prior to the date hereof, and
a no further action or closure letter was obtained from the applicable
governmental regulatory authority (or the environmental issue affecting the
related Mortgaged Property was otherwise listed by such governmental authority
as “closed”); (D) an environmental policy or a lender’s pollution legal
liability insurance policy meeting the requirements set forth below that covers
liability for the identified circumstance or condition was obtained from an
insurer rated no less than A- (or the equivalent) by Moody’s, S&P and/or Fitch
in an amount equal to or not less than 125% of the funds reasonably estimated by
a reputable environmental consultant to be sufficient to cover the estimated
cost to cure such circumstance or condition; (E) a party not related to the
Mortgagor was identified as the responsible party for such condition or
circumstance and Seller has reasonably estimated that the responsible party has
financial resources adequate to address the situation; or (F) a party related to
the Mortgagor having financial resources reasonably estimated to be adequate to
address the situation is required to take action. The ESA will be part of the
Servicing File; and except as set



--------------------------------------------------------------------------------

forth in the ESA, there is no (i) known circumstance or condition that rendered
the Mortgaged Property in material noncompliance with applicable Environmental
Laws, (ii) Environmental Conditions (as such term is defined in ASTM E1527-05 or
its successor), or (iii) need for further investigation.

In the case of each Senior Interest and related Whole Loan that is the subject
of an environmental insurance policy, issued by the issuer thereof (the “Policy
Issuer”) and effective as of the date thereof (the “Environmental Insurance
Policy”), (i) the Environmental Insurance Policy is in full force and effect,
there is no deductible and Seller is a named insured under such policy,
(ii)(a) a property condition or engineering report was prepared, if the related
Mortgaged Property was constructed prior to 1985, with respect to
asbestos-containing materials (“ACM”) and, if the related Mortgaged Property is
a multifamily property, with respect to radon gas (“RG”) and lead-based paint
(“LBP”), and (b) if such report disclosed the existence of a material and
adverse LBP, ACM or RG environmental condition or circumstance affecting the
related Mortgaged Property, the related Mortgagor (A) was required to remediate
the identified condition prior to closing such Whole Loan or provide additional
security or establish with the mortgagee a reserve in an amount deemed to be
sufficient by Seller, for the remediation of the problem, and/or (B) agreed in
the Purchased Asset Documents to establish an operations and maintenance plan
after the closing of such Whole Loan that should reasonably be expected to
mitigate the environmental risk related to the identified LBP, ACM or RG
condition, (iv) on the effective date of the Environmental Insurance Policy,
Seller as originator, if applicable, had no Knowledge of any material and
adverse environmental condition or circumstance affecting the Mortgaged Property
(other than the existence of LBP, ACM or RG) that was not disclosed to the
Policy Issuer in one or more of the following: (a) the application for
insurance, (b) a Mortgagor questionnaire that was provided to the Policy Issuer,
or (c) an engineering or other report provided to the Policy Issuer, and (v) the
premium of any Environmental Insurance Policy has been paid through the maturity
of the policy’s term and the term of such policy extends at least five years
beyond the maturity of the related Whole Loan. To Seller’s Knowledge, except as
set forth in the ESA, there is no Environmental Condition at the related
Mortgaged Property.

28.    With respect to each Senior Interest and related Whole Loan, each related
Mortgage, assignment of leases, or one or more of the other Purchased Asset
Documents, contains customary provisions that render the rights and remedies of
the holder thereof adequate for the practical realization against the Mortgaged
Property of the principal benefits of the security intended to be provided
thereby, including realization by judicial or, if applicable, non-judicial
foreclosure, subject to the effects of bankruptcy, insolvency, receivership,
reorganization, moratorium, redemption, liquidation or other laws relating to or
affecting the enforcement of creditors’ rights generally, or by general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law).

29.    No issuer of the Purchased Asset, no co-participant, no Underlying
Obligor related to any Whole Loan related to a Senior Interest, no Mortgaged
Property (other than any tenants of a multi-tenant Mortgaged Property), nor any
portion thereof, is the subject of, and no Underlying Obligor or tenant
occupying a single-tenant property is the subject of, or is a debtor in, state
or federal bankruptcy, insolvency or similar proceeding.



--------------------------------------------------------------------------------

30.    Except for the related Purchased Asset, each Whole Loan related to a
Senior Interest is a whole loan and contains no equity participation by the
lender or shared appreciation feature and does not provide for any contingent or
additional interest in the form of participation in the cash flow of the related
Mortgaged Property or provide for negative amortization (except that an ARD loan
may provide for the accrual of the portion of interest in excess of the rate in
effect prior to the anticipated repayment date). No Mortgagor has issued
preferred equity.

31.    With respect to each Whole Loan related to a Senior Interest, subject to
specific exceptions set forth below and to certain exceptions, which are
customarily acceptable to prudent commercial and multifamily mortgage lending
institutions lending on the security of property comparable to the related
Mortgaged Property, each related Mortgage or loan agreement contains provisions
for the acceleration of the payment of the unpaid principal balance of such
Whole Loan if, without complying with the requirements of the Mortgage or loan
agreement, (a) the related Mortgaged Property, or any controlling interest in
the related Mortgagor, is directly transferred or sold (other than (i) by reason
of family and estate planning transfers, transfers by devise, descent or
operation of law upon the death of a member, general partner or shareholder of
the related borrower, (ii) transfers to certain affiliates as defined in the
related Purchased Asset Documents, and (iii) transfers of less than a
controlling interest (as such term is defined in the related underlying
Purchased Asset Documents) in a mortgagor, (iv) issuance of non-controlling new
equity interests, transfers among existing members, partners or shareholders in
the Mortgagor or an affiliate thereof, transfers among affiliated Mortgagors
with respect to Whole Loans which are cross-collateralized or cross-defaulted
with other Whole Loans, (v) transfers of a similar nature to the foregoing
meeting the requirements of the Whole Loan (such as pledges of ownership
interests that do not result in a change of control) or a substitution or
release of collateral within the parameters of paragraph (34) below) or
(vi) transfers of worn-out or obsolete furnishing, fixtures, or equipment
promptly replaced with property of equivalent value and functionality, or
(b) the related Mortgaged Property or controlling interest in the borrower is
encumbered in connection with subordinate financing by a lien or security
interest against the related Mortgaged Property, other than (i) any existing
permitted additional debt, (ii) any purchase money security interests, or
(iii) Permitted Liens or Title Exceptions. The underlying Purchased Asset
Documents require the borrower to pay all reasonable costs incurred by the
Mortgagor with respect to any transfer, assumption or encumbrance requiring
lender’s approval, including any Rating Agency fees incurred in connection with
the review of and consent to any transfer or encumbrance.

32.    With respect to each Senior Interest and the related Whole Loan, except
as set forth in the related Purchased Asset Documents delivered to Buyer, the
terms of the related Purchased Asset Documents have not been waived, modified,
altered, satisfied, impaired, canceled, subordinated or rescinded in any manner
which materially interferes with the security intended to be provided by such
Mortgage or the use, value or operation of such Mortgaged Property and no such
waiver, modification, alteration, satisfaction, impairment, cancellation,
subordination or rescission has occurred since the date upon which the due
diligence file related to the applicable Purchased Asset was delivered to Buyer
or its designee and neither borrower nor guarantor has been released from its
obligations under the related Whole Loan. Pursuant to the terms of the Purchased
Asset Documents: (a) no material terms of any related Mortgage may be waived,
canceled, subordinated or modified in any material respect and no material
portion of



--------------------------------------------------------------------------------

such Mortgage or the Mortgaged Property may be released without the consent of
the holder of such Senior Interest; (b) no material action may be taken by the
Mortgagor with respect to the Mortgaged Property without the consent of the
holder of such Senior Interest; (c) the holder of such Senior Interest is
entitled to approve the budget of the Mortgagor as it relates to the Mortgaged
Property; and (d) the holder of such Senior Interest’s consent is required prior
to the Mortgagor incurring any additional indebtedness.

33.    Each related Mortgaged Property was inspected by or on behalf of the
related originator or an affiliate during the four (4) month period prior to the
related origination date and within twelve (12) months of the Purchase Date.

34.    Except as set forth in the Purchased Asset Documents delivered to Buyer,
since origination, no material portion of any related Mortgaged Property has
been released from the lien of the related Mortgage in any manner which
materially and adversely affects the value of the Whole Loan related to such
Senior Interest or the Purchased Asset or materially interferes with the
security intended to be provided by such Mortgage, and, except with respect to
Whole Loans (a) which permit defeasance by means of substituting for the
Mortgaged Property (or, in the case of a Whole Loan secured by multiple
Mortgaged Properties, one or more of such Mortgaged Properties) “government
securities” as defined in the Investment Company Act of 1940, as amended,
sufficient to pay the related Whole Loan (or portions thereof) in accordance
with its terms, (b) where a release of the portion of the Mortgaged Property was
contemplated at origination and such portion was not considered material for
purposes of underwriting the related Whole Loan, (c) where a partial release is
conditional upon the satisfaction of certain underwriting and legal (including
REMIC, if applicable) requirements and the payment of a release price not less
than a specified percentage at least equal to 115% of the related allocated loan
amount of such portion of the Mortgaged Property, (d) which permit the related
Mortgagor to substitute a replacement property in compliance with certain
underwriting and legal requirements (including REMIC Provisions, if applicable)
or (e) which permit the release(s) of unimproved out-parcels or other portions
of the Mortgaged Property that will not have a material adverse effect on the
underwritten value of the security for the related Whole Loan or that were not
allocated any value in the appraisal obtained at the origination of such Whole
Loan and are not necessary for physical access to the Mortgaged Property or
compliance with zoning requirements, the terms of the related Mortgage do not
provide for release of any portion of the Mortgaged Property from the lien of
the Mortgage except in consideration of payment in full therefor.

With respect to any partial release of a related Whole Loan identified in the
related Confirmation as being REMIC eligible, either: (x) such release of
collateral (i) would not constitute a “significant modification” of the subject
Whole Loan within the meaning of Treasury Regulations Section 1.860G-2(b)(2) and
(ii) would not cause the subject Whole Loan to fail to be a “qualified mortgage”
within the meaning of Section 860G(a)(3)(A) of the Code; or (y) the mortgagee or
servicer can, in accordance with the related Purchased Asset Documents,
condition such release of collateral on the related Mortgagor’s delivery of an
opinion of tax counsel to the effect specified in the immediately preceding
clause (x). For purposes of the preceding clause (x), for any Whole Loan
originated after December 6, 2010, if the fair market value of the real property
constituting such Mortgaged Property after the release is not equal to at least
80% of the principal balance of the Whole Loan outstanding after the release,
the Mortgagor is required to make a payment of principal in an amount not less
than the amount required by the REMIC Provisions.



--------------------------------------------------------------------------------

With respect to any related Whole Loan identified in writing by Seller to Buyer
as being REMIC eligible, and if such Whole Loan was originated after December 6,
2010, in the event of a taking of any portion of an Mortgaged Property by a
state or any political subdivision or authority thereof, whether by legal
proceeding or by agreement, the Mortgagor can be required to pay down the
principal balance of such Whole Loan in an amount not less than the amount
required by the REMIC Provisions and, to such extent, may not be required to be
applied to the restoration of the Mortgaged Property or released to the
Mortgagor, if, immediately after the release of such portion of the Mortgaged
Property from the lien of the Mortgage (but taking into account the planned
restoration) the fair market value of the real property constituting the
remaining Mortgaged Property is not equal to at least 80% of the remaining
principal balance of the related Whole Loan.

With respect to any related Whole Loan identified in writing by Seller to Buyer
as being REMIC eligible, and if such Whole Loan was originated after December 6,
2010, no such Whole Loan that is secured by more than one Mortgaged Property or
that is cross-collateralized with another Whole Loan permits the release of
cross-collateralization of the related Mortgaged Properties, other than in
compliance with the REMIC Provisions.

35.    With respect to each Underlying Whole Loan, there are no material
violations of any applicable zoning ordinances, building codes or land laws
applicable to the Mortgaged Property or the use, operation and occupancy thereof
other than those which (i) are insured by an ALTA lender’s title insurance
policy (or a binding commitment therefor), or its equivalent as adopted in the
applicable jurisdiction, or a law and ordinance insurance policy, (ii) are
adequately reserved for in accordance with the Purchased Asset Documents, or
(iii) would not have a material adverse effect on the value, operation or net
operating income of the Mortgaged Property or constitute a legal non-conforming
use or structure and any non-conformity with zoning laws constitutes a legal
non-conforming use or structure which does not materially and adversely affect
the use, operation or value of such Mortgaged Property. In the event of casualty
or destruction, (a) the Mortgaged Property may be restored or repaired to the
full extent necessary to maintain the use of the structure immediately prior to
such casualty or destruction, (b) law and ordinance insurance coverage has been
obtained for the Mortgaged Property in amounts customarily required by prudent
commercial mortgage lenders that provides coverage for additional costs to
rebuild and/or repair the property to current zoning regulations, or (c) the
inability to restore the Mortgaged Property to the full extent of the use or
structure immediately prior to the casualty would not materially and adversely
affect the use, operation or value of such Mortgaged Property. The underlying
Purchased Asset Documents require the Mortgaged Property to comply in all
material respects with all applicable governmental regulations, zoning and
building laws and ordinances.

36.    None of the material improvements which were included for the purposes of
determining the appraised value of any related Mortgaged Property lies outside
of the boundaries and building restriction lines of the related Mortgaged
Property (except Mortgaged Properties which are legal non-conforming uses), to
an extent which would have a material adverse effect on the value of the
Mortgaged Property or related Mortgagor’s use and operation



--------------------------------------------------------------------------------

of such Mortgaged Property (unless affirmatively covered by title insurance) and
no improvements on adjoining properties encroached upon such Mortgaged Property
to any material and adverse extent (unless affirmatively covered by title
insurance).

37.    The related Mortgagor has been duly organized and is validly existing and
in good standing under the laws of its jurisdiction of organization, with
requisite power and authority to own its assets and to transact the business in
which it is now engaged, the sole purpose of the related Mortgagor under its
organizational documents is to own, finance, sell or otherwise manage the
Properties and to engage in any and all activities related or incidental
thereto, and the Mortgaged Properties constitute the sole assets of the related
Mortgagor. The related Mortgagor has covenanted in its respective organizational
documents and/or the underlying Purchased Asset Documents to own no significant
asset other than the related Mortgaged Properties, as applicable, and assets
incidental to its respective ownership and operation of such Mortgaged
Properties, and to hold itself out as being a legal entity, separate and apart
from any other Person.

38.    There are no pending, filed or threatened actions, suits or proceedings,
governmental investigations or arbitrations of which Seller has received notice,
against the Mortgagor, guarantor or the related Mortgaged Property the adverse
outcome of which could reasonably be expected to materially and adversely affect
(a) title to the Mortgaged Property, (b) the validity or enforceability of the
Mortgage, (c) such Mortgagor’s ability to pay principal, interest or any other
amounts due under the Whole Loan related to such Senior Interest, (d) such
guarantor’s ability to perform under the related guaranty, (e) the principal
benefit of the security intended to be provided by the Purchased Asset
Documents, (f) the current ability of the Mortgaged Property to generate net
cash flow sufficient to service such Whole Loan, (g) the use, operation or value
of the Mortgaged Property or (h) the current principal use of the Mortgaged
Property.

39.    With respect to each Whole Loan related to a Senior Interest, if the
related Mortgage is a deed of trust, as of the date of origination and,
currently, a trustee, duly qualified under applicable law to serve as such, has
either been properly designated and serving under such Mortgage or may be
substituted in accordance with the Mortgage and applicable law, and except in
connection with a trustee’s sale after a default by the related Mortgagor or in
connection with any full or partial release of the related Mortgaged Property or
related security for such Whole Loan, and, except in connection with a trustee’s
sale after a default by the related Mortgagor, no fees are payable to such
trustee except for de minimis fees paid.

40.    With respect to the Purchased Asset and each Whole Loan related to a
Senior Interest, such Whole Loan and the Purchased Asset and all interest
thereon (exclusive of any default interest, late charges or prepayment premiums)
contracted for complies with, or is exempt from, applicable state or federal
laws, regulations and other requirements pertaining to usury.

41.    The Senior Interest and related Whole Loan are not cross-collateralized
or cross-defaulted with any other Indebtedness that is not also a Purchased
Asset.



--------------------------------------------------------------------------------

42.    The improvements located on the Mortgaged Property are either not located
in a federally designated special flood hazard area or, if so located, the
Mortgagor is required to maintain or the Mortgagee maintains, flood insurance
with respect to such improvements and such policy is in full force and effect in
an amount equal to the maximum amount available under the National Flood
Insurance Program, plus such additional excess flood coverage in an amount as is
generally required by prudent institutional commercial mortgage lenders
originating mortgage loans for securitization.

43.    All escrow deposits and payments required pursuant to the Whole Loan
related to such Senior Interest (including capital improvements and
environmental remediation reserves) to be deposited with Seller in accordance
with the underlying Purchased Asset Documents have been so deposited, are in the
possession, or under the control, of Seller or its agent and there are no
deficiencies (subject to any applicable grace or cure periods) in connection
therewith, and all such escrows and deposits that are required to be escrowed
with Seller under the related Purchased Asset Documents are being conveyed by
Seller to Buyer or its servicer and identified as such with appropriate detail.
Any and all requirements under the related Whole Loan as to completion of any
material improvements and as to disbursements of any funds escrowed for such
purpose, which requirements were to have been complied with on or before the
Purchase Date, have been complied with in all material respects or the funds so
escrowed have not been released. No other escrow amounts have been released
except in accordance with the terms and conditions of the related Purchased
Asset Documents.

44.    With respect to each Whole Loan related to a Senior Interest, the related
Mortgagor, or the related lessee, franchisor or operator was in possession of
all material licenses, permits, franchises, certificates of occupancy, consents
and authorizations and approvals then required for the use and operation of the
related Mortgaged Property by the related Mortgagor, other than any licenses,
permits and authorizations the failure to possess of which would not have a
material adverse effect on the use or value of the Mortgaged Property. The
underlying Purchased Asset Documents require the borrower to maintain all such
material licenses, permits, franchises, certificates of occupancy, consents and
authorizations and approvals. The underlying Purchased Asset Documents require
the related Mortgagor to be qualified to do business in the jurisdiction in
which the related Mortgaged Property is located.

45.    With respect to the Senior Interest and each related Whole Loan, the
origination (or acquisition, as the case may be), servicing and collection
practices used with respect to such Senior Interest and the related Whole Loan
have been in all respects legal and have met customary industry standards for
servicing of commercial mortgage loans.

46.    With respect to each Whole Loan related to a Senior Interest, except for
Mortgagors under Whole Loans secured in whole or in part by a Ground Lease, the
related Mortgagor (or its affiliate) has title in the fee simple interest in
each related Mortgaged Property.

47.    The Purchased Asset Documents for each related Whole Loan provide that
such Whole Loan is non-recourse to the related Mortgagor except that each such
Whole Loan becomes full recourse to the Mortgagor and/or guarantor (which is a
natural person or persons, or an entity distinct from the Mortgagor (but may be
affiliated with the Mortgagor) that has assets other than equity in the related
Mortgaged Property that are not de minimis) in any of the



--------------------------------------------------------------------------------

following events: (i) if any voluntary petition for bankruptcy, insolvency,
dissolution or liquidation pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by, consented to, or acquiesced in by, the
Mortgagor; (ii) Mortgagor or guarantor shall have colluded with other creditors
to cause an involuntary bankruptcy filing with respect to the Mortgagor or
(iii) voluntary transfers of either the related Mortgaged Property or equity
interests in Mortgagor made in violation of the Purchased Asset Documents.
Furthermore, the Purchased Asset Documents for each related Whole Loan provide
for recourse against the Mortgagor and/or guarantor (which is a natural person
or persons, or an entity distinct from the Mortgagor (but may be affiliated with
the Mortgagor) that has assets other than equity in the related Mortgaged
Property that are not de minimis), for losses and damages sustained in the case
of (i) any Mortgagor’s misappropriation of rents, security deposits, insurance
proceeds, or condemnation awards; (ii) the Mortgagor’s fraud or willful
misrepresentation; (iii) willful misconduct, fraud or material misrepresentation
by the Mortgagor or guarantor; (iv) breaches of the environmental covenants in
the Purchased Asset Documents; or (v) commission of material physical waste at
the related Mortgaged Property.

48.    Subject to the exceptions set forth in paragraph (13) and upon possession
of the Mortgaged Property as required under applicable state law, any assignment
of leases set forth in the Mortgage or separate from the related Mortgage and
related to and delivered in connection with each Whole Loan related to a Senior
Interest establishes and creates a valid, first priority and enforceable
collateral assignment of, or a valid first priority and enforceable lien and
security interest in, the related Mortgagor’s interest in all leases, subleases,
licenses or other agreements pursuant to which any person is entitled to occupy,
use or possess all or any portion of the real property, subject only to a
license granted to the related mortgagor to exercise certain rights and to
perform certain obligations of the lessor under such lease or leases, including
the right to operate the related leased property, except as the enforcement
thereof may be limited by bankruptcy, insolvency, receivership, reorganization,
moratorium, redemption, liquidation or other laws relating to or affecting the
enforcement of creditors’ rights generally, or by general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law). The related Mortgage or related assignment of leases, subject to
applicable law and to bankruptcy, insolvency, receivership, reorganization,
moratorium, redemption, liquidation or other laws relating to or affecting the
enforcement of creditors’ rights generally, or by general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law), provides that, upon an event of default under such related Whole
Loan, the beneficiary thereof is permitted to seek the appointment of a receiver
for the collection of rents or for the related mortgagee to enter into
possession to collect the rents or for rents to be paid directly to the
mortgagee.

49.    With respect to any Whole Loan related to a Senior Interest identified in
the related Confirmation as being REMIC eligible, any prepayment premium and
yield maintenance charge constitutes a “customary prepayment penalty” within the
meaning of Treasury Regulations Section 1.860G-1(b)(2).

50.    If any Whole Loan related to a Senior Interest contains a provision for
any defeasance of mortgage collateral, such Whole Loan permits defeasance (1) no
earlier than two (2) years after any securitization of the related Whole Loan or
the Senior Interest and (2) only with substitute collateral constituting
“government securities” within the meaning of Treasury



--------------------------------------------------------------------------------

Regulations Section 1.860G-2(a)(8)(i) in an amount sufficient to make all
scheduled payments under the related Mortgage Note when due. If the related
Whole Loan permits partial releases of real property in connection with partial
defeasance, the revenues from the collateral will be sufficient to pay all such
scheduled payments calculated on a principal amount equal to a specified
percentage at least equal to 115% of the allocated loan amount for the real
property to be released and the defeasance collateral is not permitted to be
subject to prepayment, call, or early redemption. If the Mortgagor would
continue to own assets in addition to the defeasance collateral, the portion of
the related Whole Loan secured by defeasance collateral is required to be
assumed by a Single Purpose Entity. No related Whole Loan was originated with
the intent to collateralize a REMIC offering with obligations that are not real
estate mortgages. In addition, if the Mortgage related to any such Whole Loan
contains such a defeasance provision, it provides (or otherwise contains
provisions pursuant to which the holder thereof can require) that an opinion be
provided to the effect that such holder has a first priority perfected security
interest in the defeasance collateral. The related underlying Purchased Asset
Documents permit the lender to charge all of its expenses associated with a
defeasance to the Mortgagor (including rating agencies’ fees, accounting fees
and attorneys’ fees), and provide that the related Mortgagor must deliver (or
otherwise, the underlying Purchased Asset Documents contain certain provisions
pursuant to which the lender can require) (a) an accountant’s certification as
to the adequacy of the defeasance collateral to make payments under the related
Whole Loan for the remainder of its term, (b) an opinion of counsel that the
defeasance will not cause any such holder to lose its status as a REMIC, and
(c) assurances from each applicable Rating Agency that the defeasance will not
result in the withdrawal, downgrade or qualification of the ratings assigned to
any certificates backed by the related Whole Loan or the Senior Interest.

51.    To the extent required under applicable law as necessary for the
enforceability or collectability of the Whole Loan related to such Senior
Interest, each holder of the related Mortgage Note is authorized to do business
in the jurisdiction in which the related Mortgaged Property is located, or the
failure to be so authorized does not materially and adversely affect the
enforceability of such Whole Loan.

52.    Neither the Mortgagee, the holder of the Senior Interest nor any
affiliate thereof has any obligation to make any capital contributions to the
Mortgagor under the Senior Interest or the related Whole Loan. Neither the
Mortgagee, the holder of the Senior Interest nor any affiliate thereof has any
obligation to make loans to, make guarantees on behalf of, or otherwise extend
credit to, or make any of the foregoing for the benefit of, the Mortgagor or any
other person under or in connection with the Senior Interest or the related
Whole Loan.

53.    With respect to each Whole Loan related to a Senior Interest, each
related Mortgaged Property constitutes one or more complete separate tax lots
(or the related Mortgagor has covenanted or applied to obtain separate tax lots
and a Person has indemnified the Mortgagee for any loss suffered in connection
therewith or an escrow of funds in an amount sufficient to pay taxes resulting
from a breach thereof has been established) or is subject to an endorsement
under the related title insurance policy.

54.    With respect to each Whole Loan related to a Senior Interest, an
Appraisal of the related Mortgaged Property was conducted in connection with the
origination of such Whole Loan with an appraisal date within six (6) months of
the Whole Loan origination date and



--------------------------------------------------------------------------------

within twelve (12) months of the Purchase Date. The Appraisal is signed by an
appraiser who is a Member of the Appraisal Institute and had no interest, direct
or indirect, in the Mortgaged Property or the Mortgagor or in any loan made on
the security thereof, and whose compensation is not affected by the approval or
disapproval of such Whole Loan. Such Appraisal satisfied in all material
respects the guidelines in Title XI of the Financial Institutions Reform,
Recovery and Enforcement Act of 1989, as in effect on the date such Whole Loan
was originated.

55.    With respect to each Whole Loan related to a Senior Interest, the related
Purchased Asset Documents require the Mortgagor to provide the Mortgagee with
certain financial information at the times required under such Purchased Asset
Documents.

56.    To Seller’s Knowledge, each Mortgaged Property (a) is located on or
adjacent to a public road and has direct legal access to such road, or has
access via an irrevocable easement or irrevocable right of way permitting
ingress and egress to/from a public road, and (b) is served by or has
uninhibited access rights to public or private water and sewer (or well and
septic) and all required utilities, all of which are appropriate for the current
use of the Mortgaged Property.

57.    With respect to each Whole Loan related to a Senior Interest that is
secured by a leasehold estate under a Ground Lease in whole or in part, and the
related Mortgage does not also encumber the related lessor’s fee interests in
such Mortgaged Property, based upon the terms of the Ground Lease and any
estoppel or other agreement received from the ground lessor in favor of Seller,
its successors and assigns, Seller represents and warrants the following with
respect to the related Ground Lease:

(i)    Such Ground Lease or a memorandum thereof has been duly recorded or
submitted for recordation in a form that is acceptable for recording in the
applicable jurisdiction, and such Ground Lease permits the interest of the
lessee thereunder to be encumbered by the related Mortgage or, if consent of the
lessor thereunder is required, it has been obtained prior to the related
Purchase Date. The Ground Lease does not restrict the use of the related
Mortgaged Property by such lessee, its successors or assigns in a manner that
would materially adversely affect the security provided by the related Mortgage.
No material change in the terms of the Ground Lease had occurred since its
recordation, except by any written instruments which are included in the related
Underwriting Package.

(ii)    Upon the foreclosure of the Whole Loan related to such Senior Interest
(or acceptance of a deed in lieu thereof), the Mortgagor’s interest in such
Ground Lease is assignable to the Mortgagee under the leasehold estate and its
assigns without the consent of the lessor thereunder (or, if any such consent is
required, it has been obtained prior to the related Purchase Date) and in the
event it is so assigned, it is further assignable by the holder of the related
Whole Loan and its successors and assigns without the consent of the lessor.

(iii)    Such Ground Lease may not be amended, modified, canceled or terminated
without the prior written consent of the Mortgagee.



--------------------------------------------------------------------------------

(iv)    Seller has not received any written notice of default under or notice of
termination of such Ground Lease. Such Ground Lease is in full force and effect,
there is no material default under such Ground Lease, and there is no event
which, with the passage of time or with notice and the expiration of any grace
or cure period, would constitute a material default under such Ground Lease.

(v)    The Ground Lease, estoppel or other ancillary agreement between the
lessor and the lessee requires the lessor to give notice of any default by the
lessee to the Mortgagee. The Ground Lease, estoppel or other ancillary agreement
further provides that no notice given is effective against the Mortgagee unless
a copy has been given to the Mortgagee in a manner described in the Ground
Lease, estoppel or other ancillary agreement and requires that the ground lessor
will supply an estoppel.

(vi)    The Ground Lease (i) is not subject to any liens or encumbrances
superior to, or of equal priority with, the Mortgage, subject, however, to only
Permitted Liens and any Title Exceptions and the related fee interest of the
ground lessor or (ii) is subject to a subordination, non-disturbance and
attornment agreement to which the Mortgagee on the lessor’s fee interest in the
Mortgaged Property is subject.

(vii)    A Mortgagee is permitted a reasonable opportunity (including, where
necessary, sufficient time to gain possession of the interest of the lessee
under the Ground Lease) to cure any curable default under such Ground Lease
before the lessor thereunder may terminate such Ground Lease.

(viii)    Such Ground Lease has an original term (together with any extension
options, whether or not currently exercised, set forth therein all of which can
be exercised by the Mortgagee if the Mortgagee acquires the lessee’s rights
under the Ground Lease) that extends not less than twenty (20) years beyond the
stated maturity date of the Whole Loan related to such Senior Interest.

(ix)    Under the terms of such Ground Lease, any estoppel or consent letter
received by the Mortgagee from the lessor, and the related Mortgage, taken
together, any related insurance proceeds or condemnation award (other than
(i) de minimis amounts for minor casualties or (ii) in respect of a total or
substantially total loss or taking) will be applied either to the repair or
restoration of all or part of the related Mortgaged Property, with the Mortgagee
or a trustee appointed by it having the right to hold and disburse such proceeds
as repair or restoration progresses, or to the payment or defeasance of the
outstanding principal balance of the Whole Loan related to such Senior Interest,
together with any accrued interest (except in cases where a different allocation
would not be viewed as commercially unreasonable by any commercial mortgage
lender, taking into account the relative duration of the Ground Lease and the
related Mortgage and the ratio of the market value of the related Mortgaged
Property to the outstanding principal balance of such Whole Loan).

(x)    Under the terms of the Ground Lease (or an estoppel or ancillary
agreement between the lessor and the lessee) and the related Mortgage (taken
together), any related insurance proceeds, or portion of the condemnation award
allocable to ground



--------------------------------------------------------------------------------

lessee’s interest in respect of a total or substantially total loss or taking of
the related Mortgaged Property to the extent not applied to restoration, will be
applied first to the payment of the outstanding principal balance of the Whole
Loan related to such Senior Interest, together with any accrued interest

(xi)    The Ground Lease does not impose any restrictions on subletting that
would be viewed as commercially unreasonable by a prudent commercial lender.

(xii)    The ground lessor under such Ground Lease is required to enter into a
new lease with Seller upon termination of the Ground Lease for any reason,
including the rejection of the Ground Lease in bankruptcy.

(xiii)    The ground lessor consented to and acknowledged that or the Ground
Lease provides that (i) the Whole Loan related to such Senior Interest is
permitted / approved, (ii) any foreclosure of such Whole Loan and related change
in ownership of the ground lessee will not require the consent of the ground
lessor or constitute a default under the ground lease, (iii) copies of default
notices would be sent to the Mortgagee and (iv) it would accept cure from the
Mortgagee on behalf of the ground lessee.

58.    The Purchased Asset Documents for each Whole Loan related to a Senior
Interest that is secured by a hospitality property operated pursuant to a
franchise agreement include an executed comfort letter or similar agreement
signed by the Mortgagor and franchisor of such property enforceable by the
Mortgagee against such franchisor, either directly or as an assignee of the
originator. The Mortgage or related security agreement for each related Whole
Loan secured by a hospitality property creates a security interest in the
revenues of such property for which a UCC financing statement has been filed in
the appropriate filing office.

59.    It being understood that B notes secured by the same Mortgage as a Whole
Loan are not subordinate mortgages or junior liens, there are no subordinate
mortgages or junior liens encumbering the related Mortgaged Property (other than
Permitted Liens, Title Exceptions, taxes and assessments, mechanics’ and
materialmen’s liens and equipment and other personal property financing). Except
as specifically disclosed to Buyer in an Approved Representation Exception,
there is no mezzanine debt related to the Mortgaged Property.

60.    Each Mortgage requires the Mortgagor to provide the owner or holder of
the Mortgage, and the holder of the Mortgage (if not the holder of the Senior
Interest) is required to provide the holder of the Senior Interest, with
quarterly (other than for single-tenant properties) and annual operating
statements, and quarterly (other than for single-tenant properties) and annual
rent rolls for properties that have leases contributing more than 5% of the
in-place base rent and annual financial statements, which annual financial
statements (i) with respect to each Whole Loan related to a Senior Interest with
more than one Mortgagor are in the form of an annual combined balance sheet of
the Mortgagor entities (and no other entities), together with the related
combined statements of operations, members’ capital and cash flows, including a
combining balance sheet and statement of income for the Mortgaged Properties on
a combined basis and (ii) for each related Whole Loan with an original principal
balance greater than $50 million shall be audited by an independent certified
public accountant upon the request of the owner or holder of the Mortgage.



--------------------------------------------------------------------------------

61.    With respect to each Senior Interest with a related Whole Loan over
$20 million, the related special-form all-risk insurance policy and business
interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) do not specifically exclude Acts of Terrorism, as defined in the
Terrorism Risk Insurance Act of 2002, as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2007 (collectively referred to as “TRIA”), from
coverage, or if such coverage is excluded, it is covered by a separate terrorism
insurance policy. With respect to each other Senior Interest and related Whole
Loan, the related special all-risk insurance policy and business interruption
policy (issued by an insurer meeting the Insurance Rating Requirements) do not
specifically exclude Acts of Terrorism, as defined in TRIA, from coverage, or if
such coverage is excluded, it is covered by a separate terrorism insurance
policy. With respect to each related Whole Loan, the related Purchased Asset
Documents do not expressly waive or prohibit the mortgagee from requiring
coverage for Acts of Terrorism, as defined in TRIA, or damages related thereto,
except to the extent that any right to require such coverage may be limited by
availability on commercially reasonable terms.

62.    Each Whole Loan related to a Senior Interest requires the Mortgagor to be
a Single Purpose Entity for at least as long as such Whole Loan is outstanding.
Both the Purchased Asset Documents and the organizational documents of the
Mortgagor with respect to each related Whole Loan with a Purchase Date principal
balance in excess of $5 million provide that the Mortgagor is a Single Purpose
Entity, and each related Whole Loan with a Purchase Date principal balance of
$50 million or more has a counsel’s opinion regarding non-consolidation of the
Mortgagor. For purposes of this Schedule 1(b), a “Single Purpose Entity” means
an entity, other than an individual, whose organizational documents (or if such
Whole Loan has a Purchase Date principal balance equal to $5 million or less,
its organizational documents or the related Purchased Asset Documents) provide
substantially to the effect that it was formed or organized solely for the
purpose of owning and operating one or more of the Mortgaged Properties securing
the related Whole Loans and prohibit it from engaging in any business unrelated
to such Mortgaged Property or Properties, and whose organizational documents
further provide, or which entity represented in the related Purchased Asset
Documents, substantially to the effect that it does not have any assets other
than those related to its interest in and operation of such Mortgaged Property
or Properties, or any indebtedness other than as permitted by the related
Mortgage(s) or the other related Purchased Asset Documents, that it has its own
books and records and accounts separate and apart from those of any other person
(other than a Mortgagor for a Whole Loan that is cross-collateralized and
cross-defaulted with the related Whole Loan), and that it holds itself out as a
legal entity, separate and apart from any other person or entity.

63.    Each Whole Loan related to a Senior Interest bears interest at a rate
that remains fixed throughout the remaining term of such Whole Loan, except in
the case of ARD loans and situations where default interest is imposed.

64.    The origination practices of Seller (or the related originator if Seller
was not the originator), with respect to each Whole Loan related to a Senior
Interest, complied in all material respects with the terms, conditions and
requirements of, as appropriate, all of Seller’s or such party’s origination,
due diligence standards and/or practices for similar commercial and multifamily
mortgage loans, as applicable, and, in each such case, otherwise complied with
all applicable laws and regulations.



--------------------------------------------------------------------------------

65.    Seller has obtained a rent roll (the “Certified Rent Roll(s)”) other than
with respect to hospitality properties certified by the related Mortgagor or the
related guarantor(s) as accurate and complete in all material respects as of a
date within 180 days of the date of origination of the Whole Loan related to
such Senior Interest. Seller has obtained operating histories (the “Certified
Operating Histories”) with respect to each Mortgaged Property certified by the
related Mortgagor or the related guarantor(s) as accurate and complete in all
material respects as of a date within 180 days of the date of origination of the
related Whole Loan. The Certified Operating Histories collectively report on
operations for a period equal to (a) at least a continuous three-year period or
(b) in the event the Mortgaged Property was owned, operated or constructed by
the Mortgagor or an affiliate for less than three years then for such shorter
period of time.

66.    Seller has obtained an organizational chart or other description of each
Mortgagor which identifies all beneficial controlling owners of the Mortgagor
(i.e., managing members, general partners or similar controlling person for such
Mortgagor) and all owners that hold a 20% or greater direct ownership share
(i.e., the “Major Sponsors”). Based solely on the searches performed by Seller
in connection with the Whole Loan related to such Senior Interest, no Major
Sponsor or guarantor (i) was in a state of federal bankruptcy or insolvency
proceeding, (ii) had a prior record of having been in a state of federal
bankruptcy or insolvency, or (iii) had been convicted of a felony.

67.    With respect to each Senior Interest with a related Whole Loan secured by
retail, office or industrial properties, Seller requested the related Mortgagor
to obtain estoppels from each commercial tenant with respect to the Certified
Rent Roll. With respect to each related Whole Loan predominantly secured by a
retail, office or industrial property leased to a single tenant, Seller reviewed
such estoppel obtained from such tenant no earlier than ninety (90) days prior
to the origination date of the related Whole Loan, and each such estoppel
indicated (x) the related lease is in full force and effect and (y) there exists
no default under such lease, either by the lessee thereunder or by the lessor
subject, in each case, to customary reservations of tenant’s rights, such as
with respect to CAM and pass-through audits and verification of landlord’s
compliance with co-tenancy provisions. With respect to each related Whole Loan
predominantly secured by a retail, office or industrial property, Seller has
received lease estoppels executed within ninety (90) days of the origination
date of the related Whole Loan that collectively account for at least 65% of the
in-place base rent for the Mortgaged Property or set of cross-collateralized
properties that secure a Whole Loan that is represented on the rent roll. Each
rent roll indicated that (x) each lease is in full force and effect and
(y) there exists no material default under any such related lease that
represents 20% or more of the in-place base rent for the Mortgaged Property or
set of cross-collateralized properties either by the lessee thereunder or by the
related Mortgagor, subject, in each case, to customary reservations of tenant’s
rights, such as with respect to CAM and pass-through audits and verification of
landlord’s compliance with co-tenancy provisions.

68.    Seller has complied with all applicable anti-money laundering laws and
regulations, including without limitation the USA PATRIOT Act of 2001 with
respect to the origination of the Whole Loan related to such Senior Interest.



--------------------------------------------------------------------------------

69.    No default or event of default has occurred under any agreement
pertaining to any lien relating to the Mortgaged Property ranking junior to,
pari passu with or senior to the Mortgage securing the Whole Loan relating to
such Senior Interest, and there is no provision in any such agreement which
would provide for any increase in the principal amount of any such lien.

70.    To Seller’s Knowledge, the representations and warranties made by the
Mortgagor in the Purchased Asset Documents were true and correct in all material
respects as of the date such representations and warranties were stated to be
true therein, and there has been no adverse change with respect to the
Mortgagor, the Whole Loan related to such Senior Interest or the related
Mortgaged Property that would render any such representation or warranty not
true or correct in any material respect as of the Purchase Date.

71.    The Senior Interest has not been and shall not be deemed to be a Security
within the meaning of the Securities Act of 1933, as amended or the Securities
Exchange Act of 1934, as amended.

“Ground Lease”: A ground lease containing the following terms and conditions:
(a) a remaining term (exclusive of any unexercised extension options) of
thirty (30) years or more from the Purchase Date of the related Asset, (b) the
right of the lessee to mortgage and encumber its interest in the leased property
without the consent of the lessor or with such consent given, (c) the obligation
of the lessor to give the holder of any mortgage lien on such leased property
written notice of any defaults on the part of the lessee and agreement of such
lessor that such lease will not be terminated until such holder has had a
reasonable opportunity to cure or complete foreclosures, and fails to do so,
(d) reasonable transferability of the lessee’s interest under such lease,
including ability to sublease, and (e) such other rights customarily required by
mortgagees making a loan secured by the interest of the holder of the leasehold
estate demised pursuant to a ground lease.

“Servicing File:” A copy of the Underwriting Package and documents and records
not otherwise required to be contained in the Underwriting Package that
(i) relate to the origination and/or servicing and administration of the Whole
Loans related to Senior Interests, (ii) are reasonably necessary for the ongoing
administration and/or servicing of the related Whole Loans or for evidencing or
enforcing any of the rights of the holder of the related Whole Loans or holders
of interests therein and (iii) are in the possession or under the control of
Seller, provided that Seller shall not be required to deliver any draft
documents, privileged or other communications, credit underwriting, due
diligence analyses or data or internal worksheets, memoranda, communications or
evaluations.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF TRANSACTION REQUEST

November 5, 2018

Wells Fargo Bank, National Association

One Wells Fargo Center

301 South College Street

MAC D1053-125, 12th Floor

Charlotte, North Carolina 28202

Attention: Karen Whittlesey

 

  Re:

Master Repurchase and Securities Contract dated as of November 2, 2018 (the
“Agreement”) among CLNC CREDIT 8, LLC (“Seller”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Buyer”)

Ladies and Gentlemen:

This is a Transaction Request (as this and other terms used but not defined
herein are defined in the Agreement) delivered pursuant to Section 3.01 of the
Agreement. Seller hereby requests that Buyer enter into a Transaction upon the
proposed terms set forth below.

 

Assets (including Class and

Mortgaged Property):

  

As described in Appendix 1 hereto

Book Value:

  

As described in Appendix 1 hereto

Market Value:

  

$[        ]

Applicable Percentage:

  

[    ]%

Maximum Applicable Percentage:

  

[    ]%

Purchased Asset Documents:

  

As described in Appendix 1 hereto

Purchase Date:

  

[        ] [    ], 20[    ]

Purchase Price:

  

$[        ]

Maximum Purchase Price:

  

$[        ]



--------------------------------------------------------------------------------

Seller:

CLNC CREDIT 8, LLC, a Delaware limited liability company

By:

 

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

Appendix 1 to Transaction Request

List of Eligible Assets requested to be purchased, to include, as applicable:

 

(a)

  

Transaction Name

 

(b)

  

Seller Loan Number

 

(c)

  

Class (Whole Loan or Senior Interest)

 

(d)

  

Lien Type

 

(e)

  

Property Type

 

(f)

  

Property Street Address

 

(g)

  

Property City, State, County, Zip Code

 

(h)

  

Appraised Value

 

(i)

  

Appraisal Firm

 

(j)

  

Appraisal Date

 

(k)

  

Original Balance

 

(l)

  

Seller Origination Balance as of Closing Date

 

(m)

  

Current Balance

 

(n)

  

Amortization

 

(o)

  

Balloon Amount

 

(p)

  

[Current] Interest Rate

 

(q)

  

Spread

 

(r)

  

Index (Ex: 1 mo LIBOR; [    ]%)

 

(s)

  

Next Interest Change Date

 

(t)

  

Next Payment Change Date

 

(u)

  

Interest Rate cap

 

(v)

  

Current Principal and Interest

 

(w)

  

Note Date

 

(x)

  

First Payment Due Date to Seller

 

(y)

  

Initial Maturity Date

 

(z)

  

Extended Maturity Date

 

(aa)

  

Current delinquency status

 

(bb)

  

Payment Type

 

(cc)

  

Payment Frequency

 

(dd)

  

Rate Change Frequency

 

(ee)

  

Original Principal and Interest

 

(ff)

  

Sponsor Name (including first name, if any)

 

(gg)

  

Borrowing Entity Name

 

(hh)

  

Open to Prepayment?

 

(ii)

  

Prepayment Penalty

 

(jj)

  

Current DSCR

 

(kk)

  

Current LTV

 



--------------------------------------------------------------------------------

[Description of any exceptions to representations and warranties to be made by
Seller in the related Confirmation]



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF CONFIRMATION

[        ] [    ], 20[    ]

 

Wells

Fargo Bank, National Association

One Wells Fargo Center

301 South College Street

MAC D1053-125, 12th Floor

Charlotte, North Carolina 28202

Attention: Karen Whittlesey

Re:    Master Repurchase and Securities Contract dated as of November 2, 2018,
(the “Agreement”) among CLNC CREDIT 8, LLC (“Seller”) and WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Buyer”)

Ladies and Gentlemen:

This is a Confirmation (as this and other terms used but not defined herein are
defined in the Agreement) executed and delivered by Seller and Buyer pursuant to
Section 3.01 of the Agreement. Seller and Buyer hereby confirm and agree that as
of the Purchase Date and upon the other terms specified below, Seller shall sell
and assign to Buyer, and Buyer shall purchase from Seller, all of Seller’s
right, title and interest in, to and under the Purchased Assets listed in
Appendix 1 hereto.

 

Purchased Assets (including Class and

Mortgaged Property):

  

As described in Appendix 1 hereto

Property Type:

  

As described in Appendix 1 hereto

Type:

  

[multifamily, retail, office, industrial, hospitality or self-storage]

Market Value:

  

$[        ]

Applicable Percentage:

  

[    ]%

[    ]

  

Maximum Applicable Percentage:

  

[    ]%



--------------------------------------------------------------------------------

Pricing Margin:

  

[    ]%

Future Funding Amount (if applicable):

  

$[        ]

Purchased Asset Documents:

  

As described in Appendix 1 hereto

Purchase Date:

  

[        ] [    ], 20[    ]

Repurchase Date:

  

[        ] [    ], 20[    ]

Purchase Price:

  

$[        ]

Maximum Purchase Price:

  

$[        ]

Seller’s Wiring Instructions:1

  

Bank Name: [                    ]

  

Routing #: [                    ]

  

SWIFT/BIC: [                    ]

  

Account #: [                    ]

  

Account Name: [                    ]

  

Reference: [                    ]

Seller hereby certifies as follows, on and as of the above Purchase Date with
respect to each Purchased Asset described in this Confirmation:

1.    All of the conditions precedent in Article 6 of the Agreement have been
satisfied.

2.    Except as specified in Appendix 2 hereto, Seller will make all of the
representations and warranties contained in the Agreement applicable to the
Class of such Asset (including Schedule 1 to the Agreement as applicable to the
Class of such Asset) with respect to the Purchased Asset described in this
Confirmation.

 

 

1 

If inconsistent with the instructions in the Agreement.



--------------------------------------------------------------------------------

Seller:

CLNC CREDIT 8, LLC, a Delaware limited liability company

By:

 

                                                               

 

Name:

 

Title:

 

Buyer:

Acknowledged and Agreed:

Wells Fargo Bank, National Association

By:

 

                                                               

 

Name:

 

Title:



--------------------------------------------------------------------------------

Appendix 1 to Confirmation

List of Purchased Assets, including, as applicable:

 

(a)

  

Transaction Name

(b)

  

Seller Loan Number

(c)

  

Class (Whole Loan or Senior Interest)

(d)

  

Lien Type

(e)

  

Property Type

(f)

  

Property Street Address

(g)

  

Property City, State, County, Zip Code

(h)

  

Appraised Value

(i)

  

Appraisal Firm

(j)

  

Appraisal Date

(k)

  

Original Balance

(l)

  

Seller Origination Balance as of Closing Date

(m)

  

Current Balance

(n)

  

Amortization

(o)

  

Balloon Amount

(p)

  

[Current] Interest Rate

(q)

  

Spread

(r)

  

Index (Ex: 1 mo LIBOR; [     ]%)

(s)

  

Next Interest Change Date

(t)

  

Next Payment Change Date

(u)

  

Interest Rate cap

(v)

  

Current Principal and Interest

(w)

  

Note Date

(x)

  

First Payment Due Date to Seller

(y)

  

Initial Maturity Date

(z)

  

Extended Maturity Date

(aa)

  

Current delinquency status

(bb)

  

Payment Type

(cc)

  

Payment Frequency

(dd)

  

Rate Change Frequency

(ee)

  

Original Principal and Interest

(ff)

  

Sponsor Name (including first name, if any)

(gg)

  

Borrowing Entity Name

(hh)

  

Open to Prepayment?

(ii)

  

Prepayment Penalty

(jj)

  

Current DSCR

(kk)

  

Current LTV



--------------------------------------------------------------------------------

Appendix 2 to Confirmation

[Description of any exceptions to representations and warranties made by Seller
in the Confirmation]



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ACCOUNT CONTROL AGREEMENT

[See Attached]



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF CLOSING CERTIFICATE



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE

[        ] [    ], 20[    ]

Wells Fargo Bank, National Association

One Wells Fargo Center

301 South College Street

MAC D1053-125, 12th Floor

Charlotte, NC 28202

Attention: Karen Whittlesey

Re:    Master Repurchase and Securities Contract dated as of November 2, 2018
(the “Agreement”) among CLNC CREDIT 8, LLC (“Seller”) and WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Buyer”)

This Compliance Certificate is furnished by Credit RE Operating Company, LLC
(“Guarantor”), acting by [                    ] in [his/her] capacity as
[officer/director] (the “Officer/Director”) of Guarantor pursuant to the above
Agreement. Unless otherwise defined herein, capitalized terms used in this
Compliance Certificate have the respective meanings ascribed thereto in the
Agreement.

GUARANTOR, ACTING BY THE OFFICER/DIRECTOR IN HIS/HER CAPACITY AS AN
OFFICER/DIRECTOR, HEREBY CERTIFIES THAT:

The Officer/Director is a duly elected Responsible Officer of Guarantor.

All of the financial statements, calculations and other information set forth in
this Compliance Certificate, including in any exhibit or other attachment
hereto, are true, complete and correct as of the date hereof.

The Officer/Director has reviewed the terms of the Agreement, and the
Officer/Director has made, or has caused to be made under [his/her] supervision,
a detailed review of the transactions and financial condition of Seller and
Guarantor during the accounting period covered by the financial statements
attached hereto (or most recently delivered to Buyer if none are attached).

The examinations described in the preceding paragraph did not disclose, and the
Officer/Director has no Knowledge of, the existence of any condition or event
which constitutes an Event of Default or Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Compliance Certificate (including after giving effect to any pending
Transactions requested to be entered into), except as set forth below.



--------------------------------------------------------------------------------

Attached as Exhibit 1 hereto are the financial statements required to be
delivered pursuant to Section 8.08 of the Agreement (or, if none are required to
be delivered as of the date of this Compliance Certificate, the financial
statements most recently delivered pursuant to Section 8.08 of the Agreement),
which financial statements, to the Officer/Director’s Knowledge after due
inquiry, fairly and accurately present in all material respects, the
consolidated financial condition and operations of Guarantor and the
consolidated results of its operations as of the date or with respect to the
period therein specified, determined in accordance with GAAP.

Attached as Exhibit 2 hereto are the calculations demonstrating Guarantor’s
compliance with the financial covenants set forth in Section 9 of the Guarantee
Agreement, each for the immediately preceding fiscal quarter.

To the Officer/Director’s Knowledge, each of Seller and Guarantor has, during
the period since the delivery of the immediately preceding Compliance
Certificate, observed or performed all of its covenants and other agreements in
all material respects, and satisfied in all material respects every condition,
contained in the Agreement and the other Repurchase Documents to be observed,
performed or satisfied by it, and the Officer/Director has no Knowledge of the
occurrence during such period, or present existence, of any condition or event
which constitutes an Event of Default or Default (including after giving effect
to any pending Transactions requested to be entered into), except as set forth
below.

Described below are the exceptions, if any, to the above paragraph, setting
forth in detail the nature of the condition or event, the period during which it
has existed and the action which Guarantor or Seller has taken, is taking, or
proposes to take with respect to such condition or event:

 

 

 

 

 

 

 

 

 

 

The foregoing certifications, together with the financial statements, updates,
reports, materials, calculations and other information set forth in any exhibit
or other attachment hereto, or otherwise covered by this Compliance Certificate,
are made and delivered as of [            ], 20[    ].

 

CREDIT RE OPERATING COMPANY, LLC,
a Delaware limited liability company

By:

 

                                                               

 

Name:

 

Title:

Exhibit 1: Financial Statements

Exhibit 2: Financial Covenant Compliance Calculations



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF ASSIGNMENT AND ACCEPTANCE

1.    Reference is made to the Master Repurchase and Securities Contract dated
as of November 2, 2018, (the “Agreement”) among CLNC CREDIT 8, LLC (“Seller”)
and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Buyer”).

2.    Wells Fargo Bank, National Association (“Assignor”) and
[                    ] (“Assignee”) hereby agree as follows:

3.    Assignor hereby sells and assigns and delegates, without recourse except
as to the representations and warranties made by it herein, to Assignee, and
Assignee hereby purchases and assumes from Assignor, an interest in and to
Assignor’s rights and obligations under the Agreement as of the Effective Date
(as hereinafter defined) equal to the percentage interest specified on
Schedule I hereto of all outstanding rights and obligations under the Repurchase
Agreement (collectively, the “Assigned Interest”).

4.    Assignor:

(a)    hereby represents and warrants that its name set forth on Schedule I
hereto is its legal name, that it is the legal and beneficial owner of the
Assigned Interest and that such Assigned Interest is free and clear of any
adverse claim;

(b)    other than as provided herein, makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Agreement or any of the other
Repurchase Documents, or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of, or the perfection or priority of any lien
or security interest created or purported to be created under or in connection
with, the Repurchase Agreement or any of the other Repurchase Documents, or any
other instrument or document furnished pursuant thereto; and

(c)    makes no representation or warranty and assumes no responsibility with
respect to the financial condition of Seller or the performance or observance by
Seller of any of its Repurchase Obligations (as defined in the Agreement).



--------------------------------------------------------------------------------

5.    Assignee:

(a)    confirms that it has received a copy of the Agreement, the other
Repurchase Documents and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance;

(b)    agrees that it will, independently and without reliance upon the Agent or
any Buyer, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Repurchase Agreement;

(c)    represents and warrants that its name set forth on Schedule I hereto is
its legal name;

(d)    agrees that, from and after the Effective Date, it will be bound by the
provisions of the Agreement and the other Repurchase Documents and, to the
extent of the Assigned Interest, it will perform in accordance with their terms
all of the obligations that by the terms of the Repurchase Agreement are
required to be performed by it as a Buyer; and

(e)    The effective date for this Assignment and Acceptance (the “Effective
Date”) shall be the date specified on Schedule I hereto.

6.    As of the Effective Date, (a) Assignee shall be a party to the Agreement
and, to the extent of the Assigned Interest, shall have the rights and
obligations of Buyer thereunder and (b) Assignor shall, to the extent that any
rights and obligations under the Agreement have been assigned and delegated by
it pursuant to this Assignment and Acceptance, relinquish its rights (other than
provisions of the Agreement and the other Repurchase Documents that are
specified under the terms thereof to survive the payment in full of the
Repurchase Obligations (as defined in the Agreement)) and be released from its
obligations under the Agreement (and, if this Assignment and Acceptance covers
all or the remaining rights and obligations of such Assignor under the
Agreement, such Assignor shall cease to be a party thereto).

7.    Assignor and Assignee shall make all appropriate adjustments in payments
under the Agreement for periods prior to the Effective Date directly between
themselves.

8.    This Assignment and Acceptance shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.

9.    This Assignment and Acceptance shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment and Acceptance may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule I hereto in Portable Document Format (PDF) or by telecopier or
facsimile transmission shall be effective as delivery of an originally executed
counterpart of this Assignment and Acceptance.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of Assignor and Assignee have caused Schedule I hereto
to be executed by their respective officers thereunto duly authorized, as of the
date specified thereon.



--------------------------------------------------------------------------------

Schedule I

to

ASSIGNMENT AND ACCEPTANCE

Assignor: Wells Fargo Bank, National Association

Assignee:

Effective Date: [            ], 20 [    ]

 

Assigned Purchase Price

   $                

Aggregate Purchase Price

   $                

Assigned Buyer Percentage

          % 

Outstanding Aggregate Purchase Amount

   $                

Outstanding Buyer Purchase Amount

   $                

Assignor:

 

    

 

Wells Fargo Bank, National Association, as
     Assignor

 

    [Type or print legal name of Assignor]

 

By

 

                                                                              

   

Name:

   

Title:

 

Dated: [            ], 20[    ]



--------------------------------------------------------------------------------

Assignee:

 

    

 

                                                                          , as
        Assignee

   

[Type or print legal name of Assignee]

 

By:

 

                                                                              

   

Name:

   

Title:

 

Dated: [            ], 20[    ]

 

Address for Notices:



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF SERVICER NOTICE

[DATE]

 

[SERVICER]



[ADDRESS]

Attention:                     

 

  Re:

Master Repurchase and Securities Contract, dated as of November 2, 2018, by and
between WELLS FARGO BANK, NATIONAL ASSOCIATION (“Buyer”) and CLNC CREDIT 8, LLC
( “Seller”) (as amended, restated, supplemented, or otherwise modified and in
effect from time to time, the “Repurchase Agreement”); (capitalized terms used
but not otherwise defined herein shall have the meanings assigned thereto in the
Repurchase Agreement).

Ladies and Gentlemen:

[                    ] (the “Servicer”) is servicing certain mortgage assets
sold by Seller to Buyer pursuant to the Repurchase Agreement (the “Purchased
Assets”) pursuant to a servicing agreement dated as of [                    ]
between Servicer and Seller (the “Servicing Agreement”). Servicer is hereby
notified that, pursuant to the Repurchase Agreement, Seller has sold the
Purchased Assets to Buyer on a servicing-released basis, and has granted a
security interest to Buyer in the Purchased Assets.

In accordance with Seller’s requirements under the Repurchase Agreement, Seller
hereby notifies and instructs Servicer, and Servicer hereby agrees that Servicer
shall (a) segregate all amounts collected on account of the Purchased Assets,
(b) hold the Purchased Assets in trust for Buyer, (c) in accordance with the
terms of the Servicing Agreement, remit all such income (net of any deductions
permitted under Section [                    ] of the Servicing Agreement), to
the account of Buyer at Wells Fargo Bank, National Association, ABA #
[                    ], Account # [                    ], within two (2)
Business Days following the receipt of all such Income by Servicer. Upon receipt
of a notice of Event of Default under the Repurchase Agreement from Buyer,
Servicer shall only follow the instructions of Buyer with respect to the
Purchased Assets, and shall deliver to Buyer any information with respect to the
Purchased Assets reasonably requested by Buyer.

Servicer hereby agrees that, notwithstanding any provision to the contrary in
the Servicing Agreement or in any other agreement which exists between Servicer
and Seller in respect of any Purchased Asset, (i) Servicer is servicing the
Purchased Assets for the joint benefit of Seller and Buyer, (ii) Buyer is
expressly intended to be a third-party beneficiary under the Servicing
Agreement, and (iii) Buyer may, at any time after the occurrence and during the
continuance of



--------------------------------------------------------------------------------

an Event of Default under the Repurchase Agreement, terminate the Servicing
Agreement and any other such agreement immediately upon the delivery of written
notice thereof to Servicer and/or in any event transfer servicing to Buyer’s
designee, at no cost or expense to Buyer, it being agreed that Seller will pay
any and all fees required to terminate the Servicing Agreement and any other
such agreement and to effectuate the transfer of servicing to the designee of
Buyer in accordance with this Servicer Notice.

Notwithstanding any contrary information or direction which may be delivered to
Servicer by Seller, Servicer may conclusively rely on any information, direction
or notice of an Event of Default under the Repurchase Agreement delivered by
Buyer, and, so long as an Event of Default under the Repurchase Agreement exists
at such time, Seller shall indemnify and hold Servicer harmless for any and all
claims asserted against Servicer for any actions taken in good faith by Servicer
in connection with the delivery of such information, direction or notice of any
such Event of Default.

No provision of this letter or any Servicing Agreement may be amended,
countermanded or otherwise modified without the prior written consent of Buyer.
Buyer is an intended third party beneficiary of this letter.

Please acknowledge receipt and your agreement to the terms of this instruction
letter by signing in the signature block below and forwarding an executed copy
to Buyer promptly upon receipt. Any notices to Buyer should be delivered to the
following address: One Wells Fargo Center, 301 South College Street, MAC
D1053-125, 12th Floor, Charlotte, NC 28202; Attention: Karen Whittlesey;
Telephone: ######; Facsimile: ######.

 

Very truly yours,

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:

 

                                                              

 

Name:

 

Title:

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED TO:

CLNC CREDIT 8, LLC, a Delaware limited liability company

By:

 

                                                                           

 

Name:

 

Title:

 

Telephone: [                    ]

 

Facsimile: [                    ]

[SERVICER]

By:

 

                                                                           

 

Name:

 

Title:

 

Telephone: [                    ]

 

Facsimile: [                    ]



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF FUTURE FUNDING CONFIRMATION

[        ] [    ], 20[    ]

Wells Fargo Bank, National Association

One Wells Fargo Center

301 South College Street

MAC D1053-125, 12th Floor

Charlotte, North Carolina 28202

Attention: Karen Whittlesey

 

  Re:

Master Repurchase and Securities Contract dated as of November 2, 2018 (the
“Agreement”) between CLNC CREDIT 8, LLC (“Seller”) and Wells Fargo Bank,
National Association (“Buyer”)

Ladies and Gentlemen:

This is a Future Funding Confirmation (as this and other terms used but not
defined herein are defined in the Agreement) executed and delivered by Seller
and Buyer pursuant to Section 3.10 of the Agreement. Seller and Buyer hereby
confirm and agree that as of the Future Funding Date and upon the other terms
specified below, Buyer shall advance funds to Seller, or at the request of
Seller, to the borrower identified below related to the Purchased Assets listed
identified below.

 

Related Purchased Asset:

  

[                     ]

Market Value:

  

$[        ]

Applicable Percentage:

  

[    ]%

Maximum Applicable Percentage:

  

[    ]%

Purchased Asset Documents:

  

As described in Appendix 1 hereto

Future Funding Date:

  

[        ] [    ], 20[    ]

Purchase Price:

  

$[        ]

Maximum Purchase Price:

  

$[        ]

Future Funding Amount:

  

$[        ]

Borrower:

  

[                     ]



--------------------------------------------------------------------------------

Seller hereby certifies as follows, on and as of the above Future Funding Date
with respect to the Purchased Asset described in this Confirmation:

1.    All of the conditions precedent in Article 6 of the Agreement have been
satisfied.

2.    Except for Approved Representation Exceptions or as otherwise specified in
Appendix 2 hereto, Seller hereby makes all of the representations and warranties
contained in the Agreement (including Schedule 1 to the Agreement as applicable
to the Class of such Asset) with respect to the Purchased Asset described in
this Confirmation.

 

Seller:

CLNC CREDIT 8, LLC, a Delaware limited liability company

By:

 

                                                                          

 

Name:

 

Title:

 

Buyer:

Acknowledged and Agreed:

Wells Fargo Bank, National Association

By:

 

                                                                          

 

Name:

   

Title:

 



--------------------------------------------------------------------------------

Appendix I to Future Funding Confirmation

[List of Purchased Assets Documents to be attached]



--------------------------------------------------------------------------------

Appendix 2 to Future Funding Confirmation

[Description of any exceptions to representations and warranties in addition to
Approved Representation Exceptions with respect to the Purchased Asset]



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF SERVICING AGREEMENT

[See Attached]



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF POWER OF ATTORNEY

November 2, 2018

Know All Men by These Presents, that CLNC CREDIT 8, LLC, a Delaware limited
liability company (“Seller”), does hereby appoint WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association (“Buyer”), its attorney-in-fact to
act in Seller’s name, place and stead in any way that Seller could do with
respect to the enforcement of Seller’s rights under the Purchased Assets
purchased by Buyer pursuant to the Master Repurchase and Securities Contract,
dated as of November 2, 2018, between Buyer and Seller (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the
“Repurchase Agreement”), and to take such other steps as may be necessary or
desirable to enforce Buyer’s rights against such Purchased Assets to the extent
that Seller is permitted by law to act through an agent. Capitalized terms used
but not defined herein shall have the meanings given to them in the Repurchase
Agreement.

TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OF SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND SELLER, HEREBY
AGREES TO INDEMNIFY AND HOLD HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY
AND ALL CLAIMS THAT MAY ARISE AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD
PARTY HAVING RELIED ON THE PROVISIONS OF THIS INSTRUMENT.

THIS POWER OF ATTORNEY IS COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE
UNTIL SUCH TIME AS ALL OBLIGATIONS OF SELLER TO BUYER ARE FULLY AND IRREVOCABLY
PERFORMED AND SATISFIED. THIS POWER OF ATTORNEY SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
ANY CONFLICTS OF LAWS PRINCIPLES OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF Seller has caused this Power of Attorney to be executed on
the date first written above.

 

CLNC CREDIT 8, LLC, a Delaware limited liability company

By:

 

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF ADDITIONAL SELLER JOINDER AGREEMENT

JOINDER AGREEMENT

This JOINDER AGREEMENT (this “Agreement”), dated as of             , 20    , by
and among [                    ] (“New Seller”), CLNC CREDIT 8, LLC [and
[                    ]] ([collectively, the “Existing Seller[s]”) and WELLS
FARGO BANK, NATIONAL ASSOCIATION (“Buyer”).

BACKGROUND

Existing Seller[s] and Buyer entered into that certain Master Repurchase
Agreement and Securities Contract, dated as of November 2, 2018 (as amended,
modified and/or restated from time to time, the “Repurchase Agreement”),
pursuant to which Existing Seller[s] [has/have] agreed to sell to Buyer certain
Eligible Assets upon the terms and subject to the conditions set forth therein
(each such transaction, a “Transaction”). Capitalized terms used but not
otherwise defined herein shall have the respective meanings given to such terms
in the Repurchase Agreement.

AGREEMENT

NOW, THEREFORE, in order to induce Buyer to enter into a Transaction with New
Seller, and in consideration of the substantial benefit New Seller will derive
from Buyer entering into such Transaction, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, New Seller hereby agrees as follows:

In consideration of New Seller becoming a Seller entitled to enter into a
Transaction with Buyer under and subject to the terms and conditions of the
Repurchase Agreement, New Seller hereby agrees that, effective as of the date
hereof, New Seller is, and shall be deemed to be, a “Seller” under the
Repurchase Agreement and each of the other Repurchase Documents to which
Existing Seller[s] [is/are] a party, and agrees that from the date hereof and so
long as the Repurchase Obligations remain outstanding, New Seller hereby assumes
the obligations of a “Seller” under, and New Seller shall perform, comply with
and be subject to and bound by each of the terms, covenants and conditions of
the Repurchase Agreement and each of the other Repurchase Documents which are
stated to apply to or are made by a Seller. Without limiting the generality of
the foregoing, New Seller hereby represents and warrants that (i) each of the
representations, warranties and covenants set forth in Articles 7, 8 and 9 of
the Repurchase Agreement are true and correct as to New Seller on and as of the
date hereof and (ii) New Seller has heretofore received true and correct copies
of the Repurchase Agreement and each of the other Repurchase Documents as in
effect on the date hereof.



--------------------------------------------------------------------------------

Without limiting the foregoing, each of New Seller and Existing Seller[s] agree
(i) that it is and shall be jointly and severally liable with each other Seller
to Buyer pursuant to Section 18.25 of the Repurchase Agreement, (ii) that it is
jointly and severally liable to pay the Repurchase Price for each Purchased
Asset on the related Repurchase Date therefor, (iii) to perform and pay all of
the other Repurchase Obligations applicable to any Seller under the Repurchase
Agreement as if it were an original party to the Repurchase Agreement, and
(iv) to execute and deliver such documents, instruments and other things as
Buyer may reasonably request in connection with such New Seller’s or Existing
Seller’s obligations hereunder and under the Repurchase Agreement and the other
Repurchase Documents.

In furtherance of the foregoing, New Seller shall execute and deliver or cause
to be executed and delivered, at any time and from time to time, such further
instruments and documents, and shall do or cause to be done such further acts,
as may be reasonably necessary or proper in the opinion of Buyer to carry out
more effectively the provisions and purposes of this Agreement and the
Repurchase Agreement.

Existing Seller[s] and New Seller acknowledge and agree that, except as modified
hereby, the Repurchase Agreement and each of the other Repurchase Documents
remain unmodified and in full force and effect and all of the terms, covenants
and conditions thereof are hereby ratified and confirmed in all respects.

Notwithstanding any provision, covenant, agreement or requirement to the
contrary contained in this Agreement, the Repurchase Agreement or any other
Repurchase Document, Sellers agree to amend, restate, or otherwise modify the
Custodial Agreement, the Servicing Agreement and the Controlled Account
Agreement in order to join New Seller thereto.

New Seller hereby represents and warrants that its organizational documents
comply with Article 9 of the Repurchase Agreement.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS OR CHOICE OF
LAW PROVISIONS THEREOF THAT WOULD REQUIRE THE APPLICATIONS OF LAWS OF ANOTHER
JURISDICTION (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

[SIGNATURES ON FOLLOWING PAGES]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of New Seller and [each] Existing Seller has duly
executed this Agreement and delivered the same to Buyer, as of the date and year
first above written.

 

NEW SELLER:   [                    ]  

By:

 

 

 

Name:

   

Title:

  EXISTING SELLER[S]:

CLNC CREDIT 8, LLC, a Delaware limited liability company

By:

 

 

 

Name:

   

Title:

    [                    ]  

By:

 

 

 

Name:

   

Title:

  BUYER:   WELLS FARGO BANK, NATIONAL   ASSOCIATION  

      

 

By:

 

 

   

Name:

   

Title:



--------------------------------------------------------------------------------

ANNEX 1

BUYER’S LOCATION

Wells Fargo Bank, National Association

One Wells Fargo Center

301 South College Street

MAC D1053-125, 12th Floor

Charlotte, North Carolina 28202

Attention: Allen Lewis

Email: ######@wellsfargo.com

SELLER’S LOCATION

CLNC Credit 8, LLC

c/o CLNC Manager, LLC

590 Madison Avenue, 34th Floor

New York, New York 10022

Attention: David A. Palamé

Email : ######@clny.com

REPORTING WEBSITE ADDRESS:

http://ir.clncredit.com/financial-information/sec-filings

SELLER’S ACCOUNT INFORMATION

 

 

Bank:

  

######

 

ABA Number:

  

######

 

Account Number:

  

######

 

Account Name:

  

######